 

Exhibit 10.1

AMENDED AND RESTATED CREDIT AGREEMENT

Dated as of May 30, 2007

among

LKQ CORPORATION,
as the Company,

LKQ DELAWARE LLP,
as the Canadian Company,

BANK OF AMERICA, N.A.,
as Administrative Agent,

BANK OF AMERICA, N.A., BY ITS CANADA BRANCH,
as BOA Canada,

LASALLE BANK NATIONAL ASSOCIATION,
as Syndication Agent,

JPMORGAN CHASE BANK, NATIONAL ASSOCIATION,
as Documentation Agent,

NATIONAL CITY BANK,
as Co-Agent,

BANC OF AMERICA SECURITIES LLC,
as Arranger,

and

THE OTHER FINANCIAL INSTITUTIONS PARTY HERETO

 

 


--------------------------------------------------------------------------------


TABLE OF CONTENTS

 

 

 

 

 

 

 

 

Page

 

ARTICLE I DEFINITIONS

 

1

 

 

 

1.1.

 

Defined Terms.

 

1

 

 

 

1.2.

 

Other Interpretive Provisions.

 

29

 

 

 

 

 

(a)

 

Defined Terms.

 

29

 

 

 

 

 

(b)

 

The Agreement.

 

29

 

 

 

 

 

(c)

 

Certain Common Terms.

 

30

 

 

 

 

 

(d)

 

Performance; Time.

 

30

 

 

 

 

 

(e)

 

Contracts.

 

30

 

 

 

 

 

(f)

 

Laws.

 

30

 

 

 

 

 

(g)

 

Captions.

 

30

 

 

 

 

 

(h)

 

Independence of Provisions.

 

31

 

 

 

 

 

(i)

 

Interpretation.

 

31

 

 

 

1.3.

 

Accounting Principles.

 

31

 

 

 

1.4.

 

Exchange Rates; Currency Equivalents.

 

31

 

 

 

1.5.

 

Lenders.

 

32

 

 

 

1.6.

 

Letter of Credit Amounts.

 

32

 

 

 

1.7.

 

Canadian Loan Currencies.

 

32

 

 

 

 

 

ARTICLE II THE CREDITS

 

33

 

 

 

2.1.

 

Amounts and Terms of Commitments.

 

33

 

 

 

2.1A

 

Amounts and Terms of Canadian Commitments.

 

33

 

 

 

2.2.

 

Notes.

 

34

 

 

 

2.3.

 

Procedure for Revolving Borrowing and Issuance of Letters of Credit.

 

35

 

 

 

2.3A

 

Procedure for Canadian Borrowing and Issuance of Canadian Letters of Credit.

 

36

 

 

 

2.4.

 

U.S. Conversion and Continuation Elections.

 

38

 

 

 

2.4A

 

Canadian Conversion and Continuation Elections.

 

40

 

 

 

2.5.

 

Voluntary Termination or Reduction of Commitments and Canadian Commitments.

 

42

 

 

 

2.6.

 

Optional Prepayments.

 

42

 

 

 

2.7.

 

Mandatory Prepayments of Loans for Asset Dispositions and Events of Loss.

 

44

 

 

 

2.8.

 

Repayment.

 

45

 

 

 

2.9.

 

Interest.

 

45

 

 

 

2.10.

 

Fees.

 

46

 

 

 

 

 

(a)

 

Fee Letter.

 

46

 

 

 

 

 

(b)

 

Non-Use Fee.

 

46

 

 

 

 

 

(c)

 

Letter of Credit Fees.

 

47

 

 

 

2.11.

 

Computation of Fees and Interest.

 

47

 

 

 

2.12.

 

Payments by the Company and the Canadian Company.

 

49

 

 

 

2.13.

 

Payments by the U.S. Lenders to the Administrative Agent.

 

50

 

 

i


--------------------------------------------------------------------------------


 

 

 

2.13A

 

Payments by the Canadian Lenders to BOA Canada.

 

51

 

 

 

2.14.

 

Sharing of Payments, Etc. for U.S. Lenders

 

52

 

 

 

2.14A

 

Sharing of Payments, Etc. for Canadian Lenders

 

52

 

 

 

2.15.

 

Certain Letter of Credit and Canadian Letter of Credit Provisions.

 

53

 

 

 

2.16.

 

Swing Line Loans.

 

59

 

 

 

2.17.

 

Aggregate Commitment Increase Option.

 

61

 

 

 

 

 

ARTICLE III TAXES, YIELD PROTECTION AND ILLEGALITY

 

62

 

 

 

3.1.

 

Taxes.

 

62

 

 

 

3.2.

 

Illegality.

 

66

 

 

 

3.3.

 

Increased Costs and Reduction of Return.

 

66

 

 

 

3.4.

 

U.S. Lender Funding Losses.

 

67

 

 

 

3.4A

 

Canadian Lender Funding Losses.

 

68

 

 

 

3.5.

 

Inability to Determine Rates.

 

68

 

 

 

3.6.

 

Certificates of the Lenders.

 

69

 

 

 

3.7.

 

Replacement of Certain Lenders.

 

69

 

 

 

3.8.

 

Survival.

 

70

 

 

 

 

 

ARTICLE IV CONDITIONS PRECEDENT

 

70

 

 

 

4.1.

 

Conditions of Initial Loans.

 

70

 

 

 

 

 

(a)

 

Credit Agreement, Revolving Notes and Canadian Loan Notes.

 

70

 

 

 

 

 

(b)

 

Resolutions; Incumbency.

 

70

 

 

 

 

 

(c)

 

Articles of Incorporation; By-laws and Good Standing.

 

71

 

 

 

 

 

(d)

 

Loan Party Guaranties.

 

71

 

 

 

 

 

(e)

 

[Intentionally Omitted].

 

72

 

 

 

 

 

(f)

 

[Intentionally Omitted].

 

72

 

 

 

 

 

(g)

 

Legal Opinions.

 

72

 

 

 

 

 

(h)

 

Payment of Fees.

 

72

 

 

 

 

 

(i)

 

Closing Certificate.

 

72

 

 

 

 

 

(j)

 

Financial Statements.

 

72

 

 

 

 

 

(k)

 

Consents.

 

73

 

 

 

 

 

(l)

 

Due Diligence.

 

73

 

 

 

 

 

(m)

 

Other Documents.

 

73

 

 

 

4.2.

 

Conditions to All Borrowings and Issuance of Letters of Credit.

 

73

 

 

 

 

 

(a)

 

Notice of Borrowing or Continuation/Conversion.

 

73

 

 

 

 

 

(b)

 

Continuation of Representations and Warranties.

 

73

 

 

 

 

 

(c)

 

No Existing Default.

 

73

 

 

 

 

 

ARTICLE V REPRESENTATIONS AND WARRANTIES

 

74

 

 

 

5.1.

 

Corporate Existence and Power.

 

74

 

 

 

5.2.

 

Corporate Authorization; No Contravention.

 

74

 

 

 

5.3.

 

Governmental Authorization.

 

75

 

 

 

5.4.

 

Binding Effect.

 

75

 

 

 

5.5.

 

Litigation.

 

75

 

 

 

5.6.

 

No Default.

 

75

 

 

 

5.7.

 

Use of Proceeds; Margin Regulations.

 

76

 

 

ii


--------------------------------------------------------------------------------


 

 

 

5.8.

 

Title to Properties.

 

76

 

 

 

5.9.

 

Taxes.

 

76

 

 

 

5.10.

 

Financial Condition.

 

76

 

 

 

5.11.

 

Environmental Matters.

 

77

 

 

 

5.12.

 

Regulated Entities.

 

78

 

 

 

5.13.

 

No Burdensome Restrictions.

 

78

 

 

 

5.14.

 

Solvency.

 

78

 

 

 

5.15.

 

Labor Relations.

 

78

 

 

 

5.16.

 

Copyrights, Patents, Trademarks and Licenses, etc.

 

78

 

 

 

5.17.

 

Subsidiaries; Capitalization.

 

79

 

 

 

5.18.

 

Broker’s; Transaction Fees.

 

79

 

 

 

5.19.

 

Insurance.

 

79

 

 

 

5.20.

 

Business Locations.

 

79

 

 

 

5.21.

 

Full Disclosure.

 

80

 

 

 

5.22.

 

ERISA Matters.

 

80

 

 

 

 

 

ARTICLE VI AFFIRMATIVE COVENANTS

 

81

 

 

 

6.1.

 

Financial Statements.

 

81

 

 

 

6.2.

 

Certificates; Other Information.

 

82

 

 

 

6.3.

 

Notices.

 

83

 

 

 

6.4.

 

Preservation of Corporate Existence, Etc.

 

85

 

 

 

6.5.

 

Maintenance of Property.

 

85

 

 

 

6.6.

 

Insurance.

 

85

 

 

 

6.7.

 

Payment of Obligations.

 

86

 

 

 

6.8.

 

Compliance with Laws.

 

87

 

 

 

6.9.

 

Inspection of Property and Books and Records.

 

87

 

 

 

6.10.

 

Environmental Laws.

 

87

 

 

 

6.11.

 

Use of Proceeds.

 

88

 

 

 

6.12.

 

Solvency.

 

88

 

 

 

6.13.

 

Subsidiaries.

 

88

 

 

 

6.14.

 

Further Assurances.

 

89

 

 

 

6.15.

 

Depository Accounts.

 

89

 

 

 

6.16.

 

Post Closing Covenant.

 

89

 

 

 

 

 

ARTICLE VII NEGATIVE COVENANTS

 

90

 

 

 

7.1.

 

Limitation on Liens.

 

90

 

 

 

7.2.

 

Disposition of Assets.

 

92

 

 

 

7.3.

 

Consolidations and Mergers.

 

92

 

 

 

7.4.

 

Loans and Investments.

 

93

 

 

 

7.5.

 

Limitation on Indebtedness.

 

94

 

 

 

7.6.

 

Transactions with Affiliates.

 

94

 

 

 

7.7.

 

Use of Proceeds.

 

95

 

 

 

7.8.

 

Contingent Obligations.

 

95

 

 

 

7.9.

 

Joint Ventures.

 

95

 

 

 

7.10.

 

Unconditional Purchase Options.

 

95

 

 

iii


--------------------------------------------------------------------------------


 

 

 

7.11.

 

Restricted Payments.

 

95

 

 

 

7.12.

 

[Intentionally Omitted].

 

96

 

 

 

7.13.

 

Fixed Charge Coverage Ratio.

 

96

 

 

 

7.14.

 

Senior Funded Debt to EBITDA Ratio.

 

96

 

 

 

7.15.

 

Total Funded Debt to EBITDA Ratio.

 

97

 

 

 

7.16.

 

Change in Business.

 

97

 

 

 

7.17.

 

Change in Structure.

 

97

 

 

 

7.18.

 

Accounting Changes.

 

97

 

 

 

7.19.

 

Other Contracts.

 

97

 

 

 

7.20.

 

Management Fees.

 

97

 

 

 

7.21.

 

Subsidiaries.

 

98

 

 

 

7.22.

 

Pension Plans.

 

98

 

 

 

7.23.

 

Amendment of Documents.

 

98

 

 

 

 

 

ARTICLE VIII EVENTS OF DEFAULT

 

98

 

 

 

8.1.

 

Event of Default.

 

98

 

 

 

 

 

(a)

 

Non-Payment.

 

98

 

 

 

 

 

(b)

 

Representation or Warranty.

 

99

 

 

 

 

 

(c)

 

Specific Defaults.

 

99

 

 

 

 

 

(d)

 

Other Defaults.

 

99

 

 

 

 

 

(e)

 

Cross-Default.

 

99

 

 

 

 

 

(f)

 

Insolvency; Voluntary Proceedings.

 

100

 

 

 

 

 

(g)

 

Involuntary Proceedings.

 

100

 

 

 

 

 

(h)

 

Monetary Judgments.

 

100

 

 

 

 

 

(i)

 

Non-Monetary Judgments.

 

100

 

 

 

 

 

(j)

 

Change of Control.

 

100

 

 

 

 

 

(k)

 

Adverse Change.

 

101

 

 

 

 

 

(l)

 

Loan Party Defaults.

 

101

 

 

 

 

 

(m)

 

ERISA Liabilities.

 

101

 

 

 

8.2.

 

Remedies.

 

101

 

 

 

8.3.

 

Rights Not Exclusive.

 

102

 

 

 

 

 

ARTICLE IX THE AGENTS

 

102

 

 

 

9.1.

 

Appointment and Authorization.

 

102

 

 

 

9.2.

 

Delegation of Duties.

 

103

 

 

 

9.3.

 

Liability of the Administrative Agent and BOA Canada.

 

103

 

 

 

9.4.

 

Reliance by the Administrative Agent and BOA Canada.

 

104

 

 

 

9.5.

 

Notice of Default.

 

104

 

 

 

9.6.

 

Credit Decision.

 

105

 

 

 

9.7.

 

Indemnification.

 

105

 

 

 

9.8.

 

Agents in their Individual Capacity.

 

106

 

 

 

9.9.

 

Successor Administrative Agent.

 

107

 

 

 

9.10.

 

Syndication Agent, Documentation Agent and Co-Agent.

 

108

 

 

 

 

 

ARTICLE X MISCELLANEOUS

 

108

 

 

 

10.1.

 

Amendments and Waivers.

 

108

 

 

iv


--------------------------------------------------------------------------------


 

 

 

10.2.

 

Notices.

 

109

 

 

 

10.3.

 

No Waiver; Cumulative Remedies.

 

110

 

 

 

10.4.

 

Costs and Expenses.

 

110

 

 

 

10.5.

 

Indemnity.

 

111

 

 

 

 

 

(a)

 

General Indemnity.

 

111

 

 

 

 

 

(b)

 

Environmental Indemnity.

 

111

 

 

 

 

 

(c)

 

Survival; Defense.

 

112

 

 

 

10.6.

 

Marshalling; Payments Set Aside.

 

112

 

 

 

10.7.

 

Successors and Assigns.

 

113

 

 

 

10.8.

 

Assignments, Participations, etc.

 

113

 

 

 

10.9.

 

Set-off.

 

117

 

 

 

10.10.

 

Collateral Accounts.

 

117

 

 

 

10.11.

 

Notification of Addresses, Lending Offices, Etc.

 

119

 

 

 

10.12.

 

Counterparts.

 

119

 

 

 

10.13.

 

Severability.

 

119

 

 

 

10.14.

 

No Third Parties Benefited.

 

119

 

 

 

10.15.

 

Time.

 

119

 

 

 

10.16.

 

Governing Law and Jurisdiction.

 

119

 

 

 

10.17.

 

Waiver of Jury Trial.

 

120

 

 

 

10.18.

 

Automatic Debits of Fees.

 

121

 

 

 

10.19.

 

Entire Agreement; Release.

 

121

 

 

 

10.20.

 

Judgment Currency.

 

121

 

 

 

10.21.

 

Patriot Act.

 

122

 

 

v


--------------------------------------------------------------------------------


AMENDED AND RESTATED CREDIT AGREEMENT

This AMENDED AND RESTATED CREDIT AGREEMENT is entered into as of May 30, 2007,
among LKQ Corporation, a Delaware corporation (the “Company”), LKQ Delaware LLP,
a Delaware limited liability partnership having two Alberta unlimited liability
companies as its partners (the “Canadian Company”), the financial institutions
from time to time party to this Amended and Restated Credit Agreement
(collectively, the “Lenders”; individually, a “Lender”), Bank of America, N.A.,
as Administrative Agent for the Lenders, Bank of America, N.A., by its Canada
branch, as BOA Canada, LaSalle Bank National Association, as Syndication Agent
for the Lenders, JPMorgan Chase Bank, National Association, as Documentation
Agent for the Lenders, National City Bank, as Co-Agent for the Lenders and Banc
of America Securities LLC, as Arranger.  This Amended and Restated Credit
Agreement shall amend, restate, supersede and replace in its entirety that
certain Credit Agreement dated as of February 17, 2004, as amended or otherwise
modified through the date hereof, by and among the Company, the U.S. Lenders,
Administrative Agent, LaSalle Bank National Association, as syndication agent
for the U.S. Lenders, JPMorgan Chase Bank, National Association (as successor to
Bank One, NA), as documentation agent for the U.S. Lenders, National City Bank,
as co-agent for the U.S. Lenders and Banc of America Securities LLC, as arranger
(the “Original Credit Agreement”).

WHEREAS, pursuant to the Original Credit Agreement, the U.S. Lenders made
available to the Company a revolving credit facility upon the terms and
conditions set forth therein; and

WHEREAS, the U.S. Lenders and the Company have agreed to amend and restate the
Original Credit Agreement, and the Canadian Lenders and the Canadian Company
have agreed to become party to this Amended and Restated Credit Agreement, in
order to provide for a revolving credit facility to the Company and the Canadian
Company upon the terms and conditions set forth in this Amended and Restated
Credit Agreement.

NOW, THEREFORE, in consideration of the mutual agreements, provisions and
covenants contained herein, the parties agree as follows:

ARTICLE I
DEFINITIONS


1.1.          DEFINED TERMS.

In addition to the terms defined elsewhere in this Amended and Restated Credit
Agreement, the following terms have the following meanings:

“Acquisition” means the acquisition by the Company or any of its Subsidiaries of
all or substantially all of the Properties of any Person or a division or


--------------------------------------------------------------------------------


business of any Person, or all or substantially all of the stock or other
ownership interests of any Person, including, without limitation, by means of a
merger or other combination.

“Administrative Agent” means BOA in its capacity as (i) administrative agent for
the Lenders hereunder, and (ii) provider of Swing Line Loans hereunder, as the
context requires, and any successor administrative agent.

“Administrative Agent-Related Persons” means BOA and any successor
administrative agent arising under Section 9.9, together with Affiliates of BOA
(including BOA Canada) or any such successor administrative agent, and the
officers, directors, employees, agents and attorneys-in-fact of such Persons and
Affiliates.

“Administrative Agent’s Payment Office” means the address for payments set forth
on the signature page hereto in relation to the Administrative Agent or such
other address as the Administrative Agent may from time to time specify in
accordance with Section 10.2.

“Affiliate” means, as to any Person, any other Person which, directly or
indirectly, is in control of, is controlled by, or is under common control with,
such Person.  A Person shall be deemed to control another Person if the
controlling Person possesses, directly or indirectly, the power to direct or
cause the direction of the management and policies of the other Person, whether
through the ownership of voting securities, by contract or otherwise.  Without
limitation, any director, executive officer or beneficial owner of 5% or more of
the equity of a Person shall for the purposes of this Amended and Restated
Credit Agreement, be deemed to control the other Person.  Notwithstanding the
foregoing, no Lender shall be deemed an “Affiliate” of the Company, the Canadian
Company or of any other Loan Party.

“Agents” means, collectively, the Administrative Agent, BOA Canada, the
Syndication Agent, the Documentation Agent and the Co-Agent.

“Aggregate Commitment” means the combined Commitments of the Lenders, in the
aggregate principal amount of Two Hundred and Five Million Dollars
($205,000,000), as such amount may be increased pursuant to Section 2.17 or
reduced from time to time pursuant to Section 2.5.

“Agreement” means this Amended and Restated Credit Agreement.

“Alternative Base Rate” means

2


--------------------------------------------------------------------------------


(a)           in the case of Revolving Loans, for any day the higher of (i) the
rate of interest in effect for such day as publicly announced from time to time
by BOA in Chicago, Illinois, as its “reference rate” (such rate set by BOA based
upon various factors including BOA’s costs and desired return, general economic
conditions and other factors, and used as a reference point for pricing some
loans, which may be priced at, above, or below such announced rate) and (ii) the
Federal Funds Rate plus .50%;

(b)           in the case of the Canadian Loans denominated in Canadian Dollars,
for any day a fluctuating rate per annum equal to the higher of (i) the CDOR
Rate plus 0.50% and (ii) the Canadian Prime Rate; and

(c)           in the case of Canadian Loans denominated in Dollars, for any day
a fluctuating rate per annum equal to the higher of (i) the rate which BOA
Canada in Toronto, Ontario announces from time to time as the “reference rate”
(as described above) of interest for loans in Dollars to its Canadian borrowers;
and (ii) the Federal Funds Rate plus 0.50%.

Any change in the reference rate announced by BOA or BOA Canada shall take
effect at the opening of business on the day specified in the public
announcement of such change.

“Applicable Margin” means at any time (a) with respect to the unpaid principal
amount of each IBOR Loan, the applicable percentage set forth below in the
column entitled “Applicable Margin for IBOR Loans” opposite the Total Funded
Debt to EBITDA Ratio in effect at such time; (b) with respect to the unpaid
principal amount of each Eurodollar Rate Loan, the applicable percentage set
forth below in the column entitled “Applicable Margin for Eurodollar Rate Loans”
opposite the Total Funded Debt to EBITDA Ratio in effect at such time; (c) with
respect to the unpaid principal amount of each Base Rate Loan, the applicable
percentage set forth below in the column entitled “Applicable Margin for Base
Rate Loans” opposite the Total Funded Debt to EBITDA Ratio in effect at such
time; (d) with respect to the unpaid principal amount of each Optional Floating
Rate Loan, the applicable percentage set forth below in the column entitled
“Applicable Margin for Optional Floating Rate Loans” opposite the Total Fund
Debt to EBITDA Ratio in effect at such time; and (e) with respect to the non-use
fees described in subsection 2.10(b), the applicable percentage set forth below
in the column entitled “Applicable Margin for Non-Use Fees” opposite the Total
Funded Debt to EBITDA Ratio in effect at such time, as follows:

3


--------------------------------------------------------------------------------


 

Level

 

Total Funded Debt
to EBITDA Ratio

 

Applicable
Margin For
IBOR Loans

 

Applicable Margin
For Eurodollar
Rate Loans

 

Applicable
Margin For Base
Rate Loans

 

Applicable Margin
For Optional

Floating Rate Loans

 

Applicable
Margin For
Non-Use Fees

 

1

 

Less than or equal to 1.0 : 1.0

 

0.875

%

0.875

%

0

%

0.875

%

0.20

%

2

 

Greater than 1.00 : 1.0 but less than or equal to 1.50 : 1.0

 

1.000

%

1.000

%

0

%

1.000

%

0.25

%

3

 

Greater than 1.50 : 1.0 but less than or equal to 2.00 : 1.0

 

1.250

%

1.250

%

0

%

1.250

%

0.30

%

4

 

Greater than 2.00 : 1.0 but less than or equal to 2.75 : 1.0

 

1.375

%

1.375

%

0

%

1.375

%

0.35

%

5

 

Greater than 2.75 : 1.0

 

1.625

%

1.625

%

0

%

1.625

%

0.40

%

 

The initial Applicable Margin for IBOR Loans, Eurodollar Rate Loans, Base Rate
Loans, Optional Floating Rate Loans, and Non-Use Fees shall be set at Level 2 in
the above table and each initial Applicable Margin shall remain in effect until
the delivery of the Company’s financial statements, and related Compliance
Certificate, with respect to the fiscal quarter ending June 30, 2007. 
Thereafter, the Applicable Margin shall be based on the Total Funded Debt to
EBITDA Ratio in effect as set forth in the Compliance Certificate most recently
delivered by the Company to the Administrative Agent.  Changes in the Applicable
Margin resulting from a change in the Total Funded Debt to EBITDA Ratio shall
become effective upon delivery by the Company to the Administrative Agent of a
new Compliance Certificate pursuant to subsection 6.2(b).  If the Company shall
fail to deliver a Compliance Certificate within 45 days after the end of any
fiscal quarter (or within 60 days after the end of any fiscal quarter that is
the last fiscal quarter in any fiscal year) as required pursuant to subsection
6.2(b), the Applicable Margin from and including the 46th day after the end of
such fiscal quarter (or the 61st day after the end of such fiscal quarter for
any fiscal quarter that is the last fiscal quarter in any fiscal year), to but
not including the date the Company delivers to the Administrative Agent a
Compliance Certificate shall conclusively be presumed to equal the highest
Applicable Margin specified in the above chart for the type of loan or fee. 
Whenever a change in the Total Funded Debt to EBITDA Ratio results in an
adjustment to the Applicable Margin, the Company shall deliver to the
Administrative Agent, together with the required Compliance Certificate, a
Pricing Change Certificate.

“Assignee” has the meaning specified in subsection 10.8(a).

“Assignment and Acceptance” has the meaning specified in subsection 10.8(a).

“Attorney Costs” means and includes all reasonable disbursements and reasonable
fees of any law firm or other external counsel, the reasonable allocated cost of
internal legal services and all reasonable disbursements of internal counsel.

4


--------------------------------------------------------------------------------


“Bankruptcy Code” means the Federal Bankruptcy Reform Act of 1978 (11 U.S.C.
§ 101, et seq.).

“Base Rate Loan” means a Loan that bears interest based on the Alternative Base
Rate.

“BIA” means The Bankruptcy and Insolvency Act (Canada) (or any successor
statute), as amended from time to time, and includes all regulations thereunder.

“BOA” means Bank of America, N.A., a national banking association.

“BOA Canada” means Bank of America, N.A., by its Canadian branch, in its
capacity as Canadian administrative agent for the Canadian Lenders hereunder,
and any successor Canadian administrative agent for the Canadian Lenders.

“BOA Canada’s Payment Office” means the address for Canadian payments set forth
on the signature page hereto in relation to BOA Canada or such other address as
BOA Canada may from time to time specify in accordance with Section 10.2.

“Borrowing” means a Revolving Borrowing, a Canadian Borrowing or a Swing Line
Borrowing, as the context may require.

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks in Chicago or San Francisco are authorized or required by law
to close; provided, that (a) with respect to all notices, determinations,
continuances, conversions, fundings and payments in connection with IBOR Loans
or Eurodollar Rate Loans, a Business Day shall not include any day on which
trading by and between banks in Dollar deposits or Canadian Dollar deposits, as
applicable, may not be carried on in the applicable interbank market and
(b) with respect to all notices, disbursements or payments by or to BOA Canada,
the Canadian Lenders, the Canadian Company or the Company with respect to a
Canadian Loan, any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Requirements of Law of, or
are in fact closed in, the jurisdiction of BOA Canada’s Canadian Lending Office.

“Canadian Base Rate Loan” means a Loan that bears interest based at the rate set
forth in clause (b) or clause (c) of the definition of Alternative Base Rate.

“Canadian Borrowing” means a borrowing hereunder consisting of Loans made to the
Canadian Company on the same day by the Canadian Lenders pursuant to Article II.

“Canadian Commitment” means, with respect to each Canadian Lender, the product
of such Canadian Lender’s Commitment Percentage multiplied by the Canadian
Sublimit.

“Canadian Company” has the meaning specified in the introductory clause hereto.

5


--------------------------------------------------------------------------------


“Canadian Disbursement Date” has the meaning specified in subsection
2.15(b)(ii).

“Canadian Dollars” and “C$” mean the lawful currency of Canada.

“Canadian Issuer” means BOA Canada, in its capacity as issuer of the Canadian
Letters of Credit (or any other Person to whom BOA Canada may assign its
obligations pursuant to subsection 10.8(g)).

“Canadian LC Amount” means at any time the aggregate undrawn face amount of all
Canadian Letters of Credit.

“Canadian Lender” means each Lender that has a Canadian Commitment or is the
holder of a Canadian Loan or is a participant in a Canadian Letter of Credit;
and (except with respect to LaSalle Bank National Association) such Lender shall
be (i) a Lender which is resident in Canada for the purposes of the Income Tax
Act (Canada), or (ii) a Lender which is an “authorized foreign bank”, as defined
in section 2 of the Bank Act (Canada) and Section 248 of the Income Tax Act
(Canada), which holds all loans to the Canadian Company hereunder and receives
all amounts payable by the Canadian Company hereunder or under the other Loan
Documents as part of its “Canadian banking business”, for purposes of the Income
Tax Act (Canada), with the result that such Lender is deemed to be resident in
Canada for the purposes of Part XIII of the Income Tax Act (Canada), in respect
of any amount paid or credited or to be paid or credited to that Lender
hereunder.  In the event that the requirements for a Canadian Lender to qualify
as an “authorized foreign bank” which is deemed to be resident of Canada for
purposes of Part XIII of the Income Tax Act (Canada) as enacted or from time to
time are different from the requirements set out above, then in order to qualify
as a Canadian Lender, such Lender shall meet all such requirements in force from
time to time.

“Canadian Lending Office” means, with respect to each Canadian Lender, the
office of that such Canadian Lender designated as such in the signature pages
hereto or such other office of such Canadian Lender as it may from time to time
specify to the Company, the Canadian Company, the Administrative Agent and BOA
Canada.

“Canadian Letters of Credit” means standby or documentary letters of credit
issued by Canadian Issuer for the account of the Canadian Company.

“Canadian Letter of Credit Sublimit” has the meaning specified in subsection
2.3A(f).

“Canadian Loan” has the meaning specified in Section 2.1A.

“Canadian Loan Note” means a promissory note of the Canadian Company payable to
the order of a Canadian Lender, in substantially the form of Exhibit F-2,
evidencing the aggregate indebtedness of the Canadian Company to such Canadian
Lender resulting from Canadian Loans made by such Canadian Lender.

6


--------------------------------------------------------------------------------


“Canadian Obligations” means all Loans, and other Indebtedness, advances, debts,
liabilities, obligations, covenants and duties owing by the Canadian Company to
any Canadian Lender, any Agent, the Canadian Issuer, or any other Person
required to be indemnified, that arises under any Loan Document or in connection
with any interest rate cap, collar, swap or other agreement or arrangement
designed to protect such Person against fluctuations in interest rates, in each
case, whether or not for the payment of money, whether arising by reason of an
extension of credit, loan, guaranty, reimbursement obligations with respect to
Canadian Letters of Credit, indemnification or in any other manner, whether
direct or indirect (including those acquired by assignment), absolute or
contingent, due or to become due, now existing or hereafter arising and however
acquired.

“Canadian OpCo Parent” means 1323342 Alberta ULC, an Alberta unlimited liability
company formed by the Company to own stock or other equity interests of those
Subsidiaries of the Company operating in, and formed under the laws of, a
Province of Canada.

“Canadian Prime Rate” means for any day the rate of interest in effect for such
day as publicly announced from time to time by BOA Canada as its “prime rate.” 
Such “prime rate” is a rate set by BOA Canada based upon various factors
including BOA Canada’s costs and desired return, general economic conditions and
other factors, and is used as a reference point for pricing some loans, which
may be priced at, above, or below such announced rate.  Any change in such
“prime rate” announced by BOA Canada shall take effect at the opening of
business on the day specified in the public announcement of such change.

“Canadian Sublimit” means, for any fiscal month, the amount set forth on the
Canadian Sublimit Certificate delivered in accordance with subsection 6.2(f)
during the month immediately prior to the first day of such fiscal month;
provided that (a) the initial Canadian Sublimit shall be $45,000,000 and shall
remain in effect until July 1, 2007, (b) in no event shall the Canadian Sublimit
be less than the sum of the aggregate principal amount of all outstanding
Canadian Loans and the Canadian LC Amount and (c) in no event shall the Canadian
Sublimit exceed the Maximum Canadian Sublimit.  If the Company shall fail to
deliver a Canadian Sublimit Certificate as required pursuant to subsection
6.2(f), the Canadian Sublimit beginning on the first day of the month
immediately following failure, and continuing until a Canadian Sublimit
Certificate is delivered in accordance with subsection 6.2(f), shall
conclusively be presumed to equal to the sum of the aggregate principal amount
of all outstanding Canadian Loans and the Canadian LC Amount as calculated on
such first day of the month.  The Canadian Sublimit is part of, and not in
addition to, the Aggregate Commitments.

“Canadian Sublimit Certificate” means a certificate duly completed and executed
by a Responsible Officer of the Company, substantially in the form of Exhibit I
hereto.

“Capital Adequacy Regulation” means any guideline, request or directive of any
central bank or other Governmental Authority, or any other law, rule or
regulation,

7


--------------------------------------------------------------------------------


whether or not having the force of law, in each case, regarding capital adequacy
of any bank or of any corporation controlling a bank.

“Capital Expenditures” means, for any period and with respect to any Person, the
aggregate of all expenditures paid by such Person and its Subsidiaries for the
acquisition or leasing of fixed or capital assets or additions to equipment
(including replacements, capitalized repairs and improvements during such
period) which should be capitalized under GAAP on a consolidated balance sheet
of such Person and its Subsidiaries.

“Capital Lease” means, with respect to any Person, any leasing or similar
arrangement which, in accordance with GAAP, is classified as a capital lease on
a consolidated balance sheet of such Person.

“Capital Lease Obligations” means, with respect to any Person, without
duplication, the principal component of all monetary obligations of such Person
or any of its Subsidiaries under Capital Leases of such Person or any such
Subsidiary.

“Cash Equivalents” means:

(a)           securities issued or fully guaranteed or insured by the United
States Government or the Canadian Government or any agency thereof and backed by
the full faith and credit of the United States or Canada having maturities of
not more than six months from the date of acquisition;

(b)           certificates of deposit, time deposits, Eurodollar time deposits,
repurchase agreements, reverse repurchase agreements, or bankers’ acceptances,
having in each case a tenor of not more than six months, issued by any bank, or
by any U.S. or Canadian commercial bank or any branch or agency of a non-U.S. or
non-Canadian bank licensed to conduct business in the U.S. or Canada having
combined capital and surplus of not less than One Hundred Million Dollars
($100,000,000) whose short term securities are rated at least A-1 by Standard &
Poor’s Corporation and P-1 by Moody’s Investors Service Inc., and not subject to
any right of setoff by such issuer (other than any such issuer that is also a
Lender); and

(c)           commercial paper of an issuer rated at least A-1 by Standard &
Poor’s Corporation or P-1 by Moody’s Investors Service Inc. and in either case
having a tenor of not more than six months.

“CCAA” means Companies’ Creditors Arrangement Act (Canada), (or any successor
statute), as amended from time to time, and includes all regulations thereunder.

“CDOR Rate” means, for any day, the rate per annum (rounded upwards, if
necessary, to the nearest whole multiple of 1/100 of 1%) which is the arithmetic
average of the “BA 1 month” rates applicable to Canadian Dollar bankers’
acceptances identified as such on the Reuters Screen CDOR Page at approximately
10:00 a.m. on such day (as adjusted by BOA Canada after 10:00 a.m. (Toronto
time) to reflect any error in any posted

8


--------------------------------------------------------------------------------


rate or in the posted average per annum rate).  If such rate does not appear on
the Reuters Screen CDOR Page as contemplated above, then the CDOR Rate on any
day shall be the rate quoted by BOA Canada.

“CERCLA” has the meaning specified in the definition of “Environmental Laws.”

“Change of Control” means, with respect to any Person, an event or series of
events by which:

(a)           any “person” or “group” (as such terms are used in Sections 13(d)
and 14(d) of the Exchange Act, but excluding the Flynn Group and excluding any
employee benefit plan of such person or its subsidiaries, and any person or
entity acting in its capacity as trustee, agent or other fiduciary or
administrator of any such plan) becomes the “beneficial owner” (as defined in
Rules 13d-3 and 13d-5 under the Exchange Act, except that a person or group
shall be deemed to have “beneficial ownership” of all securities that such
person or group has the right to acquire (such right, an “option right”),
whether such right is exercisable immediately or only after the passage of
time), directly or indirectly, of 30% or more of the equity securities of such
Person entitled to vote for members of the board of directors or equivalent
governing body of such Person on a fully diluted basis (and, taking into account
all such securities that such person or group has the right to acquire pursuant
to any option right); or

(b)           during any period of 24 consecutive months, a majority of the
members of the board of directors or other equivalent governing body of such
Person cease to be composed of individuals: (i) who were members of that board
or equivalent governing body on the first day of such period, (ii) whose
election or nomination to that board or equivalent governing body was approved
or recommended by individuals referred to in clause (i) above constituting at
the time of such election or nomination at least a majority of that board or
equivalent governing body or (iii) whose election or nomination to that board or
other equivalent governing body was approved or recommended by individuals
referred to in clauses (i) and (ii) above constituting at the time of such
election or nomination at least a majority of that board or equivalent governing
body (excluding, in the case of both clause (ii) and clause (iii), any
individual whose initial nomination for, or assumption of office as, a member of
that board or equivalent governing body occurs solely as a result of an actual
or threatened solicitation of proxies or consents for the election of such
director by any person or group other than the Flynn Group and other than a
solicitation for the election of one or more directors by or on behalf of the
board of directors).

“Closing Date” means the date on which all conditions precedent set forth in
Section 4.1 are satisfied or waived by the Administrative Agent and all the
Lenders.

“Co-Agent” means NCB, in its capacity as co-agent for the Lenders hereunder.

 

9


--------------------------------------------------------------------------------


“Code” means the Internal Revenue Code of 1986, as amended, and the regulations
promulgated thereunder.

“Collateral Account” means collectively the Collateral Account — US and the
Collateral Account — Canada and any other collateral account maintained pursuant
to Section 10.10.

“Collateral Account — Canada” has the meaning specified in Section 10.10.

“Collateral Account — US” has the meaning specified in Section 10.10.

“Commitment”, with respect to each U.S. Lender, has the meaning specified in
Section 2.1.

“Commitment Percentage” means as to any Lender, the percentage equivalent of
such U.S. Lender’s Commitment, or, in the case of a Canadian Lender, its related
U.S. Lender’s Commitment, divided by the Aggregate Commitment.

“Company” has the meaning specified in the introductory clause hereto.

“Compliance Certificate” means a certificate duly completed and executed by a
Responsible Officer of the Company, substantially in the form of Exhibit A
hereto.

“Consolidated Net Cash Interest Expense” means, as to any Person for any period,
gross consolidated cash interest expense payable by such Person during such
period (including all commissions, discounts, fees and other charges paid in
connection with standby letters of credit and similar instruments) in respect of
all Indebtedness (including without limitation Subordinated Debt and Seller
Debt) for such Person, plus (a) the portion of the upfront costs and expenses
for Rate Contracts (to the extent not included in gross consolidated interest
expense) of such Person fairly allocated to such Rate Contracts as expenses and
payable by such Person during such period, plus (b) fees payable by such Person
pursuant to Section 2.10 (to the extent not included in gross consolidated
interest expense) during such period, plus (c) the portion of any payments made
by such Person in respect of Capital Leases of such Person allocated to interest
expense (to the extent not included in gross consolidated interest expense)
during such period, less (d) interest income of such Person for such period and
Rate Contracts payments received by such Person during such period; less (e) in
the case of the Company, fees paid by the Company during such period pursuant to
Section 2.10(a); all as determined in accordance with GAAP for such Person and
its Subsidiaries.

“Contingent Obligation” means, as to any Person, (a) any Guaranty Obligation of
that Person; and (b) any direct or indirect obligation or liability, contingent
or otherwise, of that Person, (i) in respect of any Surety Instrument issued for
the account of that Person or as to which that Person is otherwise liable for
reimbursement of drawings or payments, (ii) to purchase any materials, supplies
or other Property from, or to obtain the services of, another Person if the
relevant contract or other related document or obligation requires that payment
for such materials, supplies or other Property, or for

10


--------------------------------------------------------------------------------


such services, shall be made regardless of whether delivery of such materials,
supplies or other Property is ever made or tendered, or such services are ever
performed or tendered, or (iii) in respect of any Rate Contract that is not
entered into in connection with a bona fide hedging operation that provides
benefits to such Person.  The amount of any Contingent Obligation shall
(subject, in the case of Guaranty Obligations, to the last sentence of the
definition of “Guaranty Obligation”) be deemed equal to the maximum reasonably
anticipated liability in respect thereof, and shall, with respect to item
(b)(iii) of this definition, be marked to market on a current basis.

“Contractual Obligations” means, as to any Person, any obligation or liability
under any security issued by such Person or of any agreement, undertaking,
contract, indenture, mortgage, deed of trust or other instrument, document or
agreement to which such Person is a party or by which it or any of its property
is bound.

“Conversion Date” means any date on which (a) the Company converts a U.S. Base
Rate Loan to an IBOR Loan, an IBOR Loan to a U.S. Base Rate Loan, a U.S. Base
Rate Loan to an Optional Floating Rate Loan, a Optional Floating Rate Loan to a
U.S. Base Rate Loan or an Optional Floating Rate Loan to an IBOR Loan or (b) the
Canadian Company converts a Canadian Base Rate Loan to a Eurodollar Rate Loan or
a Eurodollar Rate Loan to a Canadian Base Rate Loan.

“Default” means any event or circumstance which, with the giving of notice, the
lapse of time, or both, would (if not cured or otherwise remedied during such
time) constitute an Event of Default.

“Disbursement Date” has the meaning specified in subsection 2.15(b)(i).

“Disposition” means (i) the sale, lease, conveyance or other disposition of
Property, other than sales or other dispositions expressly permitted under
subsection 7.2(a) or 7.2(b), and (ii) the sale or transfer by the Company or any
Subsidiary of the Company of any equity securities issued by any Subsidiary of
the Company to any Person other than the Company or any Subsidiary of the
Company.

“Documentation Agent” means JPMorgan, in its capacity as documentation agent for
the Lenders hereunder.

“Dollar Equivalent” means, at any time, (a) with respect to any amount
denominated in Dollars, such amount, and (b) with respect to any amount
denominated in Canadian Dollars, the equivalent amount thereof in Dollars as
determined by BOA Canada or the Canadian Issuer, as the case may be, at such
time on the basis of the Spot Rate (determined in respect of the most recent
Revaluation Date) for the purchase of Dollars with Canadian Dollars.

“Dollars” and “$” each mean lawful money of the United States.

“Domestic Lending Office” means, with respect to each U.S. Lender, the office of
that such U.S. Lender designated as such in the signature pages hereto or such

11


--------------------------------------------------------------------------------


other office of such U.S. Lender as it may from time to time specify to the
Company and the Administrative Agent.

“Domestic Subsidiary” means any direct or indirect Subsidiary of the Company
which is incorporated or organized under the laws of any state of the United
States of America or the District of Columbia.

“EBITDA” means, for any period, for any Person, determined for such Person and
its Subsidiaries on a consolidated basis and in accordance with GAAP, the sum of
(a) the net income (or net loss) for such period, plus (b) all amounts treated
as expenses for depreciation and the amortization of intangibles of any kind to
the extent included in the determination of such net income (or loss), plus
(c) all amounts treated as expenses for interest to the extent included in the
determination of such net income (or loss), plus (d) all accrued taxes on or
measured by income to the extent included in the determination of such net
income (or loss), plus (e) the effect of financial accounting standard 142
related to goodwill, plus (f) non-cash compensation expenses related to the
application of financial accounting standard 123R related to share-based
payments, plus (g) non-cash charges other than those described in clauses (e)
and (f) above, in an aggregate amount not in excess of $5,000,000 in any period,
or such greater amount as Administrative Agent shall have approved in its
reasonable judgment; provided, however, that net income (or loss) shall be
computed for these purposes without giving effect to extraordinary losses or
extraordinary gains; provided, further, that EBITDA of the Company and its
Subsidiaries for any period shall include pro forma EBITDA, for such period, of
the target of any Permitted Acquisition consummated during such period,
including any add-backs and adjustments to EBITDA listed on Schedule 1.1(a) and
any other add-backs and adjustments to EBITDA approved by all Lenders.

“EBITDAR” means, for any period, for any Person, determined for such Person and
its Subsidiaries on a consolidated basis and in accordance with GAAP, EBITDA for
such period plus all rental payments made by the Company and its Subsidiaries
during such period.

“Eligible Canadian Affiliate” means a Person which is an Affiliate of a
U.S. Lender or the Canadian branch or office of a U.S. Lender, which Affiliate,
branch or office makes loans in Canadian Dollars of the type being made
hereunder in Canada and (i) is a resident of Canada for income tax purposes, or
(ii) is an “authorized foreign bank”, as defined in section 2 of the Bank Act
(Canada) and Section 248 of the Income Tax Act (Canada), which would hold all
loans to the Canadian Company hereunder and would receive all amounts payable by
the Canadian Company hereunder or under the other Loan Documents as part of such
Affiliate’s “Canadian banking business”, for purposes of the Income Tax Act
(Canada), with the result that such Affiliate would be deemed to be resident in
Canada for the purposes of Part XIII of the Income Tax Act (Canada), in respect
of any amount paid or credited or to be paid or credited to that Affiliate
hereunder.  In the event that the requirements for an Eligible Canadian
Affiliate to qualify as an “authorized foreign bank” which is deemed to be
resident of Canada for purposes of Part XIII of the Income Tax Act (Canada) as
enacted or from time to time are different

12


--------------------------------------------------------------------------------


from the requirements set out above, then in order to qualify as an Eligible
Canadian Affiliate, such Affiliate shall meet all such requirements in force
from time to time.

“Environmental Claims” means all claims, however asserted, by any Governmental
Authority or other Person alleging potential liability or responsibility for
violation of any Environmental Law, or for release or injury to the environment
or threat to public health, personal injury (including sickness, disease or
death), property damage, natural resources damage, or otherwise alleging
liability or responsibility for damages (punitive or otherwise), cleanup,
removal, remedial or response costs, restitution, civil or criminal penalties,
injunctive relief, or other type of relief, resulting from or based upon the
presence, placement, discharge, emission or release (including intentional and
unintentional, negligent and non-negligent, sudden or non-sudden, accidental or
non-accidental, placement, spills, leaks, discharges, emissions or releases) of
any Hazardous Material at, in, or from Property, whether or not owned by the
Company or any of its Subsidiaries.

“Environmental Laws” means all federal, state, local, provincial or foreign
laws, statutes, common law duties, rules, regulations, ordinances and codes,
together with all administrative orders, licenses, authorizations and permits
of, and agreements with, any Governmental Authorities, in each case relating to
environmental, health, safety and land use matters; including the Comprehensive
Environmental Response, Compensation and Liability Act of 1980 (“CERCLA”), the
Clean Air Act, the Federal Water Pollution Control Act of 1972, the Solid Waste
Disposal Act, the Federal Resource Conservation and Recovery Act, the Toxic
Substances Control Act, the Emergency Planning and Community Right-to-Know Act.

“Environmental Permits” has the meaning specified in subsection 5.11(b).

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
and the regulations promulgated thereunder.

“ERISA Affiliate” means any corporation, partnership, or other trade or business
(whether or not incorporated) that is, along with the Company and/or the
Canadian Company, a member of a controlled group of corporations or a controlled
group of trades or businesses, as described in Sections 414(b) and 414(c),
respectively, of the Code or Section 4001 of ERISA, or a member of the same
affiliated service group within the meaning of Section 414(m) of the Code.

“Eurodollar Base Rate” means, for any Interest Period with respect to a
Eurodollar Rate Loan, the rate per annum equal to the British Bankers
Association LIBOR Rate (“BBA LIBOR”), as published by Reuters (or other
commercially available source providing quotations of BBA LIBOR as designated by
BOA Canada from time to time) at approximately 11:00 a.m., London time, two
Business Days prior to the commencement of such Interest Period, for deposits in
Canadian Dollars (for delivery on the first day of such Interest Period) with a
term equivalent to such Interest Period.  If such rate is not available at such
time for any reason, then the “Eurodollar Base Rate” for such Interest Period
shall

13


--------------------------------------------------------------------------------


be the rate per annum determined by BOA Canada to be the rate at which deposits
in Canadian Dollars for delivery on the first day of such Interest Period in
same day funds in the approximate amount of the Eurodollar Rate Loan being made,
continued or converted by BOA Canada and with a term equivalent to such Interest
Period would be offered by BOA’s London Branch (or other BOA branch or
Affiliate) to major banks in the London or other offshore interbank market for
Canadian Dollars at their request at approximately 11:00 a.m. (London time) two
Business Days prior to the commencement of such Interest Period.

“Eurodollar Rate” means, for any Interest Period with respect to any Eurodollar
Rate Loan, a rate per annum determined by BOA Canada to be equal to the quotient
obtained by dividing (a) the Eurodollar Base Rate for such Eurodollar Rate Loan
for such Interest Period by (b) one minus the Eurodollar Reserve Percentage for
such Eurodollar Rate Loan for such Interest Period.

“Eurodollar Rate Loan” means a Loan that bears interest at a rate based on the
Eurodollar Rate.  Eurodollar Rate Loans shall be denominated in Canadian
Dollars.

“Eurodollar Reserve Percentage” means for any day for any Interest Period the
maximum reserve percentage (expressed as a decimal, rounded upward to the
nearest 1/100th of 1%) in effect on such day (whether or not applicable to any
Lender) under regulations issued from time to time by the Federal Reserve Board
for determining the maximum reserve requirement (including any emergency,
supplemental or other marginal reserve requirement) with respect to Eurocurrency
funding (currently referred to as “Eurocurrency liabilities” under Regulation D
of the Federal Reserve Board) having a term comparable to such Interest Period.

“Event of Default” means any of the events or circumstances specified in Section
8.1.

“Event of Loss” means, with respect to any Property, any of the following: 
(a) any loss, destruction or damage of such Property; or (b) any actual
condemnation, seizure or taking, by exercise of the power of eminent domain or
otherwise, of such Property, or confiscation of such Property or the requisition
of the use of such Property.

“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
regulations promulgated thereunder.

“Existing Letters of Credit” has the meaning specified in subsection 2.3(g).

“Federal Funds Rate” means, for any day, the rate per annum set forth in the
weekly statistical release designated as H.15(519), or any successor
publication, published by the Federal Reserve Board (including any such
successor, “H.15(519)”) for such day (or, if such day is not a Business Day, for
the

14


--------------------------------------------------------------------------------


Business Day preceding such day) opposite the caption “Federal Funds
(Effective)”.  If on any day upon which the Federal Funds Rate is to be
determined the rate for such day (or, if such day is not a Business Day, for the
Business Day preceding such day) is not yet published in H.15(519), the rate for
such day, for purposes of such determination, will be the rate set forth in the
daily statistical release designated as the Composite 3:30 p.m. Quotations for
U.S. Government Securities, or any successor publication, published by the
Federal Reserve Bank of New York (including any such successor, the “Composite
3:30 p.m. Quotation”) for such day (or, if such day is not a Business Day, for
the Business Day preceding such day) under the caption “Federal Funds Effective
Rate.”  If on any day upon which the Federal Funds Rate is to be determined the
rate for such day (or, if such day is not a Business Day, for the Business Day
preceding such day) is not yet published in either H.15(519) or the Composite
3:30 p.m. Quotations, the rate for such day, for purposes of such determination,
will be the arithmetic mean as determined by the Administrative Agent of the
rates for the last transaction in overnight Federal funds arranged prior to 9:00
a.m. (New York time) on that day (or, if such day is not a Business Day, on the
Business Day preceding such day) by each of three leading brokers of Federal
funds transactions in New York City selected by the Administrative Agent.

“Federal Reserve Board” means the Board of Governors of the Federal Reserve
System, or any entity succeeding to any of its principal functions.

“Fee Letter” has the meaning specified in subsection 2.10(a).

“Fixed Charge Coverage Ratio” means, for any period, the ratio of (a) EBITDAR
for the Company for such period less Maintenance Capital Expenditures of the
Company during such period, less cash federal, state, local and foreign income
taxes of the Company paid during such period, excluding deferred taxes to
(b) Fixed Charges for such period.

“Fixed Charges” means, with respect to any fiscal period of the Company on a
consolidated basis, without duplication, Consolidated Net Cash Interest Expense
of the Company during such period, scheduled principal payments of Indebtedness
of the Company (excluding mandatory prepayments of the Loans pursuant to Section
2.7) during such period, and rent payments made by the Company during such
period.

“Flynn Group” means (a) Donald Flynn, (b) the spouse, lineal descendants and
spouses of the lineal descendents of Donald Flynn, (c) trusts created in whole
or in part for the benefit of any or all of the Persons named in clauses (a) and
(b) above, and estates and legal representatives of the Persons named in clauses
(a) and (b) above, and (d) any corporation, limited liability company,
partnership, or other entity controlled by the Persons named in clauses (a) and
(b) above.

“Form W-8BEN” has the meaning specified in subsection 3.1(f).

“Form W-8ECI” has the meaning specified in subsection 3.1(f).

“Funded Debt” means, at any time, for any Person, determined for such Person and
its Subsidiaries on a consolidated basis and in accordance with GAAP, the sum

15


--------------------------------------------------------------------------------


of the following, without duplication: (i) Indebtedness for borrowed money,
(ii) Capital Lease Obligations and (iii) purchase money Indebtedness; but shall
specifically exclude unsecured guaranties acceptable to the Administrative
Agent.

“GAAP” means generally accepted accounting principles set forth from time to
time in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board (or agencies with
similar functions of comparable stature and authority within the accounting
profession), or in such other statements by such other entity as may be in
general use by significant segments of the U.S. accounting profession, which are
applicable to the circumstances as of the date of determination.

“Governmental Authority” means any nation or government, any state, province,
municipality or other political subdivision thereof, any central bank (or
similar monetary or regulatory authority) thereof, any entity exercising
executive, legislative, judicial, regulatory or administrative functions of or
pertaining to government, and any corporation or other entity owned or
controlled, through stock or capital ownership or otherwise, by any of the
foregoing.

“Guaranty Obligation” means, as applied to any Person, any direct or indirect
liability of that Person with respect to any Indebtedness, lease, dividend,
Surety Instrument or other obligation (the “primary obligations”) of another
Person (the “primary obligor”), including any obligation of that Person, whether
or not contingent, (a) to purchase, repurchase or otherwise acquire such primary
obligations or any property constituting direct or indirect security therefor,
or (b) to advance or provide funds (i) for the payment or discharge of any such
primary obligation, or (ii) to maintain working capital or equity capital of the
primary obligor or otherwise to maintain the net worth or solvency or any
balance sheet item, level of income or financial condition of the primary
obligor, or (c) to purchase property, securities or services primarily for the
purpose of assuring the owner of any such primary obligation of the ability of
the primary obligor to make payment of such primary obligation, or (d) otherwise
to assure or hold harmless the holder of any such primary obligation against
loss in respect thereof; in each case (a), (b), (c) or (d), including
arrangements wherein the rights and remedies of the holder of the primary
obligation are limited to repossession or sale of certain property of such
Person.  The amount of any Guaranty Obligation shall be deemed equal to the
stated or determinable amount of the primary obligation in respect of which such
Guaranty Obligation is made or, if not stated or if indeterminable, the maximum
reasonably anticipated liability in respect thereof.

“Hazardous Materials” means all those substances which are regulated by, or
which may form the basis of liability under, any Environmental Law, including
all substances identified under any Environmental Law as a pollutant,
contaminant, hazardous waste, hazardous constituent, special waste, hazardous
substance, hazardous material, or toxic substance, or petroleum or petroleum
derived substance or waste.

16


--------------------------------------------------------------------------------


“IBOR” means, for each Interest Period in respect of IBOR Loans comprising part
of the same Revolving Borrowing, an interest rate per annum (rounded upward to
the nearest 1/100th of 1%) determined pursuant to the following formula:

IBOR

 

=

 

Non-Adjusted IBOR      

 

 

 

 

1.00 - Eurodollar Reserve Percentage

 

The IBOR shall be adjusted automatically as of the effective date of any change
in the Eurodollar Reserve Percentage.

“IBOR Loan” means a Loan that bears interest based on the IBOR.

“Indebtedness” of any Person means, without duplication, (a) all indebtedness
for borrowed money; (b) all obligations issued, undertaken or assumed as the
deferred purchase price of property or services (other than trade payables
entered into in the ordinary course of business pursuant to ordinary terms);
(c) all non-contingent reimbursement or payment obligations with respect to
Surety Instruments; (d) all obligations evidenced by notes, bonds, debentures or
similar instruments, including obligations so evidenced incurred in connection
with the acquisition of property, assets or businesses; (e) all indebtedness
created or arising under any conditional sale or other title retention
agreement, or incurred as financing, in either case with respect to Property
acquired by the Person (even though the rights and remedies of the seller or
bank under such agreement in the event of default are limited to repossession or
sale of such property); (f) all Capital Lease Obligations; (g) all net
obligations with respect to Rate Contracts; (h) all indebtedness referred to in
clauses (a) through (g) above secured by (or for which the holder of such
Indebtedness has an existing right, contingent or otherwise, to be secured by)
any Lien upon or in Property (including accounts and contracts rights) owned by
such Person, even though such Person has not assumed or become liable for the
payment of such Indebtedness; and (i) all Guaranty Obligations in respect of
indebtedness or obligations of others of the kinds referred to in clauses (a)
through (g) above.

“Indemnified Liabilities” has the meaning specified in subsection 10.5(a).

“Indemnified Person” has the meaning specified in subsection 10.5(a).

“Insolvency Proceeding” means (a) any case, action or proceeding before any
court or other Governmental Authority relating to bankruptcy, reorganization,
insolvency, liquidation, receivership, dissolution, winding-up or relief of
debtors, or (b) any general assignment for the benefit of creditors,
composition, marshalling of assets for creditors, or other, similar arrangement
in respect of its creditors generally or any substantial portion of its
creditors; in each case undertaken under U.S. Federal, State, Canadian or other
foreign law, including the Bankruptcy Code, the BIA and the CCAA.

“Interest Payment Date” means, with respect to any IBOR Loan or any Eurodollar
Rate Loan, the last day of each Interest Period applicable to such Loan and,

17


--------------------------------------------------------------------------------


with respect to any Base Rate Loan or any Optional Floating Rate Loan, the last
Business Day of each calendar quarter.

“Interest Period” means, with respect to any IBOR Loan or any Eurodollar Rate
Loan, the period commencing on the Business Day the Loan is disbursed or
continued or on the Conversion Date on which a Loan is converted to an IBOR Loan
or a Eurodollar Rate Loan and ending on the date one, two or three months
thereafter, as selected by the Company in its Notice of Borrowing, or Notice of
Conversion/Continuation, or by the Canadian Company in its Notice of Canadian
Borrowing or Notice of Canadian Conversion/Continuation, as applicable;

provided, that:

(i)            if any Interest Period pertaining to an IBOR Loan or a Eurodollar
Rate Loan would otherwise end on a day which is not a Business Day, that
Interest Period shall be extended to the next succeeding Business Day unless, in
the case of an IBOR Loan or a Eurodollar Rate Loan, the result of such extension
would be to carry such Interest Period into another calendar month, in which
event such Interest Period shall end on the immediately preceding Business Day;
and

(ii)           any Interest Period pertaining to an IBOR Loan or a Eurodollar
Rate Loan that begins on the last Business Day of a calendar month (or on a day
for which there is no numerically corresponding day in the calendar month at the
end of such Interest Period) shall end on the last Business Day of the calendar
month at the end of such Interest Period.

“Inventory” means any and all “inventory” (as defined in the UCC) now owned or
hereafter acquired by each Loan Party, wherever located, including without
limitation finished goods, raw materials, work in process and other materials
and supplies (including packaging and shipping materials) used or consumed in
the manufacture or production thereof, and goods which are returned to or
repossessed by any Loan Party.

“Issuer” means BOA, in its capacity as issuer of the Letters of Credit (or any
other Person to whom BOA may assign its obligations pursuant to subsection
10.8(g)).

“Joint Venture” means a single-purpose corporation, partnership, joint venture
or other legal arrangement (whether created pursuant to contract or conducted
through a separate legal entity) now or hereafter formed by the Company or any
of its Subsidiaries with another Person in order to conduct a common venture or
enterprise with such Person.

“JPMorgan” means JPMorgan Chase Bank, National Association.

“LaSalle” means LaSalle Bank National Association.

18


--------------------------------------------------------------------------------


“LC Amount” means at any time the aggregate undrawn face amount of all Letters
of Credit and Canadian Letters of Credit.

“Lender” has the meaning specified in the introductory clause hereto, and, as
the context requires, includes the Administrative Agent in its capacity as the
provider of Swing Line Loans hereunder, the U.S. Lenders and the Canadian
Lenders.

“Lending Office” means, with respect to any Lender, the office or offices of
such Lender specified as its “Lending Office” or “Domestic Lending Office” or
“Canadian Lending Office” or “Offshore Lending Office”, as the case may be,
opposite its name on the applicable signature page hereto, or such other office
or offices of such Lender as it may from time to time notify the Company and the
Administrative Agent.

“Letters of Credit” means standby or documentary letters of credit issued by
Issuer for the account of the Company.

“Letter of Credit Sublimit” has the meaning specified in subsection 2.3(f).

“Lien” means any mortgage, deed of trust, pledge, hypothecation, assignment,
charge or deposit arrangement, encumbrance, lien (statutory or other) or other
security interest or preferential arrangement of any kind or nature whatsoever
(including those created by, arising under or evidenced by any conditional sale
or other title retention agreement, the interest of a lessor under a Capital
Lease Obligation or any financing lease having substantially the same economic
effect as any of the foregoing) and any contingent or other agreement to provide
any of the foregoing, but not including the interest of a lessor under an
Operating Lease.

“Loan” means an extension of credit by a U.S. Lender to the Company pursuant to
Article II (which may be a U.S. Base Rate Loan or an IBOR Loan), or a Swing Line
Loan (which may be a U.S. Base Rate Loan or an Optional Floating Rate Loan) or
an extension of credit by a Canadian Lender to the Canadian Company pursuant to
Article II (which may be a Canadian Base Rate Loan or a Eurodollar Rate Loan) .

“Loan Documents” means this Agreement, the Revolving Notes, the Canadian Loan
Notes, the Loan Party Guaranties and all documents delivered to the
Administrative Agent in connection therewith and all Rate Contracts between the
Company and any U.S. Lender or between the Canadian Company and any Canadian
Lender.

“Loan Party” means the Company and each Subsidiary of the Company.

“Loan Party Guaranty” means (a) the Guaranty of the Obligations and the Canadian
Obligations executed by each then-existing Domestic Subsidiary of the Company
(other than the Canadian Company) and delivered to the Administrative Agent on
the Closing Date, and each Guaranty of the Obligations and the Canadian
Obligations subsequently executed by a Domestic Subsidiary of the Company (other
than the Canadian Company) and delivered to the Administrative Agent, as each is
amended from time to

19


--------------------------------------------------------------------------------


time hereafter, (b) the Guaranty of the Obligations executed by the Canadian
Company and delivered to the Administrative Agent on the Closing Date, as such
Guaranty is amended from time to time hereafter, (c) the Guaranty of the
Canadian Obligations executed by the Company and delivered to the Administrative
Agent on the Closing Date, as such Guaranty is amended from time to time
hereafter, and (d) each Guaranty delivered pursuant to Section 6.13.

“Maintenance Capital Expenditures” means, with respect to any Person, any
Capital Expenditures that are made either to (a) replace or repair an existing
capital asset or (b) extend the useful life of an existing capital asset.

“Majority Lenders” means at any time, U.S. Lenders having 51% or more of the
Aggregate Commitment or, if the Commitments have been terminated pursuant to
Section 8.2, Lenders holding in the aggregate 51% or more of the sum of the
aggregate unpaid principal amount of the Loans and the LC Amount (with the
aggregate amount of each U.S. Lender’s participation in Letters of Credit and
Swing Line Loans and of each Canadian Lender’s participation in Canadian Letters
of Credit being deemed “held” by such Lender for purposes of this definition).

“Margin Stock” means “margin stock” as such term is defined in Regulation T, U
or X of the Federal Reserve Board.

“Material Acquisition” means an Acquisition with respect to which the Total
Consideration payable exceeds $5,000,000.

“Material Adverse Effect” means (a) a material adverse change in, or a material
adverse effect upon, the operations, business, properties, assets, liabilities
(actual or contingent) or condition (financial or otherwise) of the Company or
the Company and its Subsidiaries taken as a whole; (b) a material impairment of
the ability of the Company, or the other Loan Parties taken as a whole, to
perform under the Loan Documents; or (c) a material adverse effect upon the
legality, validity, binding effect or enforceability of any Loan Document.

“Material Loan Party” means, at any time, any Loan Party (other than the Company
or the Canadian Company) (i) the gross revenues of which for the fiscal year
most recently ended are 15% or more of the consolidated gross revenues of the
Company and its Subsidiaries for such fiscal year or (ii) the aggregate book
value of the assets of which at such time are 15% or more of the aggregate book
value of the consolidated assets of the Company and its Subsidiaries at such
time, all as determined in accordance with GAAP.

“Maximum Canadian Sublimit” means an amount equal to the lesser of
(a) $100,000,000, as such amount may be reduced from time to time pursuant to
Section 2.5 and (b) the Aggregate Commitments.

20


--------------------------------------------------------------------------------


“Multiemployer Plan” means a “multiemployer plan,” as defined in
Section 4001(a)(3) of ERISA, that is maintained for the employees of the
Company, the Canadian Company or any ERISA Affiliate.

“NCB” means National City Bank.

“Net Proceeds” means proceeds in cash, checks or other cash equivalent financial
instruments (including Cash Equivalents) as and when received by the Person
making a Disposition, net of: (a) the direct costs relating to such Disposition
excluding amounts payable to any Affiliate of the Person making the Disposition,
(b) taxes paid or payable as a result thereof, and (c) amounts required to be
applied to repay principal, interest and prepayment premiums and penalties on
Indebtedness secured by a Lien on the assets which are the subject of such
Disposition but only if such Lien is permitted under the Loan Documents.  “Net
Proceeds” shall also include proceeds paid on account of any Event of Loss, net
of: (i) all money actually, and permitted under the Loan Documents to be,
applied to repair, replace, restore or substitute for the damaged Property,
(ii) all of the costs and expenses reasonably incurred in connection with the
collection of such proceeds, award or other payments, (iii) taxes paid or
payable as a result thereof, and (iv) any amounts retained by or paid to parties
having superior rights to such proceeds, awards or other payments but only if
such superior rights are permitted under the Loan Documents.

“Net Worth” means shareholders’ equity of the Company as determined in
accordance with GAAP.

“Non-Adjusted IBOR” means the rate of interest per annum determined by the
Administrative Agent to be the rate of interest per annum (rounded upward to the
nearest 1/100th of 1%) notified to the Administrative Agent by the Reference
Bank as the rate of interest at which Dollar deposits in the approximate amount
of the principal amount of the Loan to be made or continued as, or converted
into, an IBOR Loan by the Reference Bank and having a maturity comparable to the
Interest Period for such IBOR Loan would be offered to major banks in the
offshore dollar interbank market at their request at or about 11:00 a.m. (New
York City time) on the second Business Day prior to the commencement of such
Interest Period.

“Notice of Borrowing” means (i) with respect to a Revolving Borrowing, a notice
given by the Company to the Administrative Agent pursuant to Section 2.3, in
substantially the form of Exhibit B-1 and (ii) with respect to a Swing Line
Borrowing, a notice given by the Company to the Administrative Agent pursuant to
Section 2.16, in substantially the form of Exhibit C.

“Notice of Canadian Borrowing” means with respect to a Canadian Borrowing, a
notice given by the Canadian Company to BOA Canada (with a copy to the
Administrative Agent) pursuant to Section 2.3A, in substantially the form of
Exhibit B-2.

21


--------------------------------------------------------------------------------


“Notice of Canadian Conversion/Continuation” means a notice given by the
Canadian Company to BOA Canada (with a copy to the Administrative Agent)
pursuant to Section 2.4A, in substantially the form of Exhibit D-2.

“Notice of Conversion/Continuation” means a notice given by the Company to the
Administrative Agent pursuant to Section 2.4, in substantially the form of
Exhibit D-1.

“Notice of Lien” means any “notice of lien” or similar document intended to be
filed or recorded with any court, registry, recorder’s office, central filing
office or other Governmental Authority for the purpose of evidencing, creating,
perfecting or preserving the priority of a Lien securing obligations owing to a
Governmental Authority.

“Obligations” means all Loans, and other Indebtedness, advances, debts,
liabilities, obligations, covenants and duties owing by the Company to any U.S.
Lender, any Agent, the Issuer, or any other Person required to be indemnified,
that arises under any Loan Document or in connection with any interest rate cap,
collar, swap or other agreement or arrangement designed to protect such Person
against fluctuations in interest rates, in each case, whether or not for the
payment of money, whether arising by reason of an extension of credit, loan,
guaranty, reimbursement obligations with respect to Letters of Credit,
indemnification or in any other manner, whether direct or indirect (including
those acquired by assignment), absolute or contingent, due or to become due, now
existing or hereafter arising and however acquired.

“Offshore Lending Office” means with respect to each Lender, the office of such
Lender designated as such in the signature pages hereto or such other office of
such Lender as such Lender may from time to time specify to the Company, the
Canadian Company, the Administrative Agent and BOA Canada.

“Operating Lease” means, as applied to any Person, any lease of Property which
is not a Capital Lease.

“Optional Floating Rate” means, for any day, the Federal Funds Rate plus .50%.

“Optional Floating Rate Loan” means a Loan that bears interest based on the
Optional Floating Rate.

“Ordinary Course of Business” means, in respect of any transaction involving the
Company, the Canadian Company or any other Loan Party, the ordinary course of
such Person’s business, as conducted by any such Person not inconsistent with
past practice and undertaken by such Person in good faith.

“Organization Documents” means (i) for any corporation, the certificate or
articles of incorporation, the bylaws, any certificate of determination or
instrument relating to the rights of preferred shareholders of such corporation,
any shareholder rights agreement, and all applicable resolutions of the board of
directors of such corporation,

22


--------------------------------------------------------------------------------


(ii) for any partnership, the certificate of partnership, the partnership
agreement and all applicable resolutions of the board of directors of such
partnership’s general partner and (iii) for any limited liability company, the
limited liability company certificate or certificate of formation, the operating
or similar agreement and all applicable resolutions of the board of directors of
such limited liability company’s managing member(s).

“Original Credit Agreement” has the meaning specified in the Recitals hereto.

“Other Taxes” has the meaning specified in subsection 3.1(b).

“Participant” has the meaning specified in subsection 10.8(d).

“PBA” means the Pension Benefits Act (Ontario) and all regulations thereunder,
as amended from time to time, and any successor litigation.

“PBGC” means the Pension Benefit Guaranty Corporation.

“Pension Plan” means a “pension plan,” as such term is defined in Section 3(2)
of ERISA, that is subject to the provisions of Title IV of ERISA (other than a
Multiemployer Plan) or a defined benefit pension plan registered under the PBA,
or other Canadian or provincial pension legislation, or maintained in any non
U.S. jurisdiction (other than Canada), and to which the Company, the Canadian
Company or any ERISA Affiliate may have any liability, including any liability
by reason of being deemed to be a contributing sponsor under Section 4069 of
ERISA.

“Permitted Acquisition” means an Acquisition that satisfies each of the
following conditions:

(i)            the assets so acquired are employed, or, if such Acquisition is
structured as a purchase of Securities, the Person so acquired presently
conducts its business, in the same industry or a related industry, and in the
same or related lines of business now conducted by the Company and its
Subsidiaries;

(ii)           at the time of such Acquisition, (a) no Default or Event of
Default exists, or would be caused by the consummation thereof and (b) after
giving effect to such Acquisition, the Company would be in compliance, on a pro
forma basis, with the covenants set forth in Sections 7.13, 7.14 and 7.15 of
this Agreement, recomputed for the most recently ended period of 4 fiscal
quarters;

(iii)          the assets so acquired are located in the United States or Canada
or, if such acquisition is structured as a purchase of Securities, the Person so
acquired is organized under the laws of a state in the United States or a
Province of Canada and the assets owned by such Person are located in the United
States or Canada; provided, that Acquisitions of assets located

23


--------------------------------------------------------------------------------


outside of the United States or Canada and Acquisitions of Securities of Persons
organized outside of the United States or Canada and with assets located outside
of the United States or Canada shall be permitted hereunder, so long as the
aggregate Total Consideration related to assets or business locations outside of
the United States or Canada for all such Acquisitions in any fiscal year does
not exceed $2,000,000;

(iv)          such Acquisition shall have been approved by the board of
directors of the Person whose Properties or Securities are to be acquired;

(v)           to the extent required by Section 6.13, the Administrative Agent
shall have received such duly executed and delivered a Loan Party Guaranty of
the Obligations and the Canadian Obligations, executed by the Person so acquired
or so created; provided, that in the case of any Acquisition other than a
Material Acquisition, such items shall be delivered to the Administrative Agent
no later than the last day of the month after the month in which such
Acquisition was consummated;

(vi)          in the case of a Material Acquisition, the Company shall have
provided the Administrative Agent and the Lenders with pro forma Acquisition
closing date financial statements for the Person who is to be acquired or whose
Property is to be acquired in such Acquisition, based on the most recent monthly
financial statements for such Person, which pro forma financial statements will
detail any adjustments related to such Acquisition and include a computation of
EBITDA for such Person for use in deriving pro forma EBITDA for the Company and
its Subsidiaries for the next applicable testing date, including all add-backs
that the Company proposes to use in order to so derive pro-forma EBITDA;

(vii)         if the Company’s Total Funded Debt to EBITDA, determined as of the
most recent calendar quarter and showing the effect of such Acquisition on a pro
forma basis, including the prior 12 months’ EBITDA of the Person who is to be
acquired or whose Property is to be acquired in such Acquisition (based on the
most recent monthly financial statements for such Person) is greater than 2.50
to 1.00, the Majority Lenders shall have consented in writing to such
Acquisition;

(viii)        if so requested by the Administrative Agent or the Majority
Lenders, the Administrative Agent and the Lenders shall have received, as soon
as is reasonably practicable, copies of the agreements, instruments and
documents evidencing such Acquisition;

(ix)           in the case of each Material Acquisition, the Administrative
Agent shall have received a certificate from a Responsible Officer of the
Company certifying to (a) the satisfaction of the conditions contained in
clauses (i) - (viii) above and (b) certifying to the amount of the applicable

24


--------------------------------------------------------------------------------


Total Consideration and, in each case, showing all applicable computations; and

(x)            if aggregate Total Consideration for the Acquisition, plus the
value of Securities of the Company paid or to be paid with respect to the
Acquisition, exceeds $250,000,000, all Lenders shall have consented in writing
to such Acquisition.

“Permitted Liens” has the meaning specified in Section 7.1.

“Person” means an individual, partnership, corporation, business trust, limited
liability company, joint stock company, trust, unincorporated association, joint
venture or Governmental Authority.

“Pricing Change Certificate” means a certificate duly completed and executed by
a Responsible Officer of the Company, substantially in the form of Exhibit E
hereto.

“Property” means any interest in any kind of property or asset, whether real,
personal or mixed, and whether tangible or intangible.

“Rate Contracts” means swap agreements (as such term is defined in Section 101
of the Bankruptcy Code), commodity options, equity or equity index swaps or
options, bond options or swaptions, and any other agreements or arrangements
designed to provide protection against fluctuations in interest or currency
exchange rates.

“Reference Bank” means BOA; references to the Reference Bank shall be deemed to
refer to BOA’s Grand Cayman Branch, Grand Cayman B.W.I. (or such other office as
may be designated for such purpose by BOA).

“Reportable Event” has the meaning given to such term in ERISA.

“Requirement of Law” means, as to any Person, any law (statutory or common),
treaty, rule or regulation or determination of an arbitrator or of a
Governmental Authority, in each case applicable to or binding upon the Person or
any of its property or to which the Person or any of its property is subject.

“Responsible Officer” means the chief executive officer, the president or the
chief financial officer of the Company or the Canadian Company, as applicable,
or any other officer having substantially the same authority and responsibility;
or, with respect to compliance with financial covenants, the chief financial
officer or the treasurer of the Company or the Canadian Company, as applicable,
or any other officer having substantially the same authority and responsibility.

“Reuters Screen CDOR Page” means the display designated as page CDOR on the
Reuters Monitor Money Rates Service or other page as may, from time to time,

25


--------------------------------------------------------------------------------


replace that page on that service for the purpose of displaying bid quotations
for bankers’ acceptances accepted by Canadian Schedule I banks (as listed in the
Bank Act, Canada).

“Revaluation Date” means (a) with respect to any Loan, each of the following: 
(i) each date of a Borrowing of a Eurodollar Rate Loan, (ii) each date of a
continuation of a Eurodollar Rate Loan pursuant to Section 2.4A, and (iii) such
additional dates as BOA Canada shall determine or the Majority Lenders shall
require; and (b) with respect to any Canadian Letter of Credit, each of the
following:  (i) each date of issuance of a Canadian Letter of Credit denominated
in Canadian Dollars, (ii) each date of an amendment of any such Canadian Letter
of Credit having the effect of increasing the amount thereof (solely with
respect to the increased amount), (iii) each date of any payment by the Canadian
Issuer under any Canadian Letter of Credit denominated in Canadian Dollars, and
(iv) such additional dates as BOA Canada or the Canadian Issuer shall determine
or the Majority Lenders shall require.

“Revolving Borrowing” means a borrowing hereunder consisting of Loans made to
the Company on the same day by the U.S. Lenders pursuant to Article II.

“Revolving Loan” has the meaning specified in Section 2.1.

“Revolving Loan Maximum Amount” means Two Hundred and Five Million Dollars
($205,000,000), which is the Aggregate Commitment, as such amount may be
increased pursuant to Section 2.17 or reduced from time to time pursuant to
Section 2.5.

“Revolving Note” means a promissory note of the Company payable to the order of
a U.S. Lender, in substantially the form of Exhibit F-1, evidencing the
aggregate indebtedness of the Company to such U.S. Lender resulting from
Revolving Loans made by such U.S. Lender.

“Revolving Termination Date” has the meaning specified in Section 2.8.

“SEC” means the Securities and Exchange Commission, or any entity succeeding to
any of its principal functions.

“Securities” means “Securities” as such term is used in Section 2(l) of the
Securities Act of 1933, as amended.

“Seller Debt” means, collectively, that principal portion of any liabilities,
obligations or Indebtedness of the Company or any of its Subsidiaries that is
incurred in order to finance all or a portion of the purchase price of a
Permitted Acquisition and is owing to the seller or sellers in respect thereof.

“Senior Funded Debt” means, at any time, for any Person, determined for such
Person and its Subsidiaries on a consolidated basis and in accordance with GAAP,
all Funded Debt other than Subordinated Debt.

26


--------------------------------------------------------------------------------


“Senior Funded Debt to EBITDA Ratio” means, as of any date, the ratio of
(a) Senior Funded Debt as of such date to (b) EBITDA for the 12 month period
ended on such date, all determined for the Company and its Subsidiaries on a
consolidated basis and in accordance with GAAP.

“Solvent” means, as to any Person at any time, that (a) the fair value of the
Property of such Person is greater than the amount of such Person’s liabilities
(including disputed, contingent and unliquidated liabilities) as such value is
established and liabilities evaluated for purposes of Section 101(32) of the
Bankruptcy Code and, in the alternative, for purposes of any applicable Canadian
law (including but not limited to the BIA and the CCAA) and state fraudulent
transfer law; (b) the present fair saleable value of the Property of such Person
is not less than the amount that will be required to pay the probable liability
of such Person on its debts as they become absolute and matured; (c) such Person
is able to realize upon its Property and pay its debts and other liabilities
(including disputed, contingent and unliquidated liabilities) as they mature in
the normal course of business; (d) such Person does not intend to, and does not
believe that it will, incur debts or liabilities beyond such Person’s ability to
pay as such debts and liabilities mature; and (e) such Person is not engaged in
business or a transaction, and is not about to engage in business or a
transaction, for which such Person’s property would constitute unreasonably
small capital.

“Spot Rate” means, for any currency, the rate determined by the Administrative
Agent, BOA Canada or the Canadian Issuer, as applicable, to be the rate quoted
by the Person acting in such capacity as the spot rate for the purchase by such
Person of such currency with another currency through its principal foreign
exchange trading office at approximately 10:00 a.m. on the date two Business
Days prior to the date as of which the foreign exchange computation is made;
provided that the Administrative Agent, BOA Canada or the Canadian Issuer may
obtain such spot rate from another financial institution designated by the
Administrative Agent, BOA Canada or the Canadian Issuer if the Person acting in
such capacity does not have as of the date of determination a spot buying rate
for any such currency; and provided further that the Canadian Issuer may use
such spot rate quoted on the date as of which the foreign exchange computation
is made in the case of any Canadian Letter of Credit denominated in Canadian
Dollars.

“Subordinated Debt” means, collectively, that portion of any liabilities,
obligations or Indebtedness of the Company or any of its Subsidiaries (including
without limitation any Seller Debt) that contains terms satisfactory to the
Administrative Agent and is subordinated in a manner satisfactory to the
Administrative Agent, as to right and time of payments of principal and interest
thereon, to all of the Obligations and the Canadian Obligations.

“Subsidiary” of a Person means any corporation, association, partnership,
limited liability company, joint venture or other business entity of which more
than 50% of the voting stock or other equity interests (in the case of Persons
other than

27


--------------------------------------------------------------------------------


corporations), is owned or controlled directly or indirectly by the Person, or
one or more of the Subsidiaries of the Person, or a combination thereof.

“Substantial Loan Party” means, at any time, any Loan Party (i) the gross
revenues of which for the fiscal year most recently ended are 5% or more of the
consolidated gross revenues of the Company and its Subsidiaries for such fiscal
year or (ii) the aggregate book value of the assets of which at such time are 5%
or more of the aggregate book value of the consolidated assets of the Company
and its Subsidiaries at such time, all as determined in accordance with GAAP.

“Surety Instruments” means all letters of credit (including standby and
commercial), banker’s acceptances, bank guaranties, shipside bonds, surety bonds
and similar instruments.

“Swing Line” means the uncommitted and discretionary revolving credit facility
made available to the Company by the Administrative Agent pursuant to Section
2.16.

“Swing Line Borrowing” means a borrowing of a Swing Line Loan pursuant to
Section 2.16.

“Swing Line Loan” has the meaning specified in subsection 2.16(a).

“Swing Line Sublimit” means an amount equal to the lesser of (a) $20,000,000 and
(b) the Aggregate Commitment minus the Canadian Sublimit.  The Swing Line
Sublimit is part of, and not in addition to, the Aggregate Commitment.

“Syndication Agent” means LaSalle, in its capacity as syndication agent for the
Lenders hereunder.

“Taxes” has the meaning specified in subsection 3.1(a).

“Total Cash Consideration” means total consideration paid or to be paid in cash
or property (other than Securities of the Company) with respect to any
Acquisition, including any deferred cash payments of any portion of the purchase
price thereof.

“Total Consideration” means total consideration paid with respect to any
Acquisition, including without limitation: (i) Total Cash Consideration,
(ii) all amounts paid or to be paid pursuant to non-competition agreements and
consulting agreements, (iii) the amount of Indebtedness assumed (and in the case
of an Acquisition of Securities, the amount of Indebtedness of the Person to be
acquired), (iv) the amount of Seller Debt incurred in connection with such
Acquisition and (v) the amount of all transaction fees payable by any Loan
Party.

“Total Funded Debt to EBITDA Ratio” means, as of any date, the ratio of
(a) Funded Debt as of such date to (b) EBITDA for the 12-month period ended on
such

28


--------------------------------------------------------------------------------


date, all determined for the Company and its Subsidiaries on a consolidated
basis and in accordance with GAAP.

“Transferee” has the meaning specified in subsection 10.8(e).

“UCC” means the Uniform Commercial Code as in effect in the State of Illinois.

“United States” and “U.S.” each means the United States of America.

“U.S. Agents” means, collectively, the Administrative Agent, the Syndication
Agent, the Documentation Agent and the Co-Agent.

“U.S. Base Rate Loan” means a Loan that bears interest based at the rate set
forth in clause (a) of the definition of Alternative Base Rate.

“U.S. LC Amount” means at any time the aggregate undrawn face amount of all
Letters of Credit.

“U.S. Lender” means each Lender that has a Commitment or that holds a Revolving
Loan or is a participant in a Letter of Credit.

“Wholly-Owned Subsidiary” means any Person in which (other than directors’
qualifying shares required by law) 100% of the capital stock or other ownership
interests of each class having ordinary voting power, and 100% of the capital
stock or other ownership interests of every other class, in each case, at the
time as of which any determination is being made, is owned, beneficially and of
record, by the Company, or by one or more of the other Wholly-Owned
Subsidiaries, or both.


1.2.          OTHER INTERPRETIVE PROVISIONS.


(A)           DEFINED TERMS.

Unless otherwise specified herein or therein, all terms defined in this
Agreement shall have the defined meanings when used in any certificate or other
document made or delivered pursuant hereto.  The meaning of defined terms shall
be equally applicable to the singular and plural forms of the defined terms. 
Terms (including uncapitalized terms) not otherwise defined herein and that are
defined in the UCC shall have the meanings therein described.


(B)           THE AGREEMENT.

The words “hereof”, “herein”, “hereunder” and words of similar import when used
in this Agreement shall refer to this Agreement as a whole and not to any
particular provision of this Agreement; and subsection, section, schedule and
exhibit references are to this Agreement unless otherwise specified.

29


--------------------------------------------------------------------------------



(C)           CERTAIN COMMON TERMS.

(I)            THE TERM “DOCUMENTS” INCLUDES ANY AND ALL INSTRUMENTS, DOCUMENTS,
AGREEMENTS, CERTIFICATES, INDENTURES, NOTICES AND OTHER WRITINGS, HOWEVER
EVIDENCED.

(II)           THE TERM “INCLUDING” MEANS “INCLUDING WITHOUT LIMITATION” AND THE
PARTIES HERETO AGREE THAT THE RULE OF EJUSDEM GENERIS SHALL NOT BE APPLICABLE TO
LIMIT A GENERAL STATEMENT, WHICH IS FOLLOWED BY AN ENUMERATION OF SPECIFIC
MATTERS, TO MATTERS SIMILAR TO THE MATTERS SPECIFICALLY MENTIONED.

(III)          REFERENCES TO THE “KNOWLEDGE OF”, “BEST KNOWLEDGE OF”, OR SIMILAR
TERMS WITH RESPECT TO THE COMPANY OR THE CANADIAN COMPANY SHALL MEAN THE ACTUAL
KNOWLEDGE OF A RESPONSIBLE OFFICER OF THE COMPANY OR THE CANADIAN COMPANY, AS
APPLICABLE.


(D)           PERFORMANCE; TIME.

Whenever any performance obligation hereunder shall be stated to be due or
required to be satisfied on a day other than a Business Day, such performance
shall, unless otherwise specified herein, be made or satisfied on the next
succeeding Business Day.  In the computation of periods of time from a specified
date to a later specified date, the word “from” means “from and including”; the
words “to” and “until” each mean “to but excluding”, and the word “through”
means “to and including.”  If any provision of this Agreement refers to any
action taken or to be taken by any Person, or which such Person is prohibited
from taking, such provision shall be interpreted to encompass any and all means,
direct or indirect, of taking, or not taking, such action.


(E)           CONTRACTS.

Unless otherwise expressly provided herein, references to agreements and other
contractual instruments (including the Loan Documents) shall be deemed to
include all subsequent amendments and other modifications thereto, but only to
the extent such amendments and other modifications are not prohibited by the
terms of any Loan Document.


(F)            LAWS.

References to any statute or regulation are to be construed as including all
statutory and regulatory provisions consolidating, amending, replacing,
supplementing or interpreting the statute or regulation.


(G)           CAPTIONS.

The captions and headings of this Agreement are for convenience of reference
only and shall not affect the interpretation of this Agreement.

30


--------------------------------------------------------------------------------



(H)           INDEPENDENCE OF PROVISIONS.

The parties acknowledge that this Agreement and other Loan Documents may use
several different limitations, tests or measurements to regulate the same or
similar matters, and that such limitations, tests and measurements are
cumulative and must each be performed, except as expressly stated to the
contrary in this Agreement.


(I)            INTERPRETATION.

This Agreement is the result of negotiations among and has been reviewed by
counsel to the Administrative Agent, the Company, the Canadian Company and other
parties, and is the product of all parties hereto.  Accordingly, this Agreement
and the other Loan Documents shall not be construed against the Lenders or the
Administrative Agent merely because of the Administrative Agent’s or the
Lenders’ involvement in the preparation of such documents and agreements.


1.3.          ACCOUNTING PRINCIPLES.

(A)           UNLESS THE CONTEXT OTHERWISE CLEARLY REQUIRES, ALL ACCOUNTING
TERMS NOT EXPRESSLY DEFINED HEREIN SHALL BE CONSTRUED, AND ALL FINANCIAL
COMPUTATIONS REQUIRED UNDER THIS AGREEMENT SHALL BE MADE, IN ACCORDANCE WITH
GAAP, CONSISTENTLY APPLIED.  IF ANY CHANGES IN ACCOUNTING PRINCIPLES FROM THOSE
USED IN THE PREPARATION OF THE FINANCIAL STATEMENTS REFERRED TO IN SECTION 5.10
HEREAFTER OCCUR AS A RESULT OF THE PROMULGATION OF RULES, REGULATIONS,
PRONOUNCEMENTS, OR OPINIONS BY THE FINANCIAL ACCOUNTING STANDARDS BOARD OR THE
AMERICAN INSTITUTE OF CERTIFIED PUBLIC ACCOUNTANTS (OR SUCCESSORS THERETO OR
AGENCIES WITH SIMILAR FUNCTIONS) AND RESULT IN A CHANGE IN THE METHOD OF
CALCULATION OF FINANCIAL COVENANTS, STANDARDS, OR TERMS FOUND IN THIS AGREEMENT,
UPON THE REQUEST OF THE COMPANY OR THE MAJORITY LENDERS, THE COMPANY, THE
CANADIAN COMPANY, THE ADMINISTRATIVE AGENT AND THE MAJORITY LENDERS AGREE TO
ENTER INTO NEGOTIATIONS TO AMEND SUCH FINANCIAL COVENANTS, STANDARDS OR TERMS SO
AS TO EQUITABLY REFLECT SUCH CHANGES WITH THE DESIRED RESULT THAT THE
EVALUATIONS OF THE COMPANY’S FINANCIAL CONDITION SHALL BE THE SAME AFTER SUCH
CHANGES AS IF SUCH CHANGES HAD NOT BEEN MADE; PROVIDED, HOWEVER, THAT UNTIL THE
PARTIES HERETO HAVE REACHED A DEFINITIVE AGREEMENT ON SUCH AMENDMENTS, THE
COMPANY’S FINANCIAL CONDITION SHALL CONTINUE TO BE EVALUATED ON THE SAME
PRINCIPLES AS THOSE USED IN THE PREPARATION OF THE FINANCIAL STATEMENTS REFERRED
TO IN SECTION 5.10 PRIOR TO SUCH CHANGE IN ACCOUNTING PRINCIPLES.

(B)           REFERENCES HEREIN TO “FISCAL YEAR” AND “FISCAL QUARTER” REFER TO
SUCH FISCAL PERIODS OF THE COMPANY.


1.4.          EXCHANGE RATES; CURRENCY EQUIVALENTS.

(A)           THE ADMINISTRATIVE AGENT, BOA CANADA OR THE CANADIAN ISSUER, AS
APPLICABLE, SHALL DETERMINE THE SPOT RATES AS OF EACH REVALUATION DATE TO BE
USED FOR CALCULATING DOLLAR EQUIVALENT AMOUNTS OF LOANS AND OTHER CANADIAN
OBLIGATIONS DENOMINATED IN CANADIAN DOLLARS.  SUCH SPOT RATES SHALL BECOME
EFFECTIVE AS OF SUCH REVALUATION DATE AND SHALL BE THE SPOT RATES EMPLOYED IN
CONVERTING ANY AMOUNTS BETWEEN CANADIAN DOLLARS AND DOLLARS UNTIL

31


--------------------------------------------------------------------------------


 

THE NEXT REVALUATION DATE TO OCCUR.  EXCEPT FOR PURPOSES OF FINANCIAL STATEMENTS
DELIVERED BY LOAN PARTIES HEREUNDER OR CALCULATING FINANCIAL COVENANTS HEREUNDER
OR EXCEPT AS OTHERWISE PROVIDED HEREIN, THE APPLICABLE AMOUNT OF ANY CURRENCY
(OTHER THAN DOLLARS) FOR PURPOSES OF THE LOAN DOCUMENTS SHALL BE SUCH DOLLAR
EQUIVALENT AMOUNT AS SO DETERMINED BY THE ADMINISTRATIVE AGENT, BOA CANADA OR
THE CANADIAN ISSUER, AS APPLICABLE.

(B)           WHEREVER IN THIS AGREEMENT IN CONNECTION WITH A BORROWING,
CONVERSION, CONTINUATION OR PREPAYMENT OF A LOAN OR THE ISSUANCE, AMENDMENT OR
EXTENSION OF A LETTER OF CREDIT OR CANADIAN LETTER OF CREDIT, AN AMOUNT, SUCH AS
A REQUIRED MINIMUM OR MULTIPLE AMOUNT, IS EXPRESSED IN DOLLARS, BUT SUCH
BORROWING, LOAN, LETTER OF CREDIT OR CANADIAN LETTER OF CREDIT IS DENOMINATED IN
CANADIAN DOLLARS, SUCH AMOUNT SHALL BE THE DOLLAR EQUIVALENT OF SUCH DOLLAR
AMOUNT (ROUNDED TO THE NEAREST CANADIAN DOLLAR, WITH 0.5 OF A CANADIAN DOLLAR
BEING ROUNDED UPWARD), AS DETERMINED BY THE ADMINISTRATIVE AGENT, BOA CANADA OR
THE CANADIAN ISSUER, AS THE CASE MAY BE.


1.5.          LENDERS.

Any reference in this Agreement to Lenders shall unless the context otherwise
requires mean only (i) the U.S. Lenders with respect to U.S. Loans denominated
in Dollars, or (ii) the Canadian Lenders with respect to Canadian Loans
denominated in Canadian Dollars or Dollars.


1.6.          LETTER OF CREDIT AMOUNTS.

Unless otherwise specified herein, the amount of a Canadian Letter of Credit
issued in Canadian Dollars at any time shall be deemed to be the Dollar
Equivalent of the stated amount of such Canadian Letter of Credit in effect at
such time; provided, however, that with respect to any Canadian Letter of Credit
that, by its terms, provides for one or more automatic increases in the stated
amount thereof, the amount of such Canadian Letter of Credit shall be deemed to
be the Dollar Equivalent of the maximum stated amount of such Canadian Letter of
Credit after giving effect to all such increases, whether or not such maximum
stated amount is in effect at such time.


1.7.          CANADIAN LOAN CURRENCIES. 

All Eurodollar Rate Loans shall be made and denominated in Canadian Dollars and
all Canadian Base Rate Loans shall be made and denominated in Canadian Dollars
or Dollars.  Eurodollar Rate Loans, interest thereon and any applicable fees
shall all be payable in Canadian Dollars, and Canadian Base Rate Loans, interest
thereon and any applicable fees shall be payable in the currency in which such
Canadian Base Rate Loan was borrowed.

32


--------------------------------------------------------------------------------


 

ARTICLE II
THE CREDITS


2.1.          AMOUNTS AND TERMS OF COMMITMENTS.

Each U.S. Lender severally agrees, on the terms and conditions hereinafter set
forth, to make Loans in Dollars to the Company (each such Loan, a “Revolving
Loan”) and to participate (pursuant to Section 2.15) in the Letters of Credit
issued by the Issuer on the application of the Company, from time to time on any
Business Day during the period from the Closing Date to the Revolving
Termination Date, in an aggregate amount not to exceed at any time outstanding
the amount set forth opposite such U.S. Lender’s name in Schedule 2.1 under the
heading “Commitment” (such amount, as the same (a) may be reduced from time to
time (in accordance with such U.S. Lender’s Commitment Percentage) pursuant to
Section 2.5 or (b) may be reduced from time to time, as a result of one or more
assignments pursuant to Section 10.8, is hereafter referred to as such U.S.
Lender’s “Commitment”); provided, however, that, after giving effect to any
Revolving Borrowing or issuance of any Letter of Credit, (i) the sum of the
aggregate principal amount of all outstanding Revolving Loans, the aggregate
outstanding amount of all Swing Line Loans and the U.S. LC Amount, shall not
exceed the Revolving Loan Maximum Amount at such time minus the Canadian
Sublimit, and (ii) the sum of the aggregate principal amount of all outstanding
Revolving Loans of any U.S. Lender, plus such U.S. Lender’s Commitment
Percentage of the U.S. LC Amount, plus such U.S. Lender’s Commitment Percentage
of all outstanding Swing Line Loans, shall not exceed such U.S. Lender’s
Commitment minus the Canadian Commitment of such U.S. Lender’s related Canadian
Lender.  Within the limits of each U.S. Lender’s Commitment, and subject to the
other terms and conditions hereof, the Company may borrow under this subsection
2.1, prepay pursuant to Section 2.6 and reborrow pursuant to this subsection
2.1.  No U.S. Lender shall be obligated to make available its Commitment
Percentage of any Revolving Loans during the existence of any Event of Default
or a Default.

Immediately prior to the effectiveness of this Agreement, the principal balance
of “Revolving Loans” under and as defined in the Original Credit Agreement is
$120,973,000 and as of the Closing Date such “Revolving Loans” shall continue to
remain outstanding and constitute Revolving Loans under this Agreement.  Upon
the execution and delivery of this Agreement, the indebtedness, obligations and
other liabilities (including, without limitation, interest and fees accrued to
the date hereof) of the Company governed by the Original Credit Agreement
(collectively, the “Prior Obligations”) shall continue to be in full force and
effect, but shall be governed by the terms and conditions set forth in this
Agreement.  The execution and delivery of this Agreement shall constitute an
amendment, replacement and restatement, but not a novation or repayment, of the
Prior Obligations.


2.1A        AMOUNTS AND TERMS OF CANADIAN COMMITMENTS.

Each Canadian Lender severally agrees, on the terms and conditions hereinafter
set forth, to make Loans in Canadian Dollars and in Dollars to the Canadian

33


--------------------------------------------------------------------------------


 

Company (each such Loan, a “Canadian Loan”) and to participate (pursuant to
Section 2.15) in the Canadian Letters of Credit issued by the Canadian Issuer on
the application of the Canadian Company, from time to time on any Business Day
during the period from the Closing Date to the Revolving Termination Date, in an
aggregate amount not to exceed at any time outstanding the amount of such
Canadian Lender’s Canadian Commitment, as the same (a) may be reduced from time
to time (in accordance with such Canadian Lender’s Commitment Percentage)
pursuant to Section 2.5 or (b) may be reduced from time to time, as a result of
one or more assignments pursuant to Section 10.8; provided, however, that, after
giving effect to any Canadian Loan or issuance of any Canadian Letter of Credit,
(i) the sum of the aggregate principal amount of all outstanding Canadian Loans
and the Canadian LC Amount, shall not exceed the Canadian Sublimit, and (ii) the
sum of the aggregate principal amount of all outstanding Canadian Loans of any
Canadian Lender, plus such Canadian Lender’s Commitment Percentage of the
Canadian LC Amount, shall not exceed such Canadian Lender’s Canadian
Commitment.  Within the limits of each Canadian Lender’s Canadian Commitment,
and subject to the other terms and conditions hereof, the Canadian Company may
borrow under this subsection 2.1A, prepay pursuant to Section 2.6 and reborrow
pursuant to this subsection 2.1A.  No Canadian Lender shall be obligated to make
available its Commitment Percentage of any Canadian Loans during the existence
of any Event of Default or a Default.


2.2.          NOTES.

(A)           THE REVOLVING LOANS MADE BY EACH U.S. LENDER SHALL BE EVIDENCED BY
A REVOLVING NOTE PAYABLE TO THE ORDER OF THAT U.S. LENDER IN AN AMOUNT EQUAL TO
ITS COMMITMENT.  THE CANADIAN LOANS MADE BY EACH CANADIAN LENDER SHALL BE
EVIDENCED BY A CANADIAN LOAN NOTE PAYABLE TO THE ORDER OF THAT CANADIAN LENDER
IN THE AMOUNT EQUAL TO ITS COMMITMENT PERCENTAGE OF THE MAXIMUM CANADIAN
SUBLIMIT.

(B)           THE LOANS MADE, THE PARTICIPATIONS IN LETTERS OF CREDIT PURCHASED
BY EACH U.S. LENDER, THE PARTICIPATIONS IN CANADIAN LETTERS OF CREDIT PURCHASED
BY EACH CANADIAN LENDER AND THE PARTICIPATIONS IN SWING LINE LOANS PURCHASED BY
EACH U.S. LENDER, SHALL BE EVIDENCED BY ONE OR MORE LOAN ACCOUNTS MAINTAINED BY
THE ADMINISTRATIVE AGENT OR BOA CANADA, AS APPLICABLE, AND SUCH LENDER IN THE
ORDINARY COURSE OF BUSINESS.  THE LOAN ACCOUNTS OR RECORDS MAINTAINED BY THE
ADMINISTRATIVE AGENT, BOA CANADA AND EACH LENDER SHALL BE CONCLUSIVE ABSENT
MANIFEST ERROR OF THE AMOUNT OF THE LOANS MADE BY THE U.S. LENDERS TO THE
COMPANY OR THE CANADIAN LENDERS TO THE CANADIAN COMPANY, AS APPLICABLE, AND THE
INTEREST AND PAYMENTS THEREON.  ANY FAILURE SO TO RECORD OR ANY ERROR IN DOING
SO SHALL NOT, HOWEVER, LIMIT OR OTHERWISE AFFECT THE OBLIGATION OF THE COMPANY
HEREUNDER (AND UNDER ANY REVOLVING NOTE) OR THE OBLIGATION OF THE CANADIAN
COMPANY HEREUNDER (AND UNDER ANY CANADIAN LOAN NOTE) TO PAY ANY AMOUNT OWING BY
IT WITH RESPECT TO THE LOANS.  IN THE EVENT OF A CONFLICT BETWEEN THE AMOUNT IN
THE LOAN ACCOUNT MAINTAINED BY A LENDER AND THE AMOUNT IN THE LOAN ACCOUNT
MAINTAINED BY THE ADMINISTRATIVE AGENT OR BOA CANADA, AS APPLICABLE, THE AMOUNT
IN THE LOAN ACCOUNT MAINTAINED BY THE ADMINISTRATIVE AGENT OR BOA CANADA, AS
APPLICABLE, SHALL GOVERN.

34


--------------------------------------------------------------------------------


 


2.3.          PROCEDURE FOR REVOLVING BORROWING AND ISSUANCE OF LETTERS OF
CREDIT.

(A)           EACH REVOLVING BORROWING AND REQUEST FOR THE ISSUANCE OF A LETTER
OF CREDIT SHALL BE MADE UPON THE COMPANY’S IRREVOCABLE WRITTEN NOTICE (EXCEPT IN
THE CASE OF REQUESTS FOR U.S. BASE RATE LOANS, WHICH MAY BE BY TELEPHONIC
REQUEST PROMPTLY FOLLOWED BY WRITTEN NOTICE) DELIVERED TO THE ADMINISTRATIVE
AGENT IN ACCORDANCE WITH SECTION 10.2 IN THE FORM OF A NOTICE OF BORROWING
(WHICH NOTICE MUST BE RECEIVED BY THE ADMINISTRATIVE AGENT PRIOR TO 11:00 A.M.
(CHICAGO TIME)) (I) TWO BUSINESS DAYS PRIOR TO THE REQUESTED REVOLVING BORROWING
DATE, IN THE CASE OF IBOR LOANS; (II) ON THE REQUESTED REVOLVING BORROWING DATE,
IN THE CASE OF U.S. BASE RATE LOANS; AND (III) THREE BUSINESS DAYS PRIOR TO THE
REQUESTED ISSUANCE DATE, IN THE CASE OF LETTERS OF CREDIT, SPECIFYING:

(A)          THE AMOUNT OF THE REVOLVING BORROWING, WHICH (EXCEPT FOR A
REVOLVING BORROWING DEEMED REQUESTED UNDER CLAUSE (II) OF THE PROVISO BELOW)
SHALL BE IN AN AGGREGATE MINIMUM PRINCIPAL AMOUNT OF ONE MILLION DOLLARS
($1,000,000) OR ANY MULTIPLE OF FIVE HUNDRED THOUSAND DOLLARS ($500,000) IN
EXCESS THEREOF, OR THE AMOUNT OF THE LETTER OF CREDIT (WHICH SHALL BE IN A
MINIMUM AMOUNT OF ONE HUNDRED THOUSAND DOLLARS ($100,000)), AS APPLICABLE;

(B)           THE REQUESTED REVOLVING BORROWING DATE OR ISSUANCE DATE, AS
APPLICABLE, WHICH SHALL BE A BUSINESS DAY;

(C)           WHETHER THE REVOLVING BORROWING IS TO BE COMPRISED OF IBOR LOANS
OR U.S. BASE RATE LOANS; AND

(D)          WITH RESPECT TO IBOR LOANS, THE DURATION OF THE INTEREST PERIOD
APPLICABLE TO SUCH LOANS INCLUDED IN SUCH NOTICE.  IF THE NOTICE OF BORROWING
SHALL FAIL TO SPECIFY THE DURATION OF THE INTEREST PERIOD FOR ANY REVOLVING
BORROWING COMPRISED OF IBOR LOANS, SUCH INTEREST PERIOD SHALL BE THREE MONTHS.

provided, however, that (i) with respect to the Revolving Borrowing to be made
on the Closing Date (if any), the Notice of Borrowing shall be delivered to the
Administrative Agent not later than 11:00 a.m. (Chicago time) on the Closing
Date and such Revolving Borrowing will consist of U.S. Base Rate Loans only; and
(ii) in the event the U.S. Lenders reimburse the Issuer pursuant to subsection
2.15(b)(i), the Company shall be deemed to have timely requested a Revolving
Borrowing comprised of U.S. Base Rate Loans in the amount of such reimbursement.

(B)           UPON RECEIPT OF THE NOTICE OF BORROWING, THE ADMINISTRATIVE AGENT
WILL PROMPTLY NOTIFY EACH U.S. LENDER THEREOF AND OF THE AMOUNT OF SUCH U.S.
LENDER’S COMMITMENT PERCENTAGE OF SUCH REVOLVING BORROWING OR PARTICIPATION IN
LETTERS OF CREDIT.

(C)           EACH U.S. LENDER WILL MAKE THE AMOUNT OF ITS COMMITMENT PERCENTAGE
OF THE REVOLVING BORROWING AVAILABLE TO THE ADMINISTRATIVE AGENT FOR THE ACCOUNT
OF THE COMPANY

35


--------------------------------------------------------------------------------


 

at the Administrative Agent’s Payment Office by 1:00 p.m. (Chicago time) on the
Revolving Borrowing date requested by the Company in funds immediately available
to the Administrative Agent.  The proceeds of all such Loans will then be made
available to the Company by the Administrative Agent, at the option of the
Company, either (i) at the Administrative Agent’s office by crediting the
operating account of the Company on the books of BOA, or (ii) by wire transfer
in accordance with written instructions provided to the Administrative Agent by
the Company, in each case with the aggregate of the amounts made available to
the Administrative Agent by the U.S. Lenders and in like funds as received by
the Administrative Agent.

(D)           DURING THE EXISTENCE OF A DEFAULT OR AN EVENT OF DEFAULT, THE
COMPANY MAY NOT ELECT TO HAVE A LOAN BE MADE AS, OR CONVERTED INTO OR CONTINUED
AS, AN IBOR LOAN.

(E)           AFTER GIVING EFFECT TO ANY REVOLVING BORROWING, THERE SHALL NOT BE
MORE THAN EIGHT DIFFERENT INTEREST PERIODS IN EFFECT WITH RESPECT TO ALL
REVOLVING LOANS.

(F)            EACH LETTER OF CREDIT SHALL BE IN FORM AND SUBSTANCE ACCEPTABLE
TO THE ADMINISTRATIVE AGENT AND THE ISSUER AND SHALL BY ITS TERMS BE STATED TO
EXPIRE ON A DATE NO LATER THAN THE EARLIER OF (I) THE REVOLVING TERMINATION DATE
AND (II) ONE YEAR FROM THE DATE OF ISSUANCE.  EACH NOTICE OF BORROWING
REQUESTING THE ISSUANCE OF A LETTER OF CREDIT SHALL BE ACCOMPANIED BY A LETTER
OF CREDIT APPLICATION, IN FORM AND SUBSTANCE REASONABLY ACCEPTABLE TO THE
ADMINISTRATIVE AGENT AND THE ISSUER, DULY EXECUTED BY A RESPONSIBLE OFFICER OF
THE COMPANY.  THE AGGREGATE UNDRAWN FACE AMOUNT OF ALL LETTERS OF CREDIT
OUTSTANDING AT ANY TIME SHALL NOT EXCEED THE LESSER OF (A) TWENTY MILLION
DOLLARS ($20,000,000) AND (B) THE AGGREGATE COMMITMENT MINUS THE CANADIAN
SUBLIMIT (THE “LETTER OF CREDIT SUBLIMIT”).

(G)           PRIOR TO THE CLOSING DATE, BOA ISSUED THE LETTERS OF CREDIT LISTED
ON SCHEDULE 2.3 (THE “EXISTING LETTERS OF CREDIT”) PURSUANT TO THE ORIGINAL
CREDIT AGREEMENT.  EACH AGENT, EACH LENDER AND THE COMPANY HEREBY AGREE THAT
EACH EXISTING LETTER OF CREDIT SHALL BE DEEMED TO BE A LETTER OF CREDIT ISSUED
BY ISSUER UNDER THIS AGREEMENT ON THE CLOSING DATE FOR THE ACCOUNT OF THE
COMPANY.


2.3A                       PROCEDURE FOR CANADIAN BORROWING AND ISSUANCE OF
CANADIAN LETTERS OF CREDIT.

(A)           EACH CANADIAN BORROWING AND REQUEST FOR THE ISSUANCE OF A CANADIAN
LETTER OF CREDIT SHALL BE MADE UPON THE CANADIAN COMPANY’S IRREVOCABLE WRITTEN
NOTICE (EXCEPT IN THE CASE OF REQUESTS FOR CANADIAN BASE RATE LOANS, WHICH MAY
BE BY TELEPHONIC REQUEST PROMPTLY FOLLOWED BY WRITTEN NOTICE) DELIVERED TO BOA
CANADA (WITH A COPY TO THE ADMINISTRATIVE AGENT) IN ACCORDANCE WITH SECTION 10.2
IN THE FORM OF A NOTICE OF CANADIAN BORROWING (WHICH NOTICE MUST BE RECEIVED BY
BOA CANADA PRIOR TO 10:00 A.M. (TORONTO TIME)) (I) THREE BUSINESS DAYS PRIOR TO
THE REQUESTED CANADIAN BORROWING DATE, IN THE CASE OF EURODOLLAR RATE LOANS;
(II) ON THE REQUESTED CANADIAN BORROWING DATE, IN THE CASE OF CANADIAN BASE RATE
LOANS; AND (III) THREE BUSINESS DAYS PRIOR TO THE REQUESTED ISSUANCE DATE, IN
THE CASE OF CANADIAN LETTERS OF CREDIT, SPECIFYING:

36


--------------------------------------------------------------------------------


 

(A)          THE AMOUNT OF THE CANADIAN BORROWING, WHICH (EXCEPT FOR A CANADIAN
BORROWING DEEMED REQUESTED UNDER CLAUSE (II) OF THE PROVISO BELOW) SHALL BE IN
AN AGGREGATE MINIMUM PRINCIPAL AMOUNT OF ONE MILLION CANADIAN DOLLARS
(C$1,000,000) OR ANY MULTIPLE OF FIVE HUNDRED THOUSAND CANADIAN DOLLARS
(C$500,000) IN EXCESS THEREOF, IN THE CASE OF CANADIAN LOANS DENOMINATED IN
CANADIAN DOLLARS, OR AN AGGREGATE MINIMUM PRINCIPAL AMOUNT OF ONE MILLION
DOLLARS ($1,000,000) OR ANY MULTIPLE OF FIVE HUNDRED THOUSAND DOLLARS ($500,000)
IN EXCESS THEREOF, IN THE CASE OF CANADIAN BASE RATE LOANS DENOMINATED IN
DOLLARS, OR THE AMOUNT OF THE CANADIAN LETTER OF CREDIT (WHICH SHALL BE IN A
MINIMUM AMOUNT OF ONE HUNDRED THOUSAND CANADIAN DOLLARS (C$100,000)), AS
APPLICABLE;

(B)           THE REQUESTED CANADIAN BORROWING DATE OR ISSUANCE DATE, AS
APPLICABLE, WHICH SHALL BE A BUSINESS DAY;

(C)           WHETHER THE CANADIAN BORROWING IS TO BE COMPRISED OF EURODOLLAR
RATE LOANS OR CANADIAN BASE RATE LOANS; AND

(D)          WITH RESPECT TO EURODOLLAR RATE LOANS, THE DURATION OF THE INTEREST
PERIOD APPLICABLE TO SUCH LOANS INCLUDED IN SUCH NOTICE.  IF THE NOTICE OF
CANADIAN BORROWING SHALL FAIL TO SPECIFY THE DURATION OF THE INTEREST PERIOD FOR
ANY CANADIAN BORROWING COMPRISED OF EURODOLLAR RATE LOANS, SUCH INTEREST PERIOD
SHALL BE THREE MONTHS.

provided, however, that (i) with respect to the Canadian Borrowing to be made on
the Closing Date (if any), the Notice of Canadian Borrowing shall be delivered
to BOA Canada not later than 10:00 a.m. (Toronto time) on the Closing Date and
such Canadian Borrowing will consist of Canadian Base Rate Loans only; and
(ii) in the event the Canadian Lenders reimburse the Canadian Issuer pursuant to
subsection 2.15(b)(ii), the Canadian Company shall be deemed to have timely
requested a Canadian Borrowing comprised of Canadian Base Rate Loans in the
amount of such reimbursement.

(B)           UPON RECEIPT OF THE NOTICE OF CANADIAN BORROWING, BOA CANADA WILL
PROMPTLY NOTIFY EACH CANADIAN LENDER THEREOF AND OF THE AMOUNT OF SUCH CANADIAN
LENDER’S COMMITMENT PERCENTAGE OF SUCH CANADIAN BORROWING OR PARTICIPATION IN
CANADIAN LETTERS OF CREDIT.

(C)           EACH CANADIAN LENDER WILL MAKE THE AMOUNT OF ITS COMMITMENT
PERCENTAGE OF THE CANADIAN BORROWING AVAILABLE TO BOA CANADA FOR THE ACCOUNT OF
THE CANADIAN COMPANY AT THE BOA CANADA’S PAYMENT OFFICE BY 12:00  NOON (TORONTO
TIME) ON THE CANADIAN BORROWING DATE REQUESTED BY THE CANADIAN COMPANY IN FUNDS
IMMEDIATELY AVAILABLE TO BOA CANADA.  THE PROCEEDS OF ALL SUCH LOANS WILL THEN
BE MADE AVAILABLE TO THE CANADIAN COMPANY BY BOA CANADA, AT THE OPTION OF THE
COMPANY, EITHER (I) AT BOA CANADA’S PAYMENT OFFICE BY CREDITING THE OPERATING
ACCOUNT OF THE CANADIAN COMPANY ON THE BOOKS OF BOA

37


--------------------------------------------------------------------------------


 

Canada, or (ii) by wire transfer in accordance with written instructions
provided to BOA Canada by the Canadian Company, in each case with the aggregate
of the amounts made available to BOA Canada by the Canadian Lenders and in like
funds as received by BOA Canada.

(D)           DURING THE EXISTENCE OF A DEFAULT OR AN EVENT OF DEFAULT, THE
CANADIAN COMPANY MAY NOT ELECT TO HAVE A LOAN BE MADE AS, OR CONVERTED INTO OR
CONTINUED AS, A EURODOLLAR RATE LOAN.

(E)           AFTER GIVING EFFECT TO ANY CANADIAN BORROWING, THERE SHALL NOT BE
MORE THAN FOUR DIFFERENT INTEREST PERIODS IN EFFECT WITH RESPECT TO ALL CANADIAN
LOANS.

(F)            EACH CANADIAN LETTER OF CREDIT SHALL BE IN FORM AND SUBSTANCE
ACCEPTABLE TO BOA CANADA AND THE CANADIAN ISSUER AND SHALL BY ITS TERMS BE
STATED TO EXPIRE ON A DATE NO LATER THAN THE EARLIER OF (I) THE REVOLVING
TERMINATION DATE AND (II) ONE YEAR FROM THE DATE OF ISSUANCE.  EACH NOTICE OF
CANADIAN BORROWING REQUESTING THE ISSUANCE OF A CANADIAN LETTER OF CREDIT SHALL
BE ACCOMPANIED BY A LETTER OF CREDIT APPLICATION, IN FORM AND SUBSTANCE
REASONABLY ACCEPTABLE TO BOA CANADA AND THE CANADIAN ISSUER, DULY EXECUTED BY A
RESPONSIBLE OFFICER OF THE CANADIAN COMPANY.  THE AGGREGATE UNDRAWN FACE AMOUNT
OF ALL CANADIAN LETTERS OF CREDIT OUTSTANDING AT ANY TIME SHALL NOT EXCEED THE
LESSER OF (A) TEN MILLION CANADIAN DOLLARS (C$10,000,000) AND (B) THE CANADIAN
SUBLIMIT (THE “CANADIAN LETTER OF CREDIT SUBLIMIT”).


2.4.          U.S. CONVERSION AND CONTINUATION ELECTIONS.

(A)           THE COMPANY MAY UPON IRREVOCABLE WRITTEN NOTICE TO THE
ADMINISTRATIVE AGENT IN ACCORDANCE WITH SUBSECTION 2.4(B):

(I)            ELECT TO CONVERT ON ANY BUSINESS DAY, ANY U.S. BASE RATE LOANS
OTHER THAN A SWING LINE LOAN (OR ANY PART THEREOF IN AN AMOUNT NOT LESS THAN ONE
MILLION DOLLARS ($1,000,000), OR THAT IS IN AN INTEGRAL MULTIPLE OF FIVE HUNDRED
THOUSAND DOLLARS ($500,000) IN EXCESS THEREOF) INTO IBOR LOANS; OR

(II)           ELECT TO CONVERT ON ANY BUSINESS DAY, ANY U.S. BASE RATE LOAN
THAT IS A SWING LINE LOAN (OR ANY PART THEREOF IN AN AMOUNT NOT LESS THAN ONE
MILLION DOLLARS ($1,000,000), INTO OPTIONAL FLOATING RATE LOANS, OR

(III)          ELECT TO CONVERT ON ANY BUSINESS DAY, ANY OPTIONAL FLOATING RATE
LOANS (OR ANY PART THEREOF IN AN AMOUNT NOT LESS THAN ONE MILLION DOLLARS
($1,000,000), INTO U.S. BASE RATE LOANS OR, UPON CONVERSION OF ANY OPTIONAL
FLOATING RATE LOANS INTO REVOLVING LOANS, INTO IBOR LOANS; OR

(IV)          ELECT TO CONVERT ON THE LAST DAY OF THE APPLICABLE INTEREST PERIOD
ANY IBOR LOANS HAVING INTEREST PERIODS MATURING ON SUCH DAY (OR ANY PART THEREOF
IN AN AMOUNT NOT LESS THAN ONE MILLION DOLLARS ($1,000,000), OR

38


--------------------------------------------------------------------------------


 

THAT IS IN AN INTEGRAL MULTIPLE OF FIVE HUNDRED THOUSAND DOLLARS ($500,000) IN
EXCESS THEREOF) INTO U.S. BASE RATE LOANS; OR

(V)           ELECT TO CONTINUE ON THE LAST DAY OF THE APPLICABLE INTEREST
PERIOD ANY IBOR LOANS HAVING INTEREST PERIODS MATURING ON SUCH DAY (OR ANY PART
THEREOF IN AN AMOUNT NOT LESS THAN ONE MILLION DOLLARS ($1,000,000), OR THAT IS
IN AN INTEGRAL MULTIPLE OF FIVE HUNDRED THOUSAND DOLLARS ($500,000) IN EXCESS
THEREOF);

provided, that (A) if the aggregate amount of IBOR Loans in respect of any
Revolving Borrowing shall have been reduced, by payment, prepayment, or
conversion of part thereof to be less than One Million Dollars ($1,000,000),
such IBOR Loans shall automatically convert (on the last day of the applicable
Interest Period) into U.S. Base Rate Loans, and on and after such date the right
of the Company to continue such Loans as, and convert such Loans into, IBOR
Loans, as the case may be, shall terminate or (B) upon financing of a Swing Line
Loan that is an Optional Floating Rate Loan with a Revolving Loan Borrowing as
provided in subsection 2.16(c), such Optional Floating Rate Loan shall
automatically convert into a U.S. Base Rate Loan unless the Company has provided
a timely Notice of Conversion/Continuation converting such Optional Floating
Rate Loan into an IBOR Loan.

(B)           THE COMPANY SHALL DELIVER A NOTICE OF CONVERSION/CONTINUATION IN
ACCORDANCE WITH SECTION 10.2 TO BE RECEIVED BY THE ADMINISTRATIVE AGENT NOT
LATER THAN 11:00 A.M. (CHICAGO TIME) AT LEAST (I) TWO BUSINESS DAYS IN ADVANCE
OF THE CONVERSION DATE OR CONTINUATION DATE, IF THE LOANS ARE TO BE CONVERTED
INTO OR CONTINUED AS IBOR LOANS; AND (II) ON THE CONVERSION DATE, IF THE LOANS
ARE TO BE CONVERTED INTO U.S. BASE RATE LOANS OR OPTIONAL FLOATING RATE LOANS;
SPECIFYING:

(A)          THE PROPOSED CONVERSION DATE OR CONTINUATION DATE;

(B)           THE AGGREGATE AMOUNT OF LOANS TO BE CONVERTED OR CONTINUED;

(C)           THE NATURE OF THE PROPOSED CONVERSION OR CONTINUATION; AND

(D)          IN THE CASE OF LOANS TO BE CONTINUED AS OR CONVERTED INTO IBOR
LOANS, THE DURATION OF THE REQUESTED INTEREST PERIOD.

(C)           IF UPON THE EXPIRATION OF ANY INTEREST PERIOD APPLICABLE TO IBOR
LOANS, THE COMPANY HAS FAILED TO TIMELY SELECT A NEW INTEREST PERIOD TO BE
APPLICABLE TO SUCH IBOR LOANS, AS THE CASE MAY BE, OR IF ANY DEFAULT OR EVENT OF
DEFAULT SHALL THEN EXIST, THE COMPANY SHALL BE DEEMED TO HAVE ELECTED TO CONVERT
SUCH IBOR LOANS INTO U.S. BASE RATE LOANS EFFECTIVE AS OF THE EXPIRATION DATE OF
SUCH CURRENT INTEREST PERIOD.

39


--------------------------------------------------------------------------------


 

(D)           UPON RECEIPT OF A NOTICE OF CONVERSION/CONTINUATION, THE
ADMINISTRATIVE AGENT WILL PROMPTLY NOTIFY EACH U.S. LENDER THEREOF, OR, IF NO
TIMELY NOTICE IS PROVIDED BY THE COMPANY, THE ADMINISTRATIVE AGENT WILL PROMPTLY
NOTIFY EACH U.S. LENDER OF THE DETAILS OF ANY AUTOMATIC CONVERSION.  ALL
CONVERSIONS AND CONTINUATIONS SHALL BE MADE PRO RATA ACCORDING TO THE RESPECTIVE
OUTSTANDING PRINCIPAL AMOUNTS OF THE LOANS, WITH RESPECT TO WHICH THE NOTICE WAS
GIVEN, HELD BY EACH U.S. LENDER.

(E)           DURING THE EXISTENCE OF A DEFAULT OR EVENT OF DEFAULT, THE COMPANY
MAY NOT ELECT TO HAVE A LOAN CONVERTED INTO OR CONTINUED AS AN IBOR LOAN.

(F)            NOTWITHSTANDING ANY OTHER PROVISION CONTAINED IN THIS AGREEMENT,
AFTER GIVING EFFECT TO ANY CONVERSION OR CONTINUATION OF ANY LOANS, THERE SHALL
NOT BE MORE THAN EIGHT DIFFERENT INTEREST PERIODS IN EFFECT WITH RESPECT TO ALL
REVOLVING LOANS.


2.4A        CANADIAN CONVERSION AND CONTINUATION ELECTIONS.

(A)           THE CANADIAN COMPANY MAY UPON IRREVOCABLE WRITTEN NOTICE TO BOA
CANADA (WITH A COPY TO THE ADMINISTRATIVE AGENT) IN ACCORDANCE WITH SUBSECTION
2.4A(B):

(I)            ELECT TO CONVERT ON ANY BUSINESS DAY, ANY CANADIAN BASE RATE
LOANS DENOMINATED IN CANADIAN DOLLARS (OR ANY PART THEREOF IN AN AMOUNT NOT LESS
THAN ONE MILLION CANADIAN DOLLARS (C$1,000,000), OR THAT IS IN AN INTEGRAL
MULTIPLE OF FIVE HUNDRED THOUSAND CANADIAN DOLLARS (C$500,000) IN EXCESS
THEREOF) INTO EURODOLLAR RATE LOANS; OR

(II)           ELECT TO CONVERT ON ANY BUSINESS DAY, ANY CANADIAN BASE RATE
LOANS DENOMINATED IN DOLLARS (OR ANY PART THEREOF IN AN AMOUNT NOT LESS THAN ONE
MILLION DOLLARS ($1,000,000), OR THAT IS IN AN INTEGRAL MULTIPLE OF FIVE HUNDRED
THOUSAND DOLLARS ($500,000) IN EXCESS THEREOF) INTO EURODOLLAR RATE LOANS; OR

(III)          ELECT TO CONVERT ON THE LAST DAY OF THE APPLICABLE INTEREST
PERIOD ANY EURODOLLAR RATE LOANS HAVING INTEREST PERIODS MATURING ON SUCH DAY
(OR ANY PART THEREOF IN AN AMOUNT NOT LESS THAN ONE MILLION CANADIAN DOLLARS
(C$1,000,000), OR THAT IS IN AN INTEGRAL MULTIPLE OF FIVE HUNDRED THOUSAND
CANADIAN DOLLARS (C$500,000) IN EXCESS THEREOF) INTO CANADIAN BASE RATE LOANS;
OR

(IV)          ELECT TO CONTINUE ON THE LAST DAY OF THE APPLICABLE INTEREST
PERIOD ANY EURODOLLAR RATE LOANS HAVING INTEREST PERIODS MATURING ON SUCH DAY
(OR ANY PART THEREOF IN AN AMOUNT NOT LESS THAN ONE MILLION CANADIAN DOLLARS
(C$1,000,000), OR THAT IS IN AN INTEGRAL MULTIPLE OF FIVE HUNDRED THOUSAND
CANADIAN DOLLARS (C$500,000) IN EXCESS THEREOF);

provided, that if the aggregate amount of Eurodollar Rate Loans in respect of
any Canadian Borrowing shall have been reduced, by payment, prepayment, or
conversion of part thereof to be less than One Million Canadian Dollars
(C$1,000,000), such Eurodollar

40


--------------------------------------------------------------------------------


 

Rate Loans shall automatically convert (on the last day of the applicable
Interest Period) into Canadian Base Rate Loans, and on and after such date the
right of the Canadian Company to continue such Canadian Loans as, and convert
such Canadian Loans into, Eurodollar Rate Loans, as the case may be, shall
terminate.

(B)           THE CANADIAN COMPANY SHALL DELIVER A NOTICE OF CANADIAN
CONVERSION/CONTINUATION IN ACCORDANCE WITH SECTION 10.2 TO BE RECEIVED BY BOA
CANADA NOT LATER THAN 10:00 A.M. (TORONTO TIME) AT LEAST (I) TWO BUSINESS DAYS
IN ADVANCE OF THE CONVERSION DATE OR CONTINUATION DATE, IF THE LOANS ARE TO BE
CONVERTED INTO OR CONTINUED AS EURODOLLAR RATE LOANS; AND (II) ON THE CONVERSION
DATE, IF THE CANADIAN LOANS ARE TO BE CONVERTED INTO CANADIAN BASE RATE LOANS;
SPECIFYING:

(A)          THE PROPOSED CONVERSION DATE OR CONTINUATION DATE;

(B)           THE AGGREGATE AMOUNT OF CANADIAN LOANS TO BE CONVERTED OR
CONTINUED;

(C)           THE NATURE OF THE PROPOSED CONVERSION OR CONTINUATION; AND

(D)          IN THE CASE OF CANADIAN LOANS TO BE CONTINUED AS OR CONVERTED INTO
EURODOLLAR RATE LOANS, THE DURATION OF THE REQUESTED INTEREST PERIOD.

(C)           IF UPON THE EXPIRATION OF ANY INTEREST PERIOD APPLICABLE TO
EURODOLLAR RATE LOANS, THE CANADIAN COMPANY HAS FAILED TO TIMELY SELECT A NEW
INTEREST PERIOD TO BE APPLICABLE TO SUCH EURODOLLAR RATE LOANS, AS THE CASE MAY
BE, OR IF ANY DEFAULT OR EVENT OF DEFAULT SHALL THEN EXIST, THE CANADIAN COMPANY
SHALL BE DEEMED TO HAVE ELECTED TO CONVERT SUCH EURODOLLAR RATE LOANS INTO
CANADIAN BASE RATE LOANS EFFECTIVE AS OF THE EXPIRATION DATE OF SUCH CURRENT
INTEREST PERIOD.

(D)           UPON RECEIPT OF A NOTICE OF CANADIAN CONVERSION/CONTINUATION WITH
RESPECT TO A CANADIAN LOAN, BOA CANADA WILL PROMPTLY NOTIFY EACH CANADIAN LENDER
THEREOF, OR, IF NO TIMELY NOTICE IS PROVIDED BY THE CANADIAN COMPANY, BOA CANADA
WILL PROMPTLY NOTIFY EACH CANADIAN LENDER OF THE DETAILS OF ANY AUTOMATIC
CONVERSION.  ALL CONVERSIONS AND CONTINUATIONS SHALL BE MADE PRO RATA ACCORDING
TO THE RESPECTIVE OUTSTANDING PRINCIPAL AMOUNTS OF THE CANADIAN LOANS, WITH
RESPECT TO WHICH THE NOTICE WAS GIVEN, HELD BY EACH CANADIAN LENDER.

(E)           DURING THE EXISTENCE OF A DEFAULT OR EVENT OF DEFAULT, THE
CANADIAN COMPANY MAY NOT ELECT TO HAVE A CANADIAN LOAN CONVERTED INTO OR
CONTINUED AS A EURODOLLAR RATE LOAN.

(F)            NOTWITHSTANDING ANY OTHER PROVISION CONTAINED IN THIS AGREEMENT,
AFTER GIVING EFFECT TO ANY CONVERSION OR CONTINUATION OF ANY CANADIAN LOANS,
THERE SHALL NOT BE MORE THAN FOUR DIFFERENT INTEREST PERIODS IN EFFECT WITH
RESPECT TO ALL CANADIAN LOANS.

41


--------------------------------------------------------------------------------



2.5.          VOLUNTARY TERMINATION OR REDUCTION OF COMMITMENTS AND CANADIAN
COMMITMENTS.

The Company may, upon not less than five Business Days’ prior notice to the
Administrative Agent, terminate the Aggregate Commitment or permanently reduce
the Aggregate Commitment (pro rata based on the U.S. Lenders’ Commitment
Percentages) by an aggregate minimum amount of One Million Five Hundred Thousand
Dollars ($1,500,000) or any multiple of Five Hundred Thousand Dollars ($500,000)
in excess thereof; provided, that: (i) any such reduction of the Aggregate
Commitment shall result in an equivalent percentage reduction in the Maximum
Canadian Sublimit (pro rata based on the Canadian Lenders’ Commitment
Percentages), (ii) no such reduction or termination shall be permitted if, after
giving effect thereto and to any prepayments of the Loans made on the effective
date thereof, the sum of the then outstanding principal amount of the Revolving
Loans, the outstanding principal amount of the Swing Line Loans, the outstanding
principal amount of the Canadian Loans and the LC Amount would exceed the
Aggregate Commitment then in effect; (iii) no such reduction or termination
shall be permitted if, after giving effect thereto and to any prepayments of the
Loans made on the effective date thereof, the sum of the then outstanding
principal amount of the Revolving Loans, the outstanding principal amount of the
Swing Line Loans and the U.S. LC Amount would exceed the Aggregate Commitment
then in effect minus the Canadian Sublimit then in effect; (iv) no such
reduction or termination shall be permitted if, after giving effect thereto and
to any prepayments of the Loans made on the effective date thereof, the sum of
the then outstanding principal amount of the Canadian Loans and the Canadian LC
Amount would exceed the Canadian Sublimit then in effect; (v) that once reduced
in accordance with this Section 2.5, neither the Aggregate Commitment nor the
Maximum Canadian Sublimit may be increased; (vi) if, after giving effect to any
reduction of the Aggregate Commitment, the Letter of Credit Sublimit or the
Swing Line Sublimit exceeds the amount of the Aggregate Commitment minus the
Canadian Sublimit, such Letter of Credit Sublimit and/or Swing Line Sublimit, as
applicable, shall be automatically reduced by the amount of such excess; and
(vii) if, after giving effect to any reduction of the Maximum Canadian Sublimit,
the Canadian Letter of Credit Sublimit exceeds the Maximum Canadian Sublimit,
such Canadian Letter of Credit Sublimit shall be automatically reduced by the
amount of such excess.  Any reduction of the Aggregate Commitment shall be
applied to each U.S. Lender’s Commitment in accordance with such Lender’s
Commitment Percentage, and any reduction of the Maximum Canadian Sublimit shall
be applied to each Canadian Lender’s Canadian Commitment in accordance with such
Canadian Lender’s Commitment Percentage.  All accrued non-use fees to, but not
including the effective date of any reduction or termination of the Aggregate
Commitment and the Maximum Canadian Sublimit, shall be paid on the effective
date of such reduction or termination.


2.6.          OPTIONAL PREPAYMENTS.

(A)           SUBJECT TO SECTION 3.4, THE COMPANY MAY, AT ANY TIME OR FROM TIME
TO TIME, UPON AT LEAST TWO BUSINESS DAYS’ NOTICE IN THE CASE OF IBOR LOANS, OR
UPON SAME DAY NOTICE IN THE CASE OF U.S. BASE RATE LOANS AND OPTIONAL FLOATING
RATE LOANS, TO THE

42


--------------------------------------------------------------------------------


 

Administrative Agent, ratably, in accordance with each U.S. Lender’s Commitment
Percentage, prepay Revolving Loans in whole or in part, (i) in the case of
Revolving Loans which are IBOR Loans, in minimum amounts of Five Hundred
Thousand Dollars ($500,000) or any multiple of One Hundred Thousand Dollars
($100,000) in excess thereof, and (ii) in the case of Revolving Loans or Swing
Line Loans which are U.S. Base Rate Loans, in any amount, (iii) in the case of
Swing Line Loans which are Optional Floating Rate Loans, in any amount.  Each
notice of prepayment shall specify the date and amount of such prepayment, and
whether such prepayment is of U.S. Base Rate Loans, IBOR Loans or Optional
Floating Rate Loans, or any combination thereof and if such prepayment includes
a prepayment of IBOR Loans, the Interest Periods of the Loans to be prepaid. 
Such notice shall not thereafter be revocable by the Company and the
Administrative Agent will promptly notify each U.S. Lender thereof and of such
U.S. Lender’s Commitment Percentage of such prepayment.  If such notice is given
by the Company, the Company shall make such prepayment and the payment amount
specified in such notice shall be due and payable on the date specified therein,
together with accrued interest to each such date on the amount prepaid and any
amounts required pursuant to Section 3.4.  Any prepayments by the Company
pursuant to this Section 2.6 shall be applied to the Loans as specified in the
Company’s notice of prepayment.  If the Company shall have failed to specify in
its notice of prepayment the Loans to which such prepayment is to be applied,
any prepayments by the Company pursuant to this Section 2.6 shall be applied
first to any Optional Floating Rate Loans then outstanding, then to any U.S.
Base Rate Loans then outstanding and last to IBOR Loans with the shortest
Interest Periods remaining.  Amounts applied to the Revolving Loans pursuant to
this Section 2.6 shall not permanently reduce or terminate the Commitments or
the Aggregate Commitment, unless otherwise specified by the Company in its
notice of prepayment and, in the case of a reduction only if such reduction is
permitted under Section 2.5.

(B)           THE COMPANY MAY, AT ANY TIME OR FROM TIME TO TIME, UPON SAME DAY
NOTICE TO THE ADMINISTRATIVE AGENT, PREPAY SWING LINE LOANS IN WHOLE OR IN PART,
IN MINIMUM AMOUNTS OF ONE HUNDRED THOUSAND DOLLARS ($100,000) OR ANY MULTIPLE OF
ONE HUNDRED THOUSAND DOLLARS ($100,000) IN EXCESS THEREOF.  EACH NOTICE OF
PREPAYMENT SHALL SPECIFY THE DATE AND AMOUNT OF SUCH PREPAYMENT.  IF SUCH NOTICE
IS GIVEN BY THE COMPANY, THE COMPANY SHALL MAKE SUCH PREPAYMENT AND THE PAYMENT
AMOUNT SPECIFIED IN SUCH NOTICE SHALL BE DUE AND PAYABLE ON THE DATE SPECIFIED
THEREIN, TOGETHER WITH ACCRUED INTEREST TO EACH SUCH DATE ON THE AMOUNT PREPAID.

(C)           SUBJECT TO SECTION 3.4A, THE CANADIAN COMPANY MAY, AT ANY TIME OR
FROM TIME TO TIME, UPON AT LEAST TWO BUSINESS DAYS’ NOTICE IN THE CASE OF
EURODOLLAR RATE LOANS, OR UPON SAME DAY NOTICE IN THE CASE OF CANADIAN BASE RATE
LOANS, TO BOA CANADA (WITH A COPY TO THE ADMINISTRATIVE AGENT), RATABLY, IN
ACCORDANCE WITH EACH CANADIAN LENDER’S COMMITMENT PERCENTAGE, PREPAY CANADIAN
LOANS IN WHOLE OR IN PART, (I) IN THE CASE OF CANADIAN LOANS WHICH ARE
EURODOLLAR RATE LOANS, IN MINIMUM AMOUNTS OF FIVE HUNDRED THOUSAND CANADIAN
DOLLARS (C$500,000) OR ANY MULTIPLE OF ONE HUNDRED THOUSAND CANADIAN DOLLARS
(C$100,000) IN EXCESS THEREOF, AND (II) IN THE CASE OF CANADIAN LOANS WHICH ARE
CANADIAN BASE RATE LOANS, IN ANY AMOUNT.  EACH NOTICE OF PREPAYMENT SHALL
SPECIFY THE DATE AND AMOUNT OF SUCH PREPAYMENT, AND WHETHER SUCH PREPAYMENT IS
OF CANADIAN BASE RATE LOANS OR EURODOLLAR RATE LOANS, OR ANY COMBINATION THEREOF
AND IF SUCH PREPAYMENT INCLUDES A PREPAYMENT OF EURODOLLAR RATE LOANS,

43


--------------------------------------------------------------------------------


 

the Interest Periods of the Loans to be prepaid.  Such notice shall not
thereafter be revocable by the Canadian Company and BOA Canada will promptly
notify each Canadian Lender thereof and of such Canadian Lender’s Commitment
Percentage of such prepayment.  If such notice is given by the Canadian Company,
the Canadian Company shall make such prepayment and the payment amount specified
in such notice shall be due and payable on the date specified therein, together
with accrued interest to each such date on the amount prepaid and any amounts
required pursuant to Section 3.4A.  Any prepayments by the Canadian Company
pursuant to this Section 2.6A shall be applied to the Loans as specified in the
Canadian Company’s notice of prepayment.  If the Canadian Company shall have
failed to specify in its notice of prepayment the Loans to which such prepayment
is to be applied, any prepayments by the Canadian Company pursuant to this
Section 2.6A shall be applied first to any Canadian Base Rate Loans then
outstanding and then to Eurodollar Rate Loans with the shortest Interest Periods
remaining.  Amounts applied to the Canadian Loans pursuant to this Section 2.6A
shall not permanently reduce or terminate the Canadian Sublimit or the Aggregate
Commitment, unless otherwise specified by the Canadian Company in its notice of
prepayment and, in the case of a reduction only if such reduction is permitted
under Section 2.5.


2.7.          MANDATORY PREPAYMENTS OF LOANS FOR ASSET DISPOSITIONS AND EVENTS
OF LOSS.

If the Company or any of its Subsidiaries shall at any time or from time to time
make or agree to make a Disposition or shall suffer an Event of Loss in an
amount in excess of $1,000,000, then the Company shall promptly notify the
Administrative Agent of such proposed Disposition or Event of Loss (including
the amount of the estimated gross proceeds thereof and the amount of the Net
Proceeds thereof to be received by the Company or its Subsidiary in respect
thereof).  So long as no Default or Event of Default has occurred and is
continuing, proceeds of Dispositions and Events of Loss shall be used by the
Company or the applicable Subsidiary, as applicable, to replace the subject
Property with an economical unit of substantially similar character and value as
the subject Property within 180 days after its Disposition or the applicable
Event of Loss; provided, that if such proceeds are not so used, the applicable
amount shall be applied (a) in the case of a Disposition made by or an Event of
Loss suffered by the Company or any of its Domestic Subsidiaries, to reduce the
outstanding principal balance of the Revolving Loans (but shall not permanently
reduce the Aggregate Commitment) and (b) in the case of a Disposition made by or
an Event of Loss suffered by the Canadian Company or any of its Subsidiaries, to
reduce the outstanding principal balance of the Canadian Loans (but shall not
permanently reduce the Aggregate Commitment or the Canadian Sublimit). 
Notwithstanding the foregoing, during the existence of a Event of Default
(including any Event of Default caused by the consummation of a Disposition that
does not comply with Section 7.2), all such amounts received by the Company or
any of its Subsidiaries shall be applied to the Obligations in such order and
manner as all of the Lenders shall elect.

44


--------------------------------------------------------------------------------


 


2.8.          REPAYMENT.

The Commitments and the Canadian Commitments hereunder shall terminate on the
earlier to occur of (i) the date on which the Commitments and the Canadian
Commitments are terminated pursuant to subsection 8.2(a), (ii) such date as is
determined by the Company pursuant to Section 2.5, and (iii) April 25, 2012. 
The date of termination of the Commitments and the Canadian Commitments as
provided in the immediately preceding sentence is referred to herein as the
“Revolving Termination Date.”  On the Revolving Termination Date, (a) the
Company shall repay to the Administrative Agent in full the aggregate principal
amount of the Swing Line Loans, to the Administrative Agent and the U.S. Lenders
in full the aggregate principal amount of the Revolving Loans and to the
Administrative Agent reimbursement obligations with respect to Letters of Credit
then outstanding and (b) the Canadian Company shall repay to BOA Canada and the
Canadian Lenders in full the aggregate principal amount of the Canadian Loans
and to BOA Canada reimbursement obligations with respect to Canadian Letters of
Credit then outstanding.  In the event any Letters of Credit are outstanding on
the Revolving Termination Date, the Company shall provide to the Administrative
Agent cash collateral in the amount of such Letters of Credit to secure the
Company’s reimbursement obligations with respect to such Letters of Credit,
together with reasonably anticipated related fees, costs and expenses, which
cash collateral shall be maintained in a Collateral Account — US.  In the event
any Canadian  Letters of Credit are outstanding on the Revolving Termination
Date, the Canadian Company shall provide to BOA Canada cash collateral in the
amount of such Canadian Letters of Credit to secure the Canadian Company’s
reimbursement obligations with respect to such Canadian Letters of Credit,
together with reasonably anticipated related fees, costs and expenses, which
cash collateral shall be maintained in a Collateral Account — Canada.  In
addition, without limiting the generality of the foregoing, immediately
following any change in the Canadian Sublimit, (a) the Company shall pay to the
Administrative Agent, for the account of the U.S. Lenders, the amount by which
the aggregate principal amount of all outstanding Revolving Loans, the aggregate
outstanding amount of all Swing Line Loans and the U.S. LC Amount exceeds the
Aggregate Commitment minus the Canadian Sublimit then in effect and (b) the
Canadian Company shall pay to BOA Canada, for the account of the Canadian
Lenders, the amount by which the aggregate principal amount of all outstanding
Canadian Loans and the Canadian LC Amount exceeds the Canadian Sublimit then in
effect.


2.9.          INTEREST.

(A)           SUBJECT TO SUBSECTION 2.9(D), EACH LOAN SHALL BEAR INTEREST ON THE
OUTSTANDING PRINCIPAL AMOUNT THEREOF FROM THE DATE WHEN MADE TO THE DATE SUCH
LOAN IS REPAID (I) FOR EACH DAY DURING WHICH SUCH LOAN IS AN IBOR LOAN, AT IBOR
FOR THE APPLICABLE INTEREST PERIOD FOR SUCH LOAN FOR SUCH DAY, (II) FOR EACH DAY
DURING WHICH SUCH LOAN IS A BASE RATE LOAN, AT THE APPLICABLE ALTERNATE BASE
RATE FOR SUCH DAY; (III) FOR EACH DAY DURING WHICH SUCH LOAN IS A EURODOLLAR
RATE LOAN, AT THE EURODOLLAR RATE FOR SUCH DAY AND (IV) FOR EACH DAY DURING
WHICH SUCH LOAN IS AN OPTIONAL FLOATING RATE LOAN, AT THE OPTIONAL FLOATING RATE
FOR SUCH DAY; PLUS, IN EACH CASE, THE APPLICABLE MARGIN THEN IN EFFECT.  SWING
LINE LOANS SHALL BE EITHER

45


--------------------------------------------------------------------------------


 

Optional Floating Rate Loans or U.S. Base Rate Loans; all other Loans shall be
either IBOR Loans, Eurodollar Rate Loans or Base Rate Loans.

(B)           INTEREST ON EACH LOAN SHALL BE PAID IN ARREARS ON EACH INTEREST
PAYMENT DATE WITH RESPECT TO SUCH LOAN.  INTEREST ON EACH LOAN SHALL ALSO BE
PAID ON THE DATE OF PAYMENT (INCLUDING PREPAYMENT) IN FULL THEREOF AND INTEREST
ON IBOR LOANS AND EURODOLLAR RATE LOANS ONLY SHALL ALSO BE PAID ON THE DATE OF
ANY PREPAYMENT OF SUCH IBOR LOANS OR EURODOLLAR RATE LOANS PURSUANT TO SECTIONS
2.6 AND 2.7 FOR THE PORTION OF THE IBOR LOANS OR EURODOLLAR RATE LOANS SO
PREPAID.  DURING THE EXISTENCE OF ANY EVENT OF DEFAULT, INTEREST SHALL BE PAID
ON DEMAND OF THE ADMINISTRATIVE AGENT AT THE REQUEST OR WITH THE CONSENT OF THE
MAJORITY LENDERS.

(C)           WHILE ANY EVENT OF DEFAULT EXISTS OR AFTER ACCELERATION, THE
COMPANY OR THE CANADIAN COMPANY, AS APPLICABLE, SHALL PAY INTEREST ON THE
PRINCIPAL AMOUNT OF (I) ALL OUTSTANDING LOANS, AT A RATE PER ANNUM WHICH IS
DETERMINED BY ADDING 200 BASIS POINTS TO THE INTEREST RATE OTHERWISE APPLICABLE
TO SUCH LOANS AND (II) ALL REIMBURSEMENT OBLIGATIONS OF THE COMPANY OR THE
CANADIAN COMPANY, AS APPLICABLE, UNDER SUBSECTION 2.15(B)(I) OR 2.15(B)(II), AS
APPLICABLE, DUE AND UNPAID, AT THE RATE PER ANNUM WHICH IS DETERMINED BY ADDING
200 BASIS POINTS TO THE INTEREST RATE OTHERWISE APPLICABLE TO REVOLVING LOANS OR
CANADIAN LOANS, AS APPLICABLE, COMPRISED OF BASE RATE LOANS.

(D)           ANYTHING HEREIN TO THE CONTRARY NOTWITHSTANDING, THE OBLIGATIONS
OF THE COMPANY AND THE CANADIAN COMPANY HEREUNDER SHALL BE SUBJECT TO THE
LIMITATION THAT PAYMENTS OF INTEREST SHALL NOT BE REQUIRED, FOR ANY PERIOD FOR
WHICH INTEREST IS COMPUTED HEREUNDER, TO THE EXTENT (BUT ONLY TO THE EXTENT)
THAT CONTRACTING FOR OR RECEIVING SUCH PAYMENT BY THE RESPECTIVE LENDER WOULD BE
CONTRARY TO THE PROVISIONS OF ANY LAW APPLICABLE TO SUCH LENDER LIMITING THE
HIGHEST RATE OF INTEREST WHICH MAY BE LAWFULLY CONTRACTED FOR, CHARGED OR
RECEIVED BY SUCH LENDER, AND IN SUCH EVENT THE COMPANY OR THE CANADIAN COMPANY,
AS APPLICABLE, SHALL PAY SUCH LENDER INTEREST AT THE HIGHEST RATE PERMITTED BY
APPLICABLE LAW.


2.10.        FEES.


(A)           FEE LETTER.

The Company shall pay to the Administrative Agent for its own account certain
fees in the amounts and at the times set forth in a certain letter agreement
between the Company and the Administrative Agent dated April 9, 2007 (the “Fee
Letter”).


(B)           NON-USE FEE.

The Company shall pay to the Administrative Agent for the account of each U.S.
Lender, a non-use fee on the average daily unused portion of such U.S. Lender’s
Commitment minus the Canadian Commitment of such U.S. Lender’s related Canadian
Lender, computed on a monthly basis, in arrears, on the last Business Day of
each calendar month, based upon the daily utilization for that month as
calculated by the Administrative Agent, equal to the Applicable Margin for
Non-Use Fees.  The Canadian Company shall pay to BOA Canada for the account of
each Canadian Lender, a non-use

46


--------------------------------------------------------------------------------


 

fee on the average daily unused portion of such Canadian Lender’s Canadian
Commitment, computed on a monthly basis, in arrears, on the last Business Day of
each calendar month, based upon the daily utilization for that month as
calculated by BOA Canada, equal to the Applicable Margin for Non-Use Fees.  Such
non-use fees shall accrue from Closing Date to the Revolving Termination Date
and shall be due and payable monthly in arrears on the last Business Day of each
month commencing on June 30, 2007 through the Revolving Termination Date, with
the final payment to be made on the Revolving Termination Date.  The Company
acknowledges that Swing Line Loans outstanding from time to time shall not be
considered Revolving Loans for purposes of calculating the non-use fee.


(C)           LETTER OF CREDIT FEES.

The Company shall pay to the Administrative Agent for the account of the U.S.
Lenders a Letter of Credit fee on the average daily outstanding Letters of
Credit issued for the account of the Company, computed on a quarterly basis in
arrears on the last Business Day of each calendar quarter based on the daily
utilization for that quarter as calculated by the Administrative Agent, at a per
annum rate equal to the Applicable Margin at such time for IBOR Loans.  The
Canadian Company shall pay to BOA Canada for the account of the Canadian Lenders
a Canadian Letter of Credit fee on the average daily outstanding Canadian
Letters of Credit issued for the account of the Canadian Company, computed on a
quarterly basis in arrears on the last Business Day of each calendar quarter
based on the daily utilization for that quarter as calculated by BOA Canada, at
a per annum rate equal to the Applicable Margin at such time for Eurodollar Rate
Loans.  Such Letter of Credit and Canadian Letter of Credit fees shall accrue
from the date a Letter of Credit or Canadian Letter of Credit, as applicable, is
issued to the date such Letter of Credit or Canadian Letter of Credit is
terminated and shall be due and payable quarterly in arrears on the last
Business Day of each March, June, September and December commencing on June 30,
2007.  The Company further agrees to pay the Issuer for the sole account of the
Issuer (i) with respect to standby Letters of Credit, all costs and expenses
incurred by the Issuer in connection with such Letter of Credit, and (ii) with
respect to documentary Letters of Credit, all customary charges, fees, costs and
expenses of the Issuer at such times as the Issuer customarily charges such
charges, fees, costs and expenses.  The Canadian Company further agrees to pay
the Canadian Issuer for the sole account of the Canadian Issuer (i) with respect
to standby Canadian Letters of Credit, all costs and expenses incurred by the
Canadian Issuer in connection with such Canadian Letter of Credit, and (ii) with
respect to documentary Canadian Letters of Credit, all customary charges, fees,
costs and expenses of the Canadian Issuer at such times as the Canadian Issuer
customarily charges such charges, fees, costs and expenses.


2.11.        COMPUTATION OF FEES AND INTEREST.

(A)           ALL COMPUTATIONS OF INTEREST IN RESPECT OF BASE RATE LOANS AND
OPTIONAL FLOATING RATE LOANS AND ALL COMPUTATIONS OF FEES UNDER THIS AGREEMENT
SHALL BE MADE ON THE BASIS OF A 365 OR 366-DAY YEAR, AS APPROPRIATE, AND ACTUAL
DAYS ELAPSED; ALL COMPUTATIONS OF INTEREST IN RESPECT OF IBOR LOANS AND
EURODOLLAR RATE LOANS UNDER THIS AGREEMENT SHALL BE

47


--------------------------------------------------------------------------------


 

made on the basis of a 360-day year and actual days elapsed, which results in
more interest being paid than if computed on the basis of a 365 or 366-day
year.  Interest and fees shall accrue during each period during which interest
or such fees are computed from the first day thereof to the last day thereof.

(B)           THE ADMINISTRATIVE AGENT WILL, WITH REASONABLE PROMPTNESS, NOTIFY
THE COMPANY AND THE U.S. LENDERS OF EACH DETERMINATION OF IBOR, AND BOA CANADA
WILL, WITH REASONABLE PROMPTNESS, NOTIFY THE CANADIAN COMPANY AND THE CANADIAN
LENDERS OF EACH DETERMINATION OF THE EURODOLLAR RATE; PROVIDED, THAT ANY FAILURE
TO DO SO SHALL NOT RELIEVE THE COMPANY OR THE CANADIAN COMPANY, AS APPLICABLE,
OF ANY LIABILITY HEREUNDER OR PROVIDE THE BASIS FOR ANY CLAIM AGAINST THE
ADMINISTRATIVE AGENT OR BOA CANADA.  ANY CHANGE IN THE INTEREST RATE ON A LOAN
RESULTING FROM A CHANGE IN THE APPLICABLE MARGIN OR EURODOLLAR RESERVE
PERCENTAGE SHALL BECOME EFFECTIVE AS OF THE OPENING OF BUSINESS ON THE DAY ON
WHICH SUCH CHANGE IN THE APPLICABLE MARGIN OR EURODOLLAR RESERVE PERCENTAGE
BECOMES EFFECTIVE.  THE ADMINISTRATIVE AGENT WILL WITH REASONABLE PROMPTNESS
NOTIFY THE COMPANY AND THE U.S. LENDERS OF THE EFFECTIVE DATE AND THE AMOUNT OF
EACH SUCH CHANGE APPLICABLE TO ANY LOAN OWING BY THE COMPANY, AND BOA CANADA
WILL WITH REASONABLE PROMPTNESS NOTIFY THE CANADIAN COMPANY AND THE CANADIAN
LENDERS OF THE EFFECTIVE DATE AND THE AMOUNT OF EACH SUCH CHANGE APPLICABLE TO
ANY LOAN OWING BY THE CANADIAN COMPANY; PROVIDED, THAT ANY FAILURE OF THE
ADMINISTRATIVE AGENT OR BOA CANADA, AS APPLICABLE, TO DO SO SHALL NOT RELIEVE
THE COMPANY OR THE CANADIAN COMPANY, AS APPLICABLE, OF ANY OF ITS LIABILITIES
HEREUNDER OR PROVIDE THE BASIS FOR ANY CLAIM AGAINST THE ADMINISTRATIVE AGENT OR
BOA CANADA.

(C)           EACH DETERMINATION OF AN INTEREST RATE BY THE ADMINISTRATIVE AGENT
OR BOA CANADA SHALL BE CONCLUSIVE AND BINDING ON THE COMPANY, THE CANADIAN
COMPANY, AND THE LENDERS IN THE ABSENCE OF MANIFEST ERROR.  THE ADMINISTRATIVE
AGENT OR BOA CANADA, AS APPLICABLE, WILL, AT THE REQUEST OF THE COMPANY, THE
CANADIAN COMPANY OR ANY LENDER, DELIVER TO THE COMPANY, THE CANADIAN COMPANY OR
THE LENDER, AS THE CASE MAY BE, A STATEMENT SHOWING THE QUOTATIONS USED BY THE
ADMINISTRATIVE AGENT OR BOA CANADA IN DETERMINING ANY INTEREST RATE.

(D)           IF THE REFERENCE BANK’S COMMITMENT SHALL TERMINATE (OTHERWISE THAN
ON TERMINATION OF ALL THE COMMITMENTS), OR FOR ANY REASON WHATSOEVER THE
REFERENCE BANK SHALL CEASE TO BE A U.S. LENDER HEREUNDER, THE REFERENCE BANK
SHALL THEREUPON CEASE TO BE THE REFERENCE BANK, AND THE IBOR SHALL BE DETERMINED
ON THE BASIS OF THE RATES AS NOTIFIED BY THE REMAINING U.S. LENDERS.

(E)           THE REFERENCE BANK SHALL USE ITS BEST EFFORTS TO FURNISH
QUOTATIONS OF RATES TO THE ADMINISTRATIVE AGENT AS CONTEMPLATED HEREBY.  IF THE
REFERENCE BANK SHALL BE UNABLE OR OTHERWISE FAILS TO SUPPLY SUCH RATES TO THE
ADMINISTRATIVE AGENT UPON ITS REQUEST, THE RATE OF INTEREST SHALL BE DETERMINED
ON THE BASIS OF THE QUOTATIONS OF THE REMAINING U.S. LENDERS.

(F)            FOR PURPOSES OF THE INTEREST ACT (CANADA), WHENEVER ANY INTEREST
OR FEE PAYABLE BY THE CANADIAN COMPANY UNDER THIS AGREEMENT IS CALCULATED USING
A RATE BASED ON A YEAR OF 360 DAYS, SUCH RATE USED PURSUANT TO SUCH CALCULATION,
WHEN EXPRESSED AS AN ANNUAL RATE, IS EQUIVALENT TO (X) THE APPLICABLE RATE BASED
ON A YEAR OF 360 DAYS, (Y) MULTIPLIED BY THE ACTUAL

48


--------------------------------------------------------------------------------


 

number of days in the calendar year in which the period for which such interest
or fee is payable (or compounded) ends, and (z) divided by 360.  The principle
of deemed reinvestment of interest does not apply to any interest calculation
under this Agreement with respect to the Canadian Company, and the rates of
interest stipulated in this Agreement payable by the Canadian Company are
intended to be nominal rates and not effective rates or yields.


2.12.        PAYMENTS BY THE COMPANY AND THE CANADIAN COMPANY.

(A)           (I)  ALL PAYMENTS (INCLUDING PREPAYMENTS) TO BE MADE BY THE
COMPANY ON ACCOUNT OF PRINCIPAL, INTEREST, FEES AND OTHER AMOUNTS REQUIRED
HEREUNDER SHALL BE MADE WITHOUT SET-OFF, RECOUPMENT OR COUNTERCLAIM; SHALL,
EXCEPT AS OTHERWISE EXPRESSLY PROVIDED HEREIN, BE MADE TO THE ADMINISTRATIVE
AGENT FOR THE ACCOUNT OF THE U.S. LENDERS (PRO RATA BASED ON EACH U.S. LENDER’S
COMMITMENT PERCENTAGE) AT THE ADMINISTRATIVE AGENT’S PAYMENT OFFICE, AND SHALL
BE MADE IN DOLLARS AND IN IMMEDIATELY AVAILABLE FUNDS, NO LATER THAN 11:00 A.M.
(CHICAGO TIME) ON THE DATE SPECIFIED HEREIN.  THE ADMINISTRATIVE AGENT WILL
PROMPTLY DISTRIBUTE TO EACH U.S. LENDER ITS COMMITMENT PERCENTAGE (OR OTHER
APPLICABLE SHARE AS EXPRESSLY PROVIDED IN THE LOAN DOCUMENTS) OF SUCH PRINCIPAL,
INTEREST, FEES OR OTHER AMOUNTS, IN LIKE FUNDS AS RECEIVED.  ANY PAYMENT WHICH
IS RECEIVED BY THE ADMINISTRATIVE AGENT LATER THAN 11:00 A.M. (CHICAGO TIME)
SHALL BE DEEMED TO HAVE BEEN RECEIVED ON THE IMMEDIATELY SUCCEEDING BUSINESS DAY
AND ANY APPLICABLE INTEREST OR FEE SHALL CONTINUE TO ACCRUE.

(II)   ALL PAYMENTS (INCLUDING PREPAYMENTS) TO BE MADE BY THE CANADIAN COMPANY
ON ACCOUNT OF PRINCIPAL, INTEREST, FEES AND OTHER AMOUNTS REQUIRED HEREUNDER
SHALL BE MADE WITHOUT SET-OFF, RECOUPMENT OR COUNTERCLAIM; SHALL, EXCEPT AS
OTHERWISE EXPRESSLY PROVIDED HEREIN, BE MADE TO BOA CANADA FOR THE ACCOUNT OF
THE CANADIAN LENDERS (PRO RATA BASED ON EACH CANADIAN LENDER’S COMMITMENT
PERCENTAGE) AT BOA CANADA’S PAYMENT OFFICE, AND SHALL BE MADE IN DOLLARS OR
CANADIAN DOLLARS, AS APPLICABLE, AND IN IMMEDIATELY AVAILABLE FUNDS, NO LATER
THAN 10:00 A.M. (TORONTO TIME) ON THE DATE SPECIFIED HEREIN.  BOA CANADA WILL
PROMPTLY DISTRIBUTE TO EACH CANADIAN LENDER ITS COMMITMENT PERCENTAGE (OR OTHER
APPLICABLE SHARE AS EXPRESSLY PROVIDED IN THE LOAN DOCUMENTS) OF SUCH PRINCIPAL,
INTEREST, FEES OR OTHER AMOUNTS, IN LIKE FUNDS AS RECEIVED.  ANY PAYMENT WHICH
IS RECEIVED BY BOA CANADA LATER THAN 10:00 A.M. (TORONTO TIME) SHALL BE DEEMED
TO HAVE BEEN RECEIVED ON THE IMMEDIATELY SUCCEEDING BUSINESS DAY AND ANY
APPLICABLE INTEREST OR FEE SHALL CONTINUE TO ACCRUE.

(B)           WHENEVER ANY PAYMENT HEREUNDER SHALL BE STATED TO BE DUE ON A DAY
OTHER THAN A BUSINESS DAY, SUCH PAYMENT SHALL BE MADE ON THE NEXT SUCCEEDING
BUSINESS DAY, AND SUCH EXTENSION OF TIME SHALL IN SUCH CASE BE INCLUDED IN THE
COMPUTATION OF INTEREST OR FEES, AS THE CASE MAY BE; SUBJECT TO THE PROVISIONS
SET FORTH IN THE DEFINITION OF “INTEREST PERIOD” HEREIN.

(C)           (I)  UNLESS THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED NOTICE
FROM THE COMPANY PRIOR TO THE DATE ON WHICH ANY PAYMENT IS DUE HEREUNDER THAT
THE COMPANY WILL NOT MAKE SUCH PAYMENT IN FULL AS AND WHEN REQUIRED HEREUNDER,
THE ADMINISTRATIVE AGENT MAY ASSUME THAT THE COMPANY HAS MADE SUCH PAYMENT IN
FULL TO THE ADMINISTRATIVE AGENT ON SUCH DATE IN IMMEDIATELY AVAILABLE FUNDS AND
THE ADMINISTRATIVE AGENT MAY (BUT SHALL NOT BE SO REQUIRED), IN RELIANCE UPON
SUCH ASSUMPTION, CAUSE TO BE DISTRIBUTED TO EACH U.S. LENDER ON SUCH

49


--------------------------------------------------------------------------------


 

due date an amount equal to the amount then due such U.S. Lender.  If and to the
extent the Company shall not have made such payment in full to the
Administrative Agent, each U.S. Lender shall repay to the Administrative Agent
on demand its Commitment Percentage of such amount distributed to the U.S.
Lenders in excess of the amount actually received by the Administrative Agent,
together with interest thereon for each day from the date such amount is
distributed to such U.S. Lender until the date such U.S. Lender repays such
amount to the Administrative Agent, at the Federal Funds Rate as in effect for
each such day.

(II)  UNLESS BOA CANADA SHALL HAVE RECEIVED NOTICE FROM THE CANADIAN COMPANY
PRIOR TO THE DATE ON WHICH ANY PAYMENT IS DUE HEREUNDER THAT THE CANADIAN
COMPANY WILL NOT MAKE SUCH PAYMENT IN FULL AS AND WHEN REQUIRED HEREUNDER, BOA
CANADA MAY ASSUME THAT THE CANADIAN COMPANY HAS MADE SUCH PAYMENT IN FULL TO BOA
CANADA ON SUCH DATE IN IMMEDIATELY AVAILABLE FUNDS AND BOA CANADA MAY (BUT SHALL
NOT BE SO REQUIRED), IN RELIANCE UPON SUCH ASSUMPTION, CAUSE TO BE DISTRIBUTED
TO EACH CANADIAN LENDER ON SUCH DUE DATE AN AMOUNT EQUAL TO THE AMOUNT THEN DUE
SUCH CANADIAN LENDER.  IF AND TO THE EXTENT THE CANADIAN COMPANY SHALL NOT HAVE
MADE SUCH PAYMENT IN FULL TO BOA CANADA, EACH CANADIAN LENDER SHALL REPAY TO BOA
CANADA ON DEMAND ITS COMMITMENT PERCENTAGE OF SUCH AMOUNT DISTRIBUTED TO THE
CANADIAN LENDERS IN EXCESS OF THE AMOUNT ACTUALLY RECEIVED BY BOA CANADA,
TOGETHER WITH INTEREST THEREON FOR EACH DAY FROM THE DATE SUCH AMOUNT IS
DISTRIBUTED TO SUCH CANADIAN LENDER UNTIL THE DATE SUCH CANADIAN LENDER REPAYS
SUCH AMOUNT TO BOA CANADA, AT THE CDOR RATE AS IN EFFECT FOR EACH SUCH DAY.


2.13.        PAYMENTS BY THE U.S. LENDERS TO THE ADMINISTRATIVE AGENT.

(A)           UNLESS THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED NOTICE FROM A
U.S. LENDER ON THE CLOSING DATE OR, WITH RESPECT TO EACH BORROWING AFTER THE
CLOSING DATE, AT LEAST ONE BUSINESS DAY PRIOR TO THE DATE OF ANY PROPOSED
BORROWING, THAT SUCH U.S. LENDER WILL NOT MAKE AVAILABLE TO THE ADMINISTRATIVE
AGENT AS AND WHEN REQUIRED HEREUNDER FOR THE ACCOUNT OF THE COMPANY THE AMOUNT
OF THAT U.S. LENDER’S COMMITMENT PERCENTAGE OF THE BORROWING, THE ADMINISTRATIVE
AGENT MAY ASSUME THAT EACH U.S. LENDER HAS MADE SUCH AMOUNT AVAILABLE TO THE
ADMINISTRATIVE AGENT IN IMMEDIATELY AVAILABLE FUNDS ON THE BORROWING DATE NO
LATER THAN 11:00 A.M. (CHICAGO TIME) AND THE ADMINISTRATIVE AGENT MAY (BUT SHALL
NOT BE SO REQUIRED), IN RELIANCE UPON SUCH ASSUMPTION, MAKE AVAILABLE TO THE
COMPANY ON SUCH DATE A CORRESPONDING AMOUNT.  IF AND TO THE EXTENT ANY U.S.
LENDER SHALL NOT HAVE MADE ITS FULL AMOUNT AVAILABLE TO THE ADMINISTRATIVE AGENT
IN IMMEDIATELY AVAILABLE FUNDS AND THE ADMINISTRATIVE AGENT IN SUCH
CIRCUMSTANCES HAS MADE AVAILABLE TO THE COMPANY SUCH AMOUNT, THEN SUCH U.S.
LENDER SHALL ON OR BEFORE 11:00 A.M. (CHICAGO TIME) THE NEXT BUSINESS DAY
FOLLOWING THE DATE OF SUCH BORROWING MAKE SUCH AMOUNT AVAILABLE TO THE
ADMINISTRATIVE AGENT, TOGETHER WITH INTEREST AT THE FEDERAL FUNDS RATE FOR AND
DETERMINED AS OF EACH DAY DURING SUCH PERIOD.  A NOTICE OF THE ADMINISTRATIVE
AGENT SUBMITTED TO ANY U.S. LENDER WITH RESPECT TO AMOUNTS OWING UNDER THIS
SUBSECTION 2.13(A) SHALL BE CONCLUSIVE, ABSENT MANIFEST ERROR.  IF SUCH AMOUNT
IS SO MADE AVAILABLE, SUCH PAYMENT TO THE ADMINISTRATIVE AGENT SHALL CONSTITUTE
SUCH U.S. LENDER’S LOAN ON THE DATE OF BORROWING FOR ALL PURPOSES OF THIS
AGREEMENT.  IF SUCH AMOUNT IS NOT MADE AVAILABLE TO THE ADMINISTRATIVE AGENT ON
OR BEFORE 11:00 A.M. (CHICAGO TIME) THE NEXT BUSINESS DAY FOLLOWING THE DATE OF
SUCH BORROWING, THE ADMINISTRATIVE AGENT SHALL NOTIFY THE COMPANY

50


--------------------------------------------------------------------------------


 

of such failure to fund and, upon demand by the Administrative Agent, the
Company shall pay such amount to the Administrative Agent for the Administrative
Agent’s account, together with interest thereon for each day elapsed since the
date of such Borrowing, at a rate per annum equal to the interest rate
applicable at the time to the Loans comprising such Borrowing.

(B)           THE FAILURE OF ANY U.S. LENDER TO MAKE ANY LOAN ON ANY BORROWING
DATE, OR FUND ANY PARTICIPATION IN LETTERS OF CREDIT OR SWING LINE LOANS, SHALL
NOT RELIEVE ANY OTHER U.S. LENDER OF ANY OBLIGATION HEREUNDER TO MAKE A LOAN ON
SUCH BORROWING DATE OR FUND SUCH PARTICIPATIONS, BUT NO U.S. LENDER SHALL BE
RESPONSIBLE FOR THE FAILURE OF ANY OTHER U.S. LENDER TO MAKE THE LOAN TO BE MADE
BY SUCH OTHER U.S. LENDER ON THE DATE OF ANY BORROWING OR TO FUND ANY SUCH
PARTICIPATION.


2.13A      PAYMENTS BY THE CANADIAN LENDERS TO BOA CANADA.

(A)           UNLESS BOA CANADA SHALL HAVE RECEIVED NOTICE FROM A CANADIAN
LENDER ON THE CLOSING DATE OR, WITH RESPECT TO EACH BORROWING AFTER THE CLOSING
DATE, AT LEAST ONE BUSINESS DAY PRIOR TO THE DATE OF ANY PROPOSED BORROWING,
THAT SUCH CANADIAN LENDER WILL NOT MAKE AVAILABLE TO BOA CANADA AS AND WHEN
REQUIRED HEREUNDER FOR THE ACCOUNT OF THE CANADIAN COMPANY THE AMOUNT OF THAT
CANADIAN LENDER’S COMMITMENT PERCENTAGE OF THE BORROWING, BOA CANADA MAY ASSUME
THAT EACH CANADIAN LENDER HAS MADE SUCH AMOUNT AVAILABLE TO BOA CANADA IN
IMMEDIATELY AVAILABLE FUNDS ON THE BORROWING DATE NO LATER THAN 10:00 A.M.
(TORONTO TIME) AND BOA CANADA MAY (BUT SHALL NOT BE SO REQUIRED), IN RELIANCE
UPON SUCH ASSUMPTION, MAKE AVAILABLE TO THE CANADIAN COMPANY ON SUCH DATE A
CORRESPONDING AMOUNT.  IF AND TO THE EXTENT ANY CANADIAN LENDER SHALL NOT HAVE
MADE ITS FULL AMOUNT AVAILABLE TO BOA CANADA IN IMMEDIATELY AVAILABLE FUNDS AND
BOA CANADA IN SUCH CIRCUMSTANCES HAS MADE AVAILABLE TO THE CANADIAN COMPANY SUCH
AMOUNT, THEN SUCH CANADIAN LENDER SHALL ON OR BEFORE 10:00 A.M. (TORONTO TIME)
THE NEXT BUSINESS DAY FOLLOWING THE DATE OF SUCH BORROWING MAKE SUCH AMOUNT
AVAILABLE TO BOA CANADA, TOGETHER WITH INTEREST AT THE CDOR RATE FOR AND
DETERMINED AS OF EACH DAY DURING SUCH PERIOD.  A NOTICE OF BOA CANADA SUBMITTED
TO ANY CANADIAN LENDER WITH RESPECT TO AMOUNTS OWING UNDER THIS SUBSECTION
2.13A(A) SHALL BE CONCLUSIVE, ABSENT MANIFEST ERROR.  IF SUCH AMOUNT IS SO MADE
AVAILABLE, SUCH PAYMENT TO BOA CANADA SHALL CONSTITUTE SUCH CANADIAN LENDER’S
LOAN ON THE DATE OF BORROWING FOR ALL PURPOSES OF THIS AGREEMENT.  IF SUCH
AMOUNT IS NOT MADE AVAILABLE TO BOA CANADA ON OR BEFORE 10:00 A.M. (TORONTO
TIME) THE NEXT BUSINESS DAY FOLLOWING THE DATE OF SUCH BORROWING, BOA CANADA
SHALL NOTIFY THE CANADIAN COMPANY OF SUCH FAILURE TO FUND AND, UPON DEMAND BY
BOA CANADA, THE CANADIAN COMPANY SHALL PAY SUCH AMOUNT TO BOA CANADA FOR BOA
CANADA’S ACCOUNT, TOGETHER WITH INTEREST THEREON FOR EACH DAY ELAPSED SINCE THE
DATE OF SUCH BORROWING, AT A RATE PER ANNUM EQUAL TO THE INTEREST RATE
APPLICABLE AT THE TIME TO THE LOANS COMPRISING SUCH BORROWING.

(B)           THE FAILURE OF ANY CANADIAN LENDER TO MAKE ANY LOAN ON ANY
BORROWING DATE, OR FUND ANY PARTICIPATION IN CANADIAN LETTERS OF CREDIT, SHALL
NOT RELIEVE ANY OTHER CANADIAN LENDER OF ANY OBLIGATION HEREUNDER TO MAKE A LOAN
ON SUCH BORROWING DATE OR FUND SUCH PARTICIPATIONS, BUT NO CANADIAN LENDER SHALL
BE RESPONSIBLE FOR THE FAILURE OF ANY OTHER CANADIAN LENDER TO MAKE THE LOAN TO
BE MADE BY SUCH OTHER CANADIAN LENDER ON THE DATE OF ANY BORROWING OR TO FUND
ANY SUCH PARTICIPATION.

51


--------------------------------------------------------------------------------



2.14.        SHARING OF PAYMENTS, ETC. FOR U.S. LENDERS

If, other than as expressly provided elsewhere herein, any U.S. Lender shall
receive on account of the Loans made by it, or the participations in Letters of
Credit or in Swing Line Loans held by it, any payment (whether voluntary,
involuntary, through the exercise of any right of set-off, or otherwise) in
excess of its Commitment Percentage of payments on account of the Loans or
participations received by all the U.S. Lenders, such U.S. Lender shall
forthwith (a) notify the Administrative Agent of such fact, and (b) purchase
from the other U.S. Lenders such participations in the Loans made by them and/or
subparticipations in Letters of Credit or Swing Line Loans held by them, as the
case may be, as shall be necessary to cause such purchasing U.S. Lender to share
the excess payment ratably with each of them; provided, however, that if all or
any portion of such excess payment is thereafter recovered from the purchasing
U.S. Lender, such purchase shall to that extent be rescinded and each other U.S.
Lender shall repay to the purchasing U.S. Lender the purchase price paid
therefor, together with an amount equal to such paying U.S. Lender’s Commitment
Percentage (according to the proportion of (i) the amount of such paying U.S.
Lender’s required repayment, to (ii) the total amount so recovered from the
purchasing U.S. Lender) of any interest or other amount paid or payable by the
purchasing U.S. Lender in respect of the total amount so recovered.  The Company
agrees that any U.S. Lender so purchasing a participation from another U.S.
Lender pursuant to this Section 2.14 may, to the fullest extent permitted by
law, exercise all of its rights of payment (including the right of set-off, but
subject to Section 10.9) with respect to such participation as fully as if such
U.S. Lender were the direct creditor of the Company in the amount of such
participation.  The Administrative Agent will keep records (which shall be
conclusive and binding in the absence of manifest error) of participations
purchased pursuant to this Section 2.14 and will in each case notify the U.S.
Lenders following any such purchases or repayments.


2.14A      SHARING OF PAYMENTS, ETC. FOR CANADIAN LENDERS

If, other than as expressly provided elsewhere herein, any Canadian Lender shall
receive on account of the Loans made by it, or the participations in Canadian
Letters of Credit held by it, any payment (whether voluntary, involuntary,
through the exercise of any right of set-off, or otherwise) in excess of its
Commitment Percentage of payments on account of the Loans or participations
received by all the Canadian Lenders, such Canadian Lender shall forthwith
(a) notify BOA Canada of such fact, and (b) purchase from the other Canadian
Lenders such participations in the Loans made by them and/or subparticipations
in Canadian Letters of Credit held by them, as the case may be, as shall be
necessary to cause such purchasing Canadian Lender to share the excess payment
ratably with each of them; provided, however, that if all or any portion of such
excess payment is thereafter recovered from the purchasing Canadian Lender, such
purchase shall to that extent be rescinded and each other Canadian Lender shall
repay to the purchasing Canadian Lender the purchase price paid therefor,
together with an amount equal to such paying Canadian Lender’s Commitment
Percentage (according to the proportion of (i) the amount of such paying
Canadian Lender’s required repayment, to (ii) the total amount so recovered from
the purchasing Canadian Lender) of any interest or other amount paid or

52


--------------------------------------------------------------------------------


 

payable by the purchasing Canadian Lender in respect of the total amount so
recovered.  The Canadian Company agrees that any Canadian Lender so purchasing a
participation from another Canadian Lender pursuant to this Section 2.14A may,
to the fullest extent permitted by law, exercise all of its rights of payment
(including the right of set-off, but subject to Section 10.9) with respect to
such participation as fully as if such Canadian Lender were the direct creditor
of the Canadian Company in the amount of such participation.  BOA Canada will
keep records (which shall be conclusive and binding in the absence of manifest
error) of participations purchased pursuant to this Section 2.14A and will in
each case notify the Canadian Lenders following any such purchases or
repayments.


2.15.        CERTAIN LETTER OF CREDIT AND CANADIAN LETTER OF CREDIT PROVISIONS.

(A)           IMMEDIATELY UPON THE ISSUANCE OF EACH LETTER OF CREDIT, EACH U.S.
LENDER SHALL BE DEEMED TO, AND HEREBY SEVERALLY AGREES TO, HAVE IRREVOCABLY
PURCHASED FROM THE ISSUER A PARTICIPATION IN SUCH LETTER OF CREDIT AND DRAWINGS
THEREUNDER IN AN AMOUNT EQUAL TO SUCH U.S. LENDER’S COMMITMENT PERCENTAGE OF THE
MAXIMUM AMOUNT WHICH IS OR AT ANY TIME MAY BECOME AVAILABLE TO BE DRAWN
THEREUNDER.  THE ISSUER SHALL NOT HAVE ANY OBLIGATION TO ISSUE ANY LETTER OF
CREDIT IF THE U.S. LENDERS HAVE NO OBLIGATION TO PARTICIPATE IN SUCH LETTER OF
CREDIT.  IMMEDIATELY UPON THE ISSUANCE OF EACH CANADIAN LETTER OF CREDIT, EACH
CANADIAN LENDER SHALL BE DEEMED TO, AND HEREBY SEVERALLY AGREES TO, HAVE
IRREVOCABLY PURCHASED FROM THE CANADIAN ISSUER A PARTICIPATION IN SUCH CANADIAN
LETTER OF CREDIT AND DRAWINGS THEREUNDER IN AN AMOUNT EQUAL TO SUCH CANADIAN
LENDER’S COMMITMENT PERCENTAGE OF THE MAXIMUM AMOUNT WHICH IS OR AT ANY TIME MAY
BECOME AVAILABLE TO BE DRAWN THEREUNDER.  THE CANADIAN ISSUER SHALL NOT HAVE ANY
OBLIGATION TO ISSUE ANY CANADIAN LETTER OF CREDIT IF THE CANADIAN LENDERS HAVE
NO OBLIGATION TO PARTICIPATE IN SUCH CANADIAN LETTER OF CREDIT.

(B)           (I)  IN THE EVENT THE ISSUER HAS DETERMINED TO HONOR A REQUEST FOR
DRAWING UNDER A LETTER OF CREDIT ISSUED BY IT, THE ISSUER SHALL IMMEDIATELY
NOTIFY THE COMPANY AND THE ADMINISTRATIVE AGENT, AND THE COMPANY SHALL REIMBURSE
THE ISSUER ON OR BEFORE THE BUSINESS DAY IMMEDIATELY FOLLOWING THE DATE ON WHICH
SUCH DRAWING IS HONORED (SUCH IMMEDIATELY FOLLOWING DATE, THE “DISBURSEMENT
DATE”) IN SAME DAY FUNDS EQUAL TO THE AMOUNT OF SUCH DRAWING; PROVIDED, THAT,
ANYTHING CONTAINED IN THIS AGREEMENT TO THE CONTRARY NOTWITHSTANDING, (I) UNLESS
THE COMPANY SHALL HAVE NOTIFIED THE ADMINISTRATIVE AGENT AND THE ISSUER PRIOR TO
11:00 A.M. (CHICAGO TIME) ON THE DISBURSEMENT DATE THAT THE COMPANY INTENDS TO
REIMBURSE THE ISSUER FOR THE AMOUNT OF SUCH DRAWING WITH FUNDS OTHER THAN THE
PROCEEDS OF REVOLVING LOANS AND THE COMPANY DOES SO REIMBURSE THE ISSUER PRIOR
TO 11:00 A.M. (CHICAGO TIME) ON THE DISBURSEMENT DATE, THE COMPANY SHALL BE
DEEMED TO HAVE GIVEN A TIMELY NOTICE OF BORROWING TO THE ADMINISTRATIVE AGENT
REQUESTING THE U.S. LENDERS TO MAKE REVOLVING LOANS THAT ARE U.S. BASE RATE
LOANS ON THE DISBURSEMENT DATE IN AN AMOUNT EQUAL TO THE AMOUNT OF SUCH DRAWING
AND (II) SUBJECT TO SATISFACTION OR WAIVER OF THE CONDITIONS SPECIFIED IN
SECTION 4.2, THE U.S. LENDERS SHALL, ON THE DISBURSEMENT DATE, MAKE REVOLVING
LOANS THAT ARE U.S. BASE RATE LOANS IN THE AMOUNT OF SUCH DRAWING, THE PROCEEDS
OF WHICH SHALL BE APPLIED DIRECTLY BY THE ADMINISTRATIVE AGENT TO REIMBURSE THE
ISSUER FOR THE AMOUNT OF SUCH DRAWING; AND PROVIDED, FURTHER THAT IF FOR ANY
REASON PROCEEDS OF REVOLVING LOANS ARE NOT RECEIVED BY THE ISSUER ON THE
DISBURSEMENT DATE IN AN AMOUNT EQUAL TO THE AMOUNT OF SUCH DRAWING, THE COMPANY
SHALL

53


--------------------------------------------------------------------------------


 

reimburse the Issuer, on demand, in an amount in same day funds equal to the
excess of the amount of such drawing over the aggregate amount of such Revolving
Loans, if any, which are so received, together with interest thereon at a rate
per annum equal to the rate per annum then in effect for U.S. Base Rate Loans
pursuant to Section 2.9 from the date of demand to the date of reimbursement. 
Nothing in this subsection 2.15(b)(i) shall be deemed to relieve any U.S. Lender
from its obligation to make Revolving Loans on the terms and conditions set
forth in this Agreement, and the Company shall retain any and all rights it may
have against any U.S. Lender resulting from the failure of such U.S. Lender to
make such Revolving Loans under this subsection 2.15(b)(i).

(II)           IN THE EVENT THE CANADIAN ISSUER HAS DETERMINED TO HONOR A
REQUEST FOR DRAWING UNDER A CANADIAN LETTER OF CREDIT ISSUED BY IT, THE CANADIAN
ISSUER SHALL IMMEDIATELY NOTIFY THE CANADIAN COMPANY AND BOA CANADA, AND THE
CANADIAN COMPANY SHALL REIMBURSE THE CANADIAN ISSUER ON OR BEFORE THE BUSINESS
DAY IMMEDIATELY FOLLOWING THE DATE ON WHICH SUCH DRAWING IS HONORED (SUCH
IMMEDIATELY FOLLOWING DATE, THE “CANADIAN DISBURSEMENT DATE”) IN SAME DAY FUNDS
EQUAL TO THE AMOUNT OF SUCH DRAWING; PROVIDED, THAT, ANYTHING CONTAINED IN THIS
AGREEMENT TO THE CONTRARY NOTWITHSTANDING, (I) UNLESS THE CANADIAN COMPANY SHALL
HAVE NOTIFIED BOA CANADA AND THE CANADIAN ISSUER PRIOR TO 10:00 A.M. (TORONTO
TIME) ON THE CANADIAN DISBURSEMENT DATE THAT THE CANADIAN COMPANY INTENDS TO
REIMBURSE THE CANADIAN ISSUER FOR THE AMOUNT OF SUCH DRAWING WITH FUNDS OTHER
THAN THE PROCEEDS OF CANADIAN LOANS AND THE CANADIAN COMPANY DOES SO REIMBURSE
THE CANADIAN ISSUER PRIOR TO 10:00 A.M. (TORONTO TIME) ON THE CANADIAN
DISBURSEMENT DATE, THE CANADIAN COMPANY SHALL BE DEEMED TO HAVE GIVEN A TIMELY
NOTICE OF CANADIAN BORROWING TO BOA CANADA REQUESTING THE CANADIAN LENDERS TO
MAKE CANADIAN LOANS THAT ARE CANADIAN BASE RATE LOANS ON THE CANADIAN
DISBURSEMENT DATE IN AN AMOUNT EQUAL TO THE AMOUNT OF SUCH DRAWING AND
(II) SUBJECT TO SATISFACTION OR WAIVER OF THE CONDITIONS SPECIFIED IN SECTION
4.2, THE CANADIAN LENDERS SHALL, ON THE CANADIAN DISBURSEMENT DATE, MAKE
CANADIAN LOANS THAT ARE CANADIAN BASE RATE LOANS IN THE AMOUNT OF SUCH DRAWING,
THE PROCEEDS OF WHICH SHALL BE APPLIED DIRECTLY BY BOA CANADA TO REIMBURSE THE
CANADIAN ISSUER FOR THE AMOUNT OF SUCH DRAWING; AND PROVIDED, FURTHER THAT IF
FOR ANY REASON PROCEEDS OF CANADIAN LOANS ARE NOT RECEIVED BY THE CANADIAN
ISSUER ON THE CANADIAN DISBURSEMENT DATE IN AN AMOUNT EQUAL TO THE AMOUNT OF
SUCH DRAWING, THE CANADIAN COMPANY SHALL REIMBURSE THE CANADIAN ISSUER, ON
DEMAND, IN AN AMOUNT IN SAME DAY FUNDS EQUAL TO THE EXCESS OF THE AMOUNT OF SUCH
DRAWING OVER THE AGGREGATE AMOUNT OF SUCH CANADIAN LOANS, IF ANY, WHICH ARE SO
RECEIVED, TOGETHER WITH INTEREST THEREON AT A RATE PER ANNUM EQUAL TO THE RATE
PER ANNUM THEN IN EFFECT FOR CANADIAN BASE RATE LOANS PURSUANT TO SECTION 2.9
FROM THE DATE OF DEMAND TO THE DATE OF REIMBURSEMENT.  NOTHING IN THIS
SUBSECTION 2.15(B)(II) SHALL BE DEEMED TO RELIEVE ANY CANADIAN LENDER FROM ITS
OBLIGATION TO MAKE CANADIAN LOANS ON THE TERMS AND CONDITIONS SET FORTH IN THIS
AGREEMENT, AND THE CANADIAN COMPANY SHALL RETAIN ANY AND ALL RIGHTS IT MAY HAVE
AGAINST ANY CANADIAN LENDER RESULTING FROM THE FAILURE OF SUCH CANADIAN LENDER
TO MAKE SUCH CANADIAN LOANS UNDER THIS SUBSECTION 2.15(B)(II).

54


--------------------------------------------------------------------------------


 

(C)           (I) IN THE EVENT THAT THE COMPANY SHALL FAIL FOR ANY REASON TO
REIMBURSE THE ISSUER AS PROVIDED IN SUBSECTION 2.15(B)(I) ON THE DISBURSEMENT
DATE IN AN AMOUNT EQUAL TO THE AMOUNT OF ANY DRAWING HONORED BY THE ISSUER UNDER
A LETTER OF CREDIT ISSUED BY IT, THE ISSUER SHALL PROMPTLY NOTIFY THE
ADMINISTRATIVE AGENT AND THE ADMINISTRATIVE AGENT SHALL PROMPTLY NOTIFY EACH
U.S. LENDER OF THE UNREIMBURSED AMOUNT OF SUCH DRAWING AND OF SUCH U.S. LENDER’S
RESPECTIVE PARTICIPATION THEREIN BASED ON SUCH U.S. LENDER’S COMMITMENT
PERCENTAGE.  IN SUCH EVENT, EACH U.S. LENDER SHALL MAKE AVAILABLE TO THE ISSUER
AN AMOUNT EQUAL TO ITS RESPECTIVE PARTICIPATION IN SAME DAY FUNDS, AT THE OFFICE
OF THE ISSUER SPECIFIED IN SUCH NOTICE, NOT LATER THAN 11:00 A.M. (CHICAGO TIME)
ON THE FIRST BUSINESS DAY AFTER THE DATE NOTIFIED BY THE ISSUER.  IN THE EVENT
THAT ANY U.S. LENDER FAILS TO MAKE AVAILABLE TO THE ISSUER ON SUCH BUSINESS DAY
THE AMOUNT OF SUCH U.S. LENDER’S PARTICIPATION IN SUCH LETTER OF CREDIT AS
PROVIDED IN THIS SUBSECTION 2.15(C)(I), THE ISSUER SHALL BE ENTITLED TO RECOVER
SUCH AMOUNT ON DEMAND FROM SUCH U.S. LENDER TOGETHER WITH INTEREST THEREON AT
THE RATE PER ANNUM EQUAL TO THE FEDERAL FUNDS RATE FOR AND DETERMINED AS OF EACH
DAY DURING SUCH PERIOD.  NOTHING IN THIS SUBSECTION 2.15(C)(I) SHALL BE DEEMED
TO RELIEVE THE COMPANY FROM ITS OBLIGATION TO REIMBURSE THE ISSUER AS PROVIDED
IN SUBSECTION 2.15(B)(I).  IN THE EVENT THE ISSUER SHALL HAVE BEEN REIMBURSED BY
U.S. LENDERS PURSUANT TO THIS SUBSECTION 2.15(C)(I) FOR ALL OR ANY PORTION OF
ANY DRAWING HONORED BY THE ISSUER UNDER A LETTER OF CREDIT ISSUED BY IT, THE
ISSUER SHALL DISTRIBUTE TO EACH U.S. LENDER WHICH HAS PAID ALL AMOUNTS PAYABLE
BY IT UNDER THIS SUBSECTION 2.15(C)(I) WITH RESPECT TO SUCH DRAWING SUCH U.S.
LENDER’S COMMITMENT PERCENTAGE OF ALL PAYMENTS SUBSEQUENTLY RECEIVED BY THE
ISSUER FROM THE COMPANY IN REIMBURSEMENT OF SUCH DRAWING WHEN SUCH PAYMENTS ARE
RECEIVED.  PROMPTLY UPON RECEIPT BY THE ISSUER OF ANY PAYMENT OF INTEREST IN
RESPECT OF THE COMPANY’S REIMBURSEMENT OBLIGATION PURSUANT TO SUBSECTION
2.15(B)(I) WITH RESPECT TO A DRAWING, IN THE EVENT THE ISSUER SHALL HAVE BEEN
REIMBURSED BY ANY U.S. LENDER PURSUANT TO THIS SUBSECTION 2.15(C)(I) FOR ALL OR
ANY PORTION OF SUCH DRAWING, THE ISSUER SHALL DISTRIBUTE TO SUCH U.S. LENDER
WHICH HAS PAID ALL AMOUNTS PAYABLE BY IT UNDER THIS SUBSECTION 2.15(C)(I) WITH
RESPECT TO SUCH DRAWING SUCH U.S. LENDER’S COMMITMENT PERCENTAGE OF ANY INTEREST
RECEIVED BY THE ISSUER IN RESPECT OF THAT PORTION OF SUCH DRAWING SO REIMBURSED
BY SUCH U.S. LENDER.

(II)           IN THE EVENT THAT THE CANADIAN COMPANY SHALL FAIL FOR ANY REASON
TO REIMBURSE THE CANADIAN ISSUER AS PROVIDED IN SUBSECTION 2.15(B)(II) ON THE
CANADIAN DISBURSEMENT DATE IN AN AMOUNT EQUAL TO THE AMOUNT OF ANY DRAWING
HONORED BY THE CANADIAN ISSUER UNDER A CANADIAN LETTER OF CREDIT ISSUED BY IT,
THE CANADIAN ISSUER SHALL PROMPTLY NOTIFY BOA CANADA AND BOA CANADA SHALL
PROMPTLY NOTIFY EACH CANADIAN LENDER OF THE UNREIMBURSED AMOUNT OF SUCH DRAWING
AND OF SUCH CANADIAN LENDER’S RESPECTIVE PARTICIPATION THEREIN BASED ON SUCH
CANADIAN LENDER’S COMMITMENT PERCENTAGE.  IN SUCH EVENT, EACH CANADIAN LENDER
SHALL MAKE AVAILABLE TO THE CANADIAN ISSUER AN AMOUNT EQUAL TO ITS RESPECTIVE
PARTICIPATION IN SAME DAY FUNDS, AT THE OFFICE OF THE CANADIAN ISSUER SPECIFIED
IN SUCH NOTICE, NOT LATER THAN 10:00 A.M. (TORONTO TIME) ON THE FIRST BUSINESS
DAY AFTER THE DATE NOTIFIED BY THE CANADIAN ISSUER.  IN THE EVENT THAT ANY
CANADIAN LENDER FAILS TO MAKE AVAILABLE TO THE CANADIAN ISSUER ON SUCH BUSINESS
DAY THE AMOUNT OF SUCH CANADIAN LENDER’S PARTICIPATION IN SUCH CANADIAN LETTER
OF CREDIT AS PROVIDED IN THIS SUBSECTION 2.15(C)(II), THE CANADIAN ISSUER SHALL
BE ENTITLED TO RECOVER SUCH AMOUNT ON DEMAND FROM SUCH CANADIAN LENDER TOGETHER
WITH INTEREST THEREON AT THE RATE PER ANNUM EQUAL

55


--------------------------------------------------------------------------------


 

TO THE CDOR RATE FOR AND DETERMINED AS OF EACH DAY DURING SUCH PERIOD.  NOTHING
IN THIS SUBSECTION 2.15(C)(II) SHALL BE DEEMED TO RELIEVE THE CANADIAN COMPANY
FROM ITS OBLIGATION TO REIMBURSE THE CANADIAN ISSUER AS PROVIDED IN SUBSECTION
2.15(B)(II).  IN THE EVENT THE CANADIAN ISSUER SHALL HAVE BEEN REIMBURSED BY
CANADIAN LENDERS PURSUANT TO THIS SUBSECTION 2.15(C)(II) FOR ALL OR ANY PORTION
OF ANY DRAWING HONORED BY THE CANADIAN ISSUER UNDER A CANADIAN LETTER OF CREDIT
ISSUED BY IT, THE CANADIAN ISSUER SHALL DISTRIBUTE TO EACH CANADIAN LENDER WHICH
HAS PAID ALL AMOUNTS PAYABLE BY IT UNDER THIS SUBSECTION 2.15(C)(II) WITH
RESPECT TO SUCH DRAWING SUCH CANADIAN LENDER’S COMMITMENT PERCENTAGE OF ALL
PAYMENTS SUBSEQUENTLY RECEIVED BY THE CANADIAN ISSUER FROM THE CANADIAN COMPANY
IN REIMBURSEMENT OF SUCH DRAWING WHEN SUCH PAYMENTS ARE RECEIVED.  PROMPTLY UPON
RECEIPT BY THE CANADIAN ISSUER OF ANY PAYMENT OF INTEREST IN RESPECT OF THE
CANADIAN COMPANY’S REIMBURSEMENT OBLIGATION PURSUANT TO SUBSECTION 2.15(B)(II)
WITH RESPECT TO A DRAWING, IN THE EVENT THE CANADIAN ISSUER SHALL HAVE BEEN
REIMBURSED BY ANY CANADIAN LENDER PURSUANT TO THIS SUBSECTION 2.15(C)(II) FOR
ALL OR ANY PORTION OF SUCH DRAWING, THE CANADIAN ISSUER SHALL DISTRIBUTE TO SUCH
CANADIAN LENDER WHICH HAS PAID ALL AMOUNTS PAYABLE BY IT UNDER THIS SUBSECTION
2.15(C)(II) WITH RESPECT TO SUCH DRAWING SUCH CANADIAN LENDER’S COMMITMENT
PERCENTAGE OF ANY INTEREST RECEIVED BY THE CANADIAN ISSUER IN RESPECT OF THAT
PORTION OF SUCH DRAWING SO REIMBURSED BY SUCH CANADIAN LENDER.

(D)           THE OBLIGATION OF (X) THE COMPANY TO REIMBURSE THE ISSUER FOR
DRAWINGS MADE UNDER THE LETTERS OF CREDIT ISSUED BY IT AND TO REPAY ANY
REVOLVING LOANS MADE BY THE U.S. LENDERS PURSUANT TO SUBSECTION 2.15(B)(I) AND
THE OBLIGATIONS OF THE U.S. LENDERS UNDER SUBSECTION 2.15(C)(I), AND (Y) THE
CANADIAN COMPANY TO REIMBURSE THE CANADIAN ISSUER FOR DRAWINGS MADE UNDER THE
CANADIAN LETTERS OF CREDIT ISSUED BY IT AND TO REPAY ANY CANADIAN LOANS MADE BY
THE CANADIAN LENDERS PURSUANT TO SUBSECTION 2.15(B)(II) AND THE OBLIGATIONS OF
THE CANADIAN LENDERS UNDER SUBSECTION 2.15(C)(II), SHALL ALL BE UNCONDITIONAL
AND IRREVOCABLE AND SHALL BE PAID STRICTLY IN ACCORDANCE WITH THE TERMS OF THIS
AGREEMENT UNDER ALL CIRCUMSTANCES INCLUDING, WITHOUT LIMITATION, THE FOLLOWING
CIRCUMSTANCES:

(I)            ANY LACK OF VALIDITY OR ENFORCEABILITY OF ANY LETTER OF CREDIT OR
CANADIAN LETTER OF CREDIT;

(II)           THE EXISTENCE OF ANY CLAIM, SET-OFF, DEFENSE OR OTHER RIGHT WHICH
THE COMPANY, THE CANADIAN COMPANY OR ANY LENDER MAY HAVE AT ANY TIME AGAINST A
BENEFICIARY OR ANY TRANSFEREE OF ANY LETTER OF CREDIT OR CANADIAN LETTER OF
CREDIT (OR ANY PERSONS FOR WHOM ANY SUCH TRANSFEREE MAY BE ACTING), THE ISSUER,
THE CANADIAN ISSUER OR OTHER LENDER OR ANY OTHER PERSON OR, IN THE CASE OF A
LENDER, AGAINST THE COMPANY OR THE CANADIAN COMPANY, WHETHER IN CONNECTION WITH
THIS AGREEMENT, THE TRANSACTIONS CONTEMPLATED HEREIN OR ANY UNRELATED
TRANSACTION (INCLUDING ANY UNDERLYING TRANSACTION BETWEEN THE COMPANY, THE
CANADIAN COMPANY OR ONE OF ITS RESPECTIVE SUBSIDIARIES AND THE BENEFICIARY FOR
WHICH ANY LETTER OF CREDIT OR CANADIAN LETTER OF CREDIT WAS PROCURED);

56


--------------------------------------------------------------------------------


 

(III)          ANY DRAFT, DEMAND, CERTIFICATE OR OTHER DOCUMENT PRESENTED UNDER
ANY LETTER OF CREDIT OR CANADIAN LETTER OF CREDIT PROVING TO BE FORGED,
FRAUDULENT, INVALID OR INSUFFICIENT IN ANY RESPECT OR ANY STATEMENT THEREIN
BEING UNTRUE OR INACCURATE IN ANY RESPECT;

(IV)          PAYMENT BY THE ISSUER UNDER ANY LETTER OF CREDIT OR BY THE
CANADIAN ISSUER UNDER ANY CANADIAN LETTER OF CREDIT AGAINST PRESENTATION OF A
DEMAND, DRAFT OR CERTIFICATE OR OTHER DOCUMENT WHICH DOES NOT COMPLY WITH THE
TERMS OF SUCH LETTER OF CREDIT OR CANADIAN LETTER OF CREDIT (ABSENT THE ISSUER’S
OR THE CANADIAN ISSUER’S GROSS NEGLIGENCE OR WILLFUL MISCONDUCT);

(V)           ANY ADVERSE CHANGE IN THE BUSINESS, OPERATIONS, PROPERTIES,
ASSETS, CONDITION (FINANCIAL OR OTHERWISE) OR PROSPECTS OF THE COMPANY OR ANY OF
ITS SUBSIDIARIES;

(VI)          ANY BREACH OF THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT BY ANY
PARTY THERETO;

(VII)         ANY OTHER CIRCUMSTANCE OR HAPPENING WHATSOEVER, WHETHER OR NOT
SIMILAR TO ANY OF THE FOREGOING; OR

(VIII)        THE FACT THAT AN EVENT OF DEFAULT OR A DEFAULT SHALL HAVE OCCURRED
AND BE CONTINUING;

provided, however, that after paying in full its obligation hereunder, nothing
herein shall adversely affect the right of the Company, the Canadian Company or
such Lender, as the case may be, to commence any proceeding against the Issuer
or the Canadian Issuer for any wrongful disbursement made by the Issuer under a
Letter of Credit or the Canadian Issuer under a Canadian Letter of Credit as a
result of acts or omissions constituting gross negligence or willful misconduct
on the part of the Issuer or the Canadian Issuer, as applicable.

(E)           IN ADDITION TO AMOUNTS PAYABLE AS PROVIDED IN (I) SUBSECTION
2.15(B)(I), THE COMPANY HEREBY AGREES TO PROTECT, INDEMNIFY, PAY AND SAVE
HARMLESS THE ISSUER AND ITS OFFICERS, EMPLOYEES OR AGENTS FROM AND AGAINST ANY
AND ALL CLAIMS, DEMANDS, LIABILITIES, DAMAGES, LOSSES, AND REASONABLE COSTS,
CHARGES AND EXPENSES (INCLUDING REASONABLE FEES, EXPENSES AND DISBURSEMENTS OF
COUNSEL) WHICH  THE ISSUER MAY INCUR OR BE SUBJECT TO AS A CONSEQUENCE, DIRECT
OR INDIRECT, OF (A) THE ISSUANCE OF ANY LETTER OF CREDIT BY THE ISSUER, OTHER
THAN AS A RESULT OF THE GROSS NEGLIGENCE OR WILLFUL MISCONDUCT OF THE ISSUER OR
ITS OFFICERS, EMPLOYEES OR AGENTS AS DETERMINED BY A FINAL JUDGMENT OF A COURT
OF COMPETENT JURISDICTION OR (B) THE FAILURE OF THE ISSUER TO HONOR A DRAWING
UNDER ANY SUCH LETTER OF CREDIT AS A RESULT OF ANY ACT OR OMISSION, WHETHER
RIGHTFUL OR WRONGFUL, OF ANY PRESENT OR FUTURE GOVERNMENTAL AUTHORITY, AND
(II) SUBSECTION 2.15(B)(II), THE CANADIAN COMPANY HEREBY AGREES TO PROTECT,
INDEMNIFY, PAY AND SAVE HARMLESS THE CANADIAN ISSUER AND ITS OFFICERS, EMPLOYEES
OR AGENTS FROM AND AGAINST ANY AND ALL CLAIMS, DEMANDS, LIABILITIES, DAMAGES,
LOSSES, AND REASONABLE COSTS, CHARGES AND EXPENSES (INCLUDING REASONABLE FEES,
EXPENSES AND DISBURSEMENTS OF COUNSEL) WHICH  THE

57


--------------------------------------------------------------------------------


 

Canadian Issuer may incur or be subject to as a consequence, direct or indirect,
of (A) the issuance of any Canadian Letter of Credit by the Canadian Issuer,
other than as a result of the gross negligence or willful misconduct of the
Canadian Issuer or its officers, employees or agents as determined by a final
judgment of a court of competent jurisdiction or (B) the failure of the Canadian
Issuer to honor a drawing under any such Canadian Letter of Credit as a result
of any act or omission, whether rightful or wrongful, of any present or future
Governmental Authority.

(F)            AS BETWEEN THE COMPANY AND THE CANADIAN COMPANY, ON THE ONE HAND,
AND THE ISSUER AND THE CANADIAN ISSUER, ON THE OTHER HAND, THE COMPANY AND THE
CANADIAN COMPANY ASSUME ALL RISKS OF THE ACTS AND OMISSIONS OF, OR MISUSE OF THE
LETTERS OF CREDIT AND CANADIAN LETTERS OF CREDIT ISSUED BY THE ISSUER OR THE
CANADIAN ISSUER, BY THE RESPECTIVE BENEFICIARIES OF SUCH LETTERS OF CREDIT AND
CANADIAN LETTERS OF CREDIT.  IN FURTHERANCE AND NOT IN LIMITATION OF THE
FOREGOING, NEITHER THE ISSUER NOR THE CANADIAN ISSUER SHALL BE RESPONSIBLE FOR: 
(I) THE FORM, VALIDITY, SUFFICIENCY, ACCURACY, GENUINENESS OR LEGAL EFFECT OF
ANY DOCUMENT SUBMITTED BY ANY PARTY IN CONNECTION WITH THE APPLICATION FOR AND
ISSUANCE OF ANY SUCH LETTER OF CREDIT OR CANADIAN LETTER OF CREDIT, EVEN IF IT
SHOULD IN FACT PROVE TO BE IN ANY OR ALL RESPECTS INVALID, INSUFFICIENT,
INACCURATE, FRAUDULENT OR FORGED; (II) THE VALIDITY OR SUFFICIENCY OF ANY
INSTRUMENT TRANSFERRING OR ASSIGNING OR PURPORTING TO TRANSFER OR ASSIGN ANY
SUCH LETTER OF CREDIT OR CANADIAN LETTER OF CREDIT OR THE RIGHTS OR BENEFITS
THEREUNDER OR PROCEEDS THEREOF, IN WHOLE OR IN PART, WHICH MAY PROVE TO BE
INVALID OR INEFFECTIVE FOR ANY REASON; (III) FAILURE OF THE BENEFICIARY OF ANY
SUCH LETTER OF CREDIT OR CANADIAN LETTER OF CREDIT TO COMPLY FULLY WITH ANY
CONDITIONS REQUIRED IN ORDER TO DRAW UPON SUCH LETTER OF CREDIT OR CANADIAN
LETTER OF CREDIT; (IV) ERRORS, OMISSIONS, INTERRUPTIONS, OR DELAYS IN
TRANSMISSION OR DELIVERY OF ANY MESSAGES, BY MAIL, CABLE, TELEGRAPH, TELEX OR
OTHERWISE, WHETHER OR NOT THEY BE IN CIPHER; (V) ERRORS IN INTERPRETATION OF
TECHNICAL TERMS; (VI) ANY LOSS OR DELAY IN THE TRANSMISSION OR OTHERWISE OF ANY
DOCUMENT REQUIRED IN ORDER TO MAKE A DRAWING UNDER ANY SUCH LETTER OF CREDIT OR
CANADIAN LETTER OF CREDIT OR OF THE PROCEEDS THEREOF; (VII) THE MISAPPLICATION
BY THE BENEFICIARY OF ANY SUCH LETTER OF CREDIT OR CANADIAN LETTER OF CREDIT OF
THE PROCEEDS OF ANY DRAWING UNDER SUCH LETTER OF CREDIT OR CANADIAN LETTER OF
CREDIT; OR (VIII) ANY CONSEQUENCES ARISING FROM CAUSES BEYOND THE CONTROL OF THE
ISSUER OR THE CANADIAN ISSUER; AND NONE OF THE ABOVE SHALL AFFECT OR IMPAIR, OR
PREVENT THE VESTING OF, ANY OF THE ISSUER’S OR THE CANADIAN ISSUER’S RIGHTS OR
POWERS HEREUNDER.

In furtherance and extension and not in limitation of the specific provisions
set forth in the first paragraph of this subsection 2.15(f), any action taken or
omitted by the Issuer under or in connection with the Letters of Credit issued
by it, or the Canadian Issuer under or in connection with the Canadian Letters
of Credit issued by it, or any documents and certificates delivered thereunder,
if taken or omitted in good faith, shall not put the Issuer or the Canadian
Issuer, as applicable, under any resulting liability to the Company or the
Canadian Company.

Notwithstanding anything to the contrary contained in this subsection 2.15(f),
the Company and the Canadian Company shall retain any and all rights they may
have against the Issuer, the Canadian Issuer and their respective officers,
employees or

58


--------------------------------------------------------------------------------


 

agents for any liability arising out of the gross negligence or willful
misconduct of the Issuer, the Canadian Issuer, or its respective officers,
employees or agents.


2.16.        SWING LINE LOANS.

(A)           SUBJECT TO THE TERMS AND CONDITIONS HEREINAFTER SET FORTH, THE
ADMINISTRATIVE AGENT AGREES TO MAKE LOANS (EACH SUCH LOAN, A “SWING LINE LOAN”)
TO THE COMPANY FROM TIME TO TIME ON ANY BUSINESS DAY DURING THE PERIOD FROM THE
CLOSING DATE TO THE REVOLVING TERMINATION DATE, IN AN AGGREGATE AMOUNT NOT TO
EXCEED AT ANY TIME OUTSTANDING THE AMOUNT OF THE SWING LINE SUBLIMIT,
NOTWITHSTANDING THE FACT THAT SUCH SWING LINE LOANS, WHEN AGGREGATED WITH THE
COMMITMENT PERCENTAGE OF OUTSTANDING REVOLVING LOANS AND LETTERS OF CREDIT OF
THE ADMINISTRATIVE AGENT IN ITS CAPACITY AS A U.S. LENDER, MAY EXCEED THE AMOUNT
OF THE ADMINISTRATIVE AGENT’S COMMITMENT IN ITS CAPACITY AS A U.S. LENDER;
PROVIDED, HOWEVER, THAT AFTER GIVING EFFECT TO ANY SWING LINE LOAN, (I) THE SUM
OF THE AGGREGATE PRINCIPAL AMOUNT OF ALL OUTSTANDING REVOLVING LOANS, THE
AGGREGATE PRINCIPAL AMOUNT OF ALL OUTSTANDING SWING LINE LOANS AND THE U.S. LC
AMOUNT SHALL NOT EXCEED THE REVOLVING LOAN MAXIMUM AMOUNT MINUS THE CANADIAN
SUBLIMIT, AND (II)  THE SUM OF THE AGGREGATE PRINCIPAL AMOUNT OF ALL OUTSTANDING
REVOLVING LOANS OF ANY U.S. LENDER, PLUS SUCH U.S. LENDER’S COMMITMENT
PERCENTAGE OF THE U.S. LC AMOUNT, PLUS SUCH U.S. LENDER’S COMMITMENT PERCENTAGE
OF ALL OUTSTANDING SWING LINE LOANS, SHALL NOT EXCEED SUCH U.S. LENDER’S
COMMITMENT MINUS THE CANADIAN COMMITMENT OF SUCH U.S. LENDER’S RELATED CANADIAN
LENDER.  EACH SWING LINE LOAN MAY BE EITHER A U.S. BASE RATE LOAN OR OPTIONAL
FLOATING RATE LOAN AS PROVIDED HEREIN; PROVIDED THAT IF NEITHER OPTION IS
SELECTED, ANY APPLICABLE SWING LINE LOAN SHALL BE AN OPTIONAL FLOATING RATE
LOAN.  IMMEDIATELY UPON THE MAKING OF A SWING LINE LOAN, EACH U.S. LENDER SHALL
BE DEEMED TO, AND HEREBY IRREVOCABLY AND UNCONDITIONALLY AGREES TO, PURCHASE
FROM THE ADMINISTRATIVE AGENT A RISK PARTICIPATION IN SUCH SWING LINE LOAN IN AN
AMOUNT EQUAL TO THE PRODUCT OF SUCH U.S. LENDER’S COMMITMENT PERCENTAGE
MULTIPLIED BY THE AMOUNT OF SUCH SWING LINE LOAN.

(B)           EACH SWING LINE BORROWING SHALL BE MADE UPON THE COMPANY’S
IRREVOCABLE NOTICE TO THE ADMINISTRATIVE AGENT, WHICH MAY BE BY TELEPHONIC
REQUEST, PROMPTLY FOLLOWED BY WRITTEN NOTICE.  EACH SUCH NOTICE MUST BE RECEIVED
BY THE ADMINISTRATIVE AGENT PRIOR TO 11:00 A.M., CHICAGO TIME, ON THE REQUESTED
SWING LINE BORROWING DATE, AND SHALL SPECIFY (I) THE AMOUNT TO BE BORROWED,
WHICH SHALL BE A MINIMUM OF $100,000, (II) THE REQUESTED SWING LINE BORROWING
DATE, WHICH SHALL BE A BUSINESS DAY AND (III) WHETHER THE SWING LINE BORROWING
IS TO BE COMPRISED OF U.S. BASE RATE LOANS OR OPTIONAL FLOATING RATE LOANS. 
EACH SUCH TELEPHONIC NOTICE MUST BE CONFIRMED PROMPTLY BY DELIVERY TO THE
ADMINISTRATIVE AGENT OF AN APPROPRIATE NOTICE OF BORROWING, APPROPRIATELY
COMPLETED AND SIGNED BY A RESPONSIBLE OFFICER OF THE COMPANY.  UNLESS ONE OR
MORE OF THE APPLICABLE CONDITIONS SPECIFIED IN ARTICLE IV IS NOT THEN SATISFIED,
THEN, SUBJECT TO THE TERMS AND CONDITIONS HEREOF, THE ADMINISTRATIVE AGENT WILL,
NOT LATER THAN 2:00 P.M., CHICAGO TIME, ON THE SWING LINE BORROWING DATE
SPECIFIED IN SUCH NOTICE OF BORROWING, MAKE THE AMOUNT OF THE SWING LINE LOAN
AVAILABLE TO THE COMPANY.  THE U.S. LENDERS AGREE THAT THE ADMINISTRATIVE AGENT
MAY AGREE TO MODIFY THE BORROWING PROCEDURES USED IN CONNECTION WITH THE SWING
LINE IN ITS DISCRETION AND WITHOUT AFFECTING ANY OF THE OBLIGATIONS OF THE U.S.
LENDERS HEREUNDER.

59


--------------------------------------------------------------------------------


 

(C)           (I) THE ADMINISTRATIVE AGENT AT ANY TIME IN ITS SOLE AND ABSOLUTE
DISCRETION (INCLUDING IF THE ADMINISTRATIVE AGENT HAS TERMINATED OR SUSPENDED
THE SWING LINE AS PROVIDED ABOVE) MAY REQUEST, ON BEHALF OF THE COMPANY (WHICH
HEREBY IRREVOCABLY AUTHORIZES THE ADMINISTRATIVE AGENT TO SO REQUEST ON ITS
BEHALF), THAT EACH U.S. LENDER MAKE A REVOLVING LOAN IN AN AMOUNT EQUAL TO SUCH
U.S. LENDER’S COMMITMENT PERCENTAGE OF THE AMOUNT OF SWING LINE LOANS THEN
OUTSTANDING.  SUCH REQUEST SHALL BE MADE IN WRITING (WHICH WRITTEN REQUEST SHALL
BE DEEMED TO BE A NOTICE OF BORROWING FOR PURPOSES HEREOF) AND IN ACCORDANCE
WITH THE REQUIREMENTS OF SECTION 2.3, WITHOUT REGARD TO THE MINIMUM AND
MULTIPLES SPECIFIED THEREIN FOR THE PRINCIPAL AMOUNT OF U.S. BASE RATE LOANS,
BUT SUBJECT TO THE UNUTILIZED PORTION OF THE AGGREGATE COMMITMENT MINUS THE
CANADIAN SUBLIMIT AND THE CONDITIONS SET FORTH IN SECTION 4.2.  THE
ADMINISTRATIVE AGENT SHALL FURNISH THE COMPANY WITH A COPY OF THE APPLICABLE
NOTICE OF BORROWING.  EACH U.S. LENDER SHALL MAKE AN AMOUNT EQUAL TO ITS
COMMITMENT PERCENTAGE OF THE AMOUNT SPECIFIED IN SUCH NOTICE OF BORROWING
AVAILABLE TO THE ADMINISTRATIVE AGENT IN IMMEDIATELY AVAILABLE FUNDS AT THE
ADMINISTRATIVE AGENT’S PAYMENT OFFICE NOT LATER THAN 1:00 P.M., CHICAGO TIME, ON
THE DAY SPECIFIED IN SUCH NOTICE OF BORROWING, WHEREUPON, SUBJECT TO SUBSECTION
2.16(C)(II), EACH U.S. LENDER THAT SO MAKES FUNDS AVAILABLE SHALL BE DEEMED TO
HAVE MADE A U.S. BASE RATE LOAN TO THE COMPANY IN SUCH AMOUNT, UNLESS THE
COMPANY HAS ELECTED TO CONVERT SUCH LOAN INTO AN IBOR LOAN, AS PROVIDED IN
SUBSECTION 2.4(A)(III), IN WHICH CASE SUCH U.S. LENDER SHALL BE DEEMED TO HAVE
MADE ON IBOR LOAN TO THE COMPANY IN SUCH AMOUNT.

(II)           IF FOR ANY REASON ANY SWING LINE LOAN CANNOT BE FINANCED BY SUCH
A REVOLVING LOAN BORROWING IN ACCORDANCE WITH SUBSECTION 2.16(C)(I), THE REQUEST
FOR REVOLVING LOANS SUBMITTED BY THE ADMINISTRATIVE AGENT AS SET FORTH HEREIN,
SHALL BE DEEMED TO BE A REQUEST BY THE ADMINISTRATIVE AGENT THAT EACH OF THE
U.S. LENDERS FUND ITS RISK PARTICIPATION IN THE RELEVANT SWING LINE LOAN AND
EACH U.S. LENDER’S PAYMENT TO THE ADMINISTRATIVE AGENT PURSUANT TO SUBSECTION
2.16(C)(I) SHALL BE DEEMED TO BE PAYMENT IN RESPECT OF SUCH PARTICIPATION.

(III)          IF ANY U.S. LENDER FAILS TO MAKE AVAILABLE TO THE ADMINISTRATIVE
AGENT ANY AMOUNT REQUIRED TO BE PAID BY SUCH U.S. LENDER PURSUANT TO THE
FOREGOING PROVISIONS OF THIS SUBSECTION 2.16(C) BY THE TIME SPECIFIED IN
SUBSECTION 2.16(C)(I), THE ADMINISTRATIVE AGENT SHALL BE ENTITLED TO RECOVER
FROM SUCH U.S. LENDER, ON DEMAND, SUCH AMOUNT WITH INTEREST THEREON FOR THE
PERIOD FROM THE DATE SUCH PAYMENT IS REQUIRED TO THE DATE ON WHICH SUCH PAYMENT
IS IMMEDIATELY AVAILABLE TO THE ADMINISTRATIVE AGENT AT A RATE PER ANNUM EQUAL
TO THE FEDERAL FUNDS RATE FROM TIME TO TIME IN EFFECT.  A CERTIFICATE OF THE
ADMINISTRATIVE AGENT SUBMITTED TO ANY U.S. LENDER WITH RESPECT TO ANY AMOUNTS
OWING UNDER THIS CLAUSE (III) SHALL BE CONCLUSIVE ABSENT MANIFEST ERROR.

(IV)          EACH U.S. LENDER’S OBLIGATION TO MAKE REVOLVING LOANS OR TO
PURCHASE AND FUND RISK PARTICIPATIONS IN SWING LINE LOANS PURSUANT TO THIS
SUBSECTION 2.16(C) SHALL BE ABSOLUTE AND UNCONDITIONAL AND SHALL NOT BE AFFECTED
BY ANY CIRCUMSTANCE, INCLUDING (A) ANY SET-OFF, COUNTERCLAIM, RECOUPMENT,
DEFENSE OR OTHER RIGHT WHICH SUCH U.S. LENDER MAY HAVE AGAINST THE
ADMINISTRATIVE AGENT, THE COMPANY OR ANY OTHER PERSON FOR ANY REASON WHATSOEVER,
(B) THE OCCURRENCE OR

60


--------------------------------------------------------------------------------


 

CONTINUANCE OF A DEFAULT OR EVENT OF DEFAULT OR (C) ANY OTHER OCCURRENCE, EVENT
OR CONDITION, WHETHER OR NOT SIMILAR TO ANY OF THE FOREGOING.  NO SUCH FUNDING
OF RISK PARTICIPATIONS SHALL RELIEVE OR OTHERWISE IMPAIR THE OBLIGATION OF THE
COMPANY TO REPAY SWING LINE LOANS, TOGETHER WITH INTEREST AS PROVIDED HEREIN.

(D)           (I) AT ANY TIME AFTER ANY U.S. LENDER HAS PURCHASED AND FUNDED A
RISK PARTICIPATION IN A SWING LINE LOAN, IF THE ADMINISTRATIVE AGENT RECEIVES
ANY PAYMENT ON ACCOUNT OF SUCH SWING LINE LOAN, THE ADMINISTRATIVE AGENT WILL
DISTRIBUTE TO SUCH U.S. LENDER ITS COMMITMENT PERCENTAGE OF SUCH PAYMENT
(APPROPRIATELY ADJUSTED, IN THE CASE OF INTEREST PAYMENTS, TO REFLECT THE PERIOD
OF TIME DURING WHICH SUCH U.S. LENDER’S RISK PARTICIPATION WAS FUNDED) IN THE
SAME FUNDS AS THOSE RECEIVED BY THE ADMINISTRATIVE AGENT.

(II)           IF ANY PAYMENT RECEIVED BY THE ADMINISTRATIVE AGENT IN RESPECT OF
PRINCIPAL OR INTEREST ON ANY SWING LINE LOAN IS REQUIRED TO BE RETURNED BY THE
ADMINISTRATIVE AGENT UNDER ANY OF THE CIRCUMSTANCES DESCRIBED IN SECTION 10.6
(INCLUDING PURSUANT TO ANY SETTLEMENT ENTERED INTO BY THE ADMINISTRATIVE AGENT
IN ITS DISCRETION), EACH U.S. LENDER SHALL PAY TO THE ADMINISTRATIVE AGENT ITS
COMMITMENT PERCENTAGE THEREOF ON DEMAND OF THE ADMINISTRATIVE AGENT, PLUS
INTEREST THEREON FROM THE DATE OF SUCH DEMAND TO THE DATE SUCH AMOUNT IS
RETURNED, AT A RATE PER ANNUM EQUAL TO THE FEDERAL FUNDS RATE.

(E)           THE ADMINISTRATIVE AGENT SHALL BE RESPONSIBLE FOR INVOICING THE
COMPANY FOR INTEREST ON THE SWING LINE LOANS.  UNTIL EACH U.S. LENDER FUNDS ITS
REVOLVING LOAN OR RISK PARTICIPATION PURSUANT TO THIS SECTION 2.16 TO REFINANCE
SUCH U.S. LENDER’S COMMITMENT PERCENTAGE OF ANY SWING LINE LOAN, INTEREST IN
RESPECT OF SUCH PRO RATA SHARE OF THE SWING LINE LOANS SHALL BE SOLELY FOR THE
ACCOUNT OF THE ADMINISTRATIVE AGENT.


2.17.        AGGREGATE COMMITMENT INCREASE OPTION.

From and after the Closing Date, the Company shall have the right to notify the
Administrative Agent and the U.S. Lenders in writing that it wishes to increase
(an “Increase”) the Aggregate Commitment by an aggregate amount of up to One
Hundred Million Dollars ($100,000,000), in increments of not less than Five
Million Dollars ($5,000,000).  Each such Increase shall become effective at the
date specified in such written notice, but in any event not less than 20 days
after the date such notice is received by the Administrative Agent, so long as
(a) no Default or Event of Default is in existence on such date and (b) either
(i) the then-existing U.S. Lenders agree to increase their Commitments by the
aggregate amount of such Increase, (ii) other third party financial institutions
reasonably acceptable to the Administrative Agent and the Company (“New
Lenders”) agree to provide new Commitments in the aggregate amount of such
Increase or (iii) a combination of then-existing U.S. Lenders and New Lenders
agree to provide the aggregate amount of such Increase by increasing their
Commitments or providing new Commitments, as applicable.  The then-existing U.S.
Lenders shall have the first right of refusal to provide such Increase for a
period of 10 days after receipt by the Administrative Agent of the written
notice described above.  In the event of over-subscription, the pro rata shares
of each such Person in the increase shall be determined by the Administrative

61


--------------------------------------------------------------------------------


 

Agent.  Any Increase or portion of an Increase provided by then-existing U.S.
Lenders shall be effected by an amendment to this Agreement; the addition of new
Commitments by New Lenders shall be effected by an amendment to this Agreement
and an assignment from BOA in the manner provided in Section 10.8.  In each
case, the Company will issue to each affected U.S. Lender new Revolving Notes as
provided in subsection 10.8(c).  Any Increase in the Aggregate Commitment shall
also constitute an increase in the Revolving Loan Maximum Amount by a like
amount.

ARTICLE III
TAXES, YIELD PROTECTION AND ILLEGALITY


3.1.          TAXES.

(A)           SUBJECT TO SUBSECTION 3.1(H) AND SUBSECTION 3.1(I), ANY AND ALL
PAYMENTS BY THE COMPANY TO EACH U.S. LENDER OR ANY AGENT AND BY THE CANADIAN
COMPANY TO EACH CANADIAN LENDER OR BOA CANADA UNDER THIS AGREEMENT SHALL BE MADE
FREE AND CLEAR OF, AND WITHOUT DEDUCTION OR WITHHOLDING FOR, ANY AND ALL PRESENT
OR FUTURE TAXES, LEVIES, IMPOSTS, DEDUCTIONS, CHARGES OR WITHHOLDINGS, AND ALL
LIABILITIES WITH RESPECT THERETO, EXCLUDING, IN THE CASE OF EACH LENDER AND EACH
AGENT, SUCH TAXES (INCLUDING INCOME TAXES OR FRANCHISE TAXES) AS ARE IMPOSED ON
OR MEASURED BY EACH LENDER’S AND EACH AGENT’S TAXABLE NET INCOME BY THE
JURISDICTION UNDER THE LAWS OF WHICH SUCH LENDER OR SUCH AGENT, AS THE CASE MAY
BE, IS ORGANIZED OR MAINTAINS A LENDING OFFICE OR ANY POLITICAL SUBDIVISION
THEREOF OR ANY JURISDICTION OF WHICH IT IS A POLITICAL SUBDIVISION (ALL SUCH
NON-EXCLUDED TAXES, LEVIES, IMPOSTS, DEDUCTIONS, CHARGES, WITHHOLDINGS AND
LIABILITIES BEING HEREINAFTER REFERRED TO AS “TAXES”).

(B)           IN ADDITION, THE COMPANY AND THE CANADIAN COMPANY SHALL PAY ANY
PRESENT OR FUTURE STAMP OR DOCUMENTARY TAXES OR ANY OTHER EXCISE OR PROPERTY
TAXES, CHARGES OR SIMILAR LEVIES WHICH ARISE FROM ANY PAYMENT MADE HEREUNDER OR
FROM THE EXECUTION, DELIVERY OR REGISTRATION OF, OR OTHERWISE WITH RESPECT TO,
THIS AGREEMENT OR ANY OTHER LOAN DOCUMENTS (HEREINAFTER REFERRED TO AS “OTHER
TAXES”).

(C)           SUBJECT TO SUBSECTION 3.1(H) AND SUBSECTION 3.1(I), THE COMPANY
SHALL INDEMNIFY AND HOLD HARMLESS EACH U.S. LENDER AND EACH U.S. AGENT, AND THE
CANADIAN COMPANY SHALL INDEMNIFY AND HOLD HARMLESS EACH CANADIAN LENDER AND BOA
CANADA, FOR THE FULL AMOUNT OF TAXES OR OTHER TAXES (INCLUDING ANY TAXES OR
OTHER TAXES IMPOSED BY ANY JURISDICTION ON AMOUNTS PAYABLE UNDER THIS SECTION
3.1) PAID BY SUCH LENDER OR SUCH AGENT AND ANY LIABILITY (INCLUDING PENALTIES,
INTEREST, ADDITIONS TO TAX AND EXPENSES) ARISING THEREFROM OR WITH RESPECT
THERETO, WHETHER OR NOT SUCH TAXES OR OTHER TAXES WERE CORRECTLY OR LEGALLY
ASSERTED.  PAYMENT UNDER THIS INDEMNIFICATION SHALL BE MADE WITHIN 30 DAYS FROM
THE DATE SUCH LENDER OR SUCH AGENT MAKES WRITTEN DEMAND THEREFOR.

(D)           IF THE COMPANY SHALL BE REQUIRED BY LAW TO DEDUCT OR WITHHOLD ANY
TAXES OR OTHER TAXES FROM OR IN RESPECT OF ANY SUM PAYABLE HEREUNDER TO ANY U.S.
LENDER OR ANY U.S. AGENT, OR IF THE CANADIAN COMPANY SHALL BE REQUIRED BY LAW TO
DEDUCT OR WITHHOLD ANY TAXES OR OTHER TAXES FROM OR IN RESPECT OF ANY SUM
PAYABLE HEREUNDER TO ANY CANADIAN LENDER OR BOA CANADA, THEN, SUBJECT TO
SUBSECTION 3.1(H) AND SUBSECTION 3.1(I):

 

62


--------------------------------------------------------------------------------


(I)            THE SUM PAYABLE SHALL BE INCREASED AS NECESSARY SO THAT AFTER
MAKING ALL REQUIRED DEDUCTIONS OF TAXES OR OTHER TAXES (INCLUDING DEDUCTIONS OF
TAXES OR OTHER TAXES APPLICABLE TO ADDITIONAL SUMS PAYABLE UNDER THIS SECTION
3.1) SUCH LENDER OR SUCH AGENT, AS THE CASE MAY BE, RECEIVES AN AMOUNT EQUAL TO
THE SUM IT WOULD HAVE RECEIVED HAD NO SUCH DEDUCTIONS BEEN MADE;

(II)           THE COMPANY OR THE CANADIAN COMPANY, AS APPLICABLE, SHALL MAKE
SUCH DEDUCTIONS, AND

(III)          THE COMPANY OR THE CANADIAN COMPANY, AS APPLICABLE, SHALL PAY THE
FULL AMOUNT DEDUCTED TO THE RELEVANT TAXATION AUTHORITY OR OTHER AUTHORITY IN
ACCORDANCE WITH APPLICABLE LAW.

(E)           WITHIN 30 DAYS AFTER THE DATE OF ANY PAYMENT BY THE COMPANY OF
TAXES OR OTHER TAXES, THE COMPANY SHALL FURNISH TO THE ADMINISTRATIVE AGENT THE
ORIGINAL OR A CERTIFIED COPY OF A RECEIPT EVIDENCING PAYMENT THEREOF, OR OTHER
EVIDENCE OF PAYMENT SATISFACTORY TO THE ADMINISTRATIVE AGENT.  WITHIN 30 DAYS
AFTER THE DATE OF ANY PAYMENT BY THE CANADIAN COMPANY OF TAXES OR OTHER TAXES,
THE CANADIAN COMPANY SHALL FURNISH TO BOA CANADA THE ORIGINAL OR A CERTIFIED
COPY OF A RECEIPT EVIDENCING PAYMENT THEREOF, OR OTHER EVIDENCE OF PAYMENT
SATISFACTORY TO BOA CANADA.

(F)            EACH U.S. LENDER WHICH IS A FOREIGN PERSON (I.E., A PERSON OTHER
THAN A UNITED STATES PERSON FOR UNITED STATES FEDERAL INCOME TAX PURPOSES)
AGREES THAT:

(I)            IT SHALL, NO LATER THAN THE CLOSING DATE (OR, IN THE CASE OF A
U.S. LENDER WHICH BECOMES A PARTY HERETO PURSUANT TO SECTION 10.8 AFTER THE
CLOSING DATE, THE DATE UPON WHICH THE U.S. LENDER BECOMES A PARTY HERETO)
DELIVER TO THE COMPANY THROUGH THE ADMINISTRATIVE AGENT TWO ACCURATE AND
COMPLETE SIGNED ORIGINALS OF INTERNAL REVENUE SERVICE FORM W-8BEN OR ANY
SUCCESSOR THERETO (“FORM W-8BEN”), OR TWO ACCURATE AND COMPLETE SIGNED ORIGINALS
OF INTERNAL REVENUE SERVICE FORM W-8ECI OR ANY SUCCESSOR THERETO (“FORM
W-8ECI”), AS APPROPRIATE, IN EACH CASE INDICATING THAT THE U.S. LENDER IS ON THE
DATE OF DELIVERY THEREOF ENTITLED TO RECEIVE PAYMENTS OF PRINCIPAL, INTEREST AND
FEES UNDER THIS AGREEMENT FREE FROM, OR AT A REDUCED RATE OF, WITHHOLDING OF
UNITED STATES FEDERAL INCOME TAX;

(II)           IF AT ANY TIME THE U.S. LENDER MAKES ANY CHANGES NECESSITATING A
NEW FORM W-8BEN OR FORM W-8ECI, IT SHALL WITH REASONABLE PROMPTNESS DELIVER TO
THE COMPANY THROUGH THE ADMINISTRATIVE AGENT IN REPLACEMENT FOR, OR IN ADDITION
TO, THE FORMS PREVIOUSLY DELIVERED BY IT HEREUNDER, TWO ACCURATE AND COMPLETE
SIGNED ORIGINALS OF FORM W-8BEN; OR TWO ACCURATE AND COMPLETE SIGNED ORIGINALS
OF FORM W-8ECI, AS APPROPRIATE, IN EACH CASE INDICATING THAT THE U.S. LENDER IS
ON THE DATE OF DELIVERY THEREOF ENTITLED TO RECEIVE PAYMENTS OF PRINCIPAL,
INTEREST AND FEES UNDER THIS

63


--------------------------------------------------------------------------------


AGREEMENT FREE FROM, OR AT A REDUCED RATE OF, WITHHOLDING OF UNITED STATES
FEDERAL INCOME TAX;

(III)          IT SHALL, BEFORE OR PROMPTLY AFTER THE OCCURRENCE OF ANY EVENT
(INCLUDING THE PASSING OF TIME BUT EXCLUDING ANY EVENT MENTIONED IN (II) ABOVE)
REQUIRING A CHANGE IN OR RENEWAL OF THE MOST RECENT FORM W-8BEN OR FORM W-8ECI
PREVIOUSLY DELIVERED BY SUCH U.S. LENDER AND DELIVER TO THE COMPANY THROUGH THE
ADMINISTRATIVE AGENT TWO ACCURATE AND COMPLETE ORIGINAL SIGNED COPIES OF FORM
W-8BEN OR FORM W-8ECI IN REPLACEMENT FOR THE FORMS PREVIOUSLY DELIVERED BY THE
U.S. LENDER; AND

(IV)          IT SHALL, PROMPTLY UPON THE COMPANY’S OR THE ADMINISTRATIVE
AGENT’S REASONABLE REQUEST TO THAT EFFECT, DELIVER TO THE COMPANY OR THE
ADMINISTRATIVE AGENT (AS THE CASE MAY BE) SUCH OTHER FORMS OR SIMILAR
DOCUMENTATION AS MAY BE REQUIRED FROM TIME TO TIME BY ANY APPLICABLE LAW,
TREATY, RULE OR REGULATION IN ORDER TO ESTABLISH SUCH U.S. LENDER’S TAX STATUS
FOR WITHHOLDING PURPOSES.

(G)           EACH CANADIAN LENDER (INCLUDING, WITHOUT LIMITATION, ANY ASSIGNEE
OR TRANSFEREE OF ALL OR ANY PART OF ANY OF THE CANADIAN OBLIGATIONS OWING BY THE
CANADIAN COMPANY) THAT IS NOT RESIDENT IN CANADA OR THAT IS NOT DEEMED TO BE
RESIDENT IN CANADA FOR PURPOSES OF PART XIII OF THE INCOME TAX ACT (CANADA)
SHALL DELIVER TO BOA CANADA (IF IT IS THEN PERMITTED TO DO SO UNDER LAW) TWO
ORIGINAL COPIES (ONE FOR THE CANADIAN COMPANY) OF SUCH FORM OR FORMS AS MAY BE
REQUIRED UNDER A CANADIAN TAX TREATY OR ANY PROVISION OF CANADIAN FEDERAL OR
PROVINCIAL LAW AS A CONDITION TO OR EXEMPTION FROM, OR REDUCTION OF, CANADIAN
WITHHOLDING TAX.  SUCH CANADIAN LENDER AGREES TO PROMPTLY NOTIFY BOA CANADA OF
ANY CHANGE IN CIRCUMSTANCES WHICH WOULD MODIFY OR RENDER INVALID ANY CLAIMED
EXEMPTION OR REDUCTION.

(H)           THE COMPANY WILL NOT BE REQUIRED TO PAY ANY ADDITIONAL AMOUNTS IN
RESPECT OF UNITED STATES FEDERAL INCOME TAX PURSUANT TO SUBSECTION 3.1(D) TO ANY
U.S. LENDER FOR THE ACCOUNT OF ANY LENDING OFFICE OF SUCH U.S. LENDER:

(I)            IF THE OBLIGATION TO PAY SUCH ADDITIONAL AMOUNTS WOULD NOT HAVE
ARISEN BUT FOR A FAILURE BY SUCH U.S. LENDER TO COMPLY WITH ITS OBLIGATIONS
UNDER SUBSECTION 3.1(F);

(II)           IF SUCH U.S. LENDER (SPECIFICALLY EXCLUDING, FOR PURPOSES OF THIS
SUBSECTION (II), EACH U.S. LENDER PARTY HERETO AS OF THE CLOSING DATE) SHALL
HAVE DELIVERED TO THE COMPANY A FORM W-8BEN IN RESPECT OF SUCH LENDING OFFICE
PURSUANT TO SUBSECTION 3.1(F), AND SUCH U.S. LENDER (SPECIFICALLY EXCLUDING, FOR
PURPOSES OF THIS SUBSECTION (II), EACH U.S. LENDER PARTY HERETO AS OF THE
CLOSING DATE) SHALL NOT AT ANY TIME BE ENTITLED TO EXEMPTION FROM DEDUCTION OR
WITHHOLDING OF UNITED STATES FEDERAL INCOME TAX IN RESPECT OF PAYMENTS BY THE
COMPANY HEREUNDER FOR THE ACCOUNT OF SUCH LENDING OFFICE FOR ANY REASON OTHER
THAN A CHANGE IN UNITED STATES LAW OR REGULATIONS OR IN THE OFFICIAL
INTERPRETATION OF SUCH LAW OR REGULATIONS BY ANY

64


--------------------------------------------------------------------------------


GOVERNMENTAL AUTHORITY CHARGED WITH THE INTERPRETATION OR ADMINISTRATION THEREOF
(WHETHER OR NOT HAVING THE FORCE OF LAW) AFTER THE DATE OF DELIVERY OF SUCH FORM
W-8BEN;OR

(III)          IF THE U.S. LENDER SHALL HAVE DELIVERED TO THE COMPANY A FORM
W-8ECI IN RESPECT OF SUCH LENDING OFFICE PURSUANT TO SUBSECTION 3.1(F), AND SUCH
U.S. LENDER SHALL NOT AT ANY TIME BE ENTITLED TO EXEMPTION FROM DEDUCTION OR
WITHHOLDING OF UNITED STATES FEDERAL INCOME TAX IN RESPECT OF PAYMENTS BY THE
COMPANY HEREUNDER FOR THE ACCOUNT OF SUCH LENDING OFFICE FOR ANY REASON OTHER
THAN A CHANGE IN UNITED STATES LAW OR REGULATIONS OR ANY APPLICABLE TAX TREATY
OR REGULATIONS OR IN THE OFFICIAL INTERPRETATION OF ANY SUCH LAW, TREATY OR
REGULATIONS BY ANY GOVERNMENTAL AUTHORITY CHARGED WITH THE INTERPRETATION OR
ADMINISTRATION THEREOF (WHETHER OR NOT HAVING THE FORCE OF LAW) AFTER THE DATE
OF DELIVERY OF SUCH FORM W-8ECI.

(I)            THE CANADIAN COMPANY WILL NOT BE REQUIRED TO PAY ANY ADDITIONAL
AMOUNTS IN RESPECT OF CANADIAN FEDERAL INCOME TAX PURSUANT TO SUBSECTION 3.1(D)
TO ANY CANADIAN LENDER FOR THE ACCOUNT OF ANY LENDING OFFICE OF SUCH CANADIAN
LENDER:

(I)            IF THE OBLIGATION TO PAY SUCH ADDITIONAL AMOUNTS WOULD NOT HAVE
ARISEN BUT FOR A FAILURE BY SUCH CANADIAN LENDER TO COMPLY WITH ITS OBLIGATIONS
UNDER SUBSECTION 3.1(G); OR

(II)           IF SUCH CANADIAN LENDER (SPECIFICALLY EXCLUDING, FOR PURPOSES OF
THIS SUBSECTION (II), EACH CANADIAN LENDER PARTY HERETO AS OF THE CLOSING DATE)
SHALL HAVE DELIVERED TO THE CANADIAN COMPANY SUCH FORM OR FORMS AS MAY BE
REQUIRED UNDER A CANADIAN TAX TREATY OR ANY PROVISION OF CANADIAN FEDERAL OR
PROVINCIAL LAW AS A CONDITION TO OR EXEMPTION FROM, OR REDUCTION OF, CANADIAN
WITHHOLDING TAX PURSUANT TO SUBSECTION 3.1(G), AND SUCH CANADIAN LENDER
(SPECIFICALLY EXCLUDING, FOR PURPOSES OF THIS SUBSECTION (II), EACH CANADIAN
LENDER PARTY HERETO AS OF THE CLOSING DATE) SHALL NOT AT ANY TIME BE ENTITLED TO
EXEMPTION FROM DEDUCTION OR WITHHOLDING OF CANADIAN FEDERAL INCOME TAX IN
RESPECT OF PAYMENTS BY THE CANADIAN COMPANY HEREUNDER FOR THE ACCOUNT OF SUCH
LENDING OFFICE FOR ANY REASON OTHER THAN A CHANGE IN CANADIAN LAW OR REGULATIONS
OR IN THE OFFICIAL INTERPRETATION OF SUCH LAW OR REGULATIONS BY ANY GOVERNMENTAL
AUTHORITY CHARGED WITH THE INTERPRETATION OR ADMINISTRATION THEREOF (WHETHER OR
NOT HAVING THE FORCE OF LAW) AFTER THE DATE OF DELIVERY OF SUCH FORM OR FORMS.

(J)            IF, AT ANY TIME, THE COMPANY REQUESTS ANY U.S. LENDER TO DELIVER
ANY FORMS OR OTHER DOCUMENTATION PURSUANT TO SUBSECTION 3.1(F)(IV), THEN THE
COMPANY SHALL, ON DEMAND OF SUCH U.S. LENDER THROUGH THE ADMINISTRATIVE AGENT,
REIMBURSE SUCH U.S. LENDER FOR ANY COSTS AND EXPENSES (INCLUDING ATTORNEY COSTS)
REASONABLY INCURRED BY SUCH U.S. LENDER IN THE PREPARATION OR DELIVERY OF SUCH
FORMS OR OTHER DOCUMENTATION.

65


--------------------------------------------------------------------------------


(K)           IF THE COMPANY OR THE CANADIAN COMPANY IS REQUIRED TO PAY
ADDITIONAL AMOUNTS TO ANY LENDER PURSUANT TO SUBSECTION 3.1(D), THEN SUCH LENDER
SHALL USE ITS REASONABLE BEST EFFORTS (CONSISTENT WITH LEGAL AND REGULATORY
RESTRICTIONS) TO CHANGE THE JURISDICTION OF ITS LENDING OFFICE SO AS TO
ELIMINATE ANY SUCH ADDITIONAL PAYMENT BY THE COMPANY OR THE CANADIAN COMPANY
WHICH MAY THEREAFTER ACCRUE IF SUCH CHANGE IN THE JUDGMENT OF SUCH LENDER IS NOT
OTHERWISE DISADVANTAGEOUS TO SUCH LENDER.


3.2.          ILLEGALITY.

(A)           IF ANY LENDER SHALL DETERMINE THAT THE INTRODUCTION OF ANY
REQUIREMENT OF LAW, OR ANY CHANGE IN ANY REQUIREMENT OF LAW OR IN THE
INTERPRETATION OR ADMINISTRATION THEREOF, HAS MADE IT UNLAWFUL, OR THAT ANY
CENTRAL BANK OR OTHER GOVERNMENTAL AUTHORITY HAS ASSERTED THAT IT IS UNLAWFUL,
FOR ANY U.S. LENDER OR ITS LENDING OFFICE TO MAKE IBOR LOANS OR FOR ANY CANADIAN
LENDER OR ITS LENDING OFFICE TO MAKE EURODOLLAR RATE LOANS, THEN, ON NOTICE
THEREOF BY THE LENDER TO THE COMPANY OR THE CANADIAN COMPANY THROUGH THE
ADMINISTRATIVE AGENT OR BOA CANADA, AS APPLICABLE, THE OBLIGATION OF THAT LENDER
TO MAKE IBOR LOANS OR EURODOLLAR RATE LOANS, AS APPLICABLE, SHALL BE SUSPENDED
UNTIL THE LENDER SHALL HAVE NOTIFIED THE ADMINISTRATIVE AGENT AND THE COMPANY OR
BOA CANADA AND THE CANADIAN COMPANY, AS APPLICABLE, THAT THE CIRCUMSTANCES
GIVING RISE TO SUCH DETERMINATION NO LONGER EXISTS.

(B)           IF A U.S. LENDER SHALL DETERMINE THAT IT IS UNLAWFUL TO MAINTAIN
ANY IBOR LOAN, THE COMPANY SHALL PREPAY IN FULL ALL IBOR LOANS OF THAT U.S.
LENDER THEN OUTSTANDING, TOGETHER WITH INTEREST ACCRUED THEREON, EITHER ON THE
LAST DAY OF THE INTEREST PERIOD THEREOF IF THE U.S. LENDER MAY LAWFULLY CONTINUE
TO MAINTAIN SUCH IBOR LOANS TO SUCH DAY, OR IMMEDIATELY, IF THE U.S. LENDER MAY
NOT LAWFULLY CONTINUE TO MAINTAIN SUCH IBOR LOANS, TOGETHER WITH ANY AMOUNTS
REQUIRED TO BE PAID IN CONNECTION THEREWITH PURSUANT TO SECTION 3.4.  IF A
CANADIAN LENDER SHALL DETERMINE THAT IT IS UNLAWFUL TO MAINTAIN ANY EURODOLLAR
RATE LOAN, THE CANADIAN COMPANY SHALL PREPAY IN FULL ALL EURODOLLAR RATE LOANS
OF THAT CANADIAN LENDER THEN OUTSTANDING, TOGETHER WITH INTEREST ACCRUED
THEREON, EITHER ON THE LAST DAY OF THE INTEREST PERIOD THEREOF IF THAT CANADIAN
LENDER MAY LAWFULLY CONTINUE TO MAINTAIN SUCH EURODOLLAR RATE LOANS TO SUCH DAY,
OR IMMEDIATELY, IF THAT CANADIAN LENDER MAY NOT LAWFULLY CONTINUE TO MAINTAIN
SUCH EURODOLLAR RATE LOANS, TOGETHER WITH ANY AMOUNTS REQUIRED TO BE PAID IN
CONNECTION THEREWITH PURSUANT TO SECTION 3.4A.

(C)           BEFORE GIVING ANY NOTICE TO THE ADMINISTRATIVE AGENT OR BOA
CANADA, AS APPLICABLE, PURSUANT TO THIS SECTION 3.2, THE AFFECTED LENDER SHALL
DESIGNATE A DIFFERENT LENDING OFFICE WITH RESPECT TO ITS IBOR LOANS OR
EURODOLLAR RATE LOANS, AS APPLICABLE, IF SUCH DESIGNATION WILL AVOID THE NEED
FOR GIVING SUCH NOTICE OR MAKING SUCH DEMAND AND WILL NOT, IN THE JUDGMENT OF
THE APPLICABLE LENDER, BE ILLEGAL OR OTHERWISE DISADVANTAGEOUS TO SUCH LENDER.


3.3.          INCREASED COSTS AND REDUCTION OF RETURN.

(A)           IF ANY LENDER SHALL DETERMINE THAT, DUE TO EITHER (I) THE
INTRODUCTION AFTER THE CLOSING DATE OF, OR ANY CHANGE IN OR IN THE
INTERPRETATION OF, ANY LAW OR REGULATION OR (II) THE COMPLIANCE WITH ANY
GUIDELINE OR REQUEST ISSUED AFTER THE CLOSING DATE BY ANY CENTRAL BANK OR OTHER
GOVERNMENTAL AUTHORITY (WHETHER OR NOT HAVING THE FORCE OF LAW), THERE SHALL BE
ANY

66


--------------------------------------------------------------------------------


INCREASE IN THE COST TO SUCH LENDER OF AGREEING TO MAKE OR MAKING, FUNDING OR
MAINTAINING ANY IBOR LOANS OR EURODOLLAR RATE LOANS, AS APPLICABLE (OTHER THAN
ANY CHANGE BY WAY OF IMPOSITION OF OR INCREASE IN RESERVE REQUIREMENTS INCLUDED
IN THE CALCULATION OF THE IBOR RATE OR THE EURODOLLAR RATE), THEN THE COMPANY OR
THE CANADIAN COMPANY, AS APPLICABLE, SHALL BE LIABLE FOR, AND SHALL FROM TIME TO
TIME, UPON DEMAND THEREFOR BY SUCH LENDER (WITH A COPY OF SUCH DEMAND TO THE
ADMINISTRATIVE AGENT OR BOA CANADA, AS APPLICABLE), PAY TO THE ADMINISTRATIVE
AGENT OR BOA CANADA, AS APPLICABLE, FOR THE ACCOUNT OF SUCH LENDER, ADDITIONAL
AMOUNTS AS ARE SUFFICIENT TO COMPENSATE SUCH LENDER FOR SUCH INCREASED COSTS.

(B)           IF ANY LENDER SHALL HAVE DETERMINED THAT (I) THE INTRODUCTION
AFTER THE CLOSING DATE OF ANY CAPITAL ADEQUACY REGULATION, (II) ANY CHANGE AFTER
THE CLOSING DATE IN ANY CAPITAL ADEQUACY REGULATION, (III) ANY CHANGE AFTER THE
CLOSING DATE IN THE INTERPRETATION OR ADMINISTRATION OF ANY CAPITAL ADEQUACY
REGULATION BY ANY CENTRAL BANK OR OTHER GOVERNMENTAL AUTHORITY CHARGED WITH THE
INTERPRETATION OR ADMINISTRATION THEREOF, OR (IV) COMPLIANCE BY THE LENDER (OR
ITS LENDING OFFICE) OR ANY CORPORATION CONTROLLING THE LENDER, WITH ANY CAPITAL
ADEQUACY REGULATION ISSUED AFTER THE CLOSING DATE; AFFECTS OR WOULD AFFECT THE
AMOUNT OF CAPITAL REQUIRED OR EXPECTED TO BE MAINTAINED BY THE LENDER OR ANY
CORPORATION CONTROLLING THE LENDER AND (TAKING INTO CONSIDERATION SUCH LENDER’S
OR SUCH CORPORATION’S POLICIES WITH RESPECT TO CAPITAL ADEQUACY AND SUCH
LENDER’S DESIRED RETURN ON CAPITAL) DETERMINES THAT THE AMOUNT OF SUCH REQUIRED
CAPITAL IS INCREASED AS A CONSEQUENCE OF ITS COMMITMENT OR CANADIAN COMMITMENT,
AS APPLICABLE, LOANS, CREDITS OR OBLIGATIONS UNDER THIS AGREEMENT, THEN, UPON
DEMAND OF SUCH LENDER (WITH A COPY TO THE ADMINISTRATIVE AGENT OR BOA CANADA, AS
APPLICABLE), THE COMPANY OR THE CANADIAN COMPANY, AS APPLICABLE, SHALL UPON
DEMAND PAY TO THE LENDER, FROM TIME TO TIME AS SPECIFIED BY THE LENDER,
ADDITIONAL AMOUNTS SUFFICIENT TO COMPENSATE THE LENDER FOR SUCH INCREASE.


3.4.          U.S. LENDER FUNDING LOSSES.

The Company agrees to reimburse each U.S. Lender and to hold each U.S. Lender
harmless from any loss or expense which the U.S. Lender may sustain or incur as
a consequence of:

(A)           THE FAILURE OF THE COMPANY TO BORROW AN IBOR LOAN, OR TO CONTINUE
OR CONVERT A LOAN AS OR INTO AN IBOR LOAN, IN ANY CASE AFTER THE COMPANY HAS
GIVEN (OR IS DEEMED TO HAVE GIVEN) A NOTICE OF BORROWING OR A NOTICE OF
CONVERSION/CONTINUATION;

(B)           THE FAILURE OF THE COMPANY TO MAKE ANY PREPAYMENT OF AN IBOR LOAN
AFTER THE COMPANY HAS GIVEN A NOTICE IN ACCORDANCE WITH SECTION 2.6;

(C)           THE PREPAYMENT (INCLUDING PURSUANT TO SECTION 2.7) OF AN IBOR LOAN
ON A DAY WHICH IS NOT THE LAST DAY OF THE INTEREST PERIOD WITH RESPECT THERETO;
OR

(D)           THE CONVERSION PURSUANT TO SECTION 2.4 OF ANY IBOR LOAN TO A BASE
RATE LOAN ON A DAY THAT IS NOT THE LAST DAY OF THE RESPECTIVE INTEREST PERIOD;

67


--------------------------------------------------------------------------------


including any such loss or expense arising from the liquidation or reemployment
of funds obtained by it to maintain its IBOR Loans hereunder or from fees
payable to terminate the deposits from which such funds were obtained.  Solely
for purposes of calculating amounts payable by the Company to the U.S. Lenders
under this Section 3.4 and under subsection 3.3(a), each IBOR Loan made by a
U.S. Lender (and each related reserve, special deposit or similar requirement)
shall be conclusively deemed to have been funded at the IBOR used in determining
the IBOR for such IBOR Loan by a matching deposit or other borrowing in the
interbank eurodollar market for a comparable amount and for a comparable period,
whether or not such IBOR Loan is in fact so funded.


3.4A        CANADIAN LENDER FUNDING LOSSES.

The Canadian Company agrees to reimburse each Canadian Lender and to hold each
Canadian Lender harmless from any loss or expense which the Canadian Lender may
sustain or incur as a consequence of:

(A)           THE FAILURE OF THE CANADIAN COMPANY TO BORROW A EURODOLLAR RATE
LOAN, OR TO CONTINUE OR CONVERT A CANADIAN LOAN AS OR INTO A EURODOLLAR RATE
LOAN, IN ANY CASE AFTER THE CANADIAN COMPANY HAS GIVEN (OR IS DEEMED TO HAVE
GIVEN) A NOTICE OF CANADIAN BORROWING OR A NOTICE OF CANADIAN
CONVERSION/CONTINUATION;

(B)           THE FAILURE OF THE CANADIAN COMPANY TO MAKE ANY PREPAYMENT OF A
EURODOLLAR RATE LOAN AFTER THE CANADIAN COMPANY HAS GIVEN A NOTICE IN ACCORDANCE
WITH SECTION 2.6;

(C)           THE PREPAYMENT (INCLUDING PURSUANT TO SECTION 2.7) OF A EURODOLLAR
RATE LOAN ON A DAY WHICH IS NOT THE LAST DAY OF THE INTEREST PERIOD WITH RESPECT
THERETO; OR

(D)           THE CONVERSION PURSUANT TO SECTION 2.4 OF ANY EURODOLLAR RATE LOAN
TO A CANADIAN BASE RATE LOAN ON A DAY THAT IS NOT THE LAST DAY OF THE RESPECTIVE
INTEREST PERIOD;

including any such loss or expense arising from the liquidation or reemployment
of funds obtained by it to maintain its Eurodollar Rate Loans hereunder or from
fees payable to terminate the deposits from which such funds were obtained. 
Solely for purposes of calculating amounts payable by the Canadian Company to
the Canadian Lenders under this Section 3.4A and under subsection 3.3(a), each
Eurodollar Rate Loan made by a Canadian Lender (and each related reserve,
special deposit or similar requirement) shall be conclusively deemed to have
been funded at the Eurodollar Rate used in determining the Eurodollar Rate for
such Eurodollar Rate Loan by a matching deposit or other borrowing in the
interbank eurodollar market for a comparable amount and for a comparable period,
whether or not such Eurodollar Rate Loan is in fact so funded.


3.5.          INABILITY TO DETERMINE RATES.

If the Administrative Agent or BOA Canada shall have determined that for any
reason adequate and reasonable means do not exist for ascertaining the IBOR or
the Eurodollar Rate for any requested Interest Period with respect to a proposed
IBOR Loan

68


--------------------------------------------------------------------------------


or Eurodollar Rate Loan or that the IBOR or Eurodollar Rate applicable pursuant
to Section 2.9 for any requested Interest Period with respect to a proposed IBOR
Loan or Eurodollar Rate Loan does not adequately and fairly reflect the cost to
the applicable Lenders of funding such Loan, the Administrative Agent or BOA
Canada, as applicable, will forthwith give notice of such determination to the
Company or the Canadian Company, as applicable, and each applicable Lender. 
Thereafter, the obligation of the U.S. Lenders to make or maintain future IBOR
Loans or the Canadian Lenders to make or maintain future Eurodollar Rate Loans,
as the case may be, hereunder shall be suspended until the Administrative Agent
or BOA Canada, as applicable, revokes such notice in writing.  Upon receipt of
such notice, the Company and the Canadian Company may revoke any Notice of
Borrowing, Notice of Canadian Borrowing, Notice of Conversion/Continuation or
Notice of Canadian Conversion/Continuation then submitted by it, without giving
rise to a reimbursement obligation under Section 3.4 or Section 3.4A, as
applicable.  If the Company or the Canadian Company does not revoke such notice,
the U.S. Lenders and Canadian Lenders shall make, convert or continue the Loans,
as proposed by the Company or the Canadian Company, as applicable, in the amount
specified in the applicable notice submitted by the Company or the Canadian
Company, but such Loans shall be made, converted or continued as U.S. Base Rate
Loans or Canadian Base Rate Loans, as applicable, instead of IBOR Loans or
Eurodollar Rate Loans, as the case may be.


3.6.          CERTIFICATES OF THE LENDERS.

Any U.S. Lender or U.S. Agent claiming reimbursement or compensation pursuant to
this Article III shall deliver to the Company, and any Canadian Lender or BOA
Canada claiming reimbursement or compensation pursuant to this Article III shall
deliver to the Canadian Company (in each case with a copy to the Administrative
Agent or BOA Canada, as applicable) a certificate setting forth in reasonable
detail the amount payable to the Lender or Agent hereunder and such certificate
shall be conclusive and binding on the Company or the Canadian Company, as
applicable, in the absence of manifest error.


3.7.          REPLACEMENT OF CERTAIN LENDERS.

If a Lender shall have (a) made a claim against the Company or the Canadian
Company under Section 3.1 or 3.3 or (b) suspended its obligations to make IBOR
Loans or Eurodollar Rate Loans under subsection 3.2(a), the Company or the
Canadian Company, as applicable, may make written demand on the affected Lender
(with a copy to the Administrative Agent or BOA Canada, as applicable) to
assign, and such affected Lender shall assign, together with its Eligible
Canadian Affiliate (or, if such affected Lender is a Canadian Lender, together
with its related U.S. Lender) pursuant to one or more duly executed Assignment
and Acceptances within five Business Days after the date of such demand, to one
or more Assignees (and Eligible Canadian Affiliates) to whom the Administrative
Agent has consented (which consent shall not be unreasonably withheld), all of
such affected Lender’s and Eligible Canadian Affiliate’s (or, if such affected
Lender is a Canadian Lender, its related U.S. Lender’s) rights and obligations

69


--------------------------------------------------------------------------------


under this Agreement (including without limitation such affected Lender’s and
Eligible Canadian Affiliate’s (or, if such affected Lender is a Canadian Lender,
its related U.S. Lender’s) Commitment or Canadian Commitment, as applicable, and
all Loans owing to it), in accordance with the terms of Section 10.8 hereof;
provided, that neither the Administrative Agent nor BOA Canada shall have any
duty to locate an acceptable Assignee (or Eligible Canadian Affiliate) for the
purposes of accepting such assignment.  The Administrative Agent is hereby
irrevocably authorized to execute one or more Assignment and Acceptances as
attorney-in-fact for any affected Lender and Eligible Canadian Affiliate (or, if
such affected Lender is a Canadian Lender, its related U.S. Lender) which fails
to or refuses to execute and deliver the same in a timely manner.  Each affected
Lender and Eligible Canadian Affiliate (or, if such affected Lender is a
Canadian Lender, its related U.S. Lender) shall be entitled to receive, in cash
and concurrently with the execution and delivery of the applicable Assignment
and Acceptances, all amounts owed to such affected Lender and Eligible Canadian
Affiliate (or, if such affected Lender is a Canadian Lender, its related U.S.
Lender) hereunder and under any of the other Loan Documents, including accrued
interest and fees through the date of such assignment.


3.8.          SURVIVAL.

The agreements and obligations of the Company and the Canadian Company in this
Article III shall survive the payment of all other Obligations and Canadian
Obligations.

ARTICLE IV
CONDITIONS PRECEDENT


4.1.          CONDITIONS OF INITIAL LOANS.

The obligation of each Lender party to this Agreement on the Closing Date to
make its initial Loan hereunder is subject to the condition that the
Administrative Agent shall have received on or before the Closing Date all of
the following, in form and substance satisfactory to each Agent and each Lender
and in sufficient copies for each Lender:


(A)           CREDIT AGREEMENT, REVOLVING NOTES AND CANADIAN LOAN NOTES.

This Agreement executed by the Company, the Canadian Company, each Agent and
each of the Lenders, the Revolving Notes executed by the Company, and the
Canadian Loan Notes executed by the Canadian Company;


(B)           RESOLUTIONS; INCUMBENCY.

(I)            COPIES OF THE RESOLUTIONS OF THE BOARD OF DIRECTORS OF THE
COMPANY AND THE CANADIAN COMPANY APPROVING AND AUTHORIZING THE EXECUTION,
DELIVERY AND PERFORMANCE BY SUCH LOAN PARTY OF THIS AGREEMENT

70


--------------------------------------------------------------------------------


AND THE OTHER LOAN DOCUMENTS TO BE DELIVERED HEREUNDER, AND AUTHORIZING THE
BORROWING OF THE LOANS, CERTIFIED AS OF THE CLOSING DATE BY THE SECRETARY OR AN
ASSISTANT SECRETARY OF SUCH LOAN PARTY;

(II)           COPIES OF THE RESOLUTIONS OF THE TWO ALBERTA UNLIMITED LIABILITY
COMPANY PARTNERS OF THE CANADIAN COMPANY APPROVING AND AUTHORIZING THE
EXECUTION, DELIVERY AND PERFORMANCE BY THE CANADIAN COMPANY OF THIS AGREEMENT
AND THE OTHER LOAN DOCUMENTS TO BE DELIVERED HEREUNDER, AND AUTHORIZING THE
BORROWING OF THE LOANS, CERTIFIED AS OF THE CLOSING DATE BY A RESPONSIBLE
OFFICER OF EACH SUCH PARTNER; AND

(III)          A CERTIFICATE OF THE SECRETARY OR ASSISTANT SECRETARY OF THE
COMPANY AND THE CANADIAN COMPANY, CERTIFYING THE NAMES AND TRUE SIGNATURES OF
THE OFFICERS OF SUCH LOAN PARTY AUTHORIZED TO EXECUTE, DELIVER AND PERFORM, AS
APPLICABLE, THE LOAN DOCUMENTS TO BE DELIVERED BY IT HEREUNDER;


(C)           ARTICLES OF INCORPORATION; BY-LAWS AND GOOD STANDING.

Each of the following documents:

(I)            THE ARTICLES OR CERTIFICATE OF INCORPORATION OR OTHER SIMILAR
ORGANIZATIONAL DOCUMENTS OF THE COMPANY AND THE CANADIAN COMPANY AS IN EFFECT ON
THE CLOSING DATE, CERTIFIED BY THE SECRETARY OF STATE (OR SIMILAR, APPLICABLE
GOVERNMENTAL AUTHORITY) OF THE STATE OF INCORPORATION, ORGANIZATION OR FORMATION
OF THE COMPANY OR THE CANADIAN COMPANY, AS THE CASE MAY BE, AS OF A RECENT DATE
AND BY THE SECRETARY OR ASSISTANT SECRETARY OF THE COMPANY OR THE CANADIAN
COMPANY, AS THE CASE MAY BE, AS OF THE CLOSING DATE, AND THE BYLAWS OR SIMILAR
DOCUMENTS OF THE COMPANY AND THE CANADIAN COMPANY AS IN EFFECT ON THE CLOSING
DATE, CERTIFIED BY THE SECRETARY OR ASSISTANT SECRETARY OF SUCH COMPANY OR SUCH
CANADIAN COMPANY, AS THE CASE MAY BE, AS OF THE CLOSING DATE;

(II)           A GOOD STANDING CERTIFICATE FOR THE COMPANY AND THE CANADIAN
COMPANY FROM THE SECRETARY OF STATE (OR SIMILAR, APPLICABLE GOVERNMENTAL
AUTHORITY) OF ITS STATE OF INCORPORATION AS OF A RECENT DATE; AND

(III)          A CERTIFICATE OF STATUS FOR THE TWO ALBERTA UNLIMITED LIABILITY
COMPANY PARTNERS OF THE CANADIAN COMPANY FROM THE PROVINCE OF ALBERTA (OR
SIMILAR, APPLICABLE GOVERNMENTAL AUTHORITY) OF ITS JURISDICTION OF FORMATION AS
OF A RECENT DATE;


(D)           LOAN PARTY GUARANTIES.

The Loan Party Guaranties, executed by the Company, the Canadian Company, and
each Domestic Subsidiary of the Company (other than the Canadian Company), as
applicable;

71


--------------------------------------------------------------------------------



(E)           [INTENTIONALLY OMITTED].


(F)            [INTENTIONALLY OMITTED].


(G)           LEGAL OPINIONS.

Opinions of Victor Casini, general counsel to the Company and each other Loan
Party, and Bell, Boyd & Lloyd LLP, special counsel to the Company and each other
Loan Party, each addressed to the Agents and the Lenders, substantially in the
form of Exhibit G;


(H)           PAYMENT OF FEES.

The Company and the Canadian Company shall have paid all accrued and unpaid
fees, costs and expenses to the extent then due and payable on the Closing Date,
together with Attorney Costs of the Administrative Agent to the extent invoiced
prior to or on the Closing Date, together with such additional amounts of
Attorney Costs as shall constitute the reasonable estimate of Attorney Costs of
the Administrative Agent incurred or to be incurred through the closing
proceedings, including any such costs, fees and expenses arising under or
referenced in the Fee Letter or otherwise under Sections 2.10, 3.1 and 10.4;
provided, that such estimate shall not thereafter preclude final settling of
accounts between the Company, the Canadian Company and the Administrative Agent;


(I)            CLOSING CERTIFICATE.

A certificate signed by a Responsible Officer of the Company, dated as of the
Closing Date, stating that:

(I)            THE REPRESENTATIONS AND WARRANTIES CONTAINED IN ARTICLE V ARE
TRUE AND CORRECT IN ALL MATERIAL RESPECTS ON AND AS OF SUCH DATE, AS THOUGH MADE
ON AND AS OF SUCH DATE;

(II)           NO DEFAULT OR EVENT OF DEFAULT EXISTS OR WOULD RESULT FROM GIVING
EFFECT TO THE LOANS MADE HEREUNDER; AND

(III)          THERE HAS OCCURRED SINCE DECEMBER 31, 2006, NO EVENT OR
CIRCUMSTANCE THAT HAS RESULTED OR COULD REASONABLY BE EXPECTED TO RESULT IN A
MATERIAL ADVERSE EFFECT;


(J)            FINANCIAL STATEMENTS.

Copies of the financial statements of the Company and its Subsidiaries referred
to in Section 5.10;

72


--------------------------------------------------------------------------------



(K)           CONSENTS.

All consents and approvals required to be obtained from any Governmental
Authority or other Person to consummate the transactions contemplated hereby;


(L)            DUE DILIGENCE.

Evidence of completion to the satisfaction of the Administrative Agent of such
investigations, reviews and audits with respect to the Company and the Canadian
Company as the Administrative Agent or any Lender may deem appropriate;


(M)          OTHER DOCUMENTS.

Such other approvals, opinions, documents or materials as any Agent or any
Lender may reasonably request.


4.2.          CONDITIONS TO ALL BORROWINGS AND ISSUANCE OF LETTERS OF CREDIT.

The obligation of each U.S. Lender or Canadian Lender to make any Loan to be
made by it hereunder (including its initial Loan), to continue or convert any
Loan pursuant to Section 2.4 or Section 2.4A and to participate in any Letter of
Credit or Canadian Letter of Credit as provided in Section 2.15, is subject to
the satisfaction of the following conditions precedent on the relevant
borrowing, continuation or conversion or issuance date:


(A)           NOTICE OF BORROWING OR CONTINUATION/CONVERSION.

The Administrative Agent shall have received (with, in the case of the initial
Loan only, a copy for each U.S. Lender) a Notice of Borrowing or a Notice of
Continuation/Conversion, as applicable or the Administrative Agent and BOA
Canada shall have received (with, in the case of the initial Loan only, a copy
for each Canadian Lender) a Notice of Canadian Borrowing or a Notice of Canadian
Continuation/Conversion, as applicable;


(B)           CONTINUATION OF REPRESENTATIONS AND WARRANTIES.

The representations and warranties made by the Company and the Canadian Company
contained in Article V shall be true and correct in all material respects on and
as of such borrowing, continuation or conversion or issuance date with the same
effect as if made on and as of such borrowing, continuation or conversion or
issuance date (except to the extent such representations and warranties
expressly refer to an earlier date, in which case they shall be true and correct
as of such earlier date); and


(C)           NO EXISTING DEFAULT.

No Default or Event of Default shall exist or shall result from such Borrowing
or continuation or conversion or issuance.

 

73


--------------------------------------------------------------------------------


Each Notice of Borrowing, Notice of Canadian Borrowing, Notice of
Continuation/Conversion and Notice of Canadian Continuation/Conversion submitted
by the Company or the Canadian Company hereunder, as applicable, shall
constitute a representation and warranty by the Company or the Canadian Company
hereunder, as applicable, as of the date of each such notice or application and
as of the date of each Borrowing, continuation or conversion or issuance, as
applicable, that the conditions in Section 4.2 are satisfied.

ARTICLE V
REPRESENTATIONS AND WARRANTIES

The Company and the Canadian Company each represents and warrants to each Agent
and each Lender that:


5.1.          CORPORATE EXISTENCE AND POWER.

The Company, the Canadian Company and each other Loan Party:

(A)           IS A CORPORATION OR LIMITED PARTNERSHIP DULY ORGANIZED, VALIDLY
EXISTING AND IN GOOD STANDING UNDER THE LAWS OF THE JURISDICTION OF ITS
INCORPORATION;

(B)           HAS THE POWER AND AUTHORITY AND ALL GOVERNMENTAL LICENSES,
AUTHORIZATIONS, CONSENTS AND APPROVALS (I) TO OWN ITS ASSETS AND CARRY ON ITS
BUSINESS AND (II) TO EXECUTE, DELIVER, AND PERFORM ITS OBLIGATIONS UNDER THE
LOAN DOCUMENTS;

(C)           CONDUCTS BUSINESS IN ITS OWN NAME AND DOES NOT USE ANY TRADENAMES,
TRADESTYLES OR DOING BUSINESS FORMS, EXCEPT AS PROVIDED ON SCHEDULE 5.1 OR AS
UPDATED FROM TIME TO TIME BY NOTICE TO THE ADMINISTRATIVE AGENT;

(D)           IS DULY QUALIFIED AS A FOREIGN CORPORATION OR LIMITED PARTNERSHIP,
AND LICENSED AND IN GOOD STANDING, UNDER THE LAWS OF EACH JURISDICTION WHERE ITS
OWNERSHIP, LEASE OR OPERATION OF PROPERTY OR THE CONDUCT OF ITS BUSINESS
REQUIRES SUCH QUALIFICATION OR LICENSE, AS SET FORTH ON SCHEDULE 5.1; AND

(E)           IS IN COMPLIANCE WITH ALL REQUIREMENTS OF LAW, EXCEPT AS PROVIDED
ON SCHEDULE 5.1;

except, in each case referred to in clause (c), clause (d) or clause (e), to the
extent that the failure to do so could not reasonably be expected to have a
Material Adverse Effect.


5.2.          CORPORATE AUTHORIZATION; NO CONTRAVENTION.

The execution, delivery and performance by each Loan Party of any Loan Document
to which such Person is party, have been duly authorized by all necessary
corporate or limited partnership action, as appropriate, and do not and will
not:

(A)           CONTRAVENE THE TERMS OF ANY OF THAT PERSON’S ORGANIZATION
DOCUMENTS;

74


--------------------------------------------------------------------------------


(B)           CONFLICT WITH OR RESULT IN ANY BREACH OR CONTRAVENTION OF, OR THE
CREATION OF ANY LIEN UNDER, ANY DOCUMENT EVIDENCING ANY CONTRACTUAL OBLIGATION
TO WHICH SUCH PERSON IS A PARTY; OR

(C)           VIOLATE ANY REQUIREMENT OF LAW.


5.3.          GOVERNMENTAL AUTHORIZATION.

No approval, consent, exemption, authorization, or other action by, or notice
to, or filing with, any Governmental Authority (except for those already
obtained) is necessary or required in connection with the execution, delivery,
performance or enforcement of this Agreement or any other Loan Document.


5.4.          BINDING EFFECT.

Each Loan Document to which a Loan Party is a party constitutes the legal, valid
and binding obligations of such Person, enforceable against such Person in
accordance with its respective terms, except as enforceability may be limited by
applicable bankruptcy, insolvency, or similar laws affecting the enforcement of
creditors’ rights generally or by equitable principles relating to
enforceability.


5.5.          LITIGATION.

Except as specifically disclosed in Schedule 5.5, there are no actions, suits,
proceedings, claims or disputes pending, or to the best knowledge of the Company
and the Canadian Company, threatened or contemplated, at law, in equity, in
arbitration or before any Governmental Authority, against any Loan Party or any
Properties of any Loan Party which:

(A)           PURPORT TO AFFECT OR PERTAIN TO THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT, OR ANY OF THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY; OR

(B)           IF DETERMINED ADVERSELY TO A LOAN PARTY, COULD REASONABLY BE
EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT.

No injunction, writ, temporary restraining order or any order of any nature has
been issued by any court or other Governmental Authority purporting to enjoin or
restrain the execution, delivery or performance of this Agreement or any other
Loan Document, or directing that the transactions provided for herein or therein
not be consummated as herein or therein provided.


5.6.          NO DEFAULT.

No Default or Event of Default exists or would result from the incurring of any
Obligations by the Company or any Canadian Obligations by the Canadian Company. 
No Loan Party is in default under or with respect to any Contractual Obligation
in any respect which, individually or together with all such defaults, could
reasonably be

75


--------------------------------------------------------------------------------


expected to have a Material Adverse Effect or that would, if such default had
occurred after the Closing Date, create an Event of Default under subsection
8.1(e).


5.7.          USE OF PROCEEDS; MARGIN REGULATIONS.

The proceeds of the Loans are intended to be and shall be used solely for the
purposes set forth in and permitted by Section 6.11, and are intended to be and
shall be used in compliance with Section 7.7.  Neither the Company or the
Canadian Company, nor any other Loan Party, is generally engaged in the business
of purchasing or selling Margin Stock or extending credit for the purpose of
purchasing or carrying Margin Stock.


5.8.          TITLE TO PROPERTIES.

Except as specifically disclosed in Schedule 5.8, each Loan Party has good
record and marketable title in fee simple to, or valid leasehold interests in,
all real Property necessary or used in the ordinary conduct of its businesses,
except for such defects in title as could not, individually or in the aggregate,
have a Material Adverse Effect.  No Property of any Loan Party is subject to any
Liens, other than Permitted Liens.


5.9.          TAXES.

Each Loan Party has filed all Federal (both United States and Canada) and other
material tax returns and reports required to be filed, and has paid all Federal
(both United States and Canada) and other material taxes, assessments, fees and
other governmental charges levied or imposed upon it or its Properties, income
or assets otherwise due and payable, except (i) where the failure to so file or
pay could not reasonably be expected to have a Material Adverse Effect and
(ii) those taxes, assessments, fees and other charges which are being contested
in good faith by appropriate proceedings and for which adequate reserves have
been provided in accordance with GAAP and no Notice of Lien has been filed or
recorded. There is no proposed tax assessment against a Loan Party which, if
made, could reasonably be expected to have a Material Adverse Effect.


5.10.        FINANCIAL CONDITION.

The Company has furnished to the Administrative Agent the following:

(A)           THE AUDITED CONSOLIDATED FINANCIAL STATEMENTS OF FINANCIAL
CONDITION OF THE COMPANY AND ITS SUBSIDIARIES DATED DECEMBER 31, 2006, AND THE
RELATED CONSOLIDATED STATEMENTS OF INCOME, SHAREHOLDERS’ EQUITY AND CASH FLOWS
FOR THE FISCAL YEAR ENDED ON THAT DATE; AND

(B)           THE UNAUDITED CONSOLIDATED BALANCE SHEET AS OF MARCH 31, 2007 AND
THE RELATED UNAUDITED CONSOLIDATED STATEMENTS OF INCOME, SHAREHOLDERS’ EQUITY
AND CASH FLOWS FOR THE THREE-MONTH PERIOD ENDED ON MARCH 31, 2007.

76


--------------------------------------------------------------------------------


The foregoing financial statements (including, without limitation, the notes
thereto):

(I)            WERE PREPARED IN ACCORDANCE WITH GAAP CONSISTENTLY APPLIED
THROUGHOUT THE PERIOD COVERED THEREBY, EXCEPT AS OTHERWISE EXPRESSLY NOTED
THEREIN;

(II)           FAIRLY PRESENT THE FINANCIAL CONDITION OF THE COMPANY AND ITS
SUBSIDIARIES AS OF THE DATE THEREOF AND RESULTS OF OPERATIONS FOR THE PERIOD
COVERED THEREBY (SUBJECT TO PURCHASE ACCOUNTING ADJUSTMENTS AND, IN THE CASE OF
THE MARCH 31, 2007 FINANCIAL STATEMENTS, TO NORMAL YEAR-END ADJUSTMENTS); AND

(III)          EXCEPT AS SPECIFICALLY DISCLOSED IN SCHEDULE 5.10, REFLECT ALL
MATERIAL INDEBTEDNESS AND OTHER LIABILITIES, INCLUDING, TO THE BEST OF THE
COMPANY’S AND THE CANADIAN COMPANY’S KNOWLEDGE, ALL MATERIAL CONTINGENT
LIABILITIES OF THE COMPANY AND ITS CONSOLIDATED SUBSIDIARIES AS OF THE DATE
THEREOF, INCLUDING LIABILITIES FOR TAXES, MATERIAL COMMITMENTS AND CONTINGENT
OBLIGATIONS.

Since December 31, 2006, there has been no Material Adverse Effect.


5.11.        ENVIRONMENTAL MATTERS.

(A)           EXCEPT AS SPECIFICALLY DISCLOSED IN SCHEDULE 5.11, THE OPERATIONS
OF EACH LOAN PARTY COMPLY IN ALL RESPECTS WITH ALL ENVIRONMENTAL LAWS, EXCEPT
SUCH NON-COMPLIANCE WHICH COULD NOT REASONABLY BE EXPECTED TO HAVE A MATERIAL
ADVERSE EFFECT.

(B)           EXCEPT AS SPECIFICALLY DISCLOSED IN SCHEDULE 5.11, EACH LOAN PARTY
HAS OBTAINED ALL LICENSES, PERMITS, AUTHORIZATIONS AND REGISTRATIONS REQUIRED
UNDER ANY ENVIRONMENTAL LAW (“ENVIRONMENTAL PERMITS”) AND NECESSARY FOR ITS
ORDINARY COURSE OPERATIONS, ALL SUCH ENVIRONMENTAL PERMITS ARE IN GOOD STANDING,
AND EACH LOAN PARTY IS IN COMPLIANCE WITH THE TERMS AND CONDITIONS OF SUCH
ENVIRONMENTAL PERMITS, EXCEPT TO THE EXTENT THAT THE FAILURE TO OBTAIN, MAINTAIN
IN GOOD STANDING OR COMPLY WITH ANY SUCH ENVIRONMENTAL PERMITS COULD NOT
REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT.

(C)           EXCEPT AS SPECIFICALLY DISCLOSED IN SCHEDULE 5.11, OR AS UPDATED
FROM TIME TO TIME BY NOTICE TO THE ADMINISTRATIVE AGENT, NO LOAN PARTY OR ANY
PROPERTY OR OPERATIONS OF ANY LOAN PARTY, IS SUBJECT TO ANY OUTSTANDING WRITTEN
ORDER FROM OR AGREEMENT WITH ANY GOVERNMENTAL AUTHORITY, OR SUBJECT TO ANY
JUDICIAL OR DOCKETED ADMINISTRATIVE PROCEEDING, RESPECTING ANY ENVIRONMENTAL
LAW, ENVIRONMENTAL CLAIM OR HAZARDOUS MATERIAL.

(D)           EXCEPT AS SPECIFICALLY DISCLOSED IN SCHEDULE 5.11, (I) THERE ARE
NO HAZARDOUS MATERIALS OR OTHER CONDITIONS OR CIRCUMSTANCES EXISTING WITH
RESPECT TO ANY PROPERTY, OR ARISING FROM OPERATIONS PRIOR TO THE CLOSING DATE,
OF ANY LOAN PARTY THAT COULD GIVE RISE TO ENVIRONMENTAL CLAIMS THAT COULD
REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT, AND (II) NO LOAN PARTY
HAS ANY UNDERGROUND STORAGE TANKS (X) THAT ARE NOT PROPERLY REGISTERED OR

77


--------------------------------------------------------------------------------


permitted under applicable Environmental Laws, or (y) that are leaking or
disposing of Hazardous Materials off-site, to the extent that the same could
reasonably be expected to have a Material Adverse Effect.


5.12.        REGULATED ENTITIES.

Neither any Loan Party nor any Person controlling a Loan Party, is (a) an
“Investment Company” within the meaning of the Investment Company Act of 1940;
or (b) subject to regulation under the Federal Power Act, the Interstate
Commerce Act, any state public utilities code, or any other Federal or state
statute or regulation limiting its ability to incur Indebtedness.


5.13.        NO BURDENSOME RESTRICTIONS.

No Loan Party is a party to or bound by any Contractual Obligation, or subject
to any charter, corporate or partnership restriction, or any Requirement of Law,
which could reasonably be expected to have a Material Adverse Effect.


5.14.        SOLVENCY.

The Company, the Canadian Company and each Substantial Loan Party is Solvent.


5.15.        LABOR RELATIONS.

There are no strikes, lockouts or other labor disputes against any Loan Party,
or, to the best of the Company’s or the Canadian Company’s knowledge, threatened
against or affecting any Loan Party, and no significant unfair labor practice
complaint is pending against any Loan Party or, to the best knowledge of the
Company or the Canadian Company, threatened against any Loan Party before any
Governmental Authority.  Except as disclosed on Schedule 5.15, as of the Closing
Date no Loan Party (a) has any employment contracts with any of its employees;
or (b) is a party to any collective bargaining agreement.


5.16.        COPYRIGHTS, PATENTS, TRADEMARKS AND LICENSES, ETC.

Each Loan Party owns or is licensed or otherwise has the right to use all of the
patents, trademarks, service marks, trade names, copyrights, contractual
franchises, authorizations and other rights that are reasonably necessary for
the operation of its businesses, without conflict with the rights of any other
Person, all of which are set forth on Schedule 5.16.  To the best knowledge of
the Company and the Canadian Company, except as specifically disclosed on
Schedule 5.16, no slogan or other advertising device, product, process, method,
substance, part or other material now employed, or now contemplated to be
employed, by any Loan Party infringes upon any rights held by any other Person;
except as specifically disclosed on Schedule 5.5, no claim or litigation
regarding any of the foregoing is pending or threatened, and no patent,
invention, device, application, principle or any statute, law, rule, regulation,
standard or code relating to

78


--------------------------------------------------------------------------------


intellectual property is pending or, to the knowledge of the Company and the
Canadian Company, proposed, which, in either case, could reasonably be expected
to have a Material Adverse Effect.


5.17.        SUBSIDIARIES; CAPITALIZATION..

As of the Closing Date, no Loan Party has any Subsidiaries other than those
specifically disclosed in part (a) of Schedule 5.17 hereto and no Loan Party has
any equity investments or partnership or joint venture interests in any other
corporation, partnership or other entity other than those specifically disclosed
in part (b) of Schedule 5.17.  The authorized capital stock of each Loan Party
as of the Closing Date is as set forth on Schedule 5.17.  All issued and
outstanding shares of capital stock of each Loan Party are duly authorized and
validly issued, fully paid, nonassessable, free and clear of all Liens other
than Permitted Liens, and such shares were issued in compliance in all material
respects with Requirements of Law concerning the issuance of securities.  The
capital stock of each Loan Party is owned as of the Closing Date by the
stockholders in the amounts set forth on Schedule 5.17.  As of the Closing Date,
no shares of the capital stock of any Loan Party, other than those described
above, are issued and outstanding.  Except as set forth on Schedule 5.17, as of
the Closing Date, there are no preemptive or other outstanding rights, options,
warrants, conversion rights or similar agreements or understandings for the
purchase or acquisition from any Loan Party of any shares of capital stock or
other securities of any such Person.


5.18.        BROKER’S; TRANSACTION FEES.

No Loan Party has any obligation to any Person in respect of any finder’s,
broker’s or investment banker’s fee in connection with the transactions
contemplated hereby.


5.19.        INSURANCE.

Schedule 5.19 is a complete and accurate summary as of the date hereof of the
property and casualty insurance program carried by the Company, the Canadian
Company and each other Loan Party on the date hereof.  Schedule 5.19 includes,
as of the Closing Date, the insurer’s(s’) name(s), policy number(s), expiration
date(s), amount(s) of coverage, type(s) of coverage, the annual premium(s),
deductibles and self-insured retention and describes any retrospective rating
plan, fronting arrangement or any other self-insurance or risk assumption agreed
to by the Company, the Canadian Company or any other Loan Party or imposed upon
the Company, the Canadian Company and each other Loan Party by any such insurer.


5.20.        BUSINESS LOCATIONS.

Schedule 5.20 sets forth (a) the chief executive office and principal place of
business of each Loan Party as of the Closing Date or during the prior 12
months, (b) each location at which any Property of a Loan Party is located as of
the Closing Date or during

79


--------------------------------------------------------------------------------


the prior 12 months, and (c) each other place of business of a Loan Party as of
the Closing Date.


5.21.        FULL DISCLOSURE.

None of the representations or warranties made by any Loan Party in the Loan
Documents as of the date such representations and warranties are made or deemed
made, and none of the statements contained in each exhibit, report, statement or
certificate furnished by or on behalf of any Loan Party in connection with the
Loan Documents (including the offering and disclosure materials delivered by or
on behalf of any Loan Party to the Administrative Agent or the Lenders prior to
the Closing Date), contains any untrue statement of a material fact or omits any
material fact required to be stated therein or necessary to make the statements
made therein, in light of the circumstances under which they are made, not
misleading as of the time when made or delivered.


5.22.        ERISA MATTERS.

Each Pension Plan complies, and has been administered in compliance, in all
material respects, with all applicable statutes and governmental rules and
regulations; no Reportable Event has occurred and is continuing with respect to
any Pension Plan; neither the Company, the Canadian Company nor any ERISA
Affiliate has withdrawn from any Multiemployer Plan in a “complete withdrawal”
or a “partial withdrawal” as defined in Section 4203 or 4205 of ERISA,
respectively, with respect to which the Company, the Canadian Company or any
ERISA Affiliate has any unsatisfied liability; no steps have been instituted to
terminate any Pension Plan, none of which has any unfunded liability; no
contribution failure has occurred with respect to any Pension Plan sufficient to
give rise to a Lien under Section 302(f) of ERISA or any Canadian federal or
provincial statutes in relation to pension plans or any other applicable
employee benefit plan law; no condition exists or event or transaction has
occurred in connection with any Pension Plan or Multiemployer Plan that is
reasonably likely to have a Material Adverse Effect; and neither the Company,
the Canadian Company nor any ERISA Affiliate is a “contributing sponsor” as
defined in Section 4001(a)(13) of ERISA of a “single-employer plan” as defined
in Section 4001(a)(15) of ERISA that has two or more contributing sponsors at
least two of whom are not under common control.  Except as listed in
Schedule 5.22, neither the Company or the Canadian Company nor any ERISA
Affiliate, to the extent there is joint and several liability with the Company
or the Canadian Company to pay such benefits, has any liability to pay any
welfare benefits under any employee welfare benefit plan within the meaning of
Section 3(l) of ERISA to former employees thereof or to current employees with
respect to claims incurred after the termination of their employment other than
as required by Section 4980B of the Code or Part 6 of Subtitle B of Title 1 of
ERISA.

80


--------------------------------------------------------------------------------


ARTICLE VI
AFFIRMATIVE COVENANTS

The Company and the Canadian Company each covenant and agree that, so long as
any U.S. Lender shall have any Commitment hereunder, any Canadian Lender shall
have any Canadian Commitment hereunder, or any Loan, other Obligation or other
Canadian Obligation shall remain unpaid or unsatisfied, unless the Majority
Lenders waive compliance in writing:


6.1.          FINANCIAL STATEMENTS.

The Company shall deliver to the Administrative Agent (and Administrative Agent
shall make available to each Lender) in form and detail satisfactory to the
Administrative Agent and the Majority Lenders:

(A)           AS SOON AS AVAILABLE, BUT NOT LATER THAN 90 DAYS AFTER THE END OF
EACH FISCAL YEAR, A COPY OF THE AUDITED CONSOLIDATED BALANCE SHEET OF THE
COMPANY AS AT THE END OF SUCH YEAR AND THE RELATED CONSOLIDATED STATEMENTS OF
INCOME OR OPERATIONS, SHAREHOLDERS’ EQUITY AND CASH FLOWS FOR SUCH FISCAL YEAR,
SETTING FORTH IN EACH CASE IN COMPARATIVE FORM THE FIGURES FOR THE PREVIOUS
FISCAL YEAR, AND ACCOMPANIED BY THE OPINION OF DELOITTE & TOUCHE LLP OR ANOTHER
NATIONALLY-RECOGNIZED INDEPENDENT PUBLIC ACCOUNTING FIRM WHICH REPORT SHALL
STATE THAT SUCH CONSOLIDATED FINANCIAL STATEMENTS PRESENT FAIRLY THE FINANCIAL
POSITION FOR THE PERIODS INDICATED IN CONFORMITY WITH GAAP APPLIED ON A BASIS
CONSISTENT WITH PRIOR YEARS, EXCEPT FOR (I) CHANGES IN GAAP RESULTING FROM THE
APPLICATION OF FINANCIAL ACCOUNTING STANDARD 142 RELATED TO GOODWILL AND
(II) CHANGES IN GAAP APPROVED BY THE ADMINISTRATIVE AGENT.  SUCH OPINION SHALL
NOT BE QUALIFIED OR LIMITED, EXCEPT FOR A QUALIFICATION IN CONNECTION WITH THE
REFINANCING OR THE REPAYMENT OF THE OBLIGATIONS AND THE CANADIAN OBLIGATIONS;

(B)           AS SOON AS AVAILABLE, BUT NOT LATER THAN 45 DAYS AFTER THE END OF
EACH FISCAL QUARTER OF EACH YEAR (OR 90 DAYS, IN THE CASE OF THE LAST FISCAL
QUARTER OF EACH FISCAL YEAR), A COPY OF THE UNAUDITED CONSOLIDATED BALANCE SHEET
OF THE COMPANY AND ITS CONSOLIDATED SUBSIDIARIES AS OF THE END OF SUCH QUARTER
AND THE RELATED CONSOLIDATED STATEMENTS OF INCOME, SHAREHOLDERS’ EQUITY AND CASH
FLOWS FOR THE PERIOD COMMENCING ON THE FIRST DAY AND ENDING ON THE LAST DAY OF
SUCH QUARTER, AND CERTIFIED BY AN APPROPRIATE RESPONSIBLE OFFICER OF THE COMPANY
AS BEING COMPLETE AND CORRECT AND FAIRLY PRESENTING, IN ACCORDANCE WITH GAAP,
THE FINANCIAL POSITION AND THE RESULTS OF OPERATIONS OF THE COMPANY AND ITS
SUBSIDIARIES (SUBJECT TO NORMAL YEAR-END ADJUSTMENTS AND THE OMISSION OF
FOOTNOTES);

(C)           AS SOON AS AVAILABLE, BUT NOT LATER THAN 60 DAYS AFTER THE LAST
DAY OF EACH FISCAL YEAR, AN ANNUAL BUDGET FOR THE COMPANY FOR THE SUCCEEDING
FISCAL YEAR, PREPARED ON A CONSOLIDATED AND CONSOLIDATING BASIS AND IN
CONFORMITY WITH THE FINANCIAL STATEMENTS FURNISHED UNDER THE PRECEDING CLAUSES
(A) AND (B), SIGNED BY A RESPONSIBLE OFFICER OF THE COMPANY AND CONSISTING OF AT
LEAST A BALANCE SHEET, AN INCOME STATEMENT AND A CASH FLOW STATEMENT, EACH
CALCULATED ON A MONTH BY MONTH BASIS;

81


--------------------------------------------------------------------------------


(D)           WITHIN 10 DAYS AFTER RECEIPT THEREOF BY THE COMPANY OR THE
CANADIAN COMPANY, COPIES OF ANY MANAGEMENT LETTERS OR COMPARABLE LETTERS
DELIVERED TO THE COMPANY OR THE CANADIAN COMPANY BY ANY ACCOUNTANT RETAINED BY
THE COMPANY OR THE CANADIAN COMPANY; AND

(E)           PRIOR TO THE EXPIRATION OF THE COMPANY’S OR THE CANADIAN COMPANY’S
INSURANCE COVERAGE, THE COMPANY AND THE CANADIAN COMPANY SHALL PROVIDE NEW
INSURANCE CERTIFICATES SATISFYING THE REQUIREMENTS OF SECTION 6.6.


6.2.          CERTIFICATES; OTHER INFORMATION.

The Company shall furnish to the Administrative Agent, with sufficient copies
for each Lender:

(A)           CONCURRENTLY WITH THE DELIVERY OF THE FINANCIAL STATEMENTS
REFERRED TO IN SUBSECTION 6.1(A) ABOVE, A CERTIFICATE OF THE INDEPENDENT
CERTIFIED PUBLIC ACCOUNTANTS REPORTING ON SUCH FINANCIAL STATEMENTS (I) STATING
THAT IN MAKING THE EXAMINATION NECESSARY THEREFOR NO KNOWLEDGE WAS OBTAINED OF
ANY DEFAULT OR EVENT OF DEFAULT, EXCEPT AS SPECIFIED IN SUCH CERTIFICATE AND
(II) WHICH DOES NOT LIMIT THE ABILITY OF THE AGENTS AND THE LENDERS TO RELY ON
SUCH FINANCIAL STATEMENTS;

(B)           CONCURRENTLY WITH THE DELIVERY OF THE FINANCIAL STATEMENTS
REFERRED TO IN SUBSECTION 6.1(B), (I) A COMPLIANCE CERTIFICATE OF A RESPONSIBLE
OFFICER OF THE COMPANY (A) STATING THAT THE COMPANY AND THE CANADIAN COMPANY,
DURING SUCH PERIOD, HAVE OBSERVED AND PERFORMED ALL OF THEIR COVENANTS AND OTHER
AGREEMENTS, AND SATISFIED EVERY CONDITION CONTAINED IN THIS AGREEMENT TO BE
OBSERVED, PERFORMED OR SATISFIED BY THEM, AND THAT SUCH OFFICER HAS OBTAINED NO
KNOWLEDGE OF ANY DEFAULT OR EVENT OF DEFAULT EXCEPT AS SPECIFIED (BY APPLICABLE
SUBSECTION REFERENCE) IN SUCH CERTIFICATE, AND (B) SHOWING IN DETAIL THE
CALCULATIONS SUPPORTING SUCH STATEMENT IN RESPECT OF SECTIONS 7.5, 7.13, 7.14
AND 7.15; AND (II) A PRICING CHANGE CERTIFICATE OF A RESPONSIBLE OFFICER OF THE
COMPANY;

(C)           PROMPTLY AFTER THE SAME ARE SENT, COPIES OF ALL FINANCIAL
STATEMENTS AND REPORTS WHICH THE COMPANY SENDS TO ITS PUBLIC SHAREHOLDERS; AND
PROMPTLY AFTER THE SAME ARE FILED, COPIES OF ALL FINANCIAL STATEMENTS AND
REGULAR, PERIODICAL OR SPECIAL REPORTS WHICH THE COMPANY MAY MAKE TO, OR FILE
WITH, THE SEC;

(D)           PROMPTLY, SUCH ADDITIONAL BUSINESS, FINANCIAL, CORPORATE OR
PARTNERSHIP AFFAIRS AND OTHER INFORMATION AS THE ADMINISTRATIVE AGENT, AT THE
REQUEST OF ANY LENDER, MAY FROM TIME TO TIME REASONABLY REQUEST;

(E)           WITHIN 45 DAYS AFTER THE END OF EACH FISCAL QUARTER (OR 90 DAYS IN
THE CASE OF THE LAST QUARTER OF EACH FISCAL YEAR), A SCHEDULE OF CAPITAL
EXPENDITURES LISTING (I) TOTAL CAPITAL EXPENDITURES FOR THE FISCAL YEAR TO DATE,
(II) IN DETAIL, ALL ITEMS INCLUDED IN CAPITAL EXPENDITURES FOR SUCH PERIOD AND
NOT CONSTITUTING MAINTENANCE CAPITAL EXPENDITURES AND (III) THE TOTAL AMOUNT OF
CAPITAL EXPENDITURES FOR SUCH PERIOD THAT ARE MAINTENANCE CAPITAL EXPENDITURES;
AND

82


--------------------------------------------------------------------------------


(F)            ON OR AFTER THE 15TH BUT ON OR PRIOR TO THE 25TH OF EACH MONTH, A
CANADIAN SUBLIMIT CERTIFICATE OF A RESPONSIBLE OFFICER OF THE COMPANY SETTING
FORTH THE CANADIAN SUBLIMIT FOR THE IMMEDIATELY FOLLOWING FISCAL MONTH.


6.3.          NOTICES.

The Company and the Canadian Company shall promptly notify the Administrative
Agent:

(A)           OF THE OCCURRENCE OF ANY DEFAULT OR EVENT OF DEFAULT;

(B)           OF (I) ANY BREACH OR NON-PERFORMANCE OF, OR ANY DEFAULT UNDER, ANY
CONTRACTUAL OBLIGATION OF ANY LOAN PARTY WHICH COULD RESULT IN A MATERIAL
ADVERSE EFFECT; AND (II) ANY DISPUTE, LITIGATION, INVESTIGATION, PROCEEDING OR
SUSPENSION WHICH MAY EXIST AT ANY TIME BETWEEN ANY LOAN PARTY AND ANY
GOVERNMENTAL AUTHORITY WHICH INVOLVES AMOUNTS IN EXCESS OF $100,000;

(C)           OF THE COMMENCEMENT OF, OR ANY MATERIAL DEVELOPMENT IN, ANY
LITIGATION OR PROCEEDING AFFECTING ANY LOAN PARTY (I) IN WHICH THE AMOUNT OF
DAMAGES CLAIMED IS TWO MILLION FIVE HUNDRED THOUSAND DOLLARS ($2,500,000) OR
MORE, (II) IN WHICH INJUNCTIVE OR SIMILAR RELIEF IS SOUGHT AND WHICH, IF
ADVERSELY DETERMINED, COULD REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE
EFFECT, OR (III) IN WHICH THE RELIEF SOUGHT IS AN INJUNCTION OR OTHER STAY OF
THE PERFORMANCE OF THIS AGREEMENT OR ANY LOAN DOCUMENT;

(D)           UPON, BUT IN NO EVENT LATER THAN 10 DAYS AFTER, ANY RESPONSIBLE
OFFICER BECOMING AWARE OF (I) ANY AND ALL ENFORCEMENT, CLEANUP, REMOVAL OR OTHER
GOVERNMENTAL OR REGULATORY ACTIONS INSTITUTED, COMPLETED OR THREATENED AGAINST
ANY LOAN PARTY OR ANY PROPERTIES OF ANY LOAN PARTY PURSUANT TO ANY APPLICABLE
ENVIRONMENTAL LAWS WHICH INVOLVES AMOUNTS IN EXCESS OF $100,000, (II) ANY
ENVIRONMENTAL OR SIMILAR CONDITION ON ANY REAL PROPERTY ADJOINING OR IN THE
VICINITY OF THE PROPERTY OF ANY LOAN PARTY THAT COULD REASONABLY BE ANTICIPATED
TO CAUSE SUCH PROPERTY OR ANY PART THEREOF TO BE SUBJECT TO ANY RESTRICTIONS ON
THE OWNERSHIP, OCCUPANCY, TRANSFERABILITY OR USE OF SUCH PROPERTY UNDER ANY
ENVIRONMENTAL LAWS, AND (III) ALL OTHER ENVIRONMENTAL CLAIMS INVOLVING IN EXCESS
OF TWO MILLION FIVE HUNDRED THOUSAND DOLLARS ($2,500,000);

(E)           OF ANY OTHER LITIGATION OR PROCEEDING AFFECTING ANY LOAN PARTY
WHICH THE COMPANY IS REQUIRED TO REPORT TO THE SEC PURSUANT TO THE EXCHANGE ACT,
WITHIN FOUR DAYS AFTER REPORTING THE SAME TO THE SEC;

(F)            ANY MATERIAL ADVERSE EFFECT SUBSEQUENT TO THE DATE OF THE MOST
RECENT FINANCIAL STATEMENTS OF THE COMPANY DELIVERED TO THE LENDERS PURSUANT TO
SUBSECTIONS 6.1(A), 6.1(B) OR 4.1(H);

(G)           OF ANY MATERIAL CHANGE IN ACCOUNTING POLICIES OR FINANCIAL
REPORTING PRACTICES BY ANY LOAN PARTY;

83


--------------------------------------------------------------------------------


(H)           OF ANY LABOR CONTROVERSY RESULTING IN OR THREATENING TO RESULT IN
ANY STRIKE, WORK STOPPAGE, BOYCOTT, SHUTDOWN OR OTHER LABOR DISRUPTION AGAINST
OR INVOLVING ANY LOAN PARTY;

(I)            ANY CHANGE OR PROPOSED CHANGE IN ANY OF THE INFORMATION SET FORTH
ON SCHEDULE 5.20, INCLUDING BUT NOT LIMITED TO (I) ANY CHANGE IN THE LOCATION
WHERE ANY PROPERTY OF A LOAN PARTY IS KEPT, (II) ANY PROPOSED CHANGE IN THE
LOCATION OF THE COMPANY’S, THE CANADIAN COMPANY’S OR ANY OTHER LOAN PARTY’S
CHIEF EXECUTIVE OFFICE OR CHIEF PLACE OF BUSINESS, AND (III) ANY PROPOSED
OPENING, CLOSING OR OTHER CHANGE IN THE LIST OF OFFICES AND OTHER PLACES OF
BUSINESS OF ANY LOAN PARTY;

(J)            ANY CHANGE IN THE NAME OF ANY LOAN PARTY; AND

(K)           THE OCCURRENCE OF A REPORTABLE EVENT WITH RESPECT TO ANY PENSION
PLAN; THE FILING OF A NOTICE OF INTENT TO TERMINATE A PENSION PLAN BY THE
COMPANY, THE CANADIAN COMPANY OR ANY ERISA AFFILIATE; THE INSTITUTION OF
PROCEEDINGS TO TERMINATE A PENSION PLAN BY THE PBGC, THE FINANCIAL SERVICES
COMMISSION OF ONTARIO OR ANY OTHER PERSON; THE WITHDRAWAL IN A “COMPLETE
WITHDRAWAL” OR A “PARTIAL WITHDRAWAL” AS DEFINED IN SECTIONS 4203 AND 4205,
RESPECTIVELY, OF ERISA BY THE COMPANY, THE CANADIAN COMPANY OR ANY ERISA
AFFILIATE FROM ANY MULTIEMPLOYER PLAN; THE FAILURE OF THE COMPANY, THE CANADIAN
COMPANY OR ANY ERISA AFFILIATE TO MAKE A REQUIRED CONTRIBUTION TO ANY PENSION
PLAN, INCLUDING BUT NOT LIMITED TO ANY FAILURE TO PAY AN AMOUNT SUFFICIENT TO
GIVE RISE TO A LIEN UNDER SECTION 302(F) OF ERISA OR CANADIAN FEDERAL OR
PROVINCIAL STATUTES IN RELATION TO PENSION PLANS OR ANY OTHER APPLICABLE
EMPLOYEE BENEFIT PLAN LAW; THE TAKING OF ANY ACTION WITH RESPECT TO A PENSION
PLAN WHICH COULD RESULT IN THE REQUIREMENT THAT THE COMPANY, THE CANADIAN
COMPANY OR ANY ERISA AFFILIATE FURNISH A BOND OR OTHER SECURITY TO THE PBGC OR
THE FINANCIAL SERVICES COMMISSION OF ONTARIO; THE OCCURRENCE OF ANY OTHER EVENT
WITH RESPECT TO ANY PENSION PLAN WHICH COULD RESULT IN THE INCURRENCE BY THE
COMPANY, THE CANADIAN COMPANY OR ANY ERISA AFFILIATE OF ANY MATERIAL LIABILITY,
FINE OR PENALTY; OR THE ESTABLISHMENT OF A NEW PLAN SUBJECT TO ERISA, THE INCOME
TAX ACT (CANADA) OR THE PBA OR AN AMENDMENT TO ANY EXISTING PLAN WHICH WILL
RESULT IN A MATERIAL INCREASE IN CONTRIBUTIONS OR BENEFITS UNDER SUCH PLAN OR
THE INCURRENCE OF ANY MATERIAL INCREASE IN THE LIABILITY OF THE COMPANY OR THE
CANADIAN COMPANY (OR AN ERISA AFFILIATE) WITH RESPECT TO ANY “EMPLOYEE WELFARE
BENEFIT PLAN” AS DEFINED IN SECTION 3(L) OF ERISA WHICH COVERS FORMER EMPLOYEES
THEREOF OR CURRENT EMPLOYEES AND THEIR BENEFICIARIES WITH RESPECT TO CLAIMS
INCURRED AFTER THE TERMINATION OF THEIR EMPLOYMENT.

Each notice pursuant to this Section shall be accompanied by a written statement
by a Responsible Officer of the Company setting forth details of the occurrence
referred to therein, and stating the action the Company and the Canadian Company
propose to take with respect thereto (including the period during which such
action will be taken).  Each notice under subsection 6.3(a) shall describe with
particularity any and all clauses or provisions of this Agreement or other Loan
Document that have been breached or violated.

84


--------------------------------------------------------------------------------



6.4.          PRESERVATION OF CORPORATE EXISTENCE, ETC.

The Company and the Canadian Company each shall, and shall cause each of their
respective Subsidiaries to:

(A)           EXCEPT AS OTHERWISE PERMITTED UNDER SECTION 7.3, PRESERVE AND
MAINTAIN IN FULL FORCE AND EFFECT ITS CORPORATE OR PARTNERSHIP EXISTENCE AND
GOOD STANDING UNDER THE LAWS OF ITS STATE OR JURISDICTION OF INCORPORATION OR
FORMATION, AS APPLICABLE; PROVIDED, THAT THE COMPANY OR THE CANADIAN COMPANY MAY
PERMIT OR CAUSE THE LIQUIDATION OR SALE OF ANY SUBSIDIARY THAT IS NOT A MATERIAL
LOAN PARTY;

(B)           PRESERVE AND MAINTAIN IN FULL FORCE AND EFFECT ALL RIGHTS,
PRIVILEGES, QUALIFICATIONS, PERMITS, LICENSES AND FRANCHISES NECESSARY OR
DESIRABLE IN THE NORMAL CONDUCT OF ITS BUSINESS EXCEPT IN CONNECTION WITH
TRANSACTIONS PERMITTED BY SECTION 7.3 AND SALES OF ASSETS PERMITTED BY SECTION
7.2; PROVIDED, THAT THE COMPANY OR THE CANADIAN COMPANY MAY PERMIT OR CAUSE THE
LIQUIDATION OR SALE OF ANY SUBSIDIARY THAT IS NOT A MATERIAL LOAN PARTY;

(C)           USE ITS REASONABLE EFFORTS, IN THE ORDINARY COURSE OF BUSINESS, TO
PRESERVE ITS BUSINESS ORGANIZATION AND PRESERVE THE GOODWILL AND BUSINESS OF THE
CUSTOMERS, SUPPLIERS AND OTHERS HAVING MATERIAL BUSINESS RELATIONS WITH IT; AND

(D)           PRESERVE OR RENEW ALL OF ITS REGISTERED TRADEMARKS, TRADE NAMES
AND SERVICE MARKS, THE NON-PRESERVATION OF WHICH COULD REASONABLY BE EXPECTED TO
HAVE A MATERIAL ADVERSE EFFECT.


6.5.          MAINTENANCE OF PROPERTY.

The Company and the Canadian Company shall maintain, and shall cause each of
their respective Subsidiaries to maintain, and preserve all its Property which
is used or useful in its business in good working order and condition, ordinary
wear and tear excepted and make all necessary repairs thereto and renewals and
replacements thereof except where the failure to do so could not reasonably be
expected to have a Material Adverse Effect or as permitted by Section 7.2,
Section 6.4(a) or Section 6.4(b).


6.6.          INSURANCE.

The Company and the Canadian Company shall maintain, and shall cause each of
their respective Subsidiaries to maintain, with financially sound and reputable
independent insurers, insurance with respect to its Properties and business
against loss or damage of the kinds customarily insured against by Persons
engaged in the same or similar business, of such types and in such amounts as
are customarily carried under similar circumstances by such other Persons and as
are reasonably acceptable to the Administrative Agent, including workers’
compensation insurance, public liability and property insurance.  All property,
business interruption and liability insurance maintained by the Company and the
Canadian Company shall name the Administrative Agent as additional insured, as
its interests may appear.  All such insurance policies shall provide that they
may not be cancelled, amended or terminated unless the Administrative Agent is

85


--------------------------------------------------------------------------------


given at least the same number of days’ notice that the insurance company which
issued such policies is required to give the Company, the Canadian Company or
any Subsidiary, but in no event less than 30 day’s prior written notice. 
Proceeds of insurance for losses shall be used by the applicable Loan Party to
repair, replace, restore or substitute the damaged Property to an economical
unit of substantially the same character and value as such Property was prior to
such damage, unless (a) the damaged Property can not be repaired, replaced,
restored or substituted prior to the Revolving Maturity Date, or (b) the failure
to be able to use such damaged Property during the period during which such
damaged Property is to be repaired, replaced, restored or substituted could
reasonably be expected to have a Material Adverse Effect.  Notwithstanding
anything contained herein to the contrary, if an Event of Default exists at the
time of such Event of Loss, or the conditions in clauses (a) and (b) above are
not met, the amount of proceeds with respect to such Event of Loss shall, at the
request of the Majority Lenders, be promptly paid by the applicable Loan Party
to the Administrative Agent for application to the Obligations or the Canadian
Obligations as provided herein.  Upon request of the Administrative Agent or any
Lender, the Company and the Canadian Company shall furnish to the Administrative
Agent, with sufficient copies for each Lender, at reasonable intervals (but not
more than once per calendar year) a certificate of a Responsible Officer of the
Company and the Canadian Company (and, if requested by the Administrative Agent,
any insurance broker of the Company or the Canadian Company) setting forth the
nature and extent of all insurance maintained by the Company, the Canadian
Company and its respective Subsidiaries in accordance with this Section 6.6 (and
which, in the case of a certificate of a broker, was placed through such
broker).


6.7.          PAYMENT OF OBLIGATIONS.

The Company and the Canadian Company each shall, and shall cause their
respective Subsidiaries to, pay and discharge as the same shall become due and
payable, all their respective Indebtedness, obligations and liabilities,
including:

(A)           ALL TAX LIABILITIES, ASSESSMENTS AND GOVERNMENTAL CHARGES OR
LEVIES UPON IT OR ITS PROPERTIES OR ASSETS, UNLESS THE SAME ARE BEING CONTESTED
IN GOOD FAITH BY APPROPRIATE PROCEEDINGS AND ADEQUATE RESERVES IN ACCORDANCE
WITH GAAP ARE BEING MAINTAINED BY THE COMPANY, THE CANADIAN COMPANY OR SUCH
SUBSIDIARY;

(B)           ALL LAWFUL CLAIMS WHICH, IF UNPAID, WOULD BY LAW BECOME A LIEN
(OTHER THAN A PERMITTED LIEN) UPON ITS PROPERTY; AND

(C)           ALL INDEBTEDNESS, AS AND WHEN DUE AND PAYABLE, UNLESS THE SAME IS
BEING CONTESTED IN GOOD FAITH BY APPROPRIATE PROCEEDINGS AND ADEQUATE RESERVES
IN ACCORDANCE WITH GAAP ARE BEING MAINTAINED BY THE COMPANY, THE CANADIAN
COMPANY OR SUCH SUBSIDIARY, AND SUBJECT TO ANY SUBORDINATION PROVISIONS
CONTAINED IN ANY INSTRUMENT OR AGREEMENT EVIDENCING SUCH INDEBTEDNESS.

86


--------------------------------------------------------------------------------



6.8.          COMPLIANCE WITH LAWS.

The Company and the Canadian Company shall comply, and shall cause each of their
respective Subsidiaries to comply, with all Requirements of Law of any
Governmental Authority having jurisdiction over it or its business (including
the Federal Fair Labor Standards Act), except to the extent the failure to do so
could not reasonably be expected to have a Material Adverse Effect.


6.9.          INSPECTION OF PROPERTY AND BOOKS AND RECORDS.

The Company and the Canadian Company shall maintain and shall cause each of
their respective Subsidiaries to maintain proper books of record and account, in
which full, true and correct entries in conformity with GAAP consistently
applied shall be made of all financial transactions and matters involving the
assets and business of the Company, the Canadian Company and such Subsidiaries. 
The Company and the Canadian Company shall permit, and shall cause each of their
respective Subsidiaries to permit, representatives and independent contractors
of the Administrative Agent or any Lender to visit and inspect any of their
respective Properties, to examine their respective corporate or partnership,
financial and operating records, and make copies thereof or abstracts therefrom,
and to discuss their respective affairs, finances and accounts with their
respective directors, officers, and independent public accountants (at the
expense of the Company and the Canadian Company with respect to all such
inspections occurring during the existence of an Event of Default and with
respect to one inspection per calendar year if no Event of Default is in
existence) and at such reasonable times during normal business hours and as
often as may be reasonably desired, upon reasonable advance notice to the
Company or the Canadian Company, as applicable; provided, however, when an Event
of Default exists, the Administrative Agent or any Lender may do any of the
foregoing at the expense of the Company and the Canadian Company at any time
during normal business hours and without advance notice.  The Administrative
Agent and each Lender hereby agrees that in the absence of an Event of Default,
no Lender will perform any such visit or inspection except in conjunction with a
visit or inspection by the Administrative Agent.


6.10.        ENVIRONMENTAL LAWS.

(A)           THE COMPANY AND THE CANADIAN COMPANY SHALL, AND SHALL CAUSE EACH
OF THEIR RESPECTIVE SUBSIDIARIES TO, CONDUCT ITS OPERATIONS AND KEEP AND
MAINTAIN ITS PROPERTY IN COMPLIANCE WITH ALL ENVIRONMENTAL LAWS, EXCEPT SUCH
NON-COMPLIANCE AS COULD NOT REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE
EFFECT.

(B)           UPON THE WRITTEN REQUEST OF THE ADMINISTRATIVE AGENT OR ANY
LENDER, THE COMPANY AND THE CANADIAN COMPANY SHALL SUBMIT AND CAUSE EACH OF
THEIR RESPECTIVE SUBSIDIARIES TO SUBMIT, TO THE ADMINISTRATIVE AGENT WITH
SUFFICIENT COPIES FOR EACH LENDER, AT THE COMPANY’S SOLE COST AND EXPENSE, AT
REASONABLE INTERVALS, A REPORT PROVIDING AN UPDATE OF THE STATUS OF ANY
ENVIRONMENTAL, HEALTH OR SAFETY COMPLIANCE, HAZARD OR LIABILITY ISSUE IDENTIFIED
IN ANY NOTICE OR REPORT REQUIRED PURSUANT TO SUBSECTION 6.3(D), THAT COULD,
INDIVIDUALLY OR IN THE

87


--------------------------------------------------------------------------------


aggregate, result in liability in excess of Two Million Five Hundred Thousand
Dollars ($2,500,000).


6.11.        USE OF PROCEEDS.

The Company shall use the proceeds of the Loans solely as follows: (a) to
finance all or a portion of the purchase price for any Permitted Acquisition
made by the Company or any of its Domestic Subsidiaries and (b) for working
capital and other general corporate or partnership purposes of the Company and
its Domestic Subsidiaries not in contravention of any Requirement of Law.  Upon
receipt of proceeds of the Loans, the Canadian Company shall promptly make a
capital contribution or loan to LKQ Ontario LP, an Ontario limited partnership,
in the amount of such proceeds and will promptly cause LKQ Ontario LP to loan or
contribute such proceeds to the Canadian OpCo Parent.  The Canadian OpCo Parent
shall use such proceeds of the Loans solely as follows: (a) to finance all or a
portion of the purchase price for any Permitted Acquisition made by the Canadian
OpCo Parent or any of its Subsidiaries and (b) for working capital and other
general corporate or partnership purposes of the Canadian OpCo Parent and its
Subsidiaries not in contravention of any Requirement of Law.


6.12.        SOLVENCY.

The Company and the Canadian Company shall at all times be, and shall cause each
Substantial Loan Party to be, Solvent.


6.13.        SUBSIDIARIES.

The Company shall promptly cause each of its Subsidiaries organized under the
laws of a State in the United States, including without limitation any such
Subsidiary created or acquired in connection with a Permitted Acquisition, to
execute and deliver to the Administrative Agent a Loan Party Guaranty of the
Obligations and the Canadian Obligations and such additional agreements,
instruments and documents (including without limitation evidence of corporate or
partnership authority) as the Administrative Agent shall reasonably request in
connection therewith.  The Company and the Canadian Company shall promptly, upon
Administrative Agent’s request following the occurrence of any event specified
in subsection 8.1(a) or any failure to perform or observe the agreements
contained in Sections 7.13, 7.14 or 7.15, cause each of its Subsidiaries
organized under the laws of a Province of Canada, including without limitation
any such Subsidiary created or acquired in connection with a Permitted
Acquisition, to execute and deliver to the Administrative Agent a Loan Party
Guaranty of the Obligations and the Canadian Obligations and such additional
agreements, instruments and documents (including without limitation evidence of
corporate or partnership authority) as the Administrative Agent shall reasonably
request in connection therewith.

88


--------------------------------------------------------------------------------



6.14.        FURTHER ASSURANCES.

The Company and the Canadian Company shall ensure that all written information,
exhibits and reports furnished to the Agents or the Lenders do not and will not
contain any untrue statement of a material fact and do not and will not omit to
state any material fact or any fact necessary to make the statements contained
therein not misleading in light of the circumstances in which made, and will
promptly disclose to the Agents and the Lenders and correct any defect or error
that may be discovered therein or in any Loan Document or in the execution,
acknowledgment or recordation thereof.


6.15.        DEPOSITORY ACCOUNTS.

The Company and the Canadian Company shall each maintain all of its principal
depository, cash management, operating and administrative accounts with one or
more of the current Lenders or any subsequent Lenders, to the extent that a
Lender is able to provide such accounts and services in a manner that is
reasonably convenient from the standpoint of the Company or the Canadian
Company, as applicable.


6.16.        POST CLOSING COVENANT.

Within 45 days of the Closing Date, the Company and the Canadian Company shall
cause, and cause each of its respective Subsidiaries, to be delivered to
Administrative Agent:


(A)           COPIES OF THE RESOLUTIONS OF THE BOARD OF DIRECTORS OF EACH LOAN
PARTY LISTED ON SCHEDULE 6.16 (PART A1) HERETO APPROVING AND AUTHORIZING THE
EXECUTION, DELIVERY AND PERFORMANCE BY IT OF THE LOAN DOCUMENTS TO BE DELIVERED
BY IT HEREUNDER, CERTIFIED AS OF THE CLOSING DATE BY THE SECRETARY OR AN
ASSISTANT SECRETARY OF SUCH LOAN PARTY, TOGETHER WITH A CERTIFICATE OF THE
SECRETARY OR ASSISTANT SECRETARY OF THE COMPANY CERTIFYING THE RESOLUTIONS OF
THE BOARD OF DIRECTORS OF EACH LOAN PARTY LISTED ON SCHEDULE 6.16 (PART A2)
APPROVING AND AUTHORIZING THE EXECUTION, DELIVERY AND PERFORMANCE OF THE LOAN
DOCUMENTS TO BE DELIVERED HEREUNDER BY SUCH LOAN PARTY AND PREVIOUSLY DELIVERED
TO ADMINISTRATIVE AGENT HAVE NOT BEEN AMENDED, MODIFIED OR RESCINDED SINCE THE
DATE OF ADOPTION THEREOF, ARE IN FULL FORCE AND EFFECT ON THE DATE HEREOF AND
ARE THE ONLY RESOLUTIONS THAT HAVE BEEN ADOPTED BY THE DIRECTORS OF SUCH LOAN
PARTY WITH RESPECT TO THE SUBJECT MATTER THEREOF;


(B)           THE ARTICLES OR CERTIFICATE OF INCORPORATION OR OTHER SIMILAR
ORGANIZATIONAL DOCUMENTS OF EACH LOAN PARTY LISTED ON SCHEDULE 6.16 (PART B1),
CERTIFIED BY THE SECRETARY OF STATE (OR SIMILAR, APPLICABLE GOVERNMENTAL
AUTHORITY) OF THE STATE OF INCORPORATION, ORGANIZATION OR FORMATION OF SUCH LOAN
PARTY, AS THE CASE MAY BE, AS OF A RECENT DATE, TOGETHER WITH A CERTIFICATE OF
THE SECRETARY OR ASSISTANT SECRETARY OF THE COMPANY CERTIFYING THE ARTICLES OR
CERTIFICATE OF INCORPORATION OF EACH SUBSIDIARY OF THE COMPANY LISTED ON
SCHEDULE 6.16 (PART B2) HAVE NOT BEEN AMENDED, MODIFIED OR RESCINDED SINCE THE
DATE OF DELIVERY THEREOF TO THE ADMINISTRATIVE AGENT, ARE TRUE, COMPLETE AND
CORRECT AS OF THE DATE HEREOF, AND NO ACTION FOR ANY AMENDMENT TO SUCH ARTICLES
OR CERTIFICATE OF INCORPORATION OR FOR DISSOLUTION OF SUCH LOAN PARTY HAS BEEN
TAKEN SINCE THAT DATE OR IS PENDING; AND

89


--------------------------------------------------------------------------------



(C)           THE BYLAWS OR SIMILAR DOCUMENTS OF EACH LOAN PARTY LISTED ON
SCHEDULE 6.16 (PART C1) AS IN EFFECT ON THE CLOSING DATE, CERTIFIED BY THE
SECRETARY OR ASSISTANT SECRETARY OF SUCH LOAN PARTY, AS THE CASE MAY BE, AS OF
THE CLOSING DATE, TOGETHER WITH A CERTIFICATE OF THE SECRETARY OR ASSISTANT
SECRETARY OF THE COMPANY CERTIFYING THE BYLAWS OF EACH SUBSIDIARY OF THE COMPANY
LISTED ON SCHEDULE 6.16 (PART C2) HAVE NOT BEEN AMENDED, MODIFIED OR RESCINDED
SINCE THE DATE OF DELIVERY THEREOF TO THE ADMINISTRATIVE AGENT AND REMAIN IN
FULL FORCE AND EFFECT AS OF THE DATE HEREOF.

ARTICLE VII
NEGATIVE COVENANTS

The Company and the Canadian Company each hereby covenant and agree that, so
long as any U.S. Lender shall have any Commitment hereunder, any Canadian Lender
shall have any Canadian Commitment hereunder, or any Loan, other Obligation or
other Canadian Obligation shall remain unpaid or unsatisfied, unless the
Majority Lenders waive compliance in writing:


7.1.          LIMITATION ON LIENS.

The Company and the Canadian Company shall not, and shall not suffer or permit
any of their respective Subsidiaries to, directly or indirectly, make, create,
incur, assume or suffer to exist any Lien upon or with respect to any part of
their Property, whether now owned or hereafter acquired, other than the
following (“Permitted Liens”):

(A)           ANY LIEN EXISTING ON THE PROPERTY OF THE COMPANY, THE CANADIAN
COMPANY OR THEIR RESPECTIVE SUBSIDIARIES ON THE CLOSING DATE AND SET FORTH IN
SCHEDULE 7.1 SECURING INDEBTEDNESS OUTSTANDING ON SUCH DATE;

(B)           LIENS FOR TAXES, FEES, ASSESSMENTS OR OTHER GOVERNMENTAL CHARGES
WHICH ARE NOT DELINQUENT OR REMAIN PAYABLE WITHOUT PENALTY, OR TO THE EXTENT
THAT NON-PAYMENT THEREOF IS PERMITTED BY SECTION 6.7; PROVIDED, THAT NO NOTICE
OF LIEN HAS BEEN FILED OR RECORDED UNDER THE CODE OR BY THE CANADA REVENUE
AGENCY;

(C)           CARRIERS’, WAREHOUSEMEN’S, MECHANICS’, LANDLORDS’, MATERIALMEN’S,
REPAIRMEN’S OR OTHER SIMILAR LIENS ARISING IN THE ORDINARY COURSE OF BUSINESS OR
ARISING IN CONNECTION WITH THE REPAIR, REPLACEMENT, RESTORATION OR SUBSTITUTION
OF SUCH PROPERTY PERMITTED UNDER SECTIONS 2.7 AND 6.6 HEREOF, IN EACH CASE,
WHICH ARE NOT DELINQUENT OR REMAIN PAYABLE WITHOUT PENALTY OR WHICH ARE BEING
CONTESTED IN GOOD FAITH AND BY APPROPRIATE PROCEEDINGS, WHICH PROCEEDINGS HAVE
THE EFFECT OF PREVENTING THE FORFEITURE OR SALE OF THE PROPERTY SUBJECT THERETO;

(D)           LIENS (OTHER THAN ANY LIEN IMPOSED BY ERISA, THE PBA OR CANADIAN
FEDERAL OR PROVINCIAL STATUTES IN RELATION TO PENSION PLANS OR ANY OTHER
APPLICABLE EMPLOYEE BENEFIT PLAN LAW) CONSISTING OF PLEDGES OR DEPOSITS REQUIRED
IN THE ORDINARY COURSE OF BUSINESS IN CONNECTION WITH WORKERS’ COMPENSATION,
UNEMPLOYMENT INSURANCE AND OTHER SOCIAL SECURITY LEGISLATION;

90


--------------------------------------------------------------------------------


(E)           LIENS ON THE PROPERTY OF THE COMPANY OR ANY OF ITS SUBSIDIARIES
SECURING (I) THE NON-DELINQUENT PERFORMANCE OF BIDS, TRADE CONTRACTS (OTHER THAN
FOR BORROWED MONEY), LEASES, STATUTORY OBLIGATIONS, (II) CONTINGENT OBLIGATIONS
ON SURETY AND APPEAL BONDS, AND (III) OTHER NON-DELINQUENT OBLIGATIONS OF A LIKE
NATURE; IN EACH CASE, INCURRED IN THE ORDINARY COURSE OF BUSINESS, PROVIDED ALL
SUCH LIENS IN THE AGGREGATE COULD NOT (EVEN IF ENFORCED) BE REASONABLY EXPECTED
TO CAUSE A MATERIAL ADVERSE EFFECT;

(F)            LIENS CONSISTING OF JUDGMENT OR JUDICIAL ATTACHMENT LIENS;
PROVIDED, THAT THE EXISTENCE OF SUCH LIENS WOULD NOT CONSTITUTE AN EVENT OF
DEFAULT UNDER SECTION 8.1(H);

(G)           EASEMENTS, RIGHTS-OF-WAY, RESTRICTIONS AND OTHER SIMILAR
ENCUMBRANCES INCURRED IN THE ORDINARY COURSE OF BUSINESS WHICH, IN THE
AGGREGATE, ARE NOT SUBSTANTIAL IN AMOUNT, AND WHICH DO NOT IN ANY CASE
MATERIALLY DETRACT FROM THE VALUE OF THE PROPERTY SUBJECT THERETO OR INTERFERE
WITH THE ORDINARY CONDUCT OF THE BUSINESSES OF THE COMPANY AND ITS SUBSIDIARIES;

(H)           PURCHASE MONEY SECURITY INTERESTS ON, OR LIENS SECURING CAPITAL
LEASE OBLIGATIONS WITH RESPECT TO, ANY PROPERTY (OTHER THAN INVENTORY, BUT
INCLUDING FIXED ASSETS AND REAL PROPERTY), ACQUIRED, LEASED OR HELD BY THE
COMPANY OR ITS SUBSIDIARIES IN THE ORDINARY COURSE OF BUSINESS, SECURING
INDEBTEDNESS INCURRED OR ASSUMED FOR THE PURPOSE OF FINANCING ALL OR ANY PART OF
THE COST OF ACQUIRING OR LEASING SUCH PROPERTY; PROVIDED, THAT (I) ANY SUCH LIEN
ATTACHES TO SUCH PROPERTY CONCURRENTLY WITH OR WITHIN 90 DAYS AFTER THE
ACQUISITION OR LEASE THEREOF, (II) SUCH LIEN ATTACHES SOLELY TO THE PROPERTY SO
ACQUIRED OR LEASED IN SUCH TRANSACTION, (III) THE PRINCIPAL AMOUNT OF THE DEBT
SECURED THEREBY DOES NOT EXCEED 100% OF THE COST OF SUCH PROPERTY, AND (IV) THE
PRINCIPAL AMOUNT OF THE INDEBTEDNESS SECURED BY SUCH PURCHASE MONEY SECURITY
INTEREST OR CAPITAL LEASE OBLIGATION CONSTITUTES INDEBTEDNESS PERMITTED UNDER
SUBSECTION 7.5(H);

(I)            LIENS ARISING SOLELY BY VIRTUE OF ANY STATUTORY OR COMMON LAW
PROVISION RELATING TO BANKER’S LIENS, RIGHTS OF SET-OFF OR SIMILAR RIGHTS AND
REMEDIES AS TO DEPOSIT ACCOUNTS OR OTHER FUNDS MAINTAINED WITH A CREDITOR
DEPOSITORY INSTITUTION; PROVIDED, THAT (I) SUCH DEPOSIT ACCOUNT IS NOT A
DEDICATED CASH COLLATERAL ACCOUNT AND IS NOT SUBJECT TO RESTRICTIONS AGAINST
ACCESS BY THE COMPANY OR THE CANADIAN COMPANY, AS APPLICABLE, IN EXCESS OF THOSE
SET FORTH BY REGULATIONS PROMULGATED BY THE FEDERAL RESERVE BOARD, AND (II) SUCH
DEPOSIT ACCOUNT IS NOT INTENDED BY THE COMPANY OR ANY OF ITS SUBSIDIARIES TO
PROVIDE COLLATERAL TO THE DEPOSITORY INSTITUTION; AND

(J)            LIENS SECURING SELLER DEBT INCURRED IN CONNECTION WITH A
PERMITTED ACQUISITION, PROVIDED, THAT (I) ANY SUCH LIEN ATTACHES ONLY TO THE
PROPERTY ACQUIRED IN CONNECTION WITH THE UNDERLYING PERMITTED ACQUISITION,
(II) SUCH LIEN ATTACHES CONCURRENTLY WITH THE ACQUISITION OF SUCH PROPERTY,
(III) THE PRINCIPAL AMOUNT OF THE INDEBTEDNESS SECURED THEREBY DOES NOT EXCEED
100% OF THE PURCHASE PRICE FOR THE UNDERLYING PERMITTED ACQUISITION AND (IV) THE
PRINCIPAL AMOUNT OF THE INDEBTEDNESS SECURED BY SUCH PROPERTY CONSTITUTES
INDEBTEDNESS PERMITTED UNDER SUBSECTION 7.5(H).

91


--------------------------------------------------------------------------------



7.2.          DISPOSITION OF ASSETS.

The Company and the Canadian Company shall not, and each shall not suffer or
permit any of its Subsidiaries to, directly or indirectly, sell, assign, lease,
license, convey, transfer or otherwise dispose of (whether in one or a series of
transactions) any Property (including accounts and notes receivable, with or
without recourse) or enter into any agreement to do any of the foregoing,
except:

(A)           DISPOSITIONS OF INVENTORY IN THE ORDINARY COURSE OF BUSINESS;

(B)           THE SALE, TRANSFER OR OTHER DISPOSITION OF PROPERTY, SO LONG AS
(I) THE PROCEEDS THEREOF ARE USED OR APPLIED AS PROVIDED IN SECTIONS 2.7 AND
6.6, (II) NO DEFAULT OR EVENT OF DEFAULT IS IN EXISTENCE AT THE TIME OF SUCH
SALE, TRANSFER OR OTHER DISPOSITION OR WOULD BE CAUSED THEREBY AND (III) IN THE
CASE OF ANY INDIVIDUAL SALE, TRANSFER OR OTHER DISPOSITION, OR SERIES OF RELATED
SALES, TRANSFERS, OR OTHER DISPOSITIONS, THAT INVOLVE PROPERTY WITH AN AGGREGATE
BOOK VALUE EQUAL TO OR GREATER THAN 25% OF NET WORTH AT THE TIME OF SUCH
TRANSACTION OR THE LAST OF SUCH A SERIES OF TRANSACTIONS, THE COMPANY SHALL HAVE
DELIVERED TO THE ADMINISTRATIVE AGENT A CERTIFICATE OF A RESPONSIBLE OFFICER OF
THE COMPANY DEMONSTRATING THAT AFTER CONSUMMATION OF SUCH TRANSACTION(S), THE
COMPANY WOULD BE IN COMPLIANCE WITH THE COVENANTS CONTAINED IN SECTIONS 7.13,
7.14 AND 7.15, CALCULATED AS OF THE LAST DAY OF THE MOST RECENT CALENDAR
QUARTER, BUT SHOWING THE EFFECT OF SUCH TRANSACTION(S) ON A PRO FORMA BASIS;

(C)           INTERCOMPANY DISPOSITIONS OF CAPITAL STOCK OR OTHER EQUITY
INTERESTS MADE (I) BY THE COMPANY OR ANY WHOLLY-OWNED SUBSIDIARY OF THE COMPANY
THAT IS A DOMESTIC SUBSIDIARY TO ANY OTHER WHOLLY-OWNED SUBSIDIARY OF THE
COMPANY THAT IS A DOMESTIC SUBSIDIARY, OR (II) BY ANY WHOLLY-OWNED SUBSIDIARY OF
THE COMPANY THAT IS ORGANIZED UNDER THE LAWS OF A PROVINCE OF CANADA TO ANY
OTHER WHOLLY-OWNED SUBSIDIARY OF THE COMPANY THAT IS ORGANIZED UNDER THE LAWS OF
A PROVINCE OF CANADA; AND

(D)           OTHER DISPOSITIONS PERMITTED UNDER THIS AGREEMENT.


7.3.          CONSOLIDATIONS AND MERGERS.

The Company and the Canadian Company shall not, and each shall not suffer or
permit any of its Subsidiaries to, merge, consolidate with or into, or acquire
(whether in one transaction or in a series of transactions) substantially all of
the assets of any Person, except:

(A)           IN CONNECTION WITH A PERMITTED ACQUISITION; AND

(B)           ANY SUBSIDIARY OF THE COMPANY MAY MERGE WITH THE COMPANY
(PROVIDED, THAT THE COMPANY SHALL BE THE CONTINUING OR SURVIVING CORPORATION),
OR WITH ANY ONE OR MORE SUBSIDIARIES OF THE COMPANY, PROVIDED, THAT IF ANY
TRANSACTION SHALL BE BETWEEN A SUBSIDIARY AND A WHOLLY-OWNED SUBSIDIARY, THE
WHOLLY-OWNED SUBSIDIARY SHALL BE THE CONTINUING OR SURVIVING CORPORATION OR
PARTNERSHIP, AS APPLICABLE.

92


--------------------------------------------------------------------------------



7.4.          LOANS AND INVESTMENTS.

The Company and the Canadian Company shall not purchase or acquire, or suffer or
permit any of their respective Subsidiaries to purchase or acquire, or make any
commitment for, any capital stock, equity interest, or any obligations or other
Securities of, or any interest in, any Person, or make or commit to make any
acquisitions of the business of any Person, or make or commit to make any
advance, loan, extension of credit or capital contribution to or any other
investment in, any Person including any Affiliate of the Company, except for:

(A)           ACQUISITIONS AND PURCHASES CONSTITUTING A PERMITTED ACQUISITION;

(B)           INVESTMENTS IN CASH EQUIVALENTS;

(C)           EXTENSIONS OF CREDIT IN THE NATURE OF ACCOUNTS RECEIVABLE OR NOTES
RECEIVABLE ARISING FROM THE SALE OR LEASE OF GOODS OR SERVICES IN THE ORDINARY
COURSE OF BUSINESS;

(D)           ADVANCES TO EMPLOYEES OF THE COMPANY OR ANY SUBSIDIARY FOR TRAVEL
OR OTHER ORDINARY BUSINESS EXPENSES, PROVIDED THAT THE AGGREGATE AMOUNT
OUTSTANDING AT ANY ONE TIME FOR THE COMPANY AND ITS SUBSIDIARIES SHALL NOT
EXCEED FIVE HUNDRED THOUSAND DOLLARS ($500,000);

(E)           ADVANCES TO EMPLOYEES OF THE COMPANY OR ANY SUBSIDIARY FOR
RELOCATION EXPENSES, PROVIDED THAT THE AGGREGATE AMOUNT OUTSTANDING AT ANY ONE
TIME FOR THE COMPANY AND ITS SUBSIDIARIES SHALL NOT EXCEED TWO MILLION DOLLARS
($2,000,000);

(F)            INVESTMENTS OUTSTANDING ON THE DATE HEREOF AND LISTED ON
SCHEDULE 7.4;

(G)           LOANS OR CAPITAL CONTRIBUTIONS BY THE COMPANY TO ITS DOMESTIC
SUBSIDIARIES IN THE ORDINARY COURSE OF BUSINESS;

(H)           LOANS OR CAPITAL CONTRIBUTIONS BY THE CANADIAN COMPANY TO LKQ
ONTARIO LP, LOANS OR CAPITAL CONTRIBUTIONS BY LKQ ONTARIO LP TO CANADIAN OPCO
PARENT, AND LOANS OR CAPITAL CONTRIBUTIONS BY CANADIAN OPCO PARENT TO ITS
SUBSIDIARIES, EACH IN THE ORDINARY COURSE OF BUSINESS;

(I)            WARRANTS FOR SECURITIES RECEIVED BY THE COMPANY OR ANY OF ITS
SUBSIDIARIES AND NOT PURCHASED FOR CASH; AND

(J)            INVESTMENTS IN SECURITIES OF OTHER PERSONS NOT CONSTITUTING AN
ACQUISITION, PROVIDED THAT THE AGGREGATE PURCHASE PRICE OF ALL SUCH SECURITIES
DOES NOT EXCEED TWENTY FIVE MILLION DOLLARS ($25,000,000).

93


--------------------------------------------------------------------------------



7.5.          LIMITATION ON INDEBTEDNESS.

The Company and the Canadian Company shall not, and shall not suffer or permit
any of their respective Subsidiaries to, create, incur, assume, suffer to exist,
or otherwise become or remain directly or indirectly liable with respect to, any
Indebtedness, except:

(A)           INDEBTEDNESS INCURRED PURSUANT TO THIS AGREEMENT (INCLUDING ANY
INCREASE PURSUANT TO SECTION 2.17);

(B)           INDEBTEDNESS CONSISTING OF CONTINGENT OBLIGATIONS PERMITTED
PURSUANT TO SECTION 7.8;

(C)           INDEBTEDNESS EXISTING ON THE CLOSING DATE AND SET FORTH IN
SCHEDULE 7.5;

(D)           INDEBTEDNESS INCURRED IN CONNECTION WITH OPERATING LEASES;

(E)           INTERCOMPANY INDEBTEDNESS PERMITTED UNDER SUBSECTION 7.4(F),
SUBSECTION 7.4(G) AND SUBSECTION 7.4(H);

(F)            INDEBTEDNESS TO INSURANCE COMPANIES INCURRED IN ORDER TO PERMIT
THE COMPANY OR ONE OF ITS SUBSIDIARIES TO REPAY OBLIGATIONS OWING BY SUCH LOAN
PARTY TO FORMER EMPLOYEES OF SUCH LOAN PARTY UNDER THE COMPANY’S 401K PLUS
DEFERRED COMPENSATION PLAN, SO LONG AS SUCH INDEBTEDNESS IS NOT GREATER THAN THE
AGGREGATE CASH SURRENDER VALUE OF INSURANCE POLICIES OWNED BY THE COMPANY AND
COVERING THE LIVES OF PARTICIPANTS IN THE COMPANY’S 401K PLUS DEFERRED
COMPENSATION PLAN;

(G)           SUBORDINATED DEBT (INCLUDING ANY SELLER DEBT CONSTITUTING
SUBORDINATED DEBT); AND

(H)           CAPITAL LEASE OBLIGATIONS AND OTHER INDEBTEDNESS SECURED BY LIENS
PERMITTED BY SUBSECTION 7.1(H), SELLER DEBT SECURED BY LIENS PERMITTED BY
SUBSECTION 7.1(J), UNSECURED SELLER DEBT NOT CONSTITUTING SUBORDINATED DEBT, AND
OTHER INDEBTEDNESS NOT DESCRIBED IN CLAUSES (A) — (G) ABOVE (INCLUDING THE
REFINANCING OR REPLACEMENT OF INDEBTEDNESS DESCRIBED IN CLAUSE (C) ABOVE), SO
LONG AS THE AGGREGATE AMOUNT OF SUCH INDEBTEDNESS, TOGETHER WITH THAT AGGREGATE
AMOUNT OF ALL OTHER INDEBTEDNESS THEN OUTSTANDING AND PERMITTED PURSUANT TO THIS
CLAUSE (H), DOES NOT AT THE TIME INCURRED EXCEED 10% OF NET WORTH AT SUCH TIME.


7.6.          TRANSACTIONS WITH AFFILIATES.

The Company and the Canadian Company shall not, and shall not suffer or permit
any of their respective Subsidiaries to, enter into any transaction with any
Affiliate of the Company or of any such Subsidiary, except (a) those
transactions listed on Schedule 7.6, (b) as expressly permitted by this
Agreement, or (c) in the Ordinary Course of Business and pursuant to the
reasonable requirements of the business of the Company, the Canadian Company or
such Subsidiary, in each case described in clause (c), upon fair and reasonable
terms no less favorable to the Company, the Canadian Company or such

94


--------------------------------------------------------------------------------


Subsidiary than would obtain in a comparable arm’s-length transaction with a
Person not an Affiliate of the Company, the Canadian Company or such Subsidiary.


7.7.          USE OF PROCEEDS.

The Company and the Canadian Company shall not and shall not suffer or permit
any of their respective Subsidiaries to use any portion of the Loan proceeds,
directly or indirectly, (i) to purchase or carry Margin Stock, (ii) to repay or
otherwise refinance indebtedness of the Company or others incurred to purchase
or carry Margin Stock, (iii) to extend credit for the purpose of purchasing or
carrying any Margin Stock, or (iv) to acquire any security in any transaction
that is subject to Section 13 or 14 of the Exchange Act.


7.8.          CONTINGENT OBLIGATIONS.

The Company and the Canadian Company shall not, and shall not suffer or permit
any of their respective Subsidiaries to, create, incur, assume or suffer to
exist any Contingent Obligations except:  (a) endorsements for collection or
deposit in the Ordinary Course of Business; (b) Contingent Obligations of the
Company and its Subsidiaries existing as of the Closing Date and listed in
Schedule 7.8; (c) bonds in the nature of bid bonds, performance bonds, or bonds
to cover extended warranties, obtained in the ordinary cause of business;
(d) guaranties by the Company or any of its Subsidiaries of the operating lease
obligations of any of the Company’s Subsidiaries; and (e) guaranties by the
Company or any of its Subsidiaries of Indebtedness permitted pursuant to Section
7.5.


7.9.          JOINT VENTURES.

The Company and the Canadian Company shall not, and shall not suffer or permit
any of their respective Subsidiaries to enter into any Joint Venture, other than
in the Ordinary Course of Business.


7.10.        UNCONDITIONAL PURCHASE OPTIONS.

Except as set forth on Schedule 7.10, the Company and the Canadian Company shall
not enter into or be a party to, or permit any of their respective Subsidiaries
to enter into or be a party to, any contract for the purchase of materials,
supplies or other property or services, if such contract requires that payment
be made by it regardless of whether or not delivery is ever made of such
materials, supplies or other property or services.


7.11.        RESTRICTED PAYMENTS.

The Company and the Canadian Company shall not, and shall not suffer or permit
any of their respective Subsidiaries to, declare or make any dividend payment or
other distribution of assets, properties, cash, rights, obligations or
securities on account of any shares of any class of its Securities, or purchase,
redeem or otherwise acquire for value any shares of its Securities or any
warrants, rights or options to acquire such

95


--------------------------------------------------------------------------------


Securities, now or hereafter outstanding, or repay, prepay, purchase or redeem
any Subordinated Debt; except that the Company and any Wholly-Owned Subsidiary
of the Company may:

(A)           DECLARE AND MAKE DIVIDEND PAYMENTS OR OTHER DISTRIBUTIONS PAYABLE
SOLELY IN ITS COMMON STOCK;

(B)           IN THE CASE OF WHOLLY-OWNED SUBSIDIARIES ONLY, DECLARE AND MAKE
DIVIDEND PAYMENTS OR OTHER DISTRIBUTIONS AT ANY TIME TO THE COMPANY OR TO ANY
OTHER WHOLLY-OWNED SUBSIDIARY;

(C)           PURCHASE, REDEEM OR OTHERWISE ACQUIRE SHARES OF ITS COMMON STOCK
OR WARRANTS OR OPTIONS TO ACQUIRE ANY SUCH SHARES WITH THE PROCEEDS RECEIVED
FROM THE SUBSTANTIALLY CONCURRENT ISSUE OF NEW SHARES OF ITS COMMON STOCK;

(D)           REPAY SUBORDINATED DEBT PURSUANT TO THE TERMS OF ANY SUBORDINATION
AGREEMENT OR SUBORDINATION PROVISIONS RELATING THERETO;

(E)           SO LONG AS NO EVENT OF DEFAULT OR DEFAULT IS THEN EXISTENCE OR
WOULD BE CAUSED THEREBY, (I) REDEEM SECURITIES TO THE EXTENT DESCRIBED ON
SCHEDULE 7.8 AND (II) REDEEM SECURITIES ISSUED TO ANY EMPLOYEE OF THE COMPANY OR
ANY OF ITS SUBSIDIARIES, AFTER TERMINATION OF THE EMPLOYMENT OF SUCH PERSON,
WHICH SECURITIES WERE ORIGINALLY ISSUED TO SUCH PERSON IN CONNECTION WITH AN
ACQUISITION CONSUMMATED BY THE COMPANY PRIOR TO THE CLOSING DATE OR A PERMITTED
ACQUISITION CONSUMMATED BY THE COMPANY AFTER THE CLOSING DATE; PROVIDED, THAT
THE AGGREGATE COST OF SUCH REDEMPTIONS UNDER THIS CLAUSE (E)(II) IN ANY FISCAL
YEAR SHALL NOT EXCEED ONE MILLION DOLLARS ($1,000,000); AND

(F)            SO LONG AS NO EVENT OF DEFAULT OR DEFAULT IS THEN IN EXISTENCE OR
WOULD BE CAUSED THEREBY, (I) DECLARE AND PAY DIVIDENDS IN RESPECT OF ITS
SECURITIES OR (II) PURCHASE, REDEEM OR OTHERWISE ACQUIRE ITS SECURITIES, IN AN
AGGREGATE AMOUNT FOR BOTH CLAUSES (I) AND (II) HEREOF NOT TO EXCEED $10,000,000
IN ANY CALENDAR YEAR.


7.12.        [INTENTIONALLY OMITTED].


7.13.        FIXED CHARGE COVERAGE RATIO.

The Fixed Charge Coverage Ratio, on the last day of any fiscal quarter
commencing on June 30, 2007, for the 12-month period ending on such date, shall
not be less than 1.25:1.00.


7.14.        SENIOR FUNDED DEBT TO EBITDA RATIO.

The Senior Funded Debt to EBITDA Ratio, on the last day of any fiscal quarter
commencing on June 30, 2007, shall not exceed 3.00:1.00.

96


--------------------------------------------------------------------------------



7.15.        TOTAL FUNDED DEBT TO EBITDA RATIO.

The Total Funded Debt to EBITDA Ratio, on the last day of any fiscal quarter
commencing on June 30, 2007, shall not exceed 3.75:1.00.


7.16.        CHANGE IN BUSINESS.

The Company and the Canadian Company shall not, and shall not permit any of
their respective Subsidiaries to, engage in any material line of business
substantially different from, and unrelated to, those lines of business carried
on by it on the date hereof.  All parties hereto agree that, for all purposes
under this Agreement, the sale of after market automotive parts, and retail
sales to consumers from self service facilities, shall each be deemed to be part
of, or related to, the Company’s and the Canadian Company’s line of business
carried on by it on the date hereof.


7.17.        CHANGE IN STRUCTURE.

Except as expressly permitted under Section 6.4(a) and Section 7.3, the Company
and the Canadian Company shall not and shall not permit any of their respective
Subsidiaries to, make any changes in its equity capital structure (including in
the terms of its outstanding stock), or amend its Organization Documents in any
respect material to the Lenders.


7.18.        ACCOUNTING CHANGES.

The Company and the Canadian Company shall not, and shall not suffer or permit
any of their respective Subsidiaries to, make any significant change in
accounting treatment or reporting practices, except as required by GAAP, or
change the fiscal year of the Company or of any of its consolidated
Subsidiaries.


7.19.        OTHER CONTRACTS.

The Company and the Canadian Company shall not, and shall not permit any of
their respective Subsidiaries to, enter into any employment contracts or other
employment or service-retention arrangements whose terms, including salaries,
benefits and other compensation, are not normal and customary in the industry.


7.20.        MANAGEMENT FEES.

The Company and the Canadian Company shall not, and shall not permit any of
their respective Subsidiaries to, pay any management, consulting, advisory or
similar fees to any Affiliate, other than those transactions listed on Schedule
7.6 and fees paid to the Company and/or any of its Subsidiaries by the Company
or any of its Subsidiaries.

97


--------------------------------------------------------------------------------



7.21.        SUBSIDIARIES.

Except in connection with a Permitted Acquisition, the Company and the Canadian
Company shall not, and shall not permit any of their respective Subsidiaries to,
establish, create or acquire any new Subsidiary without providing Administrative
Agent at least 10 days written notice prior to the date Subsidiary has any
assets.


7.22.        PENSION PLANS.

The Company and the Canadian Company shall not permit, and not permit any of
their respective Subsidiaries to permit, any condition to exist in connection
with any Pension Plan that would constitute grounds for the PBGC or the
Financial Services Commission of Ontario to institute proceedings to have such
Pension Plan terminated or a trustee appointed to administer such Pension Plan;
not fail, and not permit any of their respective Subsidiaries to fail, to make a
required contribution to any Pension Plan if such failure is sufficient to give
rise to a Lien under Section 302(f) of ERISA or Canadian federal or provincial
statutes in relation to pension plans or any other applicable employee benefit
plan law; and not engage in, or permit to exist or occur, or permit any of their
respective Subsidiaries to engage in, or permit to exist or occur, any other
condition, event or transaction with respect to any Pension Plan that is
reasonably likely to result in a Material Adverse Effect.


7.23.        AMENDMENT OF DOCUMENTS.

The Company and the Canadian Company will not, and will not permit any of their
respective Subsidiaries to, amend, modify or alter, or permit to be amended,
modified or altered, any agreement, instrument or document evidencing any of the
Subordinated Debt, if the effect of such amendment is to (i) increase the
interest rate on such Subordinated Debt, (ii) accelerate the dates upon which
payments of principal or interest are due on such Subordinated Debt,
(iii) change the payment provisions of such Subordinated Debt, (iv) change the
subordination provisions thereof, if any or (v) otherwise alter the terms of
such Subordinated Debt in any material respect.

ARTICLE VIII
EVENTS OF DEFAULT


8.1.          EVENT OF DEFAULT.

Any of the following shall constitute an “Event of Default”:


(A)           NON-PAYMENT.

The Company or the Canadian Company fails to pay, (i) when and as required to be
paid herein, any amount of principal of any Loan, or (ii) within 3 days after
the same shall become due, any interest, fee or any other amount payable
hereunder or pursuant to any other Loan Document; or

98


--------------------------------------------------------------------------------



(B)           REPRESENTATION OR WARRANTY.

Any representation or warranty by the Company, the Canadian Company or any other
Loan Party made or deemed made herein, in any Loan Document, or which is
contained in any certificate, document or financial or other statement by the
Company, the Canadian Company, any other Loan Party, or their respective
Responsible Officers, furnished at any time under this Agreement, or in or under
any Loan Document, shall prove to have been incorrect in any material respect on
or as of the date made or deemed made; or


(C)           SPECIFIC DEFAULTS.

The Company or the Canadian Company fails to perform or observe any term,
covenant or agreement contained in Sections 6.1, 6.2, 6.3, 6.6 and 6.9 or
Article VII; or


(D)           OTHER DEFAULTS.

The Company or the Canadian Company fails to perform or observe any other term
or covenant contained in this Agreement or any Loan Document, and such default
shall continue unremedied for a period of 30 days after the earlier of (i) the
date upon which a Responsible Officer of the Company or the Canadian Company
knew or should have known of such failure or (ii) the date upon which written
notice thereof is given to the Company by the Administrative Agent; or


(E)           CROSS-DEFAULT.

The Company, the Canadian Company or any other Loan Party (i) fails to make any
payment in respect of any Indebtedness or Contingent Obligation having an
aggregate principal amount (including undrawn committed or available amounts and
including amounts owing to all creditors under any combined or syndicated credit
arrangement) of more than Two Million Five Hundred Thousand Dollars ($2,500,000)
when due (whether by scheduled maturity, required prepayment, acceleration,
demand, or otherwise) and such failure continues after the applicable grace or
notice period, if any, specified in the document relating thereto on the date of
such failure; or (ii) fails to perform or observe any other condition or
covenant, or any other event shall occur or condition exist, under any agreement
or instrument relating to any such Indebtedness or Contingent Obligation, and
such failure continues after the applicable grace or notice period, if any,
specified in the document relating thereto on the date of such failure if the
effect of such failure, event or condition is to cause, or to permit the holder
or holders of such Indebtedness or beneficiary or beneficiaries of such
Indebtedness (or a trustee or agent on behalf of such holder or holders or
beneficiary or beneficiaries) to cause such Indebtedness to be declared to be
due and payable prior to its stated maturity, or such Contingent Obligation to
become payable or cash collateral in respect thereof to be demanded; or

99


--------------------------------------------------------------------------------



(F)            INSOLVENCY; VOLUNTARY PROCEEDINGS.

The Company, the Canadian Company or any Substantial Loan Party (i) ceases or
fails to be Solvent, or generally fails to pay, or admits in writing its
inability to pay, its debts as they become due, subject to applicable grace
periods, if any, whether at stated maturity or otherwise; (ii) voluntarily
ceases to conduct its business in the ordinary course; (iii) commences any
Insolvency Proceeding with respect to itself; or (iv) takes any action to
effectuate or authorize any of the foregoing; or


(G)           INVOLUNTARY PROCEEDINGS.

(i) Any involuntary Insolvency Proceeding is commenced or filed against the
Company, the Canadian Company or any Substantial Loan Party, or any writ,
judgment, warrant of attachment, execution or similar process, is issued or
levied against a substantial part of the Company’s, the Canadian Company’s or
any Substantial Loan Party’s Properties, and any such proceeding or petition
shall not be dismissed, or such writ, judgment, warrant of attachment, execution
or similar process shall not be released, vacated or fully bonded within 60 days
after commencement, filing or levy; (ii) the Company, the Canadian Company or
any Substantial Loan Party admits the material allegations of a petition against
it in any Insolvency Proceeding, or an order for relief (or similar order under
non-U.S. law) is ordered in any Insolvency Proceeding; or (iii) the Company, the
Canadian Company or any Substantial Loan Party acquiesces in the appointment of
a receiver, trustee, custodian, conservator, liquidator, mortgagee in possession
(or agent therefor), or other similar Person for itself or a substantial portion
of its Property or business; or


(H)           MONETARY JUDGMENTS.

One or more judgments, non-interlocutory orders, decrees or arbitration awards
shall be entered against the Company, the Canadian Company or any other Loan
Party involving in the aggregate a liability (not fully covered by independent
third-party insurance) as to any single or related series of transactions,
incidents or conditions, of One Million Dollars ($1,000,000) or more, and the
same shall remain unsatisfied, unvacated and unstayed pending appeal for a
period of 30 days after the entry thereof; or


(I)            NON-MONETARY JUDGMENTS.

Any non-monetary judgment, order or decree shall be rendered against the
Company, the Canadian Company or any other Loan Party which does or could
reasonably be expected to have a Material Adverse Effect, and there shall be any
period of 30 consecutive days during which a stay of enforcement of such
judgment or order, by reason of a pending appeal or otherwise, shall not be in
effect; or


(J)            CHANGE OF CONTROL.

Any Change of Control shall occur with respect to the Company; or

100


--------------------------------------------------------------------------------



(K)           ADVERSE CHANGE.

There shall occur a Material Adverse Effect; or


(L)            LOAN PARTY DEFAULTS.

A Material Loan Party shall fail to perform or observe any term, covenant or
agreement in any Loan Document to which it is a party and such failure shall
continue unremedied for a period of 30 days after the earlier of (i) the date
upon which a Responsible Officer of the Company or the Canadian Company knew or
should have known of such failure or (ii) the date upon which written notice
thereof is given to the Company by the Administrative Agent; or any Loan Party
Guaranty shall for any reason (other than as provided or permitted in this
Agreement or any other Loan Document) be partially (including with respect to
future advances) or wholly revoked or invalidated, or, except in connection with
a transaction permitted under this Agreement or any other Loan Document,
otherwise cease to be in full force and effect, or any Loan Party shall contest
in any manner the validity or enforceability thereof or deny that it has any
further liability or obligation thereunder; or


(M)          ERISA LIABILITIES.

Any of the following events shall have occurred, if such event is reasonably
likely to have a Material Adverse Effect:  (i) the existence of a Reportable
Event, (ii) the withdrawal of the Company, the Canadian Company or any ERISA
Affiliate from a Pension Plan during a plan year in which it was a “substantial
employer” as defined in Section 4001(a)(2) of ERISA, (iii) the occurrence of an
obligation to provide affected parties with a written notice of intent to
terminate a Pension Plan in a distress termination under Section 4041 of ERISA,
(iv) the institution by PBGC or the Financial Services Commission of Ontario of
proceedings to terminate any Pension Plan, (v) any event or condition that would
require the appointment of a trustee to administer a Pension Plan, (vi) the
withdrawal of the Company, the Canadian Company or any ERISA Affiliate from a
Multiemployer Plan, and (vii) any event that would give rise to a Lien under
Section 302(f) of ERISA or Canadian federal or provincial statutes in relation
to pension plans or any other applicable employee benefit plan law.


8.2.          REMEDIES.

If any Event of Default occurs, the Administrative Agent shall, at the request
of, or may, with the consent of, the Majority Lenders,

(A)           DECLARE THE COMMITMENT OF EACH U.S. LENDER TO MAKE LOANS AND TO
PARTICIPATE IN LETTERS OF CREDIT TO BE TERMINATED, WHEREUPON SUCH COMMITMENTS
SHALL FORTHWITH BE TERMINATED;

(B)           DECLARE THE CANADIAN COMMITMENT OF EACH CANADIAN LENDER TO MAKE
CANADIAN LOANS AND TO PARTICIPATE IN CANADIAN LETTERS OF CREDIT TO BE
TERMINATED, WHEREUPON SUCH CANADIAN COMMITMENTS SHALL FORTHWITH BE TERMINATED;

101


--------------------------------------------------------------------------------


(C)           DECLARE THE UNPAID PRINCIPAL AMOUNT OF ALL OUTSTANDING LOANS, ALL
INTEREST ACCRUED AND UNPAID THEREON, AND ALL OTHER AMOUNTS OWING OR PAYABLE
HEREUNDER OR UNDER ANY OTHER LOAN DOCUMENT TO BE IMMEDIATELY DUE AND PAYABLE;
WITHOUT PRESENTMENT, DEMAND, PROTEST OR OTHER NOTICE OF ANY KIND, ALL OF WHICH
ARE HEREBY EXPRESSLY WAIVED BY THE COMPANY AND THE CANADIAN COMPANY; AND

(D)           EXERCISE ON BEHALF OF ITSELF AND THE LENDERS ALL RIGHTS AND
REMEDIES AVAILABLE TO IT AND THE LENDERS UNDER THE LOAN DOCUMENTS OR APPLICABLE
LAW;

provided, however, that upon the occurrence of any event specified in
subsections (f) or (g) of Section 8.1 above (in the case of clause (i) of
subsection (g) upon the expiration of the 60-day period mentioned therein), the
obligation of each Lender to make Loans shall automatically terminate and the
unpaid principal amount of all outstanding Loans and all interest and other
amounts as aforesaid shall automatically become due and payable without further
act of any Agent or any Lender.


8.3.          RIGHTS NOT EXCLUSIVE.

The rights provided for in this Agreement and the other Loan Documents are
cumulative and are not exclusive of any other rights, powers, privileges or
remedies provided by law or in equity, or under any other instrument, document
or agreement now existing or hereafter arising.

ARTICLE IX
THE AGENTS


9.1.          APPOINTMENT AND AUTHORIZATION.

(A)           EACH LENDER HEREBY IRREVOCABLY APPOINTS, DESIGNATES AND AUTHORIZES
THE ADMINISTRATIVE AGENT TO TAKE SUCH ACTION ON ITS BEHALF UNDER THE PROVISIONS
OF THIS AGREEMENT AND EACH OTHER LOAN DOCUMENT AND TO EXERCISE SUCH POWERS AND
PERFORM SUCH DUTIES AS ARE EXPRESSLY DELEGATED TO IT BY THE TERMS OF THIS
AGREEMENT OR ANY OTHER LOAN DOCUMENT, TOGETHER WITH SUCH POWERS AS ARE
REASONABLY INCIDENTAL THERETO.  EACH CANADIAN LENDER HEREBY IRREVOCABLY
APPOINTS, DESIGNATES AND AUTHORIZES BOA CANADA TO TAKE SUCH ACTION ON ITS BEHALF
UNDER THE PROVISIONS OF THIS AGREEMENT AND EACH OTHER LOAN DOCUMENT AND TO
EXERCISE SUCH POWERS AND PERFORM SUCH DUTIES AS ARE EXPRESSLY DELEGATED TO IT BY
THE TERMS OF THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT, TOGETHER WITH SUCH
POWERS AS ARE REASONABLY INCIDENTAL THERETO.  NOTWITHSTANDING ANY PROVISION TO
THE CONTRARY CONTAINED ELSEWHERE IN THIS AGREEMENT OR IN ANY OTHER LOAN
DOCUMENT, NEITHER THE ADMINISTRATIVE AGENT OR BOA CANADA SHALL HAVE ANY DUTIES
OR RESPONSIBILITIES, EXCEPT THOSE EXPRESSLY SET FORTH HEREIN, NOR SHALL THE
ADMINISTRATIVE AGENT OR BOA CANADA HAVE OR BE DEEMED TO HAVE ANY FIDUCIARY
RELATIONSHIP WITH ANY LENDER, AND NO IMPLIED COVENANTS, FUNCTIONS,
RESPONSIBILITIES, DUTIES, OBLIGATIONS OR LIABILITIES SHALL BE READ INTO THIS
AGREEMENT OR ANY OTHER LOAN DOCUMENT OR OTHERWISE EXIST AGAINST THE
ADMINISTRATIVE AGENT OR BOA CANADA.

102


--------------------------------------------------------------------------------


(B)           THE ISSUER SHALL ACT ON BEHALF OF THE U.S. LENDERS WITH RESPECT TO
THE LETTERS OF CREDIT AND THE DOCUMENTS ASSOCIATED THEREWITH UNTIL SUCH TIME AND
EXCEPT FOR SO LONG AS THE ADMINISTRATIVE AGENT MAY AGREE AT THE REQUEST OF THE
MAJORITY LENDERS TO ACT FOR THE ISSUER WITH RESPECT THERETO; PROVIDED, HOWEVER,
THAT EACH ISSUER SHALL HAVE ALL OF THE BENEFITS AND IMMUNITIES (I) PROVIDED TO
THE ADMINISTRATIVE AGENT IN THIS ARTICLE IX WITH RESPECT TO ANY ACTS TAKEN OR
OMISSIONS SUFFERED BY THE ISSUER IN CONNECTION WITH LETTERS OF CREDIT ISSUED BY
IT OR PROPOSED TO BE ISSUED BY IT AND THE APPLICATIONS AND AGREEMENTS FOR
LETTERS OF CREDIT PERTAINING TO LETTERS OF CREDIT AS FULLY AS IF THE TERM
“ADMINISTRATIVE AGENT”, AS USED IN THIS ARTICLE IX, INCLUDED THE ISSUER WITH
RESPECT TO SUCH ACTS OR OMISSIONS, AND (II) AS ADDITIONALLY PROVIDED IN THIS
AGREEMENT WITH RESPECT TO THE ISSUER.

(C)           THE CANADIAN ISSUER SHALL ACT ON BEHALF OF THE CANADIAN LENDERS
WITH RESPECT TO THE CANADIAN LETTERS OF CREDIT AND THE DOCUMENTS ASSOCIATED
THEREWITH UNTIL SUCH TIME AND EXCEPT FOR SO LONG AS BOA CANADA MAY AGREE AT THE
REQUEST OF THE MAJORITY LENDERS TO ACT FOR THE CANADIAN ISSUER WITH RESPECT
THERETO; PROVIDED, HOWEVER, THAT EACH CANADIAN ISSUER SHALL HAVE ALL OF THE
BENEFITS AND IMMUNITIES (I) PROVIDED TO BOA CANADA IN THIS ARTICLE IX WITH
RESPECT TO ANY ACTS TAKEN OR OMISSIONS SUFFERED BY THE CANADIAN ISSUER IN
CONNECTION WITH CANADIAN LETTERS OF CREDIT ISSUED BY IT OR PROPOSED TO BE ISSUED
BY IT AND THE APPLICATIONS AND AGREEMENTS FOR LETTERS OF CREDIT PERTAINING TO
CANADIAN LETTERS OF CREDIT AS FULLY AS IF THE TERM “BOA CANADA”, AS USED IN THIS
ARTICLE IX, INCLUDED THE CANADIAN ISSUER WITH RESPECT TO SUCH ACTS OR OMISSIONS,
AND (II) AS ADDITIONALLY PROVIDED IN THIS AGREEMENT WITH RESPECT TO THE CANADIAN
ISSUER.


9.2.          DELEGATION OF DUTIES.

Each of the Administrative Agent and BOA Canada may execute any of its duties
under this Agreement or any other Loan Document by or through agents, employees
or attorneys-in-fact and shall be entitled to advice of counsel concerning all
matters pertaining to such duties.  Neither the Administrative Agent nor BOA
Canada shall be responsible for the negligence or misconduct of any agent or
attorney-in-fact that it selects with reasonable care.


9.3.          LIABILITY OF THE ADMINISTRATIVE AGENT AND BOA CANADA.

None of the Administrative Agent-Related Persons shall (i) be liable for any
action taken or omitted to be taken by any of them under or in connection with
this Agreement or any other Loan Document (except for its own gross negligence
or willful misconduct), or (ii) be responsible in any manner to any of the
Lenders or any other Agent for any recital, statement, representation or
warranty made by the Company, the Canadian Company or any other Loan Party or
Affiliate of the Company or the Canadian Company, or any officer thereof,
contained in this Agreement or in any other Loan Document, or in any
certificate, report, statement or other document referred to or provided for in,
or received by the Administrative Agent or BOA Canada under or in connection
with, this Agreement or any other Loan Document, or for the value of any
Property or the validity, effectiveness, genuineness, enforceability or
sufficiency of this Agreement or any other Loan Document, or for any failure of
the Company, the Canadian Company or any other

103


--------------------------------------------------------------------------------


party to any Loan Document to perform its obligations hereunder or thereunder. 
No Administrative Agent-Related Person shall be under any obligation to any
Lender to ascertain or to inquire as to the observance or performance of any of
the agreements contained in, or conditions of, this Agreement or any other Loan
Document, or to inspect the Properties, books or records of the Company, the
Canadian Company, any other Loan Party or the Company’s or Canadian Company’s
Affiliates.


9.4.          RELIANCE BY THE ADMINISTRATIVE AGENT AND BOA CANADA.

(A)           THE ADMINISTRATIVE AGENT AND BOA CANADA SHALL EACH BE ENTITLED TO
RELY, AND SHALL BE FULLY PROTECTED IN RELYING, UPON ANY WRITING, RESOLUTION,
NOTICE, CONSENT, CERTIFICATE, AFFIDAVIT, LETTER, TELEGRAM, FACSIMILE, TELEX OR
TELEPHONE MESSAGE, STATEMENT OR OTHER DOCUMENT OR CONVERSATION BELIEVED BY IT TO
BE GENUINE AND CORRECT AND TO HAVE BEEN SIGNED, SENT OR MADE BY THE PROPER
PERSON OR PERSONS, AND UPON ADVICE AND STATEMENTS OF LEGAL COUNSEL (INCLUDING
COUNSEL TO THE COMPANY OR THE CANADIAN COMPANY), INDEPENDENT ACCOUNTANTS AND
OTHER EXPERTS SELECTED BY THE ADMINISTRATIVE AGENT OR BOA CANADA.  THE
ADMINISTRATIVE AGENT AND BOA CANADA SHALL EACH BE FULLY JUSTIFIED IN FAILING OR
REFUSING TO TAKE ANY ACTION UNDER THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT
UNLESS IT SHALL FIRST RECEIVE SUCH ADVICE OR CONCURRENCE OF THE MAJORITY LENDERS
AS IT DEEMS APPROPRIATE AND, IF IT SO REQUESTS, IT SHALL FIRST BE INDEMNIFIED TO
ITS SATISFACTION BY THE LENDERS AGAINST ANY AND ALL LIABILITY AND EXPENSE WHICH
MAY BE INCURRED BY IT BY REASON OF TAKING OR CONTINUING TO TAKE ANY SUCH
ACTION.  THE ADMINISTRATIVE AGENT AND BOA CANADA SHALL IN ALL CASES EACH BE
FULLY PROTECTED IN ACTING, OR IN REFRAINING FROM ACTING, UNDER THIS AGREEMENT OR
ANY OTHER LOAN DOCUMENT IN ACCORDANCE WITH A REQUEST OR CONSENT OF THE MAJORITY
LENDERS AND SUCH REQUEST AND ANY ACTION TAKEN OR FAILURE TO ACT PURSUANT THERETO
SHALL BE BINDING UPON ALL OF THE LENDERS.

(B)           FOR PURPOSES OF DETERMINING COMPLIANCE WITH THE CONDITIONS
SPECIFIED IN SECTION 4.1, THE SYNDICATION AGENT, THE DOCUMENTATION AGENT, THE
CO-AGENT AND EACH LENDER THAT HAS EXECUTED THIS AGREEMENT SHALL BE DEEMED TO
HAVE CONSENTED TO, APPROVED OR ACCEPTED OR TO BE SATISFIED WITH EACH DOCUMENT OR
OTHER MATTER EITHER SENT BY THE ADMINISTRATIVE AGENT OR BOA CANADA TO SUCH AGENT
OR SUCH LENDER FOR CONSENT, APPROVAL, ACCEPTANCE OR SATISFACTION, OR REQUIRED
THEREUNDER TO BE CONSENTED TO OR APPROVED BY OR ACCEPTABLE OR SATISFACTORY TO
SUCH AGENT OR SUCH LENDER.


9.5.          NOTICE OF DEFAULT.

Neither the Administrative Agent nor BOA Canada shall be deemed to have
knowledge or notice of the occurrence of any Default or Event of Default, except
with respect to defaults in the payment of principal, interest and fees required
to be paid to the Administrative Agent or BOA Canada for the account of the U.S.
Lenders or Canadian Lenders, as applicable, unless the Administrative Agent or
BOA Canada shall have received written notice from a Lender, the Company or the
Canadian Company referring to this Agreement, describing such Default or Event
of Default and stating that such notice is a “notice of default”.  In the event
that the Administrative Agent or BOA Canada receives such a notice, the
Administrative Agent or BOA Canada shall give notice thereof to the Lenders. 
The Administrative Agent shall take such action with respect to such

104


--------------------------------------------------------------------------------


Default or Event of Default as shall be requested by the Majority Lenders in
accordance with Article VIII; provided, however, that unless and until the
Administrative Agent shall have received any such request, the Administrative
Agent may (but shall not be obligated to) take such action, or refrain from
taking such action, with respect to such Default or Event of Default as it shall
deem advisable or in the best interest of the Lenders.


9.6.          CREDIT DECISION.

The Syndication Agent, the Documentation Agent, the Co-Agent and each Lender
expressly acknowledges that none of the Administrative Agent-Related Persons has
made any representation or warranty to it and that no act by the Administrative
Agent or BOA Canada hereinafter taken, including any review of the affairs of
the Company, the Canadian Company or any other Loan Party shall be deemed to
constitute any representation or warranty by the Administrative Agent or BOA
Canada to such Agent or such Lender.  The Syndication Agent, the Documentation
Agent, the Co-Agent and each Lender represents to the Administrative Agent and
BOA Canada that it has, independently and without reliance upon the
Administrative Agent or BOA Canada and based on such documents and information
as it has deemed appropriate, made its own appraisal of and investigation into
the business, prospects, operations, property, financial and other condition and
creditworthiness of the Company, the Canadian Company and each other Loan Party,
and all applicable bank regulatory laws relating to the transactions
contemplated thereby, and made its own decision to enter into this Agreement and
extend credit to the Company and the Canadian Company hereunder.  The
Syndication Agent, the Documentation Agent, the Co-Agent and each Lender also
represents that such party will, independently and without reliance upon the
Administrative Agent or BOA Canada and based on such documents and information
as it shall deem appropriate at the time, continue to make its own credit
analysis, appraisals and decisions in taking or not taking action under this
Agreement and the other Loan Documents, and to make such investigations as it
deems necessary to inform itself as to the business, prospects, operations,
property, financial and other condition and creditworthiness of the Company and
the Canadian Company.  Except for notices, reports and other documents expressly
herein required to be furnished to the Lenders by the Administrative Agent or
BOA Canada, neither the Administrative Agent nor BOA Canada shall have any duty
or responsibility to provide the Syndication Agent, the Documentation Agent, the
Co-Agent or any Lender with any credit or other information concerning the
business, prospects, operations, property, financial and other condition or
creditworthiness of the Company or the Canadian Company which may come into the
possession of any of the Administrative Agent-Related Persons.


9.7.          INDEMNIFICATION.

Whether or not the transactions contemplated hereby shall be consummated, the
Lenders shall indemnify upon demand the Administrative Agent-Related Persons (to
the extent not reimbursed by or on behalf of the Company or the Canadian Company
and without limiting the obligation of the Company and the Canadian Company to
do so), ratably, in accordance with each such Lender’s Commitment Percentage,
from and against

105


--------------------------------------------------------------------------------


any and all liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs, expenses and disbursements of any kind whatsoever which
may at any time (including at any time following the repayment of the Loans and
the termination or resignation of the Administrative Agent and BOA Canada) be
imposed on, incurred by or asserted against any such Person any way relating to
or arising out of this Agreement or any document contemplated by or referred to
herein or therein or the transactions contemplated hereby or thereby or any
action taken or omitted by any such Person under or in connection with any of
the foregoing; provided, however, that no Lender shall be liable for the payment
to the Administrative Agent-Related Persons of any portion of such liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses or disbursements resulting solely from such Persons’ gross negligence
or willful misconduct.  Without limitation of the foregoing, each Lender shall
reimburse the Administrative Agent and BOA Canada upon demand for its ratable
share (in accordance with each such Lender’s Commitment Percentage) of any costs
or out-of-pocket expenses (including Attorney Costs) incurred by the
Administrative Agent or BOA Canada in connection with the preparation,
execution, delivery, administration, modification, amendment or enforcement
(whether through negotiations, legal proceedings or otherwise) of, or legal
advice in respect of rights or responsibilities under, this Agreement, any other
Loan Document, or any document contemplated by or referred to herein to the
extent that the Administrative Agent or BOA Canada is not reimbursed for such
expenses by or on behalf of the Company or the Canadian Company.  Without
limiting the generality of the foregoing, if the Internal Revenue Service, the
Canada Revenue Agency or any other Governmental Authority of the United States
or other jurisdiction asserts a claim that the Administrative Agent or BOA
Canada did not properly withhold tax from amounts paid to or for the account of
any Lender (because the appropriate form was not delivered, was not properly
executed, or because such Lender failed to notify the Administrative Agent or
BOA Canada of a change in circumstances which rendered the exemption from, or
reduction of, withholding tax ineffective, or for any other reason) such Lender
shall indemnify the Administrative Agent and BOA Canada fully for all amounts
paid, directly or indirectly, by the Administrative Agent or BOA Canada as tax
or otherwise, including penalties and interest, and including any taxes imposed
by any jurisdiction on the amounts payable to the Administrative Agent or BOA
Canada under this Section, together with all costs and  expenses (including
Attorney Costs).  The obligation of the Lenders in this Section shall survive
the payment of all Obligations and Canadian Obligations hereunder.


9.8.          AGENTS IN THEIR INDIVIDUAL CAPACITY.

Each of BOA, LaSalle and JPMorgan and its respective Affiliates may make loans
to, issue letters of credit for the account of, accept deposits from, acquire
equity interests in and generally engage in any kind of banking, trust,
financial advisory or other business with any Loan Party and its Affiliates as
though BOA were not the Administrative Agent or BOA Canada hereunder, LaSalle
were not the Syndication Agent hereunder, JPMorgan were not the Documentation
Agent hereunder and NCB were not the Co-Agent hereunder and, in each case,
without notice to or consent of the Lenders.  The Lenders acknowledge that,
pursuant to such activities, BOA, LaSalle, JPMorgan or its

106


--------------------------------------------------------------------------------


respective Affiliates may receive information regarding the Company or its
Affiliates (including information that may be subject to confidentiality
obligations in favor of the Company or its Affiliates) and acknowledge that none
of BOA, LaSalle, JPMorgan nor its Affiliates shall be under any obligation to
provide such information to them.  With respect to its Loans, each of BOA,
LaSalle and JPMorgan shall have the same rights and powers under this Agreement
as any other Lender and may exercise the same as though it were not an Agent,
and the terms “Lender” and “Lenders” shall include each of BOA, LaSalle and
JPMorgan in its individual capacity.


9.9.          SUCCESSOR ADMINISTRATIVE AGENT.

The Administrative Agent and BOA Canada may resign as Administrative Agent and
BOA Canada upon 30 days’ notice to the Lenders; such resignation shall also
constitute the Administrative Agent’s resignation as the Issuer and as the
provider of the Swing Line Loans and BOA Canada’s resignation as the Canadian
Issuer.  If the Administrative Agent and BOA Canada shall resign as
Administrative Agent and BOA Canada under this Agreement, the Majority Lenders,
with the consent of the Company and the Canadian Company so long as no Default
or Event of Default exists at such time, shall appoint from among the Lenders a
successor administrative agent for the Lenders and a successor Canadian agent
for the Canadian Lenders.  If no successor administrative agent and Canadian
agent is appointed prior to the effective date of the resignation of the
Administrative Agent and BOA Canada, the Administrative Agent and BOA Canada,
with the consent of the Company and the Canadian Company so long as no Default
or Event of Default exists at such time, may appoint a successor administrative
agent and Canadian agent from among the Lenders.  Upon the acceptance of its
appointment as successor administrative agent and Canadian agent hereunder, such
successor administrative agent and Canadian agent shall respectively succeed to
all the rights, powers and duties of the retiring Administrative Agent and BOA
Canada (including without limitation those in its capacity as the Issuer and
Canadian Issuer and as the provider of Swing Line Loans) and the term
“Administrative Agent” shall mean such successor administrative agent, the term
“BOA Canada” shall mean such successor Canadian agent, and the retiring
Administrative Agent’s and BOA Canada’s appointment, powers and duties as
Administrative Agent and BOA Canada respectively shall be terminated. After any
retiring Administrative Agent’s resignation hereunder as Administrative Agent
and any retiring BOA Canada’s resignation hereunder as BOA Canada, the
provisions of this Article IX and Sections 10.4 and 10.5 shall inure to its
benefit as to any actions taken or omitted to be taken by it while it was the
Administrative Agent and BOA Canada under this Agreement.  If no successor
administrative agent and Canadian agent have accepted appointment as
Administrative Agent and BOA Canada by the date which is 30 days following a
retiring Administrative Agent’s and BOA Canada’s notice of resignation, the
retiring Administrative Agent’s and BOA Canada’s resignation shall nevertheless
thereupon become effective and the Lenders shall perform all of the duties of
the Administrative Agent and BOA Canada hereunder until such time, if any, as
the Majority Lenders appoint a successor administrative agent and Canadian agent
as provided for above.  BOA may be removed as Administrative Agent and BOA
Canada at the request of all Lenders; notwithstanding the foregoing,

107


--------------------------------------------------------------------------------


however, BOA may not be removed as the Administrative Agent and as BOA Canada
unless BOA or any Affiliate thereof acting as an Issuer and Canadian Issuer
hereunder shall also simultaneously be replaced as the Issuer, the Canadian
Issuer and the provider of Swing Line Loans pursuant to documentation in form
and substance reasonably satisfactory to BOA (and if applicable, such
Affiliate).


9.10.        SYNDICATION AGENT, DOCUMENTATION AGENT AND CO-AGENT.

Each of the Syndication Agent, the Documentation Agent and the Co-Agent, in its
capacity as such, shall have no rights, powers, duties or responsibilities
hereunder or any other Loan Document and no implied rights, powers, duties or
responsibilities shall be read into this Agreement or any other Loan Document or
otherwise exist on behalf of or against the Syndication Agent, the Documentation
Agent or the Co-Agent, in its capacity as such.  If LaSalle resigns as the
Syndication Agent, no successor Syndication Agent shall be appointed.  If
JPMorgan resigns as the Documentation Agent, no successor Documentation Agent
shall be appointed.  If NCB resigns as the Co-Agent, no successor Co-Agent shall
be appointed.

ARTICLE X
MISCELLANEOUS


10.1.        AMENDMENTS AND WAIVERS.

No amendment or waiver of any provision of this Agreement or any other Loan
Document, and no consent with respect to any departure by any Loan Party
therefrom, shall be effective unless the same shall be in writing and signed by
such Loan Party and the Majority Lenders or, if the Lenders are not a party
thereto, the Administrative Agent (with the prior written consent of the
Majority Lenders), and then such waiver shall be effective only in the specific
instance and for the specific purpose for which given; provided, however, that
no such waiver, amendment, or consent shall, unless in writing and signed by all
the Lenders, or if the Lenders are not a party thereto, the Administrative Agent
(with the prior written consent of all of the Lenders), do any of the following:

(A)           INCREASE OR EXTEND THE COMMITMENT OR CANADIAN COMMITMENT OF ANY
LENDER (OR REINSTATE ANY COMMITMENT OR CANADIAN COMMITMENT TERMINATED PURSUANT
TO SUBSECTION 8.2(A)) OR SUBJECT ANY LENDER TO ANY ADDITIONAL OBLIGATIONS;

(B)           POSTPONE OR DELAY ANY DATE FIXED FOR ANY PAYMENT OF PRINCIPAL,
INTEREST, FEES OR OTHER AMOUNTS DUE TO THE LENDERS (OR ANY OF THEM) HEREUNDER OR
UNDER ANY LOAN DOCUMENT;

(C)           REDUCE THE PRINCIPAL OF, OR THE RATE OF INTEREST SPECIFIED HEREIN
ON ANY LOAN, OR OF ANY FEES OR OTHER AMOUNTS PAYABLE HEREUNDER OR UNDER ANY LOAN
DOCUMENT;

108


--------------------------------------------------------------------------------


(D)           CHANGE THE PERCENTAGE OF THE COMMITMENTS OR THE CANADIAN
COMMITMENTS OR OF THE AGGREGATE UNPAID PRINCIPAL AMOUNT OF THE LOANS WHICH SHALL
BE REQUIRED FOR THE LENDERS OR ANY OF THEM TO TAKE ANY ACTION HEREUNDER;

(E)           AMEND THIS SECTION 10.1, SECTION 2.14 OR SECTION 2.14A OR ANY
PROVISION PROVIDING FOR CONSENT OR OTHER ACTION BY ALL LENDERS; OR

(F)            DISCHARGE ANY LOAN PARTY GUARANTY;

and, provided, further, that (i) no amendment, waiver or consent shall, unless
in writing and signed by the Administrative Agent in addition to the Majority
Lenders or all the Lenders, as the case may be, affect the rights or duties of
the Administrative Agent under this Agreement or any other Loan Document
(including without limitation its rights and duties as the provider of Swing
Line Loans), (ii) no amendment, waiver or consent shall, unless in writing and
signed by BOA Canada in addition to the Majority Lenders or all the Lenders, as
the case may be, affect the rights or duties of BOA Canada under this Agreement
or any other Loan Document, (iii) no amendment, waiver or consent shall, unless
in writing and signed by the Issuer in addition to the Majority Lenders or all
the Lenders, as the case may be, affect the rights or duties of the Issuer under
this Agreement or any other Loan Document, (iv) no amendment, waiver or consent
shall, unless in writing and signed by the Canadian Issuer in addition to the
Majority Lenders or all the Lenders, as the case may be, affect the rights or
duties of the Canadian Issuer under this Agreement or any other Loan Document,
and (v) the fees payable to the Administrative Agent or BOA Canada, as
applicable, pursuant to subsection 2.10(a), (c) and (d) may be changed pursuant
to a writing executed by the Company, the Canadian Company, BOA Canada and the
Administrative Agent.


10.2.        NOTICES.

(A)           ALL NOTICES, REQUESTS AND OTHER COMMUNICATIONS PROVIDED FOR
HEREUNDER SHALL BE IN WRITING (INCLUDING, UNLESS THE CONTEXT EXPRESSLY OTHERWISE
PROVIDES, BY FACSIMILE TRANSMISSION; PROVIDED, THAT ANY MATTER TRANSMITTED BY
THE COMPANY OR THE CANADIAN COMPANY BY FACSIMILE (I) SHALL BE IMMEDIATELY
CONFIRMED BY A TELEPHONE CALL TO THE RECIPIENT AT THE NUMBER SPECIFIED ON THE
APPLICABLE SIGNATURE PAGE HEREOF, AND (II) SHALL BE FOLLOWED PROMPTLY BY A HARD
COPY ORIGINAL THEREOF) AND MAILED, FAXED OR DELIVERED, TO THE ADDRESS OR
FACSIMILE NUMBER SPECIFIED FOR NOTICES ON THE APPLICABLE SIGNATURE PAGE HEREOF;
OR, AS DIRECTED TO THE COMPANY, THE CANADIAN COMPANY, BOA CANADA OR THE
ADMINISTRATIVE AGENT, TO SUCH OTHER ADDRESS AS SHALL BE DESIGNATED BY SUCH PARTY
IN A WRITTEN NOTICE TO THE OTHER PARTIES, AND AS DIRECTED TO EACH OTHER PARTY,
AT SUCH OTHER ADDRESS AS SHALL BE DESIGNATED BY SUCH PARTY IN A WRITTEN NOTICE
TO THE COMPANY, THE CANADIAN COMPANY, BOA CANADA AND THE ADMINISTRATIVE AGENT.

(B)           ALL SUCH NOTICES, REQUESTS AND COMMUNICATIONS SHALL, WHEN
TRANSMITTED BY OVERNIGHT DELIVERY BE EFFECTIVE UPON DELIVERY, OR WHEN FAXED, BE
EFFECTIVE WHEN TRANSMITTED BY FACSIMILE MACHINE, OR IF OTHERWISE DELIVERED, UPON
DELIVERY; EXCEPT THAT NOTICES PURSUANT TO ARTICLE II OR IX SHALL NOT BE
EFFECTIVE UNTIL ACTUALLY RECEIVED BY THE ADMINISTRATIVE AGENT.

109


--------------------------------------------------------------------------------


(C)           THE COMPANY AND THE CANADIAN COMPANY EACH ACKNOWLEDGE AND AGREE
THAT ANY AGREEMENT OF THE ADMINISTRATIVE AGENT, BOA CANADA AND THE LENDERS AT
ARTICLE II HEREIN TO RECEIVE CERTAIN NOTICES BY TELEPHONE AND FACSIMILE IS
SOLELY FOR THE CONVENIENCE AND AT THE REQUEST OF THE COMPANY AND THE CANADIAN
COMPANY.  THE ADMINISTRATIVE AGENT, BOA CANADA AND THE LENDERS SHALL BE ENTITLED
TO RELY ON THE AUTHORITY OF ANY PERSON PURPORTING TO BE A PERSON AUTHORIZED BY
THE COMPANY OR THE CANADIAN COMPANY TO GIVE SUCH NOTICE AND THE ADMINISTRATIVE
AGENT, BOA CANADA AND THE LENDERS SHALL NOT HAVE ANY LIABILITY TO THE COMPANY,
THE CANADIAN COMPANY OR OTHER PERSON ON ACCOUNT OF ANY ACTION TAKEN OR NOT TAKEN
BY THE ADMINISTRATIVE AGENT, BOA CANADA OR THE LENDERS IN RELIANCE UPON SUCH
TELEPHONIC OR FACSIMILE NOTICE.  THE OBLIGATION OF THE COMPANY TO REPAY THE
LOANS MADE TO IT AND THE OBLIGATION OF THE CANADIAN COMPANY TO REPAY THE LOANS
MADE TO IT SHALL NOT BE AFFECTED IN ANY WAY OR TO ANY EXTENT BY ANY FAILURE BY
THE ADMINISTRATIVE AGENT, BOA CANADA AND THE LENDERS TO RECEIVE WRITTEN
CONFIRMATION OF ANY TELEPHONIC OR FACSIMILE NOTICE OR THE RECEIPT BY THE
ADMINISTRATIVE AGENT, BOA CANADA AND THE LENDERS OF A CONFIRMATION WHICH IS AT
VARIANCE WITH THE TERMS UNDERSTOOD BY THE ADMINISTRATIVE AGENT, BOA CANADA AND
THE LENDERS TO BE CONTAINED IN THE TELEPHONIC OR FACSIMILE NOTICE.


10.3.        NO WAIVER; CUMULATIVE REMEDIES.

No failure to exercise and no delay in exercising, on the part of the
Administrative Agent, BOA Canada or any Lender, any right, remedy, power or
privilege hereunder, shall operate as a waiver thereof; nor shall any single or
partial exercise of any right, remedy, power or privilege hereunder preclude any
other or further exercise thereof or the exercise of any other right, remedy,
power or privilege.


10.4.        COSTS AND EXPENSES.

The Company and the Canadian Company, jointly and severally, whether or not the
transactions contemplated hereby shall be consummated, shall:

(A)           PAY OR REIMBURSE BOA (INCLUDING IN ITS CAPACITY AS ADMINISTRATIVE
AGENT), WITHIN THIRTY (30) DAYS AFTER DEMAND (SUBJECT TO SUBSECTION 4.1(H)) FOR
ALL REASONABLE COSTS AND EXPENSES INCURRED BY BOA (INCLUDING IN ITS CAPACITY AS
ADMINISTRATIVE AGENT), IN CONNECTION WITH THE DEVELOPMENT, PREPARATION,
NEGOTIATION, DELIVERY, CLOSING, ON-GOING ADMINISTRATION AND EXECUTION OF, AND
ANY AMENDMENT, SUPPLEMENT, WAIVER OR MODIFICATION TO (IN EACH CASE, WHETHER OR
NOT CONSUMMATED), THIS AGREEMENT, ANY LOAN DOCUMENT AND ANY OTHER DOCUMENTS
PREPARED IN CONNECTION HEREWITH OR THEREWITH, AND THE CONSUMMATION OF THE
TRANSACTIONS CONTEMPLATED HEREBY AND THEREBY, INCLUDING THE REASONABLE ATTORNEY
COSTS INCURRED BY BOA (INCLUDING IN ITS CAPACITY AS ADMINISTRATIVE AGENT) WITH
RESPECT THERETO;

(B)           PAY OR REIMBURSE EACH LENDER AND EACH AGENT WITHIN THIRTY (30)
DAYS AFTER DEMAND (SUBJECT TO SUBSECTION 4.1(H)) FOR ALL REASONABLE COSTS AND
EXPENSES INCURRED BY THEM IN CONNECTION WITH THE ENFORCEMENT, ATTEMPTED
ENFORCEMENT, OR PRESERVATION OF ANY RIGHTS OR REMEDIES DURING THE EXISTENCE OF
AN EVENT OF DEFAULT (INCLUDING IN CONNECTION WITH ANY “WORKOUT” OR RESTRUCTURING
REGARDING THE LOANS, AND INCLUDING IN ANY INSOLVENCY PROCEEDING

110


--------------------------------------------------------------------------------


OR APPELLATE PROCEEDING) UNDER THIS AGREEMENT, ANY OTHER LOAN DOCUMENT, AND ANY
SUCH OTHER DOCUMENTS, INCLUDING ATTORNEY COSTS, INCURRED BY SUCH AGENT OR SUCH
LENDER; AND

(C)           PAY OR REIMBURSE BOA (INCLUDING IN ITS CAPACITY AS ADMINISTRATIVE
AGENT) WITHIN THIRTY (30) DAYS AFTER DEMAND (SUBJECT TO SUBSECTION 4.1(H)) FOR
ALL REASONABLE APPRAISAL (INCLUDING THE REASONABLE ALLOCATED COST OF INTERNAL
APPRAISAL SERVICES), AUDIT, ENVIRONMENTAL INSPECTION AND REVIEW (INCLUDING THE
REASONABLE ALLOCATED COST OF SUCH INTERNAL SERVICES), SEARCH AND FILING COSTS,
FEES AND EXPENSES, INCURRED OR SUSTAINED BY BOA (INCLUDING IN ITS CAPACITY AS
ADMINISTRATIVE AGENT) DURING THE EXISTENCE OF AN EVENT OF DEFAULT IN CONNECTION
WITH THE MATTERS REFERRED TO UNDER SUBSECTIONS (A) AND (B) OF THIS SECTION 10.4.


10.5.        INDEMNITY.

Whether or not the transactions contemplated hereby shall be consummated:


(A)           GENERAL INDEMNITY.

The Company and the Canadian Company, jointly and severally, shall pay,
indemnify, and hold each Lender, each Agent and each of their respective
officers, directors, employees, counsel, agents and attorneys-in-fact (each, an
“Indemnified Person”) harmless from and against any and all liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
charges, expenses or disbursements (including Attorney Costs) of any kind or
nature whatsoever with respect to any investigation, litigation or proceeding
(including any Insolvency Proceeding or appellate proceeding) related to this
Agreement or the Loans or the use of the proceeds thereof, the execution,
delivery, enforcement, performance and administration of this Agreement and any
other Loan Documents, or the transactions contemplated hereby and thereby, and
with respect to any investigation, litigation or proceeding (including any
Insolvency Proceeding or appellate proceeding) related to this Agreement or the
Loans or the use of the proceeds thereof, whether or not any Indemnified Person
is a party thereto (all the foregoing, collectively, the “Indemnified
Liabilities”); provided, that neither the Company nor the Canadian Company shall
have any obligation hereunder to any Indemnified Person with respect to
Indemnified Liabilities arising from the gross negligence or willful misconduct
of such Indemnified Person.


(B)           ENVIRONMENTAL INDEMNITY.

(I)            THE COMPANY AND THE CANADIAN COMPANY, JOINTLY AND SEVERALLY,
HEREBY AGREE TO INDEMNIFY, DEFEND AND HOLD HARMLESS EACH INDEMNIFIED PERSON,
FROM AND AGAINST ANY AND ALL LIABILITIES, OBLIGATIONS, LOSSES, DAMAGES,
PENALTIES, ACTIONS, JUDGMENTS, SUITS, COSTS, CHARGES, EXPENSES OR DISBURSEMENTS
(INCLUDING ATTORNEY COSTS AND THE REASONABLE ALLOCATED COST OF INTERNAL
ENVIRONMENTAL AUDIT OR REVIEW SERVICES), WHICH MAY BE INCURRED BY OR ASSERTED
AGAINST SUCH INDEMNIFIED PERSON IN CONNECTION WITH OR ARISING OUT OF ANY PENDING
OR THREATENED INVESTIGATION, LITIGATION OR PROCEEDING, OR ANY ACTION TAKEN BY
ANY PERSON, WITH RESPECT TO ANY ENVIRONMENTAL CLAIM ARISING

111


--------------------------------------------------------------------------------


OUT OF OR RELATED TO ANY PROPERTY, OTHER THAN ANY SUCH ACTIONS THAT CONSTITUTE
GROSS NEGLIGENCE OR WILLFUL MISCONDUCT BY SUCH INDEMNIFIED PERSON.

(II)           IN NO EVENT SHALL ANY SITE VISIT, OBSERVATION, OR TESTING BY ANY
AGENT OR ANY LENDER (OR ANY CONTRACTEE OF ANY AGENT OR ANY LENDER) BE DEEMED A
REPRESENTATION OR WARRANTY THAT HAZARDOUS MATERIALS ARE OR ARE NOT PRESENT IN,
ON, OR UNDER, THE SITE, OR THAT THERE HAS BEEN OR SHALL BE COMPLIANCE WITH ANY
ENVIRONMENTAL LAW.  NEITHER THE COMPANY, THE CANADIAN COMPANY NOR ANY OTHER
PERSON IS ENTITLED TO RELY ON ANY SITE VISIT, OBSERVATION, OR TESTING BY ANY
AGENT OR ANY LENDER.  NEITHER ANY AGENT NOR ANY LENDER OWES ANY DUTY OF CARE TO
PROTECT THE COMPANY, THE CANADIAN COMPANY OR ANY OTHER PERSON AGAINST, OR TO
INFORM THE COMPANY, THE CANADIAN COMPANY OR ANY OTHER PARTY OF, ANY HAZARDOUS
MATERIALS OR ANY OTHER ADVERSE CONDITION AFFECTING ANY SITE OR PROPERTY. 
NEITHER ANY AGENT NOR ANY LENDER SHALL BE OBLIGATED TO DISCLOSE TO THE COMPANY,
THE CANADIAN COMPANY OR ANY OTHER PERSON ANY REPORT OR FINDINGS MADE AS A RESULT
OF, OR IN CONNECTION WITH, ANY SITE VISIT, OBSERVATION, OR TESTING BY ANY AGENT
OR ANY LENDER.


(C)           SURVIVAL; DEFENSE.

The obligations in this Section 10.5 shall survive payment of all other
Obligations and Canadian Obligations.  At the election of any Indemnified
Person, the Company and the Canadian Company shall defend such Indemnified
Person using legal counsel reasonably satisfactory to such Indemnified Person,
at the sole cost and expense of the Company and the Canadian Company, jointly
and severally.  All amounts owing under this Section 10.5 shall be paid within
30 days after demand.


10.6.        MARSHALLING; PAYMENTS SET ASIDE.

Neither any Agent nor any Lender shall be under any obligation to marshall any
assets in favor of the Company, the Canadian Company or any other Person or
against or in payment of any or all of the Obligations or the Canadian
Obligations.  To the extent that the Company or the Canadian Company makes a
payment or payments to any Agent or any Lender, or any Agent or any Lender
exercise its rights of set-off, and such payment or payments or the proceeds of
such enforcement or set-off or any part thereof are subsequently invalidated,
declared to be fraudulent or preferential, set aside or required (including
pursuant to any settlement entered into by the Administrative Agent in its
discretion) to be repaid to a trustee, receiver or any other party in connection
with any Insolvency Proceeding, or otherwise, then (a) to the extent of such
recovery the obligation or part thereof originally intended to be satisfied
shall be revived and continued in full force and effect as if such payment had
not been made or such enforcement or set-off had not occurred, and (b) each
Lender severally agrees to pay to the Administrative Agent upon demand its
ratable share of the total amount so recovered from or repaid by the
Administrative Agent.

112


--------------------------------------------------------------------------------



10.7.        SUCCESSORS AND ASSIGNS.

The provisions of this Agreement shall be binding upon and inure to the benefit
of the parties hereto and their respective successors and assigns, except that
neither the Company nor the Canadian Company may assign or transfer any of its
rights or obligations under this Agreement without the prior written consent of
the Administrative Agent, BOA Canada and each Lender.


10.8.        ASSIGNMENTS, PARTICIPATIONS, ETC.

(A)         ANY U.S. LENDER MAY, WITH THE WRITTEN CONSENT OF THE COMPANY AND THE
CANADIAN COMPANY AT ALL TIMES OTHER THAN DURING THE EXISTENCE OF AN EVENT OF
DEFAULT AND THE ADMINISTRATIVE AGENT, WHICH CONSENTS SHALL NOT BE UNREASONABLY
WITHHELD, AT ANY TIME ASSIGN AND DELEGATE TO ONE OR MORE PERSONS (PROVIDED, THAT
NO WRITTEN CONSENT OF THE COMPANY, THE CANADIAN COMPANY OR THE ADMINISTRATIVE
AGENT SHALL BE REQUIRED IN CONNECTION WITH ANY ASSIGNMENT AND DELEGATION BY A
LENDER TO AN AFFILIATE OF SUCH LENDER) (EACH AN “ASSIGNEE”) ALL, OR ANY RATABLE
PART OF ALL, OF THE LOANS, THE COMMITMENTS AND THE OTHER RIGHTS AND OBLIGATIONS
OF SUCH U.S. LENDER HEREUNDER, IN A MINIMUM AMOUNT OF FIVE MILLION DOLLARS
($5,000,000); PROVIDED, HOWEVER, THAT THE COMPANY AND THE ADMINISTRATIVE AGENT
MAY CONTINUE TO DEAL SOLELY AND DIRECTLY WITH SUCH U.S. LENDER IN CONNECTION
WITH THE INTEREST SO ASSIGNED TO AN ASSIGNEE UNTIL (A) WRITTEN NOTICE OF SUCH
ASSIGNMENT, TOGETHER WITH PAYMENT INSTRUCTIONS, ADDRESSES AND RELATED
INFORMATION WITH RESPECT TO SUCH ASSIGNEE, SHALL HAVE BEEN GIVEN TO THE COMPANY
AND THE ADMINISTRATIVE AGENT BY SUCH U.S. LENDER AND SUCH ASSIGNEE; (B) SUCH
U.S. LENDER AND ITS ASSIGNEE SHALL HAVE DELIVERED TO THE COMPANY AND THE
ADMINISTRATIVE AGENT AN ASSIGNMENT AND ASSUMPTION IN THE FORM OF EXHIBIT H
(“ASSIGNMENT AND ACCEPTANCE”) TOGETHER WITH ANY REVOLVING NOTE OR REVOLVING
NOTES (AND, IF APPLICABLE, ANY CANADIAN LOAN NOTE OR CANADIAN LOAN NOTES)
SUBJECT TO SUCH ASSIGNMENT AND (C) THE ASSIGNOR U.S. LENDER OR ASSIGNEE HAS PAID
TO THE ADMINISTRATIVE AGENT A PROCESSING FEE IN THE AMOUNT OF THREE THOUSAND
FIVE HUNDRED DOLLARS ($3,500).  EXCEPT AS EXPRESSLY PROVIDED OTHERWISE, NO U.S.
LENDER MAY ASSIGN OR DELEGATE ANY OR ALL OF ITS LOANS, COMMITMENT OR OTHER
RIGHTS AND OBLIGATIONS OF SUCH U.S. LENDER HEREUNDER EXCEPT IN CONNECTION WITH
AN ASSIGNMENT OR DELEGATION OF THE CANADIAN LOANS AND CANADIAN COMMITMENT OF
SUCH U.S. LENDER’S RELATED CANADIAN LENDER IN ACCORDANCE WITH THE TERMS OF THIS
SECTION 10.8, AND NO U.S. LENDER SHALL ASSIGN ALL OF ITS COMMITMENTS AND LOANS
UNLESS THE ASSIGNEE U.S. LENDER HAS AN ELIGIBLE CANADIAN AFFILIATE WHICH AGREES
TO ASSUME ALL OF THE OBLIGATIONS OF THE RELATED CANADIAN LENDER.  EXCEPT AS
EXPRESSLY PROVIDED OTHERWISE, NO CANADIAN LENDER MAY ASSIGN OR DELEGATE ANY OR
ALL OF ITS CANADIAN LOANS, CANADIAN COMMITMENT OR OTHER RIGHTS AND OBLIGATIONS
OF SUCH CANADIAN LENDER HEREUNDER EXCEPT IN CONNECTION WITH AN ASSIGNMENT OR
DELEGATION OF THE LOANS AND COMMITMENT OF SUCH CANADIAN LENDER’S RELATED
U.S. LENDER IN ACCORDANCE WITH THE TERMS OF THIS SECTION 10.8, AND NO CANADIAN
LENDER SHALL ASSIGN ALL OF ITS CANADIAN COMMITMENTS AND CANADIAN LOANS UNLESS
THE ASSIGNEE U.S. LENDER HAS AN ELIGIBLE CANADIAN AFFILIATE WHICH AGREES TO
ASSUME ALL OF THE OBLIGATIONS OF THE CANADIAN LENDER.

(B)         FROM AND AFTER THE DATE THAT THE ADMINISTRATIVE AGENT NOTIFIES THE
ASSIGNOR U.S. LENDER THAT IT HAS RECEIVED (AND PROVIDED ITS CONSENT WITH RESPECT
TO) AN EXECUTED ASSIGNMENT AND ACCEPTANCE AND PAYMENT OF THE ABOVE-REFERENCED
PROCESSING FEE, (I) THE

113


--------------------------------------------------------------------------------


ASSIGNEE THEREUNDER (AND ITS ELIGIBLE CANADIAN AFFILIATE, IF APPLICABLE) SHALL
BE A PARTY HERETO AND, TO THE EXTENT THAT RIGHTS AND OBLIGATIONS HEREUNDER HAVE
BEEN ASSIGNED TO IT PURSUANT TO SUCH ASSIGNMENT AND ACCEPTANCE, SHALL HAVE THE
RIGHTS AND OBLIGATIONS OF A U.S. LENDER (AND SUCH ELIGIBLE CANADIAN AFFILIATE,
IF APPLICABLE, SHALL HAVE THE RIGHTS AND OBLIGATIONS OF A CANADIAN LENDER) UNDER
THE LOAN DOCUMENTS, AND (II) THE ASSIGNOR U.S. LENDER (AND ITS RELATED CANADIAN
LENDER, IF APPLICABLE) SHALL, TO THE EXTENT THAT RIGHTS AND OBLIGATIONS
HEREUNDER AND UNDER THE OTHER LOAN DOCUMENTS HAVE BEEN ASSIGNED BY IT PURSUANT
TO SUCH ASSIGNMENT AND ACCEPTANCE, RELINQUISH ITS RIGHTS AND BE RELEASED FROM
ITS OBLIGATIONS UNDER THE LOAN DOCUMENTS (AND IN THE CASE OF AN ASSIGNMENT AND
ACCEPTANCE COVERING ALL OR THE REMAINING PORTION OF AN ASSIGNING U.S. LENDER’S
(AND ITS RELATED CANADIAN LENDER’S, IF APPLICABLE) RIGHTS AND OBLIGATIONS UNDER
THIS AGREEMENT, SUCH U.S. LENDER (AND ITS RELATED CANADIAN LENDER, IF
APPLICABLE) SHALL CEASE TO BE A PARTY HERETO).

(C)         WITHIN FIVE BUSINESS DAYS AFTER ITS RECEIPT OF NOTICE BY THE
ADMINISTRATIVE AGENT THAT IT HAS RECEIVED AN EXECUTED ASSIGNMENT AND ACCEPTANCE
AND PAYMENT OF THE PROCESSING FEE (AND PROVIDED, THAT IT CONSENTS TO SUCH
ASSIGNMENT PURSUANT TO SUBSECTION 10.8(A)), THE COMPANY (AND, IF APPLICABLE, THE
CANADIAN COMPANY) SHALL EXECUTE AND DELIVER TO THE ADMINISTRATIVE AGENT NEW
REVOLVING NOTES (AND, IF APPLICABLE, CANADIAN LOAN NOTES) EVIDENCING SUCH
ASSIGNEE’S ASSIGNED LOANS AND COMMITMENT (AND, IF APPLICABLE, CANADIAN
COMMITMENT) AND, IF THE ASSIGNOR U.S. LENDER HAS RETAINED A PORTION OF ITS LOANS
AND ITS COMMITMENT (AND, IF APPLICABLE, ITS RELATED CANADIAN LENDER HAS RETAINED
A PORTION OF ITS LOANS AND CANADIAN COMMITMENT), REPLACEMENT REVOLVING NOTES
(AND, IF APPLICABLE, CANADIAN LOAN NOTES) IN THE PRINCIPAL AMOUNT OF THE LOANS
RETAINED BY THE ASSIGNOR U.S. LENDER AND, IF APPLICABLE, ITS RELATED CANADIAN
LENDER (SUCH REVOLVING NOTES OR CANADIAN LOAN NOTES TO BE IN EXCHANGE FOR, BUT
NOT IN PAYMENT OF, THE REVOLVING NOTES OR CANADIAN LOAN NOTES HELD BY SUCH U.S.
LENDER AND, IF APPLICABLE, ITS RELATED CANADIAN LENDER).  IMMEDIATELY UPON EACH
ASSIGNEE’S MAKING ITS PROCESSING FEE PAYMENT UNDER THE ASSIGNMENT AND
ACCEPTANCE, THIS AGREEMENT, SHALL BE DEEMED TO BE AMENDED TO THE EXTENT, BUT
ONLY TO THE EXTENT, NECESSARY TO REFLECT THE ADDITION OF THE ASSIGNEE (AND, IF
APPLICABLE, ITS ELIGIBLE CANADIAN AFFILIATE) AND THE RESULTING ADJUSTMENT OF THE
COMMITMENTS (AND, IF APPLICABLE, THE CANADIAN COMMITMENTS) ARISING THEREFROM. 
THE COMMITMENT (OR CANADIAN COMMITMENT) ALLOCATED TO EACH ASSIGNEE (OR ITS
ELIGIBLE CANADIAN AFFILIATE, IF APPLICABLE) SHALL REDUCE SUCH COMMITMENT (OR
CANADIAN COMMITMENT) OF THE ASSIGNING U.S. LENDER (OR ITS RELATED CANADIAN
LENDER) PRO TANTO.

(D)         ANY LENDER MAY, UPON PRIOR WRITTEN NOTICE TO THE COMPANY, THE
CANADIAN COMPANY, BOA CANADA AND THE ADMINISTRATIVE AGENT, AT ANY TIME SELL TO
ONE OR MORE COMMERCIAL BANKS OR OTHER PERSONS NOT AFFILIATES OF THE COMPANY OR
THE CANADIAN COMPANY (A “PARTICIPANT”) PARTICIPATING INTERESTS IN ANY LOANS, THE
COMMITMENT (OR CANADIAN COMMITMENT) OF THAT LENDER AND THE OTHER INTERESTS OF
THAT LENDER (THE “ORIGINATING LENDER”) HEREUNDER AND UNDER THE OTHER LOAN
DOCUMENTS; PROVIDED, HOWEVER, THAT (I) THE ORIGINATING LENDER’S OBLIGATIONS
UNDER THIS AGREEMENT SHALL REMAIN UNCHANGED, (II) THE ORIGINATING LENDER SHALL
REMAIN SOLELY RESPONSIBLE FOR THE PERFORMANCE OF SUCH OBLIGATIONS, (III) THE
COMPANY, THE CANADIAN COMPANY, BOA CANADA AND THE ADMINISTRATIVE AGENT SHALL
CONTINUE TO DEAL SOLELY AND DIRECTLY WITH THE ORIGINATING LENDER IN CONNECTION
WITH THE ORIGINATING LENDER’S RIGHTS AND

114


--------------------------------------------------------------------------------


OBLIGATIONS UNDER THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS, AND (IV) NO
LENDER SHALL TRANSFER OR GRANT ANY PARTICIPATING INTEREST UNDER WHICH THE
PARTICIPANT SHALL HAVE RIGHTS TO APPROVE ANY AMENDMENT TO, OR ANY CONSENT OR
WAIVER WITH RESPECT TO, THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT, EXCEPT TO THE
EXTENT SUCH AMENDMENT, CONSENT OR WAIVER WOULD REQUIRE UNANIMOUS CONSENT OF THE
LENDERS AS DESCRIBED IN THE FIRST PROVISO TO SECTION 10.1.  IN THE CASE OF ANY
SUCH PARTICIPATION, THE PARTICIPANT SHALL BE ENTITLED TO THE BENEFIT OF SECTIONS
3.1, 3.3 AND 10.5, WITH RESPECT TO ITS PARTICIPATION INTEREST, AS THOUGH IT WERE
ALSO A LENDER HEREUNDER AND SUBJECT TO THE SAME QUALIFICATIONS AND LIMITATIONS
AS IF IT WERE A LENDER HEREUNDER, AND PROVIDED THERE IS NO DUPLICATE RECOVERY,
BUT SHALL NOT HAVE ANY OTHER RIGHTS UNDER THIS AGREEMENT, OR ANY OF THE OTHER
LOAN DOCUMENTS, AND ALL AMOUNTS PAYABLE BY THE COMPANY OR THE CANADIAN COMPANY
HEREUNDER SHALL BE DETERMINED AS IF SUCH LENDER HAD NOT SOLD SUCH PARTICIPATION;
EXCEPT THAT, IF AMOUNTS OUTSTANDING UNDER THIS AGREEMENT ARE DUE AND UNPAID, OR
SHALL HAVE BEEN DECLARED OR SHALL HAVE BECOME DUE AND PAYABLE UPON THE
OCCURRENCE OF AN EVENT OF DEFAULT, EACH PARTICIPANT SHALL BE DEEMED TO HAVE THE
RIGHT OF SET-OFF IN RESPECT OF ITS PARTICIPATING INTEREST IN AMOUNTS OWING UNDER
THIS AGREEMENT TO THE SAME EXTENT AS IF THE AMOUNT OF ITS PARTICIPATING INTEREST
WERE OWING DIRECTLY TO IT AS A LENDER UNDER THIS AGREEMENT.

(E)         EACH LENDER AGREES TO TAKE NORMAL AND REASONABLE PRECAUTIONS AND
EXERCISE DUE CARE TO MAINTAIN THE CONFIDENTIALITY OF ALL INFORMATION PROVIDED TO
IT BY THE COMPANY OR ANY SUBSIDIARY OF THE COMPANY, OR BY THE ADMINISTRATIVE
AGENT OR BOA CANADA ON SUCH COMPANY’S OR SUBSIDIARY’S BEHALF, IN CONNECTION WITH
THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT, AND NEITHER IT NOR ANY OF ITS
AFFILIATES SHALL USE ANY SUCH INFORMATION FOR ANY PURPOSE OR IN ANY MANNER OTHER
THAN PURSUANT TO THE TERMS CONTEMPLATED BY THIS AGREEMENT; EXCEPT TO THE EXTENT
SUCH INFORMATION (I) WAS OR BECOMES GENERALLY AVAILABLE TO THE PUBLIC OTHER THAN
AS A RESULT OF A DISCLOSURE BY SUCH LENDER, OR (II) WAS OR BECOMES AVAILABLE ON
A NON-CONFIDENTIAL BASIS FROM A SOURCE OTHER THAN THE COMPANY OR THE CANADIAN
COMPANY, PROVIDED, THAT SUCH SOURCE IS NOT BOUND BY A CONFIDENTIALITY AGREEMENT
WITH THE COMPANY OR THE CANADIAN COMPANY KNOWN TO SUCH LENDER; PROVIDED,
FURTHER, HOWEVER, THAT ANY LENDER MAY DISCLOSE SUCH INFORMATION (A) AT THE
REQUEST OR PURSUANT TO ANY REQUIREMENT OF ANY GOVERNMENTAL AUTHORITY TO WHICH
SUCH LENDER IS SUBJECT OR IN CONNECTION WITH AN EXAMINATION OF SUCH LENDER BY
ANY SUCH AUTHORITY; (B) PURSUANT TO SUBPOENA OR OTHER COURT PROCESS; (C) WHEN
REQUIRED TO DO SO IN ACCORDANCE WITH THE PROVISIONS OF ANY APPLICABLE
REQUIREMENT OF LAW; (D) TO THE EXTENT REASONABLY REQUIRED IN CONNECTION WITH ANY
LITIGATION OR PROCEEDING TO WHICH THE ADMINISTRATIVE AGENT, BOA CANADA, ANY
LENDER OR THEIR RESPECTIVE AFFILIATES MAY BE PARTY, (E) TO THE EXTENT REASONABLY
REQUIRED IN CONNECTION WITH THE EXERCISE OF ANY REMEDY HEREUNDER OR UNDER ANY
OTHER LOAN DOCUMENT, AND (F) TO SUCH LENDER’S INDEPENDENT AUDITORS AND OTHER
PROFESSIONAL ADVISORS, PROVIDED THAT EACH SUCH PERSON HAS AGREED TO PRESERVE THE
CONFIDENTIALITY OF SUCH MATERIAL.  NOTWITHSTANDING THE FOREGOING, THE COMPANY
AND THE CANADIAN COMPANY AUTHORIZES EACH LENDER TO DISCLOSE TO ANY PARTICIPANT
OR ASSIGNEE (EACH, A “TRANSFEREE”) AND TO ANY PROSPECTIVE TRANSFEREE, SUCH
FINANCIAL AND OTHER INFORMATION IN SUCH LENDER’S POSSESSION CONCERNING THE
COMPANY OR ITS SUBSIDIARIES WHICH HAS BEEN DELIVERED TO ANY AGENT OR ANY LENDER
PURSUANT TO THIS AGREEMENT OR WHICH HAS BEEN DELIVERED TO ANY AGENT OR ANY
LENDER BY THE COMPANY OR THE CANADIAN COMPANY IN CONNECTION WITH THE LENDERS’
CREDIT EVALUATION OF THE COMPANY OR THE CANADIAN COMPANY PRIOR TO ENTERING INTO
THIS AGREEMENT; PROVIDED, THAT, UNLESS OTHERWISE AGREED BY THE COMPANY AND THE
CANADIAN

115


--------------------------------------------------------------------------------


COMPANY, SUCH TRANSFEREE AGREES IN WRITING TO SUCH LENDER TO KEEP SUCH
INFORMATION CONFIDENTIAL TO THE SAME EXTENT REQUIRED OF THE LENDERS HEREUNDER. 
IN THE EVENT THAT ANY AGENT OR LENDER OR ANY RECIPIENT OF NONPUBLIC INFORMATION
OBTAINED PURSUANT TO CLAUSE (E) ABOVE IS REQUIRED OR REQUESTED TO DISCLOSE ANY
CONFIDENTIAL INFORMATION PURSUANT TO CLAUSES (A)-(D) ABOVE, SUCH RECIPIENT SHALL
GIVE THE COMPANY AND THE CANADIAN COMPANY PROMPT PRIOR WRITTEN NOTICE OF SUCH
REQUIREMENT OR REQUEST SO THAT THE COMPANY OR THE CANADIAN COMPANY MAY SEEK AN
APPROPRIATE PROTECTIVE ORDER, AND, AT THE EXPENSE OF THE COMPANY OR THE CANADIAN
COMPANY, SUCH RECIPIENT SHALL COOPERATE WITH THE COMPANY OR THE CANADIAN COMPANY
IN ANY PROCEEDINGS TO OBTAIN SUCH A PROTECTIVE ORDER TO THE EXTENT SUCH
COOPERATION IS NECESSARY TO OBTAIN SUCH PROTECTIVE ORDER AND TO THE EXTENT THE
RECIPIENT DETERMINES ITS COOPERATION WILL NOT BE DISADVANTAGEOUS TO IT.  IN THE
ABSENCE OF A PROTECTIVE ORDER, IF THE RECIPIENT IS NONETHELESS COMPELLED OR
REQUIRED TO DISCLOSE SUCH CONFIDENTIAL INFORMATION IN THE OPINION OF ITS LEGAL
COUNSEL, IT MAY DISCLOSE SUCH CONFIDENTIAL INFORMATION, PROVIDED THAT THE
RECIPIENT SHALL GIVE THE COMPANY AND THE CANADIAN COMPANY WRITTEN NOTICE OF THE
CONFIDENTIAL INFORMATION TO BE DISCLOSED AS FAR IN ADVANCE OF THE DISCLOSURE AS
IS PRACTICABLE AND, UPON THE REQUEST AND AT THE EXPENSE OF THE COMPANY OR THE
CANADIAN COMPANY, SHALL USE ITS REASONABLE EFFECTS TO OBTAIN ASSURANCES THAT
CONFIDENTIAL TREATMENT SHALL BE ACCORDED SUCH INFORMATION BY THE RECEIVING
PARTY.

(F)          NOTWITHSTANDING ANY OTHER PROVISION CONTAINED IN THIS AGREEMENT OR
ANY OTHER LOAN DOCUMENT TO THE CONTRARY, ANY LENDER MAY ASSIGN ALL OR ANY
PORTION OF THE LOANS OR REVOLVING NOTES HELD BY IT TO ANY FEDERAL RESERVE BANK
OR THE UNITED STATES TREASURY AS COLLATERAL SECURITY PURSUANT TO REGULATION A OF
THE FEDERAL RESERVE BOARD AND ANY OPERATING CIRCULAR ISSUED BY SUCH FEDERAL
RESERVE BANK, PROVIDED, THAT ANY PAYMENT IN RESPECT OF SUCH ASSIGNED LOANS OR
REVOLVING NOTES MADE BY THE COMPANY TO OR FOR THE ACCOUNT OF THE ASSIGNING OR
PLEDGING LENDER IN ACCORDANCE WITH THE TERMS OF THIS AGREEMENT SHALL SATISFY THE
COMPANY’S OBLIGATIONS HEREUNDER IN RESPECT TO SUCH ASSIGNED LOANS OR REVOLVING
NOTES TO THE EXTENT OF SUCH PAYMENT.  NO SUCH ASSIGNMENT SHALL RELEASE THE
ASSIGNING LENDER FROM ITS OBLIGATIONS HEREUNDER.

(G)           BOA MAY ASSIGN ITS OBLIGATIONS AS AN ISSUER TO AN AFFILIATE OF
BOA, AND BOA CANADA MAY ASSIGN ITS OBLIGATION AS A CANADIAN ISSUER TO AN
AFFILIATE OF BOA CANADA, EACH WITHOUT THE PRIOR WRITTEN CONSENT OF ANY PARTY
HERETO.  IN CONNECTION WITH SUCH ASSIGNMENT, EACH OF THE PARTIES HERETO AGREES
TO EXECUTE SUCH DOCUMENTS AS ARE REASONABLY REQUESTED BY SUCH AFFILIATE OF BOA
OR BOA CANADA TO EFFECTUATE SUCH ASSIGNMENT.

(H)           NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED HEREIN, IF AT
ANY TIME BOA OR BOA CANADA, AS APPLICABLE, ASSIGNS ALL OF ITS COMMITMENT AND
LOANS PURSUANT TO SUBSECTION 10.8(A) ABOVE, BOA OR BOA CANADA MAY, (I) UPON 30
DAYS’ NOTICE TO THE COMPANY, THE CANADIAN COMPANY AND THE LENDERS, RESIGN IN ITS
CAPACITY AS THE ISSUER OR THE CANADIAN ISSUER, AS APPLICABLE, HEREUNDER AND/OR
(II) UPON 30 DAYS’ NOTICE TO THE COMPANY, RESIGN IN ITS CAPACITY AS THE PROVIDER
OF SWING LINE LOANS (THE “SWING LINE LENDER”).  IN THE EVENT OF ANY SUCH
RESIGNATION AS THE ISSUER, THE CANADIAN ISSUER OR THE SWING LINE LENDER, THE
COMPANY SHALL BE ENTITLED TO APPOINT FROM AMONG THE LENDERS A SUCCESSOR ISSUER,
CANADIAN ISSUER OR SWING LINE LENDER HEREUNDER; PROVIDED, HOWEVER, THAT NO
FAILURE BY THE COMPANY TO APPOINT ANY SUCH SUCCESSOR SHALL AFFECT THE
RESIGNATION OF BOA OR BOA CANADA, AS APPLICABLE, AS THE

116


--------------------------------------------------------------------------------


ISSUER, THE CANADIAN ISSUER OR THE SWING LINE LENDER, AS THE CASE MAY BE.  IF
BOA RESIGNS AS THE ISSUER, OR IF BOA CANADA RESIGNS AS THE CANADIAN ISSUER, IT
SHALL RETAIN ALL THE RIGHTS AND OBLIGATIONS OF THE ADMINISTRATIVE AGENT AS THE
ISSUER OR CANADIAN ISSUER HEREUNDER WITH RESPECT TO ALL LETTERS OF CREDIT OR
CANADIAN LETTERS OF CREDIT OUTSTANDING AS OF THE EFFECTIVE DATE OF ITS
RESIGNATION AS THE ISSUER OR CANADIAN ISSUER (INCLUDING THE RIGHT TO REQUIRE THE
U.S. LENDERS TO MAKE REVOLVING LOANS OR FUND PARTICIPATIONS THEREIN AND THE
RIGHT TO REQUIRE THE CANADIAN LENDERS TO MAKE CANADIAN LOANS OR FUND
PARTICIPATIONS HEREIN PURSUANT TO SUBSECTION 2.15(A)).  IF BOA RESIGNS AS THE
SWING LINE LENDER, IT SHALL RETAIN ALL THE RIGHTS OF THE ADMINISTRATIVE AGENT AS
THE SWING LINE LENDER PROVIDED FOR HEREUNDER WITH RESPECT TO SWING LINE LOANS
MADE BY IT AND OUTSTANDING AS OF THE EFFECTIVE DATE OF SUCH RESIGNATION,
INCLUDING THE RIGHT TO REQUIRE THE U.S. LENDERS TO MAKE REVOLVING LOANS OR FUND
PARTICIPATIONS IN OUTSTANDING SWING LINE LOANS PURSUANT TO SUBSECTION 2.16(C). 
THE COMPANY, THE CANADIAN COMPANY, THE LENDERS AND BOA AGREE THAT THEY SHALL
AMEND THIS AGREEMENT AS NECESSARY TO REFLECT THAT BOA REMAINS THE ADMINISTRATIVE
AGENT AND BOA CANADA FOR PURPOSES OF ADMINISTERING THIS AGREEMENT, BUT HAS
RESIGNED IN ITS CAPACITY AS THE ISSUER, THE CANADIAN ISSUER AND/OR THE SWING
LINE LENDER AND ANOTHER LENDER(S) SHALL PROVIDES SUCH SERVICE, INCLUDING THE
OBLIGATION OF THE SUCCESSOR TO BOA AS THE ISSUER, OR BOA CANADA AS THE CANADIAN
ISSUER, TO ISSUE LETTERS OF CREDIT IN SUBSTITUTION FOR THE LETTERS OF CREDIT
AND/OR CANADIAN LETTERS OF CREDIT, IF ANY, OUTSTANDING AT THE TIME OF SUCH
SUCCESSION OR TO MAKE OTHER ARRANGEMENTS SATISFACTORY TO BOA AND/OR BOA CANADA
TO EFFECTIVELY ASSUME THE OBLIGATIONS OF BOA AND/OR BOA CANADA WITH RESPECT TO
SUCH LETTERS OF CREDIT AND/OR CANADIAN LETTERS OF CREDIT.


10.9.        SET-OFF.

In addition to any rights and remedies of the Lenders provided by law, if an
Event of Default exists, each Lender is authorized at any time and from time to
time, without prior notice to the Company or the Canadian Company, any such
notice being waived by the Company and the Canadian Company to the fullest
extent permitted by law, to set off and apply any and all deposits (general or
special, time or demand, provisional or final) at any time held by, and other
indebtedness at any time owing to, such Lender to or for the credit or the
account of the Company or the Canadian Company against any and all Obligations
or Canadian Obligations owing to such Lender, now or hereafter existing,
irrespective of whether or not the Administrative Agent, BOA Canada or such
Lender shall have made demand under this Agreement or any Loan Document and
although such Obligations or Canadian Obligations may be contingent or
unmatured.  Each Lender agrees promptly to notify the Company, the Canadian
Company, BOA Canada and the Administrative Agent after any such set-off and
application made by such Lender; provided, however, that the failure to give
such notice shall not affect the validity of such set-off and application.  The
rights of each Lender under this Section 10.9 are in addition to the other
rights and remedies (including other rights of set-off) which the Lender may
have.


10.10.      COLLATERAL ACCOUNTS.

(A)           IN CONNECTION WITH THE EVENTS DESCRIBED IN SECTION 2.8, THE
COMPANY AND THE CANADIAN COMPANY EACH HEREBY AUTHORIZE AND DIRECT THE
ADMINISTRATIVE AGENT TO ESTABLISH

117


--------------------------------------------------------------------------------


AND MAINTAIN WITH THE ADMINISTRATIVE AGENT, OR AT THE ADMINISTRATIVE AGENT’S
ELECTION, WITH AN AFFILIATE OF THE ADMINISTRATIVE AGENT, AS BLOCKED ACCOUNTS IN
THE NAME OF THE ADMINISTRATIVE AGENT, ON BEHALF OF THE AGENTS AND THE LENDERS,
DEPOSIT ACCOUNTS DESIGNATED AS THE “COLLATERAL ACCOUNT - US” AND THE “COLLATERAL
ACCOUNT — CANADA”.

(B)           ALL AMOUNTS HELD IN THE COLLATERAL ACCOUNT — US PERTAINING TO THE
COMPANY SHALL SECURE THE OBLIGATIONS AND MAY BE APPLIED TO THE OBLIGATIONS AS
PROVIDED IN THE LOAN DOCUMENTS.  ALL AMOUNTS HELD IN THE COLLATERAL ACCOUNT —
CANADA PERTAINING TO THE CANADIAN COMPANY SHALL SECURE THE CANADIAN OBLIGATIONS
AND MAY BE APPLIED TO THE CANADIAN OBLIGATIONS AS PROVIDED IN THE LOAN
DOCUMENTS.

(C)           ANY INTEREST RECEIVED IN RESPECT OF INVESTMENTS OF ANY AMOUNTS
DEPOSITED IN THE COLLATERAL ACCOUNTS SHALL BE REMITTED BY THE ADMINISTRATIVE
AGENT TO THE COMPANY OR THE CANADIAN COMPANY, AS APPLICABLE, ON THE LAST
BUSINESS DAY OF EACH CALENDAR QUARTER; PROVIDED, THAT THE ADMINISTRATIVE AGENT
SHALL NOT REMIT ANY SUCH INTEREST IF ANY EVENT OF DEFAULT HAS OCCURRED AND IS
CONTINUING.

(D)           CASH HELD BY AN ADMINISTRATIVE AGENT, OR AN AFFILIATE OF THE
ADMINISTRATIVE AGENT, IN THE COLLATERAL ACCOUNTS SHALL BE INVESTED OR REINVESTED
AS FOLLOWS:

(I)            ANY FUNDS ON DEPOSIT IN THE COLLATERAL ACCOUNTS SHALL BE HELD BY
THE ADMINISTRATIVE AGENT, OR ANY AFFILIATE OF THE ADMINISTRATIVE AGENT, IN A
NON-INTEREST-BEARING ACCOUNT; PROVIDED, THAT SO LONG AS NO EVENT OF DEFAULT
SHALL HAVE OCCURRED AND BE CONTINUING, THE COMPANY MAY, PURSUANT TO WRITTEN
INSTRUCTIONS, DIRECT THE ADMINISTRATIVE AGENT TO INVEST FUNDS ON DEPOSIT IN THE
COLLATERAL ACCOUNTS IN CASH EQUIVALENTS AS INDICATED IN SUCH INSTRUCTIONS; AND

(II)           THE ADMINISTRATIVE AGENT IS HEREBY AUTHORIZED TO SELL, AND SHALL
SELL, ALL OR ANY DESIGNATED PART OF THE SECURITIES HELD IN THE COLLATERAL
ACCOUNTS (A) SO LONG AS NO EVENT OF DEFAULT SHALL HAVE OCCURRED AND BE
CONTINUING, UPON RECEIPT OF APPROPRIATE WRITTEN INSTRUCTIONS FROM THE COMPANY OR
THE CANADIAN COMPANY, AS APPLICABLE, OR (B) IN ANY EVENT IF SUCH SALE IS
NECESSARY TO PERMIT THE ADMINISTRATIVE AGENT OR BOA CANADA TO PERFORM ITS DUTIES
HEREUNDER.  THE ADMINISTRATIVE AGENT SHALL NOT HAVE ANY RESPONSIBILITY FOR ANY
LOSS RESULTING FROM A FLUCTUATION IN INTEREST RATES, THE SALE OR DISPOSITION OF
ANY CASH EQUIVALENT PRIOR TO THE MATURITY DATE OR OTHERWISE.

The Collateral Accounts shall be subject to such applicable laws, and such
application regulations of the Board of Governors of the Federal Reserve System
and of any other appropriate Governmental Authority, as may now or hereafter be
in effect.

(E)           IN THE EVENT THAT ANY SECURITY HELD IN A COLLATERAL ACCOUNT —
CANADA GRANTED BY THE CANADIAN COMPANY AND HELD FOR THE CANADIAN OBLIGATIONS OF
THE CANADIAN COMPANY IS UNENFORCEABLE BY REASON THAT SUCH SECURITY SECURES
“JOINT AND SEVERAL OBLIGATIONS” IN CONTRAST TO “SEVERAL OBLIGATIONS”,
NOTWITHSTANDING ANY PROVISION HEREOF OR OF ANY OTHER LOAN

118


--------------------------------------------------------------------------------


DOCUMENT, SUCH CANADIAN OBLIGATIONS OF THE CANADIAN COMPANY SHALL BE SEVERAL
CANADIAN OBLIGATIONS.


10.11.      NOTIFICATION OF ADDRESSES, LENDING OFFICES, ETC.

Each Lender shall notify the Administrative Agent or BOA Canada, as applicable,
in writing of any changes in the address to which notices to the Lender should
be directed, of addresses of its Lending Offices, of payment instructions in
respect of all payments to be made to it hereunder and of such other
administrative information as the Administrative Agent or BOA Canada shall
reasonably request.


10.12.      COUNTERPARTS.

This Agreement may be executed by one or more of the parties to this Agreement
in any number of separate counterparts, each of which, when so executed, shall
be deemed an original, and all of said counterparts taken together shall be
deemed to constitute but one and the same instrument.  A set of the copies of
this Agreement signed by all the parties shall be lodged with the Company and
the Administrative Agent.


10.13.      SEVERABILITY.

The illegality or unenforceability of any provision of this Agreement or any
instrument or agreement required hereunder shall not in any way affect or impair
the legality or enforceability of the remaining provisions of this Agreement or
any instrument or agreement required hereunder.


10.14.      NO THIRD PARTIES BENEFITED.

This Agreement is made and entered into for the sole protection and legal
benefit of the Company, the Canadian Company, the Lenders and the Agents, and
their permitted successors and assigns, and no other Person shall be a direct or
indirect legal beneficiary of, or have any direct or indirect cause of action or
claim in connection with, this Agreement or any of the other Loan Documents. 
Neither any Agent nor any Lender shall have any obligation to any Person not a
party to this Agreement or other Loan Documents.


10.15.      TIME.

Time is of the essence as to each term or provision of this Agreement and each
of the other Loan Documents.


10.16.      GOVERNING LAW AND JURISDICTION.

(A)           THIS AGREEMENT, THE REVOLVING NOTES AND THE CANADIAN LOAN NOTES
SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF
ILLINOIS; PROVIDED,

119


--------------------------------------------------------------------------------


THAT THE COMPANY, THE AGENTS AND THE LENDERS SHALL RETAIN ALL RIGHTS ARISING
UNDER FEDERAL LAW.

(B)           ANY LEGAL ACTION OR PROCEEDING WITH RESPECT TO THIS AGREEMENT AND
ANY OTHER LOAN DOCUMENTS MAY BE BROUGHT IN THE COURTS OF THE STATE OF ILLINOIS
OR OF THE UNITED STATES FOR THE NORTHERN DISTRICT OF ILLINOIS, AND BY EXECUTION
AND DELIVERY OF THIS AGREEMENT, EACH OF THE COMPANY, THE CANADIAN COMPANY, EACH
AGENT AND EACH LENDER CONSENTS, FOR ITSELF AND IN RESPECT OF ITS PROPERTY, TO
THE NON-EXCLUSIVE JURISDICTION OF THOSE COURTS.  EACH OF THE COMPANY, THE
CANADIAN COMPANY, EACH AGENT AND EACH LENDER IRREVOCABLY WAIVES ANY OBJECTION,
INCLUDING ANY OBJECTION TO THE LAYING OF VENUE OR BASED ON THE GROUNDS OF FORUM
NON CONVENIENS, WHICH IT MAY NOW OR HEREAFTER HAVE TO THE BRINGING OF ANY ACTION
OR PROCEEDING IN SUCH JURISDICTION IN RESPECT OF THIS AGREEMENT OR ANY DOCUMENT
RELATED HERETO.  THE COMPANY, THE CANADIAN COMPANY, EACH AGENT AND EACH LENDER
EACH WAIVES PERSONAL SERVICE OF ANY SUMMONS, COMPLAINT OR OTHER PROCESS, WHICH
MAY BE MADE BY ANY OTHER MEANS PERMITTED BY ILLINOIS LAW.  NOTWITHSTANDING THE
FOREGOING, THE AGENTS AND THE LENDERS SHALL HAVE THE RIGHT TO BRING ANY ACTION
OR PROCEEDING AGAINST THE COMPANY, THE CANADIAN COMPANY OR ITS RESPECTIVE
PROPERTY IN THE COURTS OF ANY OTHER JURISDICTION.


10.17.     WAIVER OF JURY TRIAL.

THE COMPANY, THE CANADIAN COMPANY, THE LENDERS AND THE AGENTS EACH WAIVE THEIR
RESPECTIVE RIGHTS TO A TRIAL BY JURY OF ANY CLAIM OR CAUSE OF ACTION BASED UPON
OR ARISING OUT OF OR RELATED TO THIS AGREEMENT, THE OTHER LOAN DOCUMENTS, OR THE
TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY, IN ANY ACTION, PROCEEDING OR OTHER
LITIGATION OF ANY TYPE BROUGHT BY ANY OF THE PARTIES AGAINST ANY OTHER PARTY OR
PARTIES, WHETHER WITH RESPECT TO CONTRACT CLAIMS, TORT CLAIMS, OR OTHERWISE. 
THE COMPANY, THE CANADIAN COMPANY, THE LENDERS AND THE AGENTS EACH AGREE THAT
ANY SUCH CLAIM OR CAUSE OF ACTION SHALL BE TRIED BY A COURT TRIAL WITHOUT A
JURY.  WITHOUT LIMITING THE FOREGOING, THE PARTIES FURTHER AGREE THAT THEIR
RESPECTIVE RIGHT TO A TRIAL BY JURY IS WAIVED BY OPERATION OF THIS SECTION AS TO
ANY ACTION, COUNTERCLAIM OR OTHER PROCEEDING WHICH SEEKS, IN WHOLE OR IN PART,
TO CHALLENGE THE VALIDITY OR ENFORCEABILITY OF THIS AGREEMENT OR THE OTHER LOAN
DOCUMENTS OR ANY PROVISION HEREOF OR THEREOF.  THIS WAIVER SHALL APPLY TO ANY
SUBSEQUENT

120


--------------------------------------------------------------------------------


AMENDMENTS, RENEWALS, SUPPLEMENTS OR MODIFICATIONS TO THIS AGREEMENT AND THE
OTHER LOAN DOCUMENTS.


10.18.      AUTOMATIC DEBITS OF FEES.

With respect to any non-use fee, arrangement fee, agency fee, upfront facility
fee, letter of credit fee or other fee, any interest payment, or any other cost
or expense (including Attorney Costs) due and payable to the Administrative
Agent, BOA Canada, any Issuer or Canadian Issuer under the Loan Documents, the
Company and the Canadian Company hereby irrevocably authorizes BOA and BOA
Canada, upon 24 hours prior notice to the Company and the Canadian Company, to
debit any deposit account of the Company with BOA or of the Canadian Company
with BOA Canada in an amount such that the aggregate amount debited from all
such deposit accounts does not exceed such fee or other cost or expense.  If
there are insufficient funds in such deposit accounts to cover the amount of the
fee or other cost or expense then due, such debits will be reversed (in whole or
in part, in BOA’s and BOA Canada’s sole discretion) and such amount not debited
shall be deemed to be unpaid.  No such debit under this Section shall be deemed
a set-off.


10.19.      ENTIRE AGREEMENT; RELEASE.

This Agreement, together with the other Loan Documents, embodies the entire
agreement and understanding among the Company, the Canadian Company, the Lenders
and the Agents, and supersedes all prior or contemporaneous Agreements and
understandings of such Persons, verbal or written, relating to the subject
matter hereof and thereof, except for the Fee Letter and any prior arrangements
made with respect to the payment by the Company of (or any indemnification for)
any fees, costs or expenses payable to or incurred (or to be incurred) by or on
behalf of any Agent or any Lender.  Execution of this Agreement by the Company
constitutes a full, complete and irrevocable release of any and all claims which
the Company may have at law or in equity in respect of the Original Credit
Agreement and the transactions contemplated thereby and all prior discussions
and understandings, oral or written, relating to the subject matter of this
Agreement and the other Loan Documents.


10.20.      JUDGMENT CURRENCY.

If for the purpose of obtaining judgment in any court it is necessary to convert
an amount due hereunder in the currency in which it is due (the “Original
Currency”) into another currency (the “Second Currency”), the rate of exchange
applied shall be that at which, in accordance with normal banking procedures,
the Administrative Agent or the relevant Lender, as the case may be, could
purchase in the New York foreign exchange market, the Original Currency with the
Second Currency on the date two (2) Business Days preceding that on which
judgment is given.  Each Loan Party agrees that its obligation in respect of any
Original Currency due from it hereunder shall, notwithstanding any judgment or
payment in such other currency, be discharged only to the extent that, on the
Business Day following the date the Administrative Agent or

121


--------------------------------------------------------------------------------


relevant Lender, as the case may be, receives payment of any sum so adjudged to
be due hereunder in the Second Currency, the Administrative Agent or such Lender
may, in accordance with normal banking procedures, purchase, in the New York
foreign exchange market, the Original Currency with the amount of the Second
Currency so paid; and if the amount of the Original Currency so purchased or
could have been so purchased is less than the amount originally due in the
Original Currency, each Loan Party agrees as a separate obligation and
notwithstanding any such payment or judgment to indemnify the Administrative
Agent or such Lender, as the case may be, against such loss.  The term “rate of
exchange” in this Section 10.20 means the spot rate at which the Administrative
Agent or relevant Lender, in accordance with normal practices, is able on the
relevant date to purchase the Original Currency with the Second Currency, and
includes any premium and costs of exchange payable in connection with such
purchase.


10.21.      PATRIOT ACT.

Each Lender and each Agent (for itself and not on behalf of any Lender) hereby
notifies the Company and the Canadian Company that pursuant to the requirements
of the USA Patriot Act (Title III of Pub.L. 107-56 (signed into law October 26,
2001)) (the “Patriot Act”), it is required to obtain, verify and record
information that identifies the Company and each Subsidiary, which information
includes the name and address of such Person and other information that will
allow such Lender or Agent, as applicable, to identify such Person in accordance
with the Patriot Act.  The Company and the Canadian Company shall, and shall
cause each of its respective Subsidiaries to, provide, to the extent
commercially reasonable, such information and take such actions as are
reasonably requested by any Agent or any Lender in order to assist such Agent or
such Lender in maintaining compliance with the Patriot Act.

[Signature Pages Follow]

122


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered in Chicago, Illinois by their proper and duly authorized
officers as of the day and year first above written.

 

LKQ CORPORATION

 

 

 

 

By

/s/ Mark T. Spears

 

Its

Executive Vice President

 

 

 

 

Address for notices:

 

 

 

 

120 North LaSalle Street, Suite 3300

 

Chicago, Illinois 60602

 

Attn:

Mark Spears

 

Facsimile:

(312) 621-1969

 

Telephone:

(312) 621-2709

 

 

 

 

LKQ DELAWARE LLP

 

 

 

 

By

/s/ Mark T. Spears

 

Its

Vice President

 

 

 

 

Address for notices:

 

 

 

 

120 N. LaSalle Street, Suite 3300

 

Chicago, IL 60602

 

Attn:

Mark Spears

 

Facsimile:

(312) 621-1969

 

Telephone:

(312) 621-2709

 

 

 

 

123


--------------------------------------------------------------------------------


 

BANK OF AMERICA, N.A.,

 

 as the Administrative Agent

 

 

 

 

By

/s/ Suzanne M. Paul

 

Its

Vice President

 

 

 

 

Address for notices:

 

 

 

 

231 South LaSalle Street

 

Chicago, Illinois 60697

 

Attn:

Agency Management Services

 

Facsimile:

(312) 974-9102

 

Telephone:

(312) 828-7933

 

 

 

 

Administrative Agent’s Payment Office:

 

 

 

 

901 Main Street

 

Dallas, Texas 75202-3714

 

Attn:

Angela Azu

 

Facsimile:

(214) 290-9559

 

Telephone:

(214) 209-3099

 

 

 

 

124


--------------------------------------------------------------------------------


 

BANK OF AMERICA, N.A.,

 

 as Issuer and as a U.S. Lender

 

 

 

 

By

/s/ Craig W. McGuire

 

Its

Senior Vice President

 

 

 

 

Address for notices:

 

 

 

 

231 South LaSalle Street

 

Chicago, Illinois 60697

 

Attn:

Craig McGuire

 

Facsimile:

(312) 828-1974

 

Telephone:

(312) 828-1320

 

 

 

 

Domestic and Offshore Lending Office:

 

 

 

901 Main Street

 

Dallas, Texas 75202

 

Attn: Matthew Stafford

 

 

 

 

125


--------------------------------------------------------------------------------


 

BANK OF AMERICA, N.A. , by its Canada Branch,

 

 as BOA Canada

 

 

 

 

By

/s/ Medina Sales de Andrade

 

Its

Vice President

 

 

 

 

Address for notices:

 

 

 

 

200 Front Street West

 

Suite 2700

 

Toronto, Ontario M5V-3L2

 

Canada

 

Attn:

Medina Sales de Andrade

 

Facsimile:

(416) 349-4283

 

Telephone:

(416) 349-5433

 

 

 

 

BOA Canada’s Payment Office for Canadian Dollars:

 

 

 

 

200 Front Street West

 

Suite 2700

 

Toronto, Ontario M5V-3L2

 

Canada

 

Attn:

Medina Sales de Andrade

 

Facsimile:

(416) 349-4283

 

Telephone:

(416) 349-5433

 

 

 

 

BOA Canada’s Payment Office for Dollars:

 

 

 

 

335 Madison Avenue

 

New York, New York 10017

 

Attn: Loans

 

 

 

 

126


--------------------------------------------------------------------------------


 

BANK OF AMERICA, N.A., by its Canada Branch,

 

 as Canadian Issuer and as a Canadian Lender

 

 

 

 

By

/s/ Medina Sales de Andrade

 

Its

Vice President

 

 

 

 

Address for notices:

 

 

 

 

200 Front Street West

 

Suite 2700

 

Toronto, Ontario M5V-3L2

 

Canada

 

Attn:

Medina Sales de Andrade

 

Facsimile:

(416) 349-4283

 

Telephone:

(416) 349-5433

 

 

 

 

Domestic and Offshore Lending Office:

 

 

 

 

901 Main Street

 

Dallas, Texas 75202

 

Attn: Matthew Stafford

 

 

 

 

127


--------------------------------------------------------------------------------


 

LASALLE BANK NATIONAL ASSOCIATION,

 

 as the Syndication Agent and as a U.S. Lender

 

 

 

 

By

/s/ Leemor Pogofsky

 

Its

Assistant Vice President

 

 

 

 

Address for notices:

 

 

 

135 South LaSalle Street

 

Chicago, Illinois 60603

 

Attn:

Mr. Steven M. Marks

 

Facsimile:

(312) 904-4660

 

Telephone:

(312) 904-6443

 

 

 

 

Domestic and Offshore Lending Office:

 

 

 

 

135 South LaSalle Street

 

Chicago, Illinois 60603

 

Attn: Bonita Conley

 

 

 

128


--------------------------------------------------------------------------------


 

LASALLE BANK NATIONAL ASSOCIATION,

 

 as a Canadian Lender

 

 

 

 

By

/s/ Leemor Pogofsky

 

Its

Assistant Vice President

 

 

 

 

Address for notices:

 

 

 

 

135 South LaSalle Street

 

Chicago, Illinois 60603

 

Attn:

Mr. Steven M. Marks

 

Facsimile:

(312) 904-4660

 

Telephone:

(312) 904-6443

 

 

 

 

Domestic and Offshore Lending Office:

 

 

 

135 South LaSalle Street

 

Chicago, Illinois 60603

 

Attn: Bonita Conley

 

 

 

129


--------------------------------------------------------------------------------


 

JPMORGAN CHASE BANK, NATIONAL ASSOCIATION,

 

 as the Documentation Agent and as a U.S. Lender

 

 

 

 

By

/s/ David J. Rudolph

 

Its

Assistant Vice President

 

 

 

 

Address for notices:

 

 

 

 

120 South LaSalle, 2nd Floor — Mail Code IL1 1205

 

Chicago, Illinois 60603

 

Attn:

David J. Rudolph

 

Facsimile:

(312) 661-3566

 

Telephone:

(312) 661-7075

 

 

 

 

Domestic and Offshore Lending Office:

 

 

 

 

120 South LaSalle, 2nd Floor — Mail Code IL1 1205

 

Chicago, Illinois 60603

 

Attn: David Rudolph

 

 

 

 

130


--------------------------------------------------------------------------------


 

JPMORGAN CHASE BANK, N.A., TORONTO BRANCH

 

 as a Canadian Lender

 

 

 

 

By

/s/ Michael N. Tam

 

Its

Senior Vice President

 

 

 

 

Address for notices:

 

 

 

 

Royal Bank Plaza, South Tower

 

200 Bay Street, Suite 2000

 

Toronto, Ontario, M5J 2J2

 

Attn:

Ms. Indrani Lazarus

 

Facsimile:

(416) 981-9174

 

Telephone:

(416) 981-9218

 

 

 

 

Domestic and Offshore Lending Office:

 

 

 

 

Royal Bank Plaza, South Tower

 

200 Bay Street, Suite 2000

 

Toronto, Ontario, M5J 2J2

 

Attn: Michael Tam

 

 

 

131


--------------------------------------------------------------------------------


 

NATIONAL CITY BANK,

 

 as the Co-Agent and as a U.S. Lender

 

 

 

 

By

/s/ Todd Kostelnik

 

Its

Vice President

 

 

 

 

Address for notices:

 

 

 

 

One North Franklin Street, Suite 2000

 

Chicago, IL 60606

 

Attn:

Todd Kostelnik, Vice President

 

Facsimile:

(312) 240-0301

 

Telephone:

(312) 384-4621

 

 

 

 

Domestic and Offshore Lending Office:

 

 

 

 

One North Franklin Street, Suite 2000

 

Chicago, IL 60606

 

Attn: Todd Kostelnik, Vice President

 

 

 

 

132


--------------------------------------------------------------------------------


 

NATIONAL CITY BANK, CANADA BRANCH,

 

 as a Canadian Lender

 

 

 

 

By

/s/ Bill Hines

 

Its

Senior Vice President & Principal Officer

 

 

 

 

Address for notices:

 

130 King Street West, Suite 2140

 

Toronto, Ontario M5X 1E4

 

Attn:

Mike Danby

 

Facsimile:

(416) 384-4621

 

Telephone:

(416) 361-1744

 

 

 

 

Domestic and Offshore Lending Office:

 

 

 

 

130 King Street West, Suite 2140

 

Toronto, Ontario M5X 1E4

 

Attn: Mike Danby

 

133


--------------------------------------------------------------------------------


LIST OF EXHIBITS

Exhibit A

—

Compliance Certificate

 

 

 

Exhibit B-1

—

Notice of Revolving Borrowing

 

 

 

Exhibit B-2

—

Notice of Canadian Borrowing

 

 

 

Exhibit C

—

Notice of Swing Line Borrowing

 

 

 

Exhibit D-1

—

Notice of Conversion/Continuation

 

 

 

Exhibit D-2

—

Notice of Canadian Conversion/Continuation

 

 

 

Exhibit E

—

Pricing Change Certificate

 

 

 

Exhibit F-1

—

Revolving Note

 

 

 

Exhibit F-2

—

Canadian Loan Note

 

 

 

Exhibit G

—

Legal Opinions of Counsel for the Company and the Canadian Company

 

 

 

Exhibit H

—

Assignment and Acceptance Agreement

 

 

 

Exhibit I

—

Canadian Sublimit Certificate

 


--------------------------------------------------------------------------------


LIST OF SCHEDULES

Schedule 1.1(a)

—

Add-Backs to EBITDA

 

 

 

Schedule 2.1

—

Commitments

 

 

 

Schedule 2.3(g)

—

Existing Letters of Credit

 

 

 

Schedule 5.1

—

Tradenames; Jurisdictions of Qualification

 

 

 

Schedule 5.5

—

Litigation

 

 

 

Schedule 5.8

—

Title to Properties

 

 

 

Schedule 5.10

—

Liabilities not Reflected on Financial Statements

 

 

 

Schedule 5.11

—

Environmental Matters

 

 

 

Schedule 5.15

—

Labor Matters

 

 

 

Schedule 5.16

—

Intellectual Property

 

 

 

Schedule 5.17

—

Subsidiaries; Investments; Capitalization

 

 

 

Schedule 5.19

—

Insurance

 

 

 

Schedule 5.20

—

Locations

 

 

 

Schedule 5.22

—

ERISA Matters

 

 

 

Schedule 6.16

—

Post Closing Deliveries

 

 

 

Schedule 7.1

—

Permitted Liens

 

 

 

Schedule 7.4

—

Permitted Investments

 

 

 

Schedule 7.5

—

Indebtedness

 

 

 

Schedule 7.6

—

Affiliate Transactions

 

 

 

Schedule 7.8

—

Contingent Obligations

 

 

 

Schedule 7.10

—

Unconditional Purchase Options

 

 


--------------------------------------------------------------------------------